 

PURCHASE, SALE AND OPTION AGREEMENT

 

This Purchase, Sale and Option Agreement (this “Agreement”) is entered into as
of August 12, 2013, by and between USG Properties Bakken I, LLC, a Delaware
limited liability company (“Seller”), and American Eagle Energy Corporation, a
Nevada corporation (“Buyer”). Seller and Buyer are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.” NextEra Energy Gas
Producing LLC, a Delaware limited liability company (“NextEra”) joins in this
Agreement for the purposes set forth in Section 12(c).

 

WHEREAS, Seller and Buyer each own undivided interests in and to the Assets (as
defined below) and Seller has agreed to (i) sell a portion of its interests in
the Assets to Buyer and (ii) grant to Buyer an option (the “Option”) to purchase
another equal portion of Seller’s remaining interest in the Assets upon the
terms and conditions set forth herein.

 

WHEREAS, contemporaneously with the execution of this Agreement Seller and Buyer
are also entering into a Carry Agreement (the “Carry Agreement”) and a Farmout
Agreement (the “Farmout Agreement”) pursuant to which Seller will be paying
Buyer’s share of the costs of the wells drilled pursuant to such agreements
(which share will increase as and if the closings under this Agreement occur)
and thereby earn, in some cases for a limited term, portions of Buyer’s
interests in such wells and the revenues therefrom.

 

NOW THEREFORE, in consideration of the mutual covenants, representations,
warranties, conditions and agreements contained in this Agreement and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller agree as follows:

 

1.The Property. Buyer agrees to purchase, and Seller agree to sell, convey and
assign, the undivided interests specified in the Stipulation (as defined below)
in and to the Assets (such interests, the “Property”), subject to the terms and
conditions of this Agreement:

 

A.The oil, gas and mineral leases described in Exhibit A, Parts I, II and III
and any and all other leases owned by Seller covering any of the
below-referenced units or fields (the “Leases”), insofar as they cover the lands
described in Exhibit A, which lands are located in Divide County, North Dakota
(the “Lands”), together with all rights, privileges and obligations appurtenant
thereto;

 

B.All oil, gas and condensate wells (whether producing, not producing or
abandoned), and all water source, water injection and other injection and
disposal wells and systems located on the Leases or the Lands, or used in
connection therewith, including without limitation those described in Exhibit A
(collectively the “Wells”), together with all equipment, facilities, and
fixtures located on or used in developing or operating the Leases, the Lands, or
the Wells, or producing, storing, treating or transporting oil, gas, water, or
other products or byproducts, including pipelines, flow lines, gathering
systems, tank batteries, improvements, fixtures, inventory, movables and
immovables now existing in connection with the Leases, the Lands or the Wells.
(collectively the “Lease Property and Equipment”);

 

 

 

 

C.To the extent assignable or transferable, all permits, licenses, easements,
rights-of-way, servitudes, surface leases, surface use agreements, and similar
rights and interests applicable to or used in operating the Leases, the Lands,
the Wells, or the Lease Property and Equipment (collectively the “Permits and
Easements”);

 

D.To the extent assignable or transferable, all contracts and contractual
rights, obligations and interests, insofar as they relate to the Leases, the
Lands, the Wells, the Lease Property and Equipment, or the Permits and Easements
(the “Related Contracts”); and

 

E.To the extent assignable or transferable, all other tangibles, miscellaneous
interests and other assets on or used in connection with the Leases, the Lands,
the Wells, the Lease Property and Equipment, or the Permits and Easements
(collectively the “Miscellaneous Personal Property”), including records, files,
and other data that relate to the Leases, the Lands, the Wells, the Lease
Property and Equipment, the Permits and Easements, or the Related Contracts, and
lease, land and well files, production records, title opinions, contract,
regulatory and environmental files, and geological and geophysical information
(collectively the “Property Records” and together with the Leases, Wells, Lease
Property and Equipment, Permits and Easements, Related Contracts and
Miscellaneous Property the “Assets”).

 

The Property shall not include (i) any Leases, Wells, Lease Property and
Equipment, Permits and Easements, Related Contracts and Miscellaneous Property
that are not transferred to Buyer at Closing including, but not limited to,
those reflected on Exhibit A-1 (“Excluded Assets”), (ii) any taxes, tax refunds
or tax carry-forward amounts attributable to the Property prior to the Effective
Date or to Seller’s businesses generally, (iii) all personal property of Seller
not included within the definition of Assets, or (iv) all of Seller’s
proprietary computer software, patents, trade secrets, copyrights, names,
trademarks, logos and other intellectual property.

 

2.Purchase Price.

 

A.The purchase price for the Property (the “Purchase Price”), to be paid by
Buyer to Seller is $47,000,000, subject to adjustment as provided in Sections 3
and 9 below (as so adjusted, the “Adjusted Purchase Price”) and payable as
provided in Section 2B. The Purchase Price shall be allocated among the
respective Properties (and as so allocated per Property, the “Allocated Value”)
and as to type of asset as set forth in Schedule 2A attached hereto. Buyer and
Seller agree to use such allocations in all tax and related filings with respect
to the transactions contemplated hereby.

 

B.The Adjusted Purchase Price shall be paid to Seller by Buyer at Closing by
wire transfer or other immediately available funds.

 

3.Purchase Price Adjustments.

 

The Purchase Price will be adjusted as follows to reflect the allocation of
expenses and revenues attributable to the Property as of the Effective Time such
that Seller shall bear all expenses and receive all the proceeds related to the
Property before the Effective Time and Buyer shall bear all expenses and receive
all the proceeds related to the Property after the Effective Time, provided,
however, that for the purposes of this Section 3 only the Property shall not
include the Carry Wells and Farmout Wells as such terms are defined in the Carry
Agreement and Farmout Agreement, and the costs and expenses associated with such
wells. No less than five business days before Closing, Buyer will submit for
Seller’s review and approval a preliminary settlement statement identifying
estimates of all such adjustments.

 

 

 

 

A.The Purchase Price will be adjusted upward by: (i) all proceeds attributable
to the operation of the Property not yet received by Seller to the extent they
are attributable to times before the Effective Time including proceeds for
volumes of hydrocarbons stored at the Effective Time in stock tanks, pipelines
or other storage; (ii) all operating and capital expenses including any prepaid
expenses, rentals, cash calls, and advances for expenses not yet incurred and
actually paid by Seller with respect to the operation of the Property after the
Effective Time (and including any capital expenses relating to times prior to
the Effective Time if such expenses have not as of the date of this Agreement
already been billed to Seller) and, (iii) any property taxes and excise,
severance and other taxes attributable to the Property or on or measured by the
production therefrom (collectively “Production Taxes”) paid by Seller, to the
extent relating to times on and after the Effective Time, based upon the
assessment rates for the most recent calendar year or other time period then
available.

 

B.The Purchase Price will be adjusted downward by: (i) all proceeds attributable
to the operation of the Property received by Seller to the extent they are
attributable to times after the Effective Time including proceeds for volumes of
hydrocarbons stored in stock tanks, pipelines or other storage ; and (ii) any
Production Taxes paid by Buyer, to the extent relating to times prior to the
Effective Time, based upon the assessment rates for the most recent calendar
year or other time period then available; and, any other decreases in the
Purchase Price pursuant to Section 9 below.

 

Within 90 days after Closing, Buyer will provide a final settlement statement
for Seller’s review and approval containing a final calculation of the
adjustments to the Purchase Price. If Seller does not submit a notice of
disagreement with respect to such adjustments within 30 days after receipt
thereof, such adjustments shall become final and binding. If Buyer submits a
notice of disagreement with respect to such adjustments within such 30 day
period, the parties shall negotiate in good faith to resolve such disagreement
as soon as possible. If the Adjusted Purchase Price is greater than the Purchase
Price, then Buyer shall pay the amount by which the Adjusted Purchase Price
exceeds the Purchase Price to Seller. If the Purchase Price is greater than the
Adjusted Purchase Price, then Seller shall pay the amount by which the Purchase
Price exceeds the Adjusted Purchase Price to Buyer. Such payment shall be made
within 10 days after the parties agree upon the Adjusted Purchase Price by wire
transfer of immediately available funds. Notwithstanding the foregoing, if
either party receives revenues that belong to the other party based on an
Effective Time allocation, the receiving party will promptly remit those
revenues to the other party, and if either party pays an expense that is the
responsibility of the other party based on the Effective Time allocation
described above, the party on whose behalf the expenses were paid agrees to
promptly reimburse the other party. Without limiting the foregoing, Seller shall
file all returns and pay all Production Taxes relating to times prior to the
Effective Time.

 

4.Effective Time. The “Effective Time” shall mean 12:01 a.m. local time in
Divide County, North Dakota, on June 1, 2013. If the Closing does not occur on
the first day of a calendar month, costs and expenses for that month shall be
allocated as if the revenues and expenses for that calendar month were produced
or incurred on an equal daily basis for that calendar month.

 

 

 

 

5.Reciprocal Representations, Warranties and Covenants. Buyer and Seller each
represents and warrants to the other that, as to itself, the following
statements are true and accurate as of the date hereof through the Closing Date:

 

A.It is duly organized and in good standing under the laws of its state of
incorporation or organization, is (or, as of the date of Closing hereunder, will
be) duly qualified to carry on its business in the State of North Dakota, and
has all the requisite power and authority to enter into and perform this
Agreement.

 

B.This Agreement has, and all other documents it is to execute and deliver on or
before the Closing Date have been (or will be) duly executed by its authorized
representatives, constitute its valid and legally binding obligations, and
subject to applicable law, are enforceable against it in accordance with their
respective terms. Except as would not result in a material adverse effect on the
Property taken as a whole, execution, delivery, and performance of this
Agreement and such documents does not conflict with or violate any agreement or
instrument to which it is a party or by which it is bound, or any law, rule,
regulation, ordinance, judgment, decree or order to which it or the Property is
subject.

 

C.There is no action, suit, proceeding, claim or investigation pending or, to
the best of its knowledge, threatened, against it that seeks to restrain or
prohibit, or to obtain damages from it, with respect to this Agreement or the
consummation of all or part of the transaction contemplated by this Agreement.

 

D.It has not incurred any obligation for brokers’, finders’ or similar fees for
which the other party would be liable.

 

E.Prior to Closing, it will give the other party prompt written notice of any
matter materially affecting the accuracy of any of its representations or
warranties under this Agreement.

 

6.Seller’s Representations, Warranties and Covenants. Seller represents and
warrants to Buyer that the following statements are true and accurate, as of the
date hereof through the Closing Date:

 

A.Except for burdens that have been taken into account in determining the
Working Interests (as defined below) and Net Revenue Interests (as defined
below) included in the Property and for liens, encumbrances and other burdens
that will be released contemporaneously with the Closing, the Property is free
and clear of all mortgages, deeds of trust, liens, and other encumbrances
created by, through or under Seller and Seller has made no dispositions or
elections or taken any other action that would increase its share of costs to
greater than the Working Interest or decrease its net share of production to
less than the Net Revenue Interest set forth on Exhibit A. To Seller’s
knowledge, there are no preferential rights, consents to assignment or other
restrictions on alienation of the Property, except as heretofore disclosed in
writing by Seller to Buyer. For the avoidance of doubt, any representation or
warranty qualified to the “knowledge of Seller” or “to Seller’s knowledge” or
with any similar knowledge qualification is limited to matters within the actual
knowledge of Seller.

 

B.Except as previously disclosed by Seller to Buyer, to Seller’s knowledge there
is no demand or lawsuit, nor any compliance order, notice of probable violation
or other private or governmental action, pending or, to the best of Seller’s
knowledge, threatened against Seller of which Seller has knowledge, that would
result in an impairment or loss of title to any part of the Property, or
impairment of the value thereof, or would hinder or impede the operation or
transfer of the Property.

 

 

 

 

C.Except as required by applicable law or the Related Contracts, Seller will not
commence or consent to commencement of, or elect to participate in, any
operation to drill any new well on the Leases or the Lands or to frac,
re-complete, deepen, rework, plug back, plug and abandon, or conduct other
significant operations with respect to any Well without the prior written
consent of Buyer, not to be unreasonably withheld.

 

D.From the date hereof through Closing, Seller will pay when due all undisputed
expenses coming due and payable in connection with the Property. Without the
prior written consent of Buyer, which shall not be unreasonably withheld, and
except as required by applicable law or Related Contracts, Seller will not do
any of the following with respect to the Property, except to the extent
resulting from the actions of the operator of the Property: (i) enter into any
new agreements or commitments that can reasonably be expected to result in
aggregate payments by Seller of more than $50,000 during the current or any
subsequent fiscal year that cannot be terminated by Seller on not greater than
60 days’ notice; (ii) incur any liabilities other than in the ordinary course of
business for normal operating expenses; (iii) release, surrender, modify or
terminate all or any portion of the Leases or the Related Contracts; or (iv)
encumber, sell or otherwise dispose of any of the Property other than
hydrocarbons sold in the ordinary course of business.

 

E.All taxes, assessments and other governmental charges payable with respect to
the Property that are based on or measured by actual ownership of the Property
that have become due and payable before the Effective Time have been properly
paid in a timely manner.

 

F.From the date hereof through Closing, Seller will immediately notify Buyer of
any material change in the condition of the Property of which Seller is aware,
including, without limitation, any casualty loss.

 

G.Promptly after the execution and delivery of this Agreement, Seller will give
written notice to Buyer of any condition or occurrence of which Seller has
actual knowledge relating to any or all of the Property that could constitute an
Environmental Issue (as defined below). Seller shall have the right, up to the
day prior to the Closing, to supplement its original notice by giving one or
more additional written notices to Buyer, if Seller later becomes aware of any
additional conditions or occurrences of the type referred to above. Any and all
notices given by Seller to Buyer under this Section 6.G shall be herein referred
to, collectively, as the “Environmental Disclosure.”

 

H.EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN HEREIN, IN THE CERTIFICATE
OF SELLER TO BE DELIVERED AT CLOSING OR IN THE CONVEYANCES TO BE DELIVERED BY
SELLER TO BUYER HEREUNDER, THERE ARE NO REPRESENTATIONS AND WARRANTIES, EXPRESS,
STATUTORY OR IMPLIED, BY SELLER AS TO THE PROPERTY OR PROSPECTS THEREOF AND
BUYER HAS NOT RELIED UPON ANY ORAL OR WRITTEN INFORMATION PROVIDED BY SELLER.

 

I.Seller will use its best efforts to obtain the management approval described
in Section 11 A (iii) no later than August 16, 2013

 

7.Buyer’s Representations, Warranties and Covenants. Buyer represents and
warrants to Seller that the following statements are true and accurate, as of
the date hereof and the Closing Date:

 

 

 

 

A.Buyer is acquiring the Property for investment purposes only and not with a
view toward resale or distribution thereof in violation of applicable securities
laws. Buyer acknowledges that it can bear the economic risk of its investment in
the Property, Buyer has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in the Property, and Buyer is sophisticated in the evaluation, purchase,
ownership and operation of oil and gas properties. Buyer is an “accredited
investor” as such term is defined in Regulation D under the Securities Act of
1933, as amended (the “Securities Act”). Buyer understands that none of the
Property will have been registered pursuant to the Securities Act or any
applicable state securities laws, that the Property will be characterized as
“restricted securities” under federal securities laws, and that the Property may
not be sold or otherwise disposed of without registration under the Securities
Act or an exemption therefrom.

 

B.Buyer hereby acknowledges and affirms that (i) it has completed its own
independent investigation, analysis, and evaluation of the Property, (ii) it has
made all such reviews and inspections of the Leases, Lands and Wells, their
results of operation, their condition (financial or otherwise), and as to their
prospects as it has deemed necessary or appropriate and (iii) in making its
decision to enter into this Agreement and to consummate the transactions
contemplated hereby, Buyer has relied solely on the representations and
warranties set forth in this Agreement and its own independent investigation,
analysis and evaluation.

 

C.There are no actions, suits or proceedings pending, or to Buyer’s knowledge,
threatened in writing, before any local, state or federal governmental body or
arbitrator against Buyer which are reasonably likely to impair materially
Buyer’s ability to perform its obligations under this Agreement or any document
required to be executed and delivered by Buyer at Closing.

 

D.Buyer is, or as of the Closing will be, qualified under applicable laws to own
the Property and has, or as of the Closing will have, complied with all
necessary bonding requirements of local, state or federal governmental Bodies
required for Buyer’s ownership or operation of the Property.

 

8.Due Diligence. From the date hereof through Closing, Seller will allow Buyer
full access to the Related Contracts and the Property Records. Buyer may
photocopy records at its sole expense and shall keep confidential all
information made available to it until the Closing. In the event that the
purchase/sale of the Property as contemplated by this Agreement does not close,
Buyer shall at its expense promptly return to Seller all original information
and certify that it has destroyed and retained no copies of all other
information it obtained from Seller.

 

9.Notice of Defect.

 

9.1For the purposes of this Agreement: (a) references to a “Title Defect” shall
be deemed to refer to any lien, encumbrance or other defect that causes Seller
to be entitled to receive a Net Revenue Interest with respect to a Lease or Well
less than the “Net Revenue Interest” set forth in Exhibit A for such Lease or
Well, or that causes Seller to be obligated to bear a Working Interest with
respect to a Lease or Well greater than the “Working Interest” set forth in
Exhibit A for such Lease or Well, except for any such excess Working Interest
accompanied by a proportionate increase in the Net Revenue Interest for such
Lease or Well, and (b) references to an “Environmental Issue” shall be deemed to
refer to any condition of the Leases, Lands, Wells or Lease Property and
Equipment that could reasonably be expected, under any applicable environmental
or other law, either to require remediation efforts or to expose the owner of
the Property to liability for any fine, penalty or other monetary obligation
that exceeds $100,000. If Buyer becomes aware prior to Closing of any Title
Defect or Environmental Issue that a reasonably prudent operator would deem to
materially impact value of the Properties or operations and not incurred in the
normal course of business, as such, require curative action prior to Closing,
Buyer shall promptly notify Seller in writing of such Title Defect or
Environmental Issue but in no event later than the Claim Date referenced below,
and Buyer and Seller shall attempt to reach a good faith agreement on curative
action, Purchase Price adjustment, indemnification or other appropriate steps.
To be asserted as a valid claim, any defect asserted pursuant to this section
(other than a lien or encumbrance arising by through or under Seller) must
exceed an individual defect threshold of $1,000,000 per spacing unit
(“Individual Defect Threshold”).

 

 

 

 

To assert a claim of Title Defect or Environmental Issue, Buyer must deliver a
claim notice of such Title defect or Environmental Issue (“Claim Notice”) on or
before ten business days prior to Closing (such cut-off date being the “Claim
Date”)). To be effective, the Claim Notice shall be in writing and shall include
(i) a description of the alleged issue that is reasonably sufficient for Seller
to determine the basis of the alleged issue, (ii) the Lease or Well adversely
affected by the issue (each a “Defect Property”), (iii) the Allocated Value of
each Defect Property, (iv) all documents upon which Buyer relies for its
assertion of a defect, including, at a minimum, supporting documents reasonably
necessary for Seller (as well as any title attorney, examiner, consultant or
other representative hired or retained by Seller) to verify the existence of the
alleged defect and (v) the amount by which Buyer reasonably believes the
allocated value of each Defect Property is reduced by the alleged defect and the
computations and information upon which Buyer’s belief is based, including any
analysis by any title attorney, examiner, consultant or representative hired or
retained by Buyer. Any claim not made by the Claim Date shall be deemed waived
by Buyer.

 

9.2 Seller have the right, but not the obligation, to attempt, at its sole cost,
to cure or remove on or before Closing any asserted defects each exceeding the
Individual Defect Threshold for which Seller has timely received a Claim Notice
as set forth below. In the event Seller is unable to cure any such defect prior
to Closing and such defect is not waived by Buyer then Seller may elect to
either (i) reduce the Purchase Price by the Title Defect Amount (as defined
below) and proceed with Closing or (ii) retain the defective Property and reduce
the Purchase Price by the Allocated Value of such Property and proceed to
Closing, provided, however, that if the Purchase Price is reduced pursuant to
this sentence by more than 10% either Party may terminate this Agreement.

 

The “Title Defect Amount” resulting from a Title Defect shall be the amount by
which the Allocated Value of the affected Defect Property is reduced as a result
of the existence of such Title Defect and shall be determined in accordance with
the following methodology, terms and conditions:

 

A.If Buyer and Seller agree on the Title Defect Amount, then that amount shall
be the Title Defect Amount;

 

 

 

 

B.If the Title Defect is an encumbrance that is undisputed and liquidated in
amount, then the Title Defect Amount shall be the amount necessary to be paid to
remove such Title Defect from the Defect Property;

 

C.If the Title Defect represents a discrepancy between (i) the actual Net
Revenue Interest for any Defect Property and (ii) the Net Revenue Interest
stated herein, and the actual Working Interest for such Defect Property is less
than the Working Interest stated herein in the same proportion as the reduction
in the net Revenue Interest, then the Title Defect Amount shall be the product
of (y) the Allocated Value of such Defect Property multiplied by (z) 1 minus a
fraction, the numerator of which is the actual Net Revenue Interest and the
denominator of which is the Net Revenue Interest stated herein;

 

D.If the Title Defect represents an obligation or encumbrance upon or other
defect in title to the Defect Property of a type not described above, the Title
Defect Amount shall be determined by taking into account the Allocated Value of
the Defect Property, the portion of the Defect Property affected by the Title
Defect, the legal effect of the Title Defect, the potential economic effect of
the Title Defect over the life of the Defect Property, the values placed upon
the Title Defect by Buyer and Seller, proportionate reduction to the working
interest share corresponding to the Working Interest in the Defect Property as
set forth on Exhibit A and such other reasonable factors as are necessary to
make a proper evaluation; provided, if such Title Defect is reasonably capable
of being cured, the Title Defect Amount shall not be greater than the reasonable
cost and expense of curing such Title Defect;

 

E.The Title Defect Amount with respect to a Defect Property shall be determined
without duplication of any costs or losses included in another Title Defect
Amount hereunder; and

 

F.Notwithstanding anything to the contrary in this Section 9.2, the aggregate
Title Defect Amounts attributable to the effects of all Title Defects upon any
Defect Property shall not exceed the Allocated Value of such Title Defect
Property.

 

9.3 Seller and Buyer shall attempt in good faith to agree on all Title Defects
and Title Defect Amounts. If Seller and Buyer are unable to agree by Closing
then subject to the right to terminate, if applicable under Section 9.2, the
parties shall proceed with Closing using the alternative chosen by Seller under
Section 9.2 and the Title Defect Amounts in dispute shall be exclusively and
finally resolved pursuant to this Section 9.3. There shall be a single
arbitrator, who shall be a title attorney (the “Title Arbitrator”) with at least
ten years’ experience in oil and gas titles involving properties in the regional
area in which the Defect Properties are located, as selected by mutual agreement
of Buyer and Seller within 15 days after the Closing, and absent such agreement,
by the International Institute for Conflict Prevention and Resolution (“CPR”).
The arbitration proceeding shall be held in Denver, Colorado, in accordance with
the rules of the CPR to the extent such rules do not conflict with the terms of
this Section 9. The Title Arbitrator’s determination shall be made within 20
days after submission of the matters in dispute and shall be binding on and
non-appealable by the Parties. In making his/her determination, the Title
Arbitrator shall be bound by the rules set forth in Section 9 and, subject to
the foregoing, may consider such other matters as in the opinion of the Title
Arbitrator are necessary to make a proper determination. The Title Arbitrator,
however, may not award the Buyer a greater Title Defect Amount with respect to a
Defect Property than the Title Defect Amount claimed by Buyer in its applicable
Claim Notice. The Title Arbitrator shall act as an expert for the limited
purpose of determining the specific disputed Title Defect, Defect Properties and
Title Defect Amounts submitted by either Party and may not award damages,
interest or penalties to either Party with respect to any other matter. Seller
and Buyer shall each bear its own legal fees and other costs and expenses of
presenting its case. The fees and expenses associated with the Title Arbitrator
shall be borne equally by the Parties. After giving effect to any Purchase Price
adjustments already made with respect to a Defect Property then within ten days
after the Title Arbitrator delivers written notice to Buyer and Seller of the
award with respect to a Title Defect Amount, (a) Buyer shall pay to Seller the
amount, if any, so awarded by the Title Arbitrator to Seller and (b) Seller
shall pay to Buyer the amount, if any, so awarded by the Title Arbitrator to
Buyer.

 

 

 

 

Except for any special warranty that may be provided for under this Agreement,
Seller makes no warranty or representation, express, implied, statutory or
otherwise, with respect to Seller’s title to any of the Property.

 

9.4 For purposes of this Agreement, “Working Interest” shall mean, with respect
to a Lease or Well, the percentage interest in such Lease or Well that is
burdened with the obligation to bear and pay costs and expenses of maintenance,
development and operations in connection with such Lease or Well, without regard
to royalties, overriding royalties, net profits interests or other similar
burdens.

 

For purposes of this Agreement, “Net Revenue Interest” shall mean, with respect
to a Lease or Well, the interest in and to all hydrocarbons produced, saved, and
sold from or allocated to such Lease or Well, after giving effect to all
royalties, overriding royalties, production payments, carried interests, net
profits interests, reversionary interests, and other burdens upon, measured by,
or payable out of production therefrom.

 

10.Closing. The actions and events described in Section 12 below are the
“Closing” of this transaction, which shall be held on at 1:00 p.m. local time on
September 30, 2013 or at such earlier date and time as to which Buyer and Seller
may hereafter mutually agree in writing. Closing will be held at Buyer’s office
located at 2549 W. Main Street, Suite202, Littleton, Colorado 80120, or at such
other place as the parties may mutually agree. All events of Closing shall be
deemed to have occurred simultaneously, and each shall be a condition precedent
to the others. The date of the Closing determined pursuant to this Section 10
shall herein be referred to as the “Closing Date.”

 

11.Conditions to Closing.

 

A.Seller’s obligation to close the transactions described in this Agreement is
subject to the fulfillment or satisfaction as of Closing of the following
conditions (it being understood that any one or more of the following conditions
may be waived by Seller in a writing signed on behalf of Seller):

 

(i)The representations and warranties of Buyer in this Agreement shall be true
and correct in all material respects, and Buyer shall have performed and
complied with all covenants made by Buyer in this Agreement that are required to
be performed on or before Closing.

 

 

 

 

(ii)No suit or other proceeding instituted by a person or entity other than
Buyer or Seller shall be pending or threatened before any court or governmental
agency seeking to restrain, prohibit, or declare illegal, or seeking substantial
damages in connection with, the transaction that is the subject of this
Agreement.

 

(iii)Seller shall have received management approval of the transactions
contemplated by this Agreement.

 

B.Buyer’s obligation to close the transactions described in this Agreement is
subject to the fulfillment or satisfaction as of Closing of the following
conditions (it being understood that any one or more of the following conditions
may be waived by Buyer in a writing signed on behalf or Buyer):

 

(i)The representations and warranties of Seller in this Agreement shall be true
and correct in all material respects, and Seller shall have performed and
complied with all covenants made by Seller in this Agreement that are required
to be performed on or before Closing.

 

(ii)No suit or other proceeding instituted by a person or entity other than
Buyer or Seller shall be pending or threatened before any court or governmental
agency seeking to restrain, prohibit, or declare illegal, or seeking substantial
damages in connection with, the transaction that is the subject of this
Agreement.

 

(iii)Buyer shall have obtained financing of at least the amount of the Adjusted
Purchase Price on terms acceptable to Buyer.

 

12.Events of Closing. At Closing, the following events shall occur, the term
“delivery” to include all appropriate executions and acknowledgments:

 

A.Buyer and Seller will deliver the preliminary settlement statement, showing
adjustments to the Purchase Price. At least five business days prior to Closing,
Buyer shall have prepared and delivered to Seller a schedule setting forth the
details for any adjustments to the Purchase Price and the Parties shall have
until Closing to reach an agreement with respect to such adjustments. If an
agreement cannot be reach prior to Closing, Buyer’s preliminary settlement
statement shall be used pending adjustment under Sections 9 and 23.

 

B.Buyer will deliver the Adjusted Purchase Price by wire transfer in immediately
available funds to the account of Seller, as provided in account and wire
transfer instructions designated in writing by Seller at least 3 business days
prior to Closing.

 

C.Seller, NextEra and Buyer will deliver to each other one or more counterparts
of the Stipulation and Cross-Conveyance (the “Stipulation”) in the form attached
as Exhibit B and, if the Property includes State or Federal leases, the
appropriate state or federal forms required for filing in the applicable State
or Federal records.

 

D.Seller will deliver to Buyer all other instruments necessary or advisable to
transfer the rights, obligations and interests in applicable Related Contracts
and other Property, including all third-party waivers, consents, approvals and
permits, provided that Buyer has utilized its commercially reasonable efforts in
actively assisting Seller in obtaining such transfer rights including
third-party waivers, consents, approvals and permits.

 

 

 

 

E.Buyer and Seller will each deliver to the other any additional assignments,
bills of sale, deeds or instruments necessary to transfer the Property to Buyer
or to otherwise effect and support the transaction contemplated in this
Agreement.

 

F.Buyer and Seller will each deliver to the other, a statement that, to the best
of its knowledge, all of its representations are true in all material respects
as of the Closing.

 

13.Post-Closing Obligations and Other Agreements.

 

A.After the Closing, Buyer will have access, during normal business hours and
upon reasonable prior notice, to the Property Records at Seller’s offices. Buyer
shall have the right, at Buyer’s sole cost, risk and expense, to copy any or all
of such Property Records.

 

B.Within 15 days after Closing, Buyer will, at Buyer’s cost, record all
assignments and all other instruments that must be recorded to effect the
transfer of the Property and file for approval with any state, local or federal
government agencies required to effect the transfer of the Property.

 

C.The representations, warranties, and related covenants and agreements made in
this Agreement or any certificate, agreement or document delivered at the
Closing shall survive the Closing for a period of 18 months after the Closing
Date.

 

D.Each party will be responsible for its own state and federal income taxes, if
any, relating to this transaction. Buyer will be responsible for any transfer,
sales or similar taxes levied on the transfer of the Property to Buyer. After
the Effective Time, each Party shall: (a) reasonably assist the other in
preparing any tax returns with respect to any tax incurred or imposed, or
required to be filed, in connection with the transactions contemplated by this
Agreement, and in qualifying for any exemption or reduction in tax that may be
available, (b) reasonably cooperate in preparing for any audits or examinations
by, or disputes with, taxing authorities regarding any tax incurred or imposed
in connection with the transactions contemplated by this Agreement, (c) make
available to the other, and to any taxing authority as reasonably requested, any
information, records, and documents relating to a tax incurred or imposed in
connection with the transactions contemplated by this Agreement; provided
however, no Party shall be required to provide to the other Party any
information, records or documents subject to attorney-client privilege or any
information, records or documents related to income taxes; and (d) provide
timely notice to the other in writing of any pending or threatened tax audit,
examination, or assessment that could reasonably be expected to affect the
other’s tax liability under applicable law or this Agreement, and to promptly
furnish the other with copies of all correspondence with respect to any such tax
audit, examination, or assessment.

 

E.Effective as of the Closing, Buyer assumes and agrees to fully perform a share
of Seller’s express or implied covenants under the Leases and other Property,
with such share being proportionate to the undivided interests of Seller being
sold to Buyer pursuant to this Agreement; provided, however, Buyer shall not
assume any obligations or liabilities to the extent they are (i) costs allocated
to Seller under this Agreement, or (ii) attributable to the gross negligence or
willful misconduct of Seller in connection with the Properties (collectively,
the “Seller Retained Liabilities”).

 

 

 

 

F.Effective as of the Closing, Seller shall defend, indemnify and hold harmless
Buyer and its shareholders, directors, officers, managers, employees, agents and
representatives (collectively, “Buyer Indemnified Parties”) from and against any
and all claims, causes of actions, payments, charges, judgments, assessments,
liabilities, losses, damages, penalties, fines, costs and expenses, including
any attorneys’ fees and legal or other expenses incurred in connection therewith
and including liabilities, costs, losses and damages for personal injury or
death or property damage (all of the foregoing collectively known as
“Liabilities”), arising from, based upon, related to or associated with:



(a)any breach by Seller of its representations, warranties or covenants
contained in this Agreement; or

 

(b)the ownership or operation of the Property before the Effective Time.

 

G.Effective as of the Closing, Buyer shall defend, indemnify and hold harmless
Seller and its members, directors, officers, employees, agents and
representatives (collectively, “Seller Indemnified Parties”) from and against
any and all any and all Liabilities arising from, based upon, related to or
associated with:

 

(a)any breach by Buyer of its representations, warranties or covenants contained
in this Agreement; or

 

(b)the ownership or operation of the Property after the Effective Time except to
the extent that a Liability arising after the Effective Time is attributable to
the ownership of the property before the Effective Time.

 

H.All disputes arising from or relating to this Agreement shall be adjudicated
in the federal and state courts sitting in Denver, Colorado, and each party
hereby consents to such courts’ jurisdiction and to such venue.

 

I.Buyer and Seller agree to execute and deliver from time to time such further
instruments and do such other acts as may be reasonably requested to effectuate
the purposes of this Agreement.

 

J.NO PARTY NOR ANY OF ITS AFFILIATES SHALL BE LIABLE UNDER THIS AGREEMENT OR ANY
OTHER DOCUMENT ENTERED INTO OR OTHERWISE RELATED TO THIS TRANSACTION FOR
EXEMPLARY, SPECIAL, PUNITIVE, INDIRECT, REMOTE, SPECULATIVE, OR CONSEQUENTIAL
DAMAGES (INCLUDING LOST PROFITS, OPPORTUNITY COSTS, OR DAMAGES BASED UPON
MULTIPLES OF EARNINGS), WHETHER IN TORT (INCLUDING NEGLIGENCE OR GROSS
NEGLIGENCE), STRICT LIABILITY, BY CONTRACT OR STATUTE, AND WHETHER FORESEEABLE
OR UNFORESEEABLE.

 

K.Notwithstanding anything to the contrary contained in this Agreement,
indemnification pursuant to this Section 13 is the Parties’ exclusive remedy
against each other with respect to breaches of the representations and
warranties of the Parties contained in this Agreement.

 

 

 

 

L.EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION, SUIT, OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT.

 

14.Disclaimers.

 

A.EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN SECTION 5 (AS TO SELLER),
SECTION 6 OR THE SPECIAL WARRANTIES OF TITLE CONTAINED IN THE ASSIGNMENTS PER
SECTION 12, (I) SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS,
STATUTORY OR IMPLIED AND (II) SELLER EXPRESSLY DISCLAIMS ALL LIABILITY AND
RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE
OR COMMUNICATED (ORALLY OR IN WRITING) TO BUYER OR ANY OF ITS AFFILIATES,
EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING ANY OPINION,
INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO BUYER BY ANY OF
SELLER’S REPRESENTATIVES, INCLUDING WITH RESPECT TO ANY SEISMIC DATA AND
INFORMATION).

 

B.EXCEPT AS EXPRESSLY SET FORTH IN SECTION 5 (AS TO SELLER), SECTION 6 OR THE
SPECIAL WARRANTIES OF TITLE CONTAINED IN THE ASSIGNMENTS PER SECTION 12, AND
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE TO
ANY OF THE PROPERTIES, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY REPORT OF
ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY ENGINEERING, GEOLOGICAL OR SEISMIC
DATA OR INTERPRETATION, INCLUDING THE SEISMIC DATA AND INFORMATION, RELATING TO
THE PROPERTY, (III) THE QUANTITY, QUALITY OR RECOVERABILITY OF HYDROCARBONS IN
OR FROM THE PROPERTY, (IV) ANY ESTIMATES OF THE VALUE OF THE PROPERTY OR FUTURE
REVENUES GENERATED BY THE PROPERTY, (V) THE PRODUCTION OF HYDROCARBONS FROM THE
PROPERTY, (VI) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN
OR MARKETABILITY OF THE PROPERTY, (VII) THE CONTENT, CHARACTER OR NATURE OF ANY
INFORMATION, MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY
SELLER OR THIRD PARTIES WITH RESPECT TO THE PROPERTY, (VIII) ANY OTHER MATERIALS
OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE TO BUYER OR ITS AFFILIATES, OR
ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
DISCUSSION OR PRESENTATION RELATING THERETO AND (IX) ANY IMPLIED OR EXPRESS
WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT. EXCEPT AS EXPRESSLY
REPRESENTED OTHERWISE IN SECTION 5 (AS TO SELLER) AND SECTION 6, SELLER FURTHER
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF
MERCHANTABILITY, FREEDOM FROM LATENT VICES OR DEFECTS, FITNESS FOR A PARTICULAR
PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY PROPERTIES,
RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION OR RETURN OF THE PURCHASE PRICE, IT BEING EXPRESSLY UNDERSTOOD AND
AGREED BY THE PARTIES THAT BUYER SHALL BE DEEMED TO BE OBTAINING THE PROPERTY IN
ITS PRESENT STATUS, CONDITION, AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH
ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR
UNDISCOVERABLE), AND THAT BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS
OF THE PROPERTY AS BUYER DEEMS APPROPRIATE.

 

 

 

 

C.OTHER THAN THOSE REPRESENTATIONS SET FORTH IN SECTION 6.G, SELLER HAS NOT AND
WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR
CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO THE
ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE
ENVIRONMENT OR ANY OTHER ENVIRONMENTAL CONDITION OF THE PROPERTIES, AND NOTHING
IN THIS AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR
WARRANTY, AND BUYER SHALL BE DEEMED TO BE TAKING THE PROPERTY “AS IS” AND “WHERE
IS” WITH ALL FAULTS FOR PURPOSES OF ITS ENVIRONMENTAL CONDITION AND THAT BUYER
HAS MADE OR CAUSED TO BE MADE SUCH ENVIRONMENTAL INSPECTIONS AS BUYER DEEMS
APPROPRIATE.

 

D.SELLER AND BUYER AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE
EFFECTIVE, THE DISCLAIMERS OF CERTAIN REPRESENTATIONS AND WARRANTIES CONTAINED
IN THIS SECTION 14 ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSE OF ANY
APPLICABLE LAW.

 

15.Notices. All notices under this Agreement must be in writing and may be given
by personal delivery, facsimile or electronic transmission, U.S. Mail (postage
prepaid), or commercial delivery service, and will be deemed duly given when
received by the party charged with such notice and addressed as follows:

 

If to Seller: USG Properties Bakken I, LLC   601 Travis Street, Suite 1900  
Houston, Texas 77002   Attention: Michael Jessop   Facsimile: (713) 751-0375  
Email: michael.jessop@nee.com     If to Buyer: American Eagle Energy Corporation
  2549 W. Main Street, Suite 202   Littleton, Colorado 80120   Attention:  Steve
Dille   Facsimile: 303 798 5767   Email: stevedille@amzgcorp.com

 

 

 

 

16.Entire Agreement and Amendment. This Agreement constitutes the entire
understanding between the Parties, replacing and superseding all prior
negotiations, discussions, arrangements, agreements and understandings between
the Parties regarding the subject transaction and subject matter hereof. This
Agreement can be supplemented, amended or revoked only in writing, signed by the
parties.

 

17.Assignment; Binding Effect; Public Announcement; Confidentiality. Prior to
the Closing Date, neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other, which consent may not
be unreasonably withheld or delayed; provided that no consent shall be required
for Buyer to assign its rights to any subsidiary, affiliate or other entity so
long as Buyer remains liable to Seller for the payment and performance of any
and all of Buyer’s obligations hereunder. If Buyer sells, transfers or assigns
all or a portion of its rights hereunder, in addition to Buyer remaining liable
to Seller for the payment and performance of any and all related obligations as
set forth above, Buyer shall require its successors and assigns to expressly
assume its obligations under this Agreement, to the extent related or applicable
to the Property or portion thereof acquired by them, and Seller shall be
considered a third party beneficiary under any such assumption. This Agreement
shall be binding upon the parties hereto and their permitted successors and
assigns.

 

Neither Seller nor Buyer shall make any press release or other public
announcement regarding the existence of this Agreement, the contents hereof or
the transactions contemplated hereby without the prior written consent of the
other Party; provided, however, that the foregoing shall not restrict
disclosures to the extent (i) necessary for a Party to perform this Agreement
(including disclosure to governmental bodies or third parties holding
preferential rights to purchase, rights of consent or other rights that may be
applicable to the transaction contemplated by this Agreement, as reasonably
necessary to provide notices, seek waivers, amendments or termination of such
rights, or seek such consents), (ii) required (upon advice of counsel) by
applicable securities or other laws or regulations or the applicable rules of
any stock exchange having jurisdiction over the Parties or their respective
affiliates or (iii) such Party has given the other Party a reasonable
opportunity to review such disclosure prior to its release and no objection is
raised; and provided, further, that, in the case of clauses (i) and (ii), each
Party shall use its reasonable efforts to consult with the other Party regarding
the contents of any such release or announcement prior to making such release or
announcement.

 

Notwithstanding anything in this section to the contrary, the Parties shall keep
all information and data relating to this Agreement, and the transactions
contemplated hereby, strictly confidential except for disclosures to authorized
agents, lenders and/or representatives of the Parties and any disclosures
required to perform this Agreement; provided, however, that the foregoing shall
not restrict disclosures that are required (upon advice of counsel) by
applicable securities or other laws or regulations or the applicable rules of
any stock exchange having jurisdiction over the Parties or their respective
affiliates; and provided, further, that prior to making any such disclosures to
such representatives, agents or holders of preferential rights to purchase, the
Party disclosing such information shall obtain an undertaking of confidentiality
from each such party.

 

 

 

 

18.Interpretation. This Agreement shall be considered for all purposes to have
been jointly prepared by the Parties, and shall not be construed against any one
party (nor shall any inference or presumption be made) on the basis of who
drafted this Agreement or any other event of the negotiation, drafting or
execution of this Agreement. The omission of provisions of this Agreement from
the assignment documents described in Section 12 is not a conflict or
inconsistency with this Agreement and will not effect a merger of the omitted
provisions. To the fullest extent permitted by law, all provisions of this
Agreement are hereby incorporated into such assignment documents by reference.
Headings and titles in this Agreement are for convenience only and shall have no
significance in interpreting this Agreement. The plural shall be deemed to
include the singular, and vice versa. The word “including” shall be construed
not as a limitation, but as the phrase “including, but not limited to.”

 

19.Severability. If any provision of this Agreement is found by a court of
competent jurisdiction to be invalid or unenforceable, that provision will be
deemed modified to the extent necessary to make it valid and enforceable, and if
it cannot be so modified, it shall be deemed deleted and the remainder of the
Agreement shall continue and remain in full force and effect.

 

20.Governing Law. This Agreement shall be governed, construed and enforced in
accordance with the laws of Colorado without regard to conflicts of law, except
that the stipulation and conveyance in the forms of Exhibit B and D shall be
construed under the laws of North Dakota.

 

21.Exhibits and Schedules. The Exhibits and Schedules attached to this Agreement
are incorporated into and made a part of this Agreement.

 

22.Waiver and Amendment. No provision of this Agreement may be waived except by
written instrument executed by the party charged with such waiver. Except as
otherwise expressly provided, the failure of any party to require performance of
any provision hereof shall not affect such party’s right to enforce the same.
Waiver by a party of a provision in this Agreement in one or more instances
shall not be deemed to be or construed as a further or continuing waiver of such
provision. This Agreement may be amended or modified only by an agreement in
writing executed by the Parties and expressly identified as an amendment or
modification.

 

23.Dispute Resolution.

 

(a)     Unless otherwise specified in this Agreement, all disputes of any nature
arising under this Agreement between the Parties, (other than disputes related
to asserted title defects or environmental issues), (a "Dispute"), must be
resolved in accordance with this Section 23, through the use of binding
arbitration administered by a panel of three arbitrators in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (the
"AAA"), as supplemented to the extent necessary to determine any procedural
appeal questions by the Federal Arbitration Act (Title 9 of the United States
Code).

 

(b)     In the event of a Dispute, the Parties shall use their reasonable
efforts to resolve such Dispute through negotiations between (i) senior
executives of the applicable Parties, or (ii) delegated project managers of the
applicable Parties with authority to resolve the applicable Dispute.

 

 

 

 

(c)     If, after 30 days following commencement of negotiations by initial
notice of a Party of intent to negotiate a Dispute in accordance with Section
23(b), the Parties have been unable to resolve the applicable Dispute through
such negotiation in good faith on behalf of each Party, arbitration of a Dispute
may be initiated by a Party (a "Claimant") serving written notice on the AAA and
the other Party ("Respondent") that the Claimant has referred the Dispute to
binding arbitration. Claimant's notice initiating binding arbitration must
describe in reasonable detail the nature of the Dispute and the facts and
circumstances relating thereto and identify the arbitrator Claimant has
appointed. Respondent shall respond to Claimant within 30 days after receipt of
Claimant's notice, identifying the arbitrator Respondent has appointed. All
arbitrators must be neutral parties who have never been officers, directors or
employees of the Parties or any of their affiliates, and who have not performed
any work for either of the Parties or its affiliates. Arbitrators must have not
less than seven years of experience as a lawyer in the energy industry with
experience in exploration and production issues. The two arbitrators so chosen
shall select a third arbitrator within 30 days after the second arbitrator has
been appointed. If either the Respondent fails to name its Party appointed
arbitrator within the time permitted, or if the two arbitrators are unable to
agree on a third arbitrator within 30 days from the date the second arbitrator
has been appointed, then the missing arbitrator(s) shall be selected by the AAA
from its Large, Complex Commercial Case Panel or the Center for Public Resources
Panel of Distinguished Neutrals, giving due regard to the selection criteria set
forth above. The AAA shall select the missing arbitrator(s) not later than 90
days from initiation of arbitration.

 

(d)     The hearing shall be conducted in Denver, Colorado.

 

(e)     The arbitrators may not grant or award indirect, consequential, punitive
or exemplary damages.

 

(f)     In any action under this Agreement, the arbitration and court costs and
attorneys' fees of the Parties shall be borne in the manner determined by the
arbitrators.

 

24. Option. In consideration of Buyer’s purchase of the Property and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Seller, Seller hereby grants to Buyer the Option, which shall
entitle Buyer to purchase undivided interests in and to the Assets (such
interests being the “Second Property”) in an amount equal to the undivided
interests constituting the Property being sold and transferred pursuant to the
other terms of this Agreement. The Option may be exercised at any time on or
before 180 days after the first Closing under this Agreement by Borrower
providing to Seller with 20 days advance written notice (the “Exercise Notice”).
Other than the time and place of the closing under the Option, which time and
place shall be specified in the Option Notice, and the action specified below
with respect to the Replacement Operating Agreement (as defined below), the
other terms and conditions of the purchase and sale of the Second Property shall
be identical to the terms and conditions of the purchase and sale of the
Property (specifically including a Purchase Price of $47,000,000 and an
Effective Time of June 1, 2013) provided that (i) the respective representations
of the Parties shall be updated to be made as of the date of the closing of the
Second Property and (ii) in lieu of delivering the Stipulation Seller shall
deliver to Buyer one or more counterparts of the Assignment, Bill of Sale and
Conveyance in the form attached hereto as Exhibit D. At the time of the closing
under the Option Buyer and Seller will each deliver counterparts of a joint
operating agreement in the form of the agreement attached hereto as Exhibit C
(the “Replacement Operating Agreement”) that will amend and replace in their
entirety A.A.P.L. Form 610 -1989 Model Form Operating Agreement dated May 1,
2011 and A.A.P.L. Form 610 -1989 Model Form Operating Agreement November 1, 2011
(together, the “Current Joint Operating Agreements, which have previously been
in effect and covering the Property. Seller and Buyer agree that, upon payment
by Buyer at the Closing under this Agreement with respect to the Property, Buyer
will have satisfied an undivided 50% of its obligations under the Original Carry
Agreement dated April 19, 2012 and as amended by First Amendment to Carry
Agreement dated as of July 15, 2012, and if Buyer exercises the Option and
purchases the Second Property, Buyer’s obligations under the Original Carry
Agreement will have been completely satisfied. For the avoidance of doubt, the
obligations shall be adjusted as set forth in Exhibit E.

 

 

 

 

25. Execution. This Agreement may be executed in counterparts, each of which
will constitute an original and all of which will constitute one document. This
Agreement may be executed and delivered by either or both of the parties by
facsimile transmission or email of a PDF version (with confirmation of
transmission) of a signed counterpart of the signature page hereof to the other
at the applicable facsimile number or email address shown in Section 15 above.
After execution and delivery by facsimile or electronic transmission or email,
the parties agree to follow up with two originally executed counterparts and
signature pages so that each party will have a counterpart with original
signature pages from both parties.

 

IN CONFIRMATION OF THE ABOVE, Buyer and Seller execute this Agreement as of the
date first stated above, and the representatives executing on behalf of Buyer
and Seller each attests to his or her authorization by such execution.

 

SELLER:   BUYER:       USG Properties Bakken I, LLC   AMERICAN EAGLE ENERGY
CORPORATION       By:  /s/ Lawrence A. Wall, Jr.   By:  /s/ Brad Colby  
Lawrence A. Wall, Jr., President     Brad Colby, President

 

 

 

 

EXHIBIT “A”

 

LEASES AND WELLS

 

LEASE   PROSPECT
CODE   LESSOR   LESSEE   County   State   LEASE
DATE   RECORDING
INFORMATION   DESCRIPTION LSE-00005   SP-01   AGRIBANK, FCB   ROVER RESOURCES,
INC.   DIVIDE   NORTH DAKOTA   6/19/2008   DOCUMENT NO.: 241058
BOOK: 259M; PAGE: 461   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 35: SW4                                   LSE-00026   WS-02   BETTY A.
ALBERT AND FORD ALBERT, WIFE AND HUSBAND   JAMES P. DESJARLAIS   DIVIDE   NORTH
DAKOTA   8/25/2008   DOCUMENT NO.: 242917
BOOK: 264M; PAGE: 649  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS:
TOWNSHIP 161 NORTH - RANGE 101 WEST
SECTION 1: LOTS 3 (40.25), 4 (40.35), S2NW4
SECTION 3: NW4SW4
SECTION 4: SW4SW4
SECTION 9: NW4NW4, NE4NE4
SECTION 23: N2NW4
TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 19: LOTS 3 (38.25), 4 (38.35), E2SW4
TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 26: N2NW4

                                  LSE-00027   WS-03   LORIE ANN HAUGEN-ALFELD,
FKA LORI ANN HAUGEN, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   9/13/2012   DOCUMENT NO: 267437
BOOK: 342M; PAGE: 376  

TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19: LOTS 2, 3, 4, S2NE4, SE4NW4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1, NE4, NE4NW4, N2SE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25: NE4, N2NW4, SE4NW4

                                  LSE-00029   SP-01   DUANE ALLISON, A MARRIED
MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   CONTEX ENERGY COMPANY   DIVIDE  
NORTH DAKOTA   10/25/2007   DOCUMENT NO.: 238683
BOOK: 253M; PAGE: 136   TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 19: LOTS 1, 2, E2NW4, EXCEPT 10.32 ACRE RR ROW                          
       

LSE-00030

  SP-01   DUANE ALLISON, A SINGLE MAN   CONTEX ENERGY COMPANY   DIVIDE   NORTH
DAKOTA   11/26/2007   DOCUMENT NO.: 238817
BOOK: 253M; PAGE: 341   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 24: NE4 EXCEPT RR ROW                                   LSE-00037  
SP-01   CURTIS ASLESON, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
  CONTEX ENERGY COMPANY   DIVIDE   NORTH DAKOTA   11/20/2007   DOCUMENT NO.:
239247
BOOK: 254M; PAGE: 378   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 24: SE4                                   LSE-00038   SP-01   DENNIS
ASLESON, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   CONTEX ENERGY
COMPANY   DIVIDE   NORTH DAKOTA   10/25/2007   DOCUMENT NO.: 238682
BOOK: 253M; PAGE: 134   TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 19: LOTS 1, 2, E2NW4, EXCEPT 10.32 ACRE RR ROW

 

 

 

 

LSE-00039   SP-01   DONALD ASLESON, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   CONTEX ENERGY COMPANY   DIVIDE   NORTH DAKOTA   10/25/2007  
DOCUMENT NO.: 238771
BOOK: 253M; PAGE: 281   TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 19: LOTS 1, 2, E2NW4, EXCEPT 10.32 ACRE RR ROW                          
        LSE-00040   SP-01   LEIGH C. ASLESON, A MARRIED MAN DEALING IN HIS SOLE
AND SEPARATE PROPERTY   CONTEX ENERGY COMPANY   DIVIDE   NORTH DAKOTA  
11/20/2007   DOCUMENT NO.: 239248
BOOK: 254M; PAGE: 380   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 24: SE4                                   LSE-00041   SP-01   MAYNARD
ASLESON, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   CONTEX ENERGY
COMPANY   DIVIDE   NORTH DAKOTA   10/25/2007   DOCUMENT NO.: 238681
BOOK: 253M; PAGE: 132   TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 19: LOTS 1, 2, E2NW4, EXCEPT 10.32 ACRE RR ROW                          
        LSE-00042   SP-01   ROBERT ASLESON, A MARRIED MAN DEALING IN HIS SOLE
AND SEPARATE PROPERTY   CONTEX ENERGY COMPANY   DIVIDE   NORTH DAKOTA  
10/25/2007   DOCUMENT NO.: 238604
BOOK: 253M; PAGE: 9   TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 19: LOTS 1, 2, E2NW4, EXCEPT 10.32 ACRE RR ROW                          
        LSE-00043   SP-01   RYAN J. ASLESON, A MARRIED MAN DEALING IN HIS SOLE
AND SEPARATE PROPERTY   CONTEX ENERGY COMPANY   DIVIDE   NORTH DAKOTA  
11/20/2007   DOCUMENT NO.: 239246
BOOK: 254M; PAGE: 376   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 24: SE4                                   LSE-00044   SP-01   SONIA
ASLESON, A MARRIED WOMAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   CONTEX
ENERGY COMPANY   DIVIDE   NORTH DAKOTA   11/20/2007   DOCUMENT NO.: 239249
BOOK: 254M; PAGE: 382   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 24: SE4                                   LSE-00047   WS-IN   MAVIS
BALE, AKA MAVIS L. BALE, A WIDOW   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA
 

7/27/2012; eff: 8/10/2013

 

  DOCUMENT NO.: 265874
BOOK: 337M; PAGE: 438   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 35: S2SW4                                   LSE-00050   WS-IN   GLENNY
C. BERVIK, AKA GLENNY  BERVIK, A WIDOW   ROVER RESOURCES, INC.   DIVIDE   NORTH
DAKOTA   8/20/2008   DOCUMENT NO.: 243045
BOOK: 265M; PAGE: 105  

TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 30: LOTS 2 (35.85), 3 (35.91), 4 (35.97), SE4NW4, E2SW4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 24: NW4

                                  LSE-00053   WS-03   PEGGY L. BOWMAN, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   9/13/2012   DOCUMENT NO:
367320
BOOK: 342M; PAGE: 70   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19: LOTS 2, 3, 4, S2NE4, SE4NE4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1, NE4, NE4NW4, N2SE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25: NE4, N2NW4, SE4NW4                                   LSE-00055  
WS-IN   RHONDA BRAMBLE, AKA RHODA L. BRAMBLE, A SINGLE WOMAN   ROVER RESOURCES,
INC.   DIVIDE   NORTH DAKOTA   8/10/2008   DOCUMENT NO.: 241822
BOOK: 261M; PAGE: 621   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 35: S2SW4                                   LSE-00057   WS-IN   ALISHA
E. BROTHERS, A WIDOW   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   7/5/2012;
eff: 6/3/2013   DOCUMENT NO.: 265360
BOOK: 335; PAGE: 653   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: SE4

 

 

 

 

LSE-00059   WS-IN   JACKIE M. BROWN, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/24/2008  
DOCUMENT NO.: 242636
BOOK: 263M; PAGE: 691   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00060   SP-01   BYRON N.
CARTER, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/18/2008   DOCUMENT NO.: 242410
BOOK: 263M; PAGE: 215   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 5: S2NW4
SECTION 9: W2NW4                                   LSE-00061   WS-IN   TRACY
CHRISTENSEN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/24/2008   DOCUMENT NO.: 242635
BOOK: 263M; PAGE: 688   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00062   WS-02;   REGGIE L.
CHRISTIAN, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/30/2008   DOCUMENT NO.: 242408
BOOK: 263M; PAGE: 211   TOWNSHIP 161 NORTH - RANGE 102 WEST
SECTION 5: LOTS 1 (40.18), 2 (40.12), S2NE4   
TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 33: SW4                                   LSE-00063   WS-IN   PAMELA
CRONE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/24/2008   DOCUMENT NO.: 242633
BOOK: 263M; PAGE: 682   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00064   WS-02  

MARVIN L. DAHL AND TERESA F. DAHL, TRUSTEES UNDER THE PROVISIONS OF A TRUST
AGREEMENT DATED THE 29TH OF APRIL, 2004 BETWEEN MARVIN L. DAHL AND TERESA F.
DAHL, TRUSTORS AND MARVIN L. DAHL AND TERESA F. DAHL, TRUSTEES

 

  ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/11/2008   DOCUMENT NO.:
242956
BOOK: 264M; PAGE: 749   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 33: NW4
SECTION 34: N2N2                                   LSE-00065   WS-IN   RUBY J.
DECKER AND LEON DECKER, HER HUSBAND   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   6/28/2012   DOCUMENT NO.: 265363
BOOK: 335M; PAGE: 659   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00067   SP-01   MATILDA
DRAWBOND, A WIDOW   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   10/8/2012;
eff: 6/16/2013   DOCUMENT NO.: 267318
BOOK: 342M; PAGE: 60  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 3: LOTS 1 (40.49), 2 (40.43), 3 (40.37), 4 (40.31), S2N2

                                  LSE-00071   WS-IN   DANNY EKNESS AND JULIE
EKNESS, HUSBAND AND WIFE   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
6/27/2012; eff: 7/30/2013   DOCUMENT NO.: 265631
BOOK: 336M; PAGE: 580   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 6: LOTS 1 (39.72), 2 (39.81), S2NE4, SE4

 

 

 

 

LSE-00072   WS-IN   MURRAY D. EKNESS AND ILEAH EKNESS   ROVER RESOURCES, INC.  
DIVIDE   NORTH DAKOTA   6/27/2012; eff: 7/30/2013   DOCUMENT NO.: 265622
BOOK: 336M; PAGE: 562   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 6: LOTS 1 (39.72), 2 (39.81), S2NE4, SE4                                
  LSE-00073   WS-IN   BRIAN J. ELM, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/27/2008  
DOCUMENT NO.: 241825
BOOK: 261M; PAGE: 627   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 7: E2SW4, SE4
SECTION 8: SW4SW4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 12: SW4
SECTION 13: N2
SECTION 14: E2NE4                                   LSE-00077   WS-IN   SHARON
FORINASH, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   7/27/2012; eff: 8/7/2013   DOCUMENT
NO.: 265986
BOOK: 338M; PAGE: 63   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 12: W2, SE4                                   LSE-00078   WS-IN   SHARON
FORINASH, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/11/2008   DOCUMENT NO.: 242138
BOOK: 262M; PAGE: 414   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 3 (34.85), 4 (34.93), E2SW4
SECTION 17: N2NW4, S2SW4, E2
SECTION 18: NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4   
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00079   WS-IN   FREUND &
FAMILY LIMITED PARTNERSHIP L.L.L.P., AN ARIZONA LLP   ROVER RESOURCES, INC.  
DIVIDE   NORTH DAKOTA   8/22/2008   DOCUMENT NO.: 242643
BOOK: 263M; PAGE: 711   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 14: NW4, N2SW4
SECTION 26: N2SE4                                   LSE-00080   WS-IN   PAULINE
J. FREUND, A WIDOW   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/5/2008  
DOCUMENT NO.: 242646
BOOK: 263M; PAGE: 717   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4
SECTION 27: NE4                                   LSE-00082   WS-IN   ADRIENNE
GIBSON, A SINGLE WOMAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
9/24/2008   DOCUMENT NO.: 243043
BOOK: 265M; PAGE: 100   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00085   WS-IN   JOSEPH T.
GOLONKA AND RITA E. GOLONKA, HUSBAND AND WIFE   ROVER RESOURCES, INC.   DIVIDE  
NORTH DAKOTA   8/27/2008   DOCUMENT NO.: 241984
BOOK: 262M; PAGE: 167   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6: SE4                                   LSE-00087   WS-IN   MARTHA M.
GORDON, TRUSTEE OF THE GORDON FAMILY TRUST DATED JUNE 10, 1997   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/28/2012   DOCUMENT NO.: 265365
BOOK: 335M; PAGE: 663   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4

 

 

 

 

LSE-00088   SP-01   MABEL GRANRUD, A WIDOW, BY LYLE G. WINDFALDET,
GUARDIAN/CONSERVATOR   CONTEX ENERGY COMPANY   DIVIDE   NORTH DAKOTA  
10/25/2007   DOCUMENT NO: 238684
BOOK: 253M; PAGE: 138   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 164 NORTH - RANGE 99 WEST
SECTION 25: LOTS 1(38.75), 2 (38.84), 3 (38.94)                                
  LSE-00093   WS-02;
WS-03;   CLINTON HAMMER, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
  ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/30/2008   DOCUMENT NO.:
242135
BOOK: 262M; PAGE: 406   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 3: LOTS 3 (40.29), 4 (40.31), S2NW4   
SECTION 4: SW4NW4, NW4SW4
SECTION 5:  LOTS 1 (40.12), 2 (40.02), 3 (39.94), 4 (39.84) S2N2  
SECTION 6: LOT 1 (39.82), SE4NE4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 32: NW4SW4
SECTION 33: SE4                                   LSE-00104   WS-03   AGNES
CUEVAS HARSBARGER, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/29/2012   DOCUMENT NO: 265629
BOOK: 336M; PAGE: 576   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NE4                                   LSE-00105   WS-IN   DIANE
HARSHBARGER, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/28/2012
  DOCUMENT NO.: 265367
BOOK: 335M; PAGE: 667   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NE4                                   LSE-00106   WS-IN  

DORIS HARSHBARGER, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE OF THE ESTATE OF
DAVID H. HARSHBARGER, DECEASED

  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/28/2012   DOCUMENT NO.:
265364
BOOK: 335M; PAGE: 661   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00107   WS-IN   EARL
HARSHBARGER AND RUTH HARSHBARGER, HUSBAND AND WIFE   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/28/2012   DOCUMENT NO.: 265623
BOOK: 336M; PAGE: 564   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00108   WS-IN   ELLIS
HARSHBARGER AND DAWN HARSHBARGER, HUSBAND AND WIFE   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/28/2012   DOCUMENT NO.: 265362
BOOK: 335M; PAGE: 657   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00109   WS-IN   GLORIA L.
HARSHBARGER, A WIDOW, AS LAWFUL SUCCESSOR OF WILLIAM LEE HARSHBARGER   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/29/2012   DOCUMENT NO.: 265652
BOOK: 336M; PAGE: 622   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NE4                                   LSE-00110   WS-IN   IVAN
HARSHBARGER AND KARLA HARSHBARGER, HUSBAND AND WIFE   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/28/2012   DOCUMENT NO.: 265366
BOOK: 335M; PAGE: 665   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00111   WS-IN   LARRY D.
HARSHBARGER AND ROSELLA HARSHBARGER, HUSBAND AND WIFE   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/28/2012   DOCUMENT NO.: 265627
BOOK: 336M; PAGE: 572   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00112   WS-03   LEWIS W.
HARSHBARGER, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/28/2012   DOCUMENT NO: 265372
BOOK: 335M; PAGE: 677   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NE4

 

 

 

 

LSE-00114   WS-03   RALPH HARSHBARGER AND EVELYN, HARSHBARGER, HUSBAND AND WIFE
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/12/2012   DOCUMENT NO.:
265374
BOOK: 335M; PAGE: 681   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NE4                                   LSE-00121   WS-03   KIM JAY
HAUGEN AND SHARON HAUGEN, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   9/13/2012   DOCUMENT NO: 267438
BOOK: 342M; PAGE: 382   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19:  LOTS 2 (35.54), 3 (35.62), 4 (35.72), S2NE4, SE4NW4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1 (35.79), NE4, NE4NW4, N2SE4  
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25:   NE4, N2NW4, SE4NW4                                   LSE-00125  
WS-03   VERN HAUGEN, AKA VERN W HAUGEN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   9/13/2012   DOCUMENT NO: 267045
BOOK: 341M; PAGE: 150   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19:  LOTS 2 (35.54), 3 (35.62), 4 (35.72), S2NE4, SE4NW4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1 (35.79), NE4, NE4NW4, N2SE4  
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25:   NE4, N2NW4, SE4NW4                                   LSE-00126  
SP-01   MARGARET HAWKINSON, A WIDOW   ROVER RESOURCES, INC.   DIVIDE   NORTH
DAKOTA   7/18/2008   DOCUMENT NO.: 241260
BOOK: 260M; PAGE: 83   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 34: SW4                                   LSE-00127   SP-01   WM J.
HAWKINSON, AKA WILLIAM J. HAWKINSON, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   7/23/2008  
DOCUMENT NO.: 241259
BOOK: 260M; PAGE: 81   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 34: SW4                                   LSE-00128   WS-IN   HAROLD
SCOTT HAYS, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/20/2008   DOCUMENT NO.: 241974
BOOK: 262M; PAGE: 141   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NE4                                   LSE-00131   WS-IN   DONALD
HERMAN, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   10/3/2008   DOCUMENT NO.: 242626
BOOK: 263M; PAGE: 661   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6: LOT 4 (36.26)
SECTION 7: NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 1 (39.94), 2 (39.82), SW4NE4, S2
SECTION 11: N2
SECTION 12: NW4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 33: SW4, S2NE4
SECTION 34: S2NW4

 

 

 

 

LSE-00132   WS-IN   GERALD HERMAN, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   10/3/2008  
DOCUMENT NO.: 242399
BOOK: 263M; PAGE: 187   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6: LOT 4 (36.26)
SECTION 7: NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 1 (39.94), 2 (39.82), SW4NE4, S2
SECTION 11: N2
SECTION 12: NW4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 33: SW4, S2NE4
SECTION 34: S2NW4                                   LSE-00133   WS-IN   JAMES L.
HERMAN, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   10/3/2008   DOCUMENT NO.: 242625
BOOK: 263M; PAGE: 658   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6: LOT 4 (36.26)
SECTION 7: NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 1 (39.94), 2 (39.82), SW4NE4, SE4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 33: SW4, S2NE4
SECTION 34: S2NW4                                   LSE-00134   WS-IN   RICHARD
A. HERMAN, A MARRIED MAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
10/3/2008   DOCUMENT NO.: 242627
BOOK: 263M; PAGE: 664   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6: LOT 4 (36.26)
SECTION 7: NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 1 (39.94), 2 (39.82), SW4NE4, SE4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 33: SW4, S2NE4
SECTION 34: S2NW4                                   LSE-00135   WS-02;
WS-03;   WAYNE A. HERMAN AND  ARLETTA J. HERMAN, HUSBAND AND WIFE   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   7/10/2012; eff: 7/30/2013   DOCUMENT
NO.: 268359
BOOK: 345M; PAGE: 304   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 3: NW4SW4
SECTION 4: LOTS 1 (40.30), 2 (40.26), 3 (40.22), 4 (40.18), SE4NW4, S2NE4,
NE4SW4, N2SE4
SECTION 6: LOT 4 (36.26)
SECTION 7: NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 1 (39.94), 2 (39.82), SW4NE4, SE4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 33: SW4, S2NE4
SECTION 34: S2NW4                                   LSE-00140   WS-02   ANNA
MARIE HUESERS, A WIDOW   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
7/25/2012; eff: 7/29/2013   DOCUMENT NO.: 265655
BOOK: 336M; PAGE: 628   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 25: NE4
SECTION 12: SW4 LYING WEST OF THE SOO LINE RAILROAD ROW

 

 

 

 

LSE-00145   WS-IN   DORIS JACOBSON, A WIDOW   ROVER RESOURCES, INC.   DIVIDE  
NORTH DAKOTA   7/30/2012; eff: 8/7/2013   DOCUMENT NO.: 265984
BOOK: 338M; PAGE: 59   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 12: W2, SE4                                   LSE-00146   WS-IN   DORIS
JACOBSON, AKA DORIS JACOBSEN, A WIDOW   ROVER RESOURCES, INC.   DIVIDE   NORTH
DAKOTA   9/11/2008   DOCUMENT NO.: 242140
BOOK: 262M; PAGE: 420   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 3 (34.85), 4 (34.93), E2SW4
SECTION 17: N2NW4, S2SW4, E2
SECTION 18: NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4   
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00147   WS-03   DEBRA S.
JAMES, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
9/13/2012   DOCUMENT NO: 267168
BOOK: 341M; PAGE: 411   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19:  LOTS 2 (35.54), 3 (35.62), 4 (35.72), S2NE4, SE4NW4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1 (35.79), NE4, NE4NW4, N2SE4  
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25: NE4, N2NW4, SE4NW4                                   LSE-00149  
WS-IN   CLINTON N. JENSEN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
8/30/2008   DOCUMENT NO.: 242411
BOOK: 263M; PAGE: 218   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 25: E2                                   LSE-00150   WS-03   LOLA MAE
JENSEN, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
9/13/2012   DOCUMENT NO: 267169
BOOK: 341M; PAGE: 416   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19:  LOTS 2 (35.54), 3 (35.62), 4 (35.72), S2NE4, SE4NW4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1 (35.79), NE4, NE4NW4, N2SE4  
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25: NE4, N2NW4, SE4NW4

 

 

 

 

LSE-00152   WS-03   FAYE LYNN JOHNSON AND RICHARD D. JOHNSON, HER HUSBAND  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   9/13/2012   DOCUMENT NO: 267167
BOOK: 341M; PAGE: 405   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19:  LOTS 2 (35.54), 3 (35.62), 4 (35.72), S2NE4, SE4NW4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1 (35.79), NE4, NE4NW4, N2SE4  
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25: NE4, N2NW4, SE4NW4                                   LSE-00156  
WS-IN   CLAUDE D. KASEMAN AND DONNA KASEMAN, HUSBAND AND WIFE   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/2/2012   DOCUMENT NO.: 265634
BOOK: 336M; PAGE: 586   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 15: SW4                                   LSE-00157   WS-02;   SHERRI R.
KEGLEY, A SINGLE WOMAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
8/30/2008   DOCUMENT NO.: 242409
BOOK: 263M; PAGE: 213   TOWNSHIP 161 NORTH - RANGE 102 WEST
SECTION 5: LOTS 1 (40.18), 2 (40.12), S2NE4   
TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 33: SW4                                   LSE-00160   WS-IN   DIANNE L.
KRAFT, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   10/1/2008   DOCUMENT NO.: 242634
BOOK: 263M; PAGE: 685   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00161   WS-02   MARLA
KULIG   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/18/2008   DOCUMENT
NO.: 242644
BOOK: 263M; PAGE: 713   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 25: NW4
SECTION 33: NE4                                   LSE-00164   SP-01   SCOTT
LEGAARD, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   CONTEX ENERGY
COMPANY   DIVIDE   NORTH DAKOTA   10/25/2007   DOCUMENT NO.: 238679
BOOK: 253M; PAGE: 128   TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 19: LOTS 1, 2, E2NW4, EXCEPT 10.32 ACRE RR ROW                          
        LSE-00165   SP-01   SPENCER LEGAARD, A MARRIED MAN DEALING IN HIS SOLE
AND SEPARATE PROPERTY   CONTEX ENERGY COMPANY   DIVIDE   NORTH DAKOTA  
10/25/2007   DOCUMENT NO.: 238769
BOOK: 253M; PAGE: 277   TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 19: LOTS 1, 2, E2NW4, EXCEPT 10.32 ACRE RR ROW                          
        LSE-00166   SP-01   WANDA LEGAARD, A WIDOW   CONTEX ENERGY COMPANY  
DIVIDE   NORTH DAKOTA   10/25/2007   DOCUMENT NO.: 238770
BOOK: 253M; PAGE: 279   TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 19: LOTS 1, 2, E2NW4, EXCEPT 10.32 ACRE RR ROW                          
        LSE-00167   WS-IN   ELIZABETH J. LOWE-MOORE, A WIDOW   ROVER RESOURCES,
INC.   DIVIDE   NORTH DAKOTA   7/27/2012; eff: 8/7/2013   DOCUMENT NO.: 265990
BOOK: 338M; PAGE: 71   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 12: W2, SE4

 

 

 

 

LSE-00168   WS-IN   ELIZABETH J. LOWE-MOORE, AKA BETH MOORE, AKA ELIZABETH
MOORE, A WIDOW   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/11/2008  
DOCUMENT NO.: 242139
BOOK: 262M; PAGE: 417   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 3 (34.85), 4 (34.93), E2SW4
SECTION 17: N2NW4, S2SW4, E2
SECTION 18: NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4   
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00169   SP-01   ELAINE K.
MAHAN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   CONTEX ENERGY
COMPANY   DIVIDE   NORTH DAKOTA   10/25/2007   DOCUMENT NO.: 239191
BOOK: 254M; PAGE: 268  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 164 NORTH - RANGE 99 WEST
SECTION 25: LOTS 1 (38.75), 2 (38.84), 3 (38.94)

                                  LSE-00170   WS-IN   ALAN MANGEL,  A MARRIED
MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER RESOURCES, INC.   DIVIDE  
NORTH DAKOTA   7/16/2012; eff: 8/1/2013   DOCUMENT NO.: 265965
BOOK: 338M; PAGE: 17  

TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 10: LOTS 2 (23.18), 3 (23.22), 4 (23.26)
SECTION 11: SW4
SECTION 15: LOTS 1 (23.39), 2 (23.61), 3 (23.83), 4 (24.05), SE4

                                  LSE-00171   WS-IN   CAROL MANGEL, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/28/2012   DOCUMENT
NO.: 265966
BOOK: 338M; PAGE: 21   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00172   WS-IN   DARRELL
MANGEL, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   7/16/2012; eff: 8/1/2013   DOCUMENT
NO.: 265642
BOOK: 336M; PAGE: 602  

TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 10: LOTS 2 (23.18), 3 (23.22), 4 (23.26)
SECTION 11: SW4
SECTION 15: LOTS 1 (23.39), 2 (23.61), 3 (23.83), 4 (24.05), SE4

                                  LSE-00175   WS-IN   L. DWIGHT MANGEL, AKA
DWIGHT MANGEL, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/30/2008   DOCUMENT NO.: 243044
BOOK: 265M; PAGE: 103  

TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 10: LOTS 2 (23.18), 3 (23.22), 4 (23.26)
SECTION 11: SW4
SECTION 15: LOTS 1 (23.39), 2 (23.61), 3 (23.83), 4 (24.05), SE4

                                  LSE-00176   WS-IN   MERLE MANGEL, A MARRIED
MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER RESOURCES, INC.   DIVIDE  
NORTH DAKOTA   8/30/2008   DOCUMENT NO.: 242150
BOOK: 262M; PAGE: 446  

TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 10: LOTS 2 (23.18), 3 (23.22), 4 (23.26)
SECTION 11: SW4
SECTION 15: LOTS 1 (23.39), 2 (23.61), 3 (23.83), 4 (24.05), SE4

                                  LSE-00177   WS-IN   GAYLEN MARSH, A MARRIED
MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER RESOURCES, INC.   DIVIDE  
NORTH DAKOTA   9/15/2008   DOCUMENT NO.: 242137
BOOK: 262M; PAGE: 412   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 26: NW4                                   LSE-00178   WS-IN   MARLYS
MARSH, FKA MARLYS NORDHAGEN, A SINGLE WOMAN   ROVER RESOURCES, INC.   DIVIDE  
NORTH DAKOTA   9/5/2008   DOCUMENT NO.: 241981
BOOK: 262M; PAGE: 161   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 12: W2, SE4

 

 

 

 

LSE-00179   WS-IN   MARLYS MARSH, FKA MARLYS NORDHAGEN, A SINGLE WOMAN   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/11/2008   DOCUMENT NO.: 241980
BOOK: 262M; PAGE: 158   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 3 (34.85), 4 (34.93), E2SW4
SECTION 17: N2NW4, S2SW4, E2
SECTION 18: NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4   
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00180   WS-02   IRMA V.
MARX, AKA IRMA V.E. MARX AND WILLIAM CHARLES MARX, WIFE AND HUSBAND   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/8/2008   DOCUMENT NO.: 242638
BOOK: 263M; PAGE: 697   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 4: S2S2
SECTION 5: S2
SECTION 9: NW4                                   LSE-00182   WS-IN   PAUL L.
MCCULLISS, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/26/2008   DOCUMENT NO.: 241824
BOOK: 261M; PAGE: 625   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 12: W2, SE4                                   LSE-00183   WS-IN   PAUL
L. MCCULLISS, AKA PAUL L. MUCULLIS, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/25/2008  
DOCUMENT NO.: 242629
BOOK: 263M; PAGE: 670   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00184   WS-IN   LEONARD
DENNIS MEAGHER, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/28/2012   DOCUMENT NO.: 266508
BOOK: 339M; PAGE: 495   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00185   WS-IN   KENNETH
MEAGHER AND LORENE MEAGHER, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   7/23/2012   DOCUMENT NO.: 265640
BOOK: 336M; PAGE: 598   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00186   WS-IN   RICHARD
MEAGHER AND CODI MEAGHER, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   6/28/2012   DOCUMENT NO.: 265638
BOOK: 336M; PAGE: 594   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00187   WS-IN   HUGH MEYER
AND CONNIE MEYER, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   8/6/2012   DOCUMENT NO.: 265873
BOOK: 337M; PAGE: 436   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4

 

 

 

 

LSE-00188   WS-IN   CALVIN MOORE,  A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/11/2008  
DOCUMENT NO.: 242143
BOOK: 262M; PAGE: 429   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 3 (34.85), 4 (34.93), E2SW4
SECTION 17: N2NW4, S2SW4, E2
SECTION 18: NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4   
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00189   WS-IN   CALVIN
MOORE,  A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/19/2008   DOCUMENT NO.: 241848
BOOK: 261M; PAGE: 647   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 12: W2, SE4                                   LSE-00191   WS-IN   DORAN
MOORE,  A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/11/2008   DOCUMENT NO.: 242630
BOOK: 263M; PAGE: 673   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 3 (34.85), 4 (34.93), E2SW4
SECTION 17: N2NW4, S2SW4, E2
SECTION 18: NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4   
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00193   WS-IN   LLOYD
MOORE,  A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/11/2008   DOCUMENT NO.: 241979
BOOK: 262M; PAGE: 155   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 3 (34.85), 4 (34.93), E2SW4
SECTION 17: N2NW4, S2SW4, E2
SECTION 18: NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4   
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00194   WS-IN   RICHARD
MOORE, AKA RICHARD E. MOORE, AKA DICK MOORE, A SINGLE MAN   ROVER RESOURCES,
INC.   DIVIDE   NORTH DAKOTA   9/11/2008   DOCUMENT NO.: 242141
BOOK: 262M; PAGE: 423   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7: LOTS 3 (34.85), 4 (34.93), E2SW4   
SECTION 18: NE4                                   LSE-00195   WS-02   ROBERT C.
MOORE AND MARILYN MOORE, HUSBAND AND WIFE   ROVER RESOURCES, INC.   DIVIDE  
NORTH DAKOTA   9/17/2008   DOCUMENT NO.: 242147
BOOK:262M; PAGE: 440   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6: SE4

 

 

 

 

LSE-00196   WS-IN   SCOTT MOORE, A SINGLE MAN   ROVER RESOURCES, INC.   DIVIDE  
NORTH DAKOTA   9/15/2008   DOCUMENT NO.: 242400
BOOK: 263M; PAGE: 190   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 3 (34.85), 4 (34.93), E2SW4
SECTION 17: N2NW4, S2SW4, E2
SECTION 18: NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4   
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00198   SP-01   THE JAMES
E. MUZZY LIVING TRUST DATED JUNE 3, 1998   ROVER RESOURCES, INC.   DIVIDE  
NORTH DAKOTA   6/18/2008   DOCUMENT NO.: 241501
BOOK: 260M; PAGE: 597   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 27: LOT 8 (36.13)
SECTION 28: LOTS 1 (38.07), 5 (36.41)
SECTION 34: W2NW4, SW4                                   LSE-00199   SP-01  
JERALD E. AND LAVON R. MUZZY, HUSBAND AND WIFE   ROVER RESOURCES, INC.   DIVIDE
  NORTH DAKOTA   6/18/2008   DOCUMENT NO.: 240897
BOOK: 259M; PAGE: 100   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 27: LOT 8 (36.13)
SECTION 28: LOTS 1 (38.07), 5 (36.41)
SECTION 34: W2NW4, SW4                                   LSE-00201   WS-IN  
LARRY NELSON, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   10/1/2008   DOCUMENT NO.: 242632
BOOK: 263M; PAGE: 679   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00202   WS-IN   MYRNA
NELSON, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/30/2008   DOCUMENT NO.: 242149
BOOK: 262M; PAGE: 444   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 10: LOTS 2 (23.18), 3 (23.22), 4 (23.26)
SECTION 11: SW4
SECTION 15: LOTS 1 (23.39), 2 (23.61), 3 (23.83), 4 (24.05), SE4                
                  LSE-00205   WS-02;   TRYGYE NORBY, WIDOWER   ROVER RESOURCES,
INC.   DIVIDE   NORTH DAKOTA   9/5/2008   DOCUMENT NO.: 242957
BOOK: 264M; PAGE: 751   TOWNSHIP 161 NORTH - RANGE 101 WEST
SECTION 5: LOT 4 (39.99)
SECTION 6: LOTS 1 (40.00), 2 (40.00)
TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 32: W2                                   LSE-00207   WS-02   COLETTE
NYBAKKEN AND JACK NYBAKKEN, WIFE AND HUSBAND   ROVER RESOURCES, INC.   DIVIDE  
NORTH DAKOTA   9/18/2008   DOCUMENT NO.: 242645
BOOK: 263M; PAGE: 715   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 25: NW4
SECTION 33: NE4

 

 

 

 

LSE-00208   WS-IN   ELAINE ONSTAD, FKA ELAINE HIBBERT, A MARRIED WOMAN DEALING
IN HER SOLE AND SEPARATE PROPERTY   ROVER RESOURCES, INC.   DIVIDE   NORTH
DAKOTA   8/27/2008   DOCUMENT NO.: 241826
BOOK: 261M; PAGE: 629   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 7: E2SW4, SE4
SECTION 8: SW4SW4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 12: SW4
SECTION 13: N2
SECTION 14: E2NE4                                   LSE-00216   WS-IN   LINDA
PASCO AND NED PASCO, HER HUSBAND   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  6/28/2012   DOCUMENT NO.: 265373
BOOK: 335M; PAGE: 679   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00217   WS-IN   BEVERLY
JEAN PEDERSON, A SINGLE WOMAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
7/5/2012; eff: 6/8/2013   DOCUMENT NO.: 265369
BOOK: 335M; PAGE: 671   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 28: SW4                                   LSE-00218   WS-IN   IRENE L.
PEDERSON, A SINGLE WOMAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
7/5/2012; eff: 6/8/2013   DOCUMENT NO.: 265635
BOOK: 336M; PAGE: 588   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 28: SW4                                   LSE-00219   SP-01   JOYCE
WUERTZ, CONSERVATOR FOR THE ESTATE OF ALANA GAYL PERMAN, A PROTECTED PERSON, OF
BILLINGS, MONTANA   CONTEX ENERGY COMPANY   DIVIDE   NORTH DAKOTA   8/14/2007  
DOCUMENT NO.: 238061
BOOK: 251M; PAGE: 258   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS:
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 1: LOTS 1 (40.05), 2 (40.15), 3 (40.25), 4 (40.35),  S2N2               
                      LSE-00220   WS-IN   MYRNA L. PETSCHKE, A SINGLE WOMAN  
ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/27/2008   DOCUMENT NO.: 242631
BOOK: 263M; PAGE: 676   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00221   SP-01   BRYAN
GEORGE PROCHNICK, SINGLE   CONTEX ENERGY COMPANY   DIVIDE   NORTH DAKOTA  
8/14/2007   DOCUMENT NO.: 238064
BOOK: 251M; PAGE: 267  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS:
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 1: LOTS 1 (40.05), 2 (40.15), 3 (40.25), 4 (40.35), S2N2

                                  LSE-00222   SP-01   ROBERT JEFFERY PROCHNICK
AND LINDA SUE W. PROCHNICK, HUSBAND AND WIFE, AND AS CO-TRUSTEES OF THE
PROCHNICK FAMILY REVOCABLE TRUST, DATED 6/6/02   CONTEX ENERGY COMPANY   DIVIDE
  NORTH DAKOTA   8/14/2007   DOCUMENT NO.: 238062
BOOK: 251M; PAGE: 261  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS:
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 1 :LOTS 1 (40.05), 2 (40.15), 3 (40.25), 4 (40.35), S2N2

                                  LSE-00225   WS-IN   MARGARET E. RATCLIFFE, A
MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ROVER RESOURCES, INC.
  DIVIDE   NORTH DAKOTA   9/25/2008   DOCUMENT NO.: 242623
BOOK: 263M; PAGE: 654   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 15: SW4                                   LSE-00227   WS-IN   DAIVD O.
REISTAD, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
7/3/2012   DOCUMENT NO.: 265625
BOOK: 336M; PAGE: 568   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 9: SW4

 

 

 

 

LSE-00228   WS-IN   DONALD REISTAD, TRUSTEE OF THE REISTAD FAMILY MINERAL TRUST
DATED MAY 7, 2012   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   9/27/2012  
DOCUMENT NO.: 267048
BOOK: 341M; PAGE: 165   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 9: SE4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 34: SW4                                   LSE-00231   SP-01   ELAINE
ROSE RUD, A SINGLE WOMAN   CONTEX ENERGY COMPANY   DIVIDE   NORTH DAKOTA  
10/17/2007   DOCUMENT NO.: 238814
BOOK: 253M; PAGE: 334   TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 19: LOTS 3 (36.31), 4 (36.37), E2SW4                                   
  LSE-00232   WS-02   ELAINE J. RUST, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY   JAMES P. DESJARLAIS   DIVIDE   NORTH DAKOTA   8/28/2008  
DOCUMENT NO.: 243023
BOOK: 265M; PAGE: 82   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS:
TOWNSHIP 161 NORTH - RANGE 101 WEST
SECTION 1:  LOTS 3 (40.25), 4 (40.35), S2NW4  
SECTION 3: NW4SW4
SECTION 4: SW4SW4
SECTION 9: NW4NW4, NE4NE4
SECTION 23: N2NW4
TOWNSHIP 161 NORTH - RANGE 102 WEST
SECTION 1: LOTS 2 (40.02), 3 (40.02), 4 (40.04)
TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 19:  LOTS 3 (38.25), 4 (38.35), E2SW4  
TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 18: SE4
SECTION 26: N2NW4                                   LSE-00233   WS-02   ROBERT
RUST   JAMES P. DESJARLAIS   DIVIDE   NORTH DAKOTA   8/25/2008   DOCUMENT NO.:
242901
BOOK: 264M; PAGE: 632   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 18: SE4                                   LSE-00234   WS-02;   MARTIN
SABO AND SYLVIA SABO, HUSBAND AND WIFE   ROVER RESOURCES, INC.   DIVIDE   NORTH
DAKOTA   8/18/2008   DOCUMENT NO.: 242151
BOOK: 262M; PAGE: 448  

TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 18: SE4SW4, S2SE4
SECTION 19: LOTS 1 (38.05), 2 (38.15), N2NE4, SW4NE4, E2NW4
SECTION 31: LOTS 2 (38.95), 3 (39.05), 4 (39.15), SE4NW4

                                  LSE-00235   SP-01   MARILYN G. SACKMAN, FKA
MARLYN KARST, A MARRIED WOMAN DEALING IN HER SOLE ANS SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   7/31/2008   DOCUMENT NO.: 241507
BOOK: 260M; PAGE: 613   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2                                   LSE-00236   SP-01   MARILYN G.
SACKMAN, FKA MARILYN KARST, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE
PROPERTY   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/11/2008   DOCUMENT
NO.: 242403
BOOK: 263M; PAGE: 198   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 5: S2
SECTION 10: N2                                   LSE-00237   SP-01   LAWRENCE
SCHAFFER, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   CONTEX
ENERGY COMPANY   DIVIDE   NORTH DAKOTA   10/25/2007   DOCUMENT NO.: 238680
BOOK: 253M; PAGE: 130   TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 19: LOTS 1, 2, E2NW4, EXCEPT 10.32 ACRE RR ROW

 

 

 

 

LSE-00238   WS-02   ROSEMARY SCHINDLER AND ROLAND SCHINDLER, WIFE AND HUSBAND  
JAMES P. DESJARLAIS   DIVIDE   NORTH DAKOTA   8/25/2008   DOCUMENT NO.: 242916
BOOK: 264M; PAGE: 645   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS:
TOWNSHIP 161 NORTH - RANGE 101 WEST
SECTION 1:  LOTS 3 (40.25), 4 (40.35), S2NW4  
SECTION 3: NW4SW4
SECTION 4: SW4SW4
SECTION 9: NW4NW4, NE4NE4
SECTION 23: N2NW4
TOWNSHIP 161 NORTH - RANGE 102 WEST
SECTION 1: LOTS 2 (40.02), 3 (40.02), 4 (40.04)
TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 19:  LOTS 3 (38.25), 4 (38.35), E2SW4  
TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 18: SE4
SECTION 26: N2NW4                                   LSE-00239   WS-IN   BOBETTE
SCHREIBER, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
9/13/2012   DOCUMENT NO.: 268356
BOOK: 345M; PAGE: 2920   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19:  LOTS 2 (35.54), 3 (35.62), 4 (35.72), S2NE4, SE4NW4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1 (35.79), NE4, NE4NW4, N2SE4  
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25: NE4, N2NW4, SE4NW4                                   LSE-00240  
WS-IN   FERNE SCHULTZ, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
  ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   7/27/2012; eff: 8/8/2013  
DOCUMENT NO.: 265987
BOOK: 338M; PAGE: 65   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 12: W2, SE4                                   LSE-00241   WS-IN   FERNE
SCHULTZ, AKA FERNE SCHULTZ, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE
PROPERTY   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/11/2008   DOCUMENT
NO.: 242142
BOOK: 262M; PAGE: 426   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 3 (34.85), 4 (34.93), E2SW4
SECTION 17: N2NW4, S2SW4, E2
SECTION 18: NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4   
SECTION 13: NE4
SECTION 24: SW4

 

 

 

 

LSE-00243   SP-01   RENZA DALE SEWELL AND J. LOGAN SEWELL, WIFE AND HUSBAND  
ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/18/2008   DOCUMENT NO.: 241853
BOOK: 261M; PAGE: 661   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2   
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: LOTS 7 (35.53), 8 (35.67)
SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)
SECTION 32: SE4
SECTION 34: NE4, E2NW4
SECTION 35: W2                                   LSE-00248   WS-IN   RODNEY P.
SMITH  AND ELGENE M. SMITH, HUSBAND AND WIFE   ROVER RESOURCES, INC.   DIVIDE  
NORTH DAKOTA   8/17/2012; eff: 7/23/2013   DOCUMENT NO.: 267439
BOOK: 342M; PAGE: 388   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 25: NW4
SECTION 26: NE4                                   LSE-00290   SP-01  

STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL
LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS OG-08-00422

  CONTEX ENERGY COMPANY   DIVIDE   NORTH DAKOTA   5/6/2008   DOCUMENT NO.:
261804
BOOK: 325M; PAGE: 50   TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 6: S2NE4, LOTS 1 (40.00), 2 (40.00)                                  
LSE-00292   WS-IN   NANCY ANN STEVENS, FKA NANCY ANN MCCORPIN, FKA NANCY ANN
NERING, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   6/22/2012; eff: 7/21/2013   DOCUMENT
NO.: 265359
BOOK: 335M; PAGE: 651   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 6:  LOTS 3 (39.89), 4 (33.84), 5 (34.11), 6 (34.33), 7 (34.57), SE4NW4,
E2SW4  
SECTION 7: LOTS 3 (34.85), 4 (34.93), E2SW4, NE4
SECTION 18: LOTS 1 (35.01), 2 (35.13), 3 (35.23), 4 (35.35), E2W2, W2SE4
SECTION 19: LOT 1 (35.44), NE4NW4, N2NE4
SECTION 20: N2
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOTS 1 (40.02), 2 (40.08), S2NE4, SW4NW4  W2SW4   
SECTION 12: W2, SE4
SECTION 13: NE4                                   LSE-00294   WS-IN   CAROLYN
STOCKWELL, A SINGLE WOMAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
9/24/2008   DOCUMENT NO.: 242144
BOOK: 262M; PAGE: 432   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00299   SP-01   BONNIE
SVENDSON, AKA BONNIE ISEMINGER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE
PROPERTY   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/8/2008   DOCUMENT
NO.: 242949
BOOK: 264M; PAGE: 729   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 33: SE4
SECTION 34: SW4

 

 

 

 

LSE-00300   WS-03   DOROTHY LOY SWARTZ, A MARRIED WOMAN   DIAMOND RESOURCES CO.
  DIVIDE   NORTH DAKOTA   9/13/2012   DOCUMENT NO: 267319
BOOK: 342M; PAGE: 65   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19:  LOTS 2 (35.54), 3 (35.62), 4 (35.72), S2NE4, SE4NW4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1 (35.79), NE4, NE4NW4, N2SE4  
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25: NE4, N2NW4, SE4NW4                                   LSE-00301  
WS-IN   ELLEN SYLVIA, AKA ELLYN SYLVIA, A SINGLE WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/28/2012   DOCUMENT NO.: 265361
BOOK: 335M; PAGE: 655   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00302   WS-IN   ROCKY R.
SYME, A SINGLE MAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/24/2008  
DOCUMENT NO.: 242401
BOOK: 263M; PAGE: 193   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00303   SP-01   RICHARD C.
TANGEDAL, TRUSTEE OF THE TANGEDAL FAMILY LIVING TRUST, DATED MARCH 18, 1999  
ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/28/2008   DOCUMENT NO.: 243042
BOOK: 265M; PAGE: 97   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 1: SW4
SECTION 2:  LOTS 1 (40.24), 2 (40.32), 3 (40.40), 4 (40.48), S2N2, SE4 LESS A
1.0 ACRE PARCEL IN THE SW CORNER 16 RODS N/S BY 10 RODS E/W MORE FULLY DESCRIBED
IN BOOK 11 DEEDS, PAGE 575
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 31: E2
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 35: SE4                                   LSE-00304   WS-IN   SHIRLEY B.
THOMSEN, A WIDOW   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/24/2008  
DOCUMENT NO.: 242637
BOOK: 263M; PAGE: 694   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00305   SP-01   SHELLY A.
THOMPSON, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/18/2008   DOCUMENT NO.: 243046
BOOK: 265M; PAGE: 108   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 6: LOTS 1 (39.72), 2 (39.80), 3 (39.88), 4 (36.17), 5 (36.20), 6
(36.20), 7 (36.20), S2NE4, SE4NW4, E2SW4, SE4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 1:  LOTS 1 (40.02), 2 (40.08), 3 (40.12), 4 (40.18), S2N2, SE4  
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 30: LOTS 1 (39.43), 2 (39.48), 3 (39.53), 4 (35.73)

 

 

 

 

LSE-00306   SP-01   KEN SCOTT THOMPSON A/K/A KEN S. THOMPSON, A MARRIED MAN
DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER RESOURCES, INC.   DIVIDE  
NORTH DAKOTA   9/5/2008   DOCUMENT NO.: 242397
BOOK: 263M; PAGE: 183   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 27: LOT 8 (36.13)
SECTION 28: LOTS 1 (38.07), 5 (36.41)
SECTION 34: W2NW4, SW4                                   LSE-00307   SP-01  
MARIAN M. THOMPSON, A SINGLE WOMAN   ROVER RESOURCES, INC.   DIVIDE   NORTH
DAKOTA   9/5/2008   DOCUMENT NO.: 242398
BOOK: 263M; PAGE: 185   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 27: LOT 8 (36.13)
SECTION 28: LOTS 1 (38.07), 5 (36.41)
SECTION 34: W2NW4, SW4                                   LSE-00310   WS-IN  
JOHN TOMMERUP, A WIDOWER   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
9/18/2008   DOCUMENT NO.: 242154
BOOK: 262M; PAGE: 455   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 11: SE4
SECTION 23: E2                                   LSE-00313   WS-03   DENISE
TRAINOR, FKA DENISE HAUGEN, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   9/13/2012   DOCUMENT NO: 267047
BOOK: 341M; PAGE: 160   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19:  LOTS 2 (35.54), 3 (35.62), 4 (35.72), S2NE4, SE4NW4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1 (35.79), NE4, NE4NW4, N2SE4  
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25: NE4, N2NW4, SE4NW4                                   LSE-00317  
WS-IN   MARGARET A. VAN HOOSE, INITIAL TRUSTEE OF THE MARGARET A. VAN HOOSE
REVOCABLE TRUST AGREEMENT DATED 9/9/93   ROVER RESOURCES, INC.   DIVIDE   NORTH
DAKOTA   9/17/2008   DOCUMENT NO.: 242146
BOOK: 262M; PAGE: 438   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6: SE4                                   LSE-00318   WS-IN   GEORGE G.
VAUGHT, JR., A SINGLE MAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
9/25/2008   DOCUMENT NO.: 242145
BOOK: 262M; PAGE: 435   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00319   WS-IN   GEORGE G.
VAUGHT, JR., A SINGLE MAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
9/20/2008   DOCUMENT NO.: 242136
BOOK: 262M; PAGE: 409   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 12: W2, SE4                                   LSE-00323   WS-03   BETTY
HARSHBARGER WHITE, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/28/2012   DOCUMENT NO: 265639
BOOK: 336M; PAGE: 596   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NE4                                   LSE-00324   WS-03   FERN
HARSHBARGER WHITE, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/28/2012   DOCUMENT NO: 265653
BOOK: 336M; PAGE: 624   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NE4

 

 

 

 

LSE-00376   SP-01   ELEANOR STUCKEY, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY   JAMES P. DESJARLAIS   DIVIDE   NORTH DAKOTA   7/26/2013;
eff: 6/13/2013   DOCUMENT NO.: 265619
BOOK: 336M; PAGE: 556  

TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 1: SW4
SECTION 2: LOTS 1 (40.24), 2 (40.32), 3 (40.40), 4 (40.48), S2N2, SE4 LESS A 1.0
ACRE PARCEL IN THE SW CORNER 16 RODS N/S BY 10 RODS E/W MORE FULLY DESCRIBED IN
BOOK 11 DEEDS, PAGE 575



                                  LSE-00377   SP-01   ELTON TANGEDAL, A MARRIED
MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   JAMES P. DESJARLAIS   DIVIDE  
NORTH DAKOTA   7/18/2012; eff: 6/13/2013   DOCUMENT NO.: 265650
BOOK: 336M; PAGE: 618  

TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 1: SW4
SECTION 2: LOTS 1 (40.24), 2 (40.32), 3 (40.40), 4 (40.48), S2N2, SE4 LESS A 1.0
ACRE PARCEL IN THE SW CORNER 16 RODS N/S BY 10 RODS E/W MORE FULLY DESCRIBED IN
BOOK 11 DEEDS, PAGE 575



                                  LSE-00378   SP-01   NORMAN TANGEDAL, A MARRIED
MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   JAMES P. DESJARLAIS   DIVIDE  
NORTH DAKOTA   7/18/2012; eff: 6/13/2013   DOCUMENT NO.: 265632
BOOK: 336M; PAGE: 582  

TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 1: SW4
SECTION 2: LOTS 1 (40.24), 2 (40.32), 3 (40.40), 4 (40.48), S2N2, SE4 LESS A 1.0
ACRE PARCEL IN THE SW CORNER 16 RODS N/S BY 10 RODS E/W MORE FULLY DESCRIBED IN
BOOK 11 DEEDS, PAGE 575

                                  LSE-00380   SP-01   LARRY ADAMS AND RODNEY
ADAMS, AS CO-TRUSTEES OF THE HAZEL ADAMS TESTAMENTARY TRUST   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   2/24/2010   DOCUMENT NO.: 247872
BOOK: 279M; PAGE: 44   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4   
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 35: SE4                                   LSE-00381   SP-01   LESSLEY
BALDWIN ADAMS, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/9/2010   DOCUMENT NO.: 249085
BOOK: 283M; PAGE: 272   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2   
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: LOTS 7 (35.53), 8 (35.67)
SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)
SECTION 32: SE4
SECTION 34: NE4, E2NW4
SECTION 35: W2                                   LSE-00382   SP-01   ANN MARIE
ALCORN, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
10/22/2010   DOCUMENT NO.: 253728
BOOK: 298M; PAGE: 512   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 10: N2                                   LSE-00383   SP-01   PATTY JEAN
ALEXANDER, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/13/2010  
DOCUMENT NO.: 250260
BOOK: 287M; PAGE: 383  

TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 5: LOTS 3 (39.54), 4 (39.64)
SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4 

 

 

 

 

LSE-00384   SP-01   PATTY JEAN ALEXANDER, A WIDOW   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/23/2010   DOCUMENT NO.: 250979
BOOK: 289M; PAGE: 675  

TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOTS 2 (39.30), 3 (39.30), SW4NE4, SE4NW4, E2SW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: S2NW4, SW4
SECTION 33: SW4
SECTION 34: SE4

                                  LSE-00385   SP-01   WILLIAM R. ANDERSEN, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/22/2010  
DOCUMENT NO.: 253398
BOOK: 297M; PAGE: 601   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2
SECTION 10: N2                                   LSE-00387   SP-01   ARKANSAS
MINERALS, INC.   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/15/2010  
DOCUMENT NO.: 252686
BOOK: 295M; PAGE: 522   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4
SECTION 12: NE4NE4                                   LSE-00388   SP-01   AVEREX,
INC.   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   12/6/2010   DOCUMENT NO.:
254486
BOOK: 301M; PAGE: 154   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4                                   LSE-00389   SP-01   KAY E.
AYERS, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/5/2010   DOCUMENT NO.: 249103
BOOK: 283M; PAGE: 310   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2                                   LSE-00390   SP-01   KAY E.
AYERS, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
10/25/2010   DOCUMENT NO.: 253735
BOOK: 298M; PAGE: 526   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 10: N2                                   LSE-00391   SP-01   JENIFER B.
BAEZ, AKA JENIFER (GERMAN) BAEZ, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   6/21/2010   DOCUMENT NO.: 251764
BOOK: 292M; PAGE: 520  

TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOTS 2 (39.30), 3 (39.30), SW4NE4, SE4NW4, E2SW4, SE4
SECTION 5: LOTS 3 (39.54), 4 (39.64)
SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: S2NW4, SW4
SECTION 33: SW4
SECTION 34: SE4



                                  LSE-00392   SP-01   MICHAEL BAISCH, A SINGLE
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/13/2010   DOCUMENT NO.:
249698
BOOK: 285M; PAGE: 484   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                
  LSE-00393   SP-01   REBECCA BAISCH, A SINGLE WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/13/2010   DOCUMENT NO.: 249097
BOOK: 283M; PAGE: 298   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                
  LSE-00394   SP-01   RICHARD BAISCH, A SINGLE MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/13/2010   DOCUMENT NO.: 250029
BOOK: 286M; PAGE: 574   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

 

 

 

 

LSE-00395   SP-01   ERIK BAKKE, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   4/12/2010   DOCUMENT NO.: 249235
BOOK: 283M; PAGE: 600  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4



                                  LSE-00396   SP-01   FRED B. BALDWIN, TRUSTEE
OF THE ELIZABETH BRENCHLEY BALDWIN SPECIAL NEEDS TRUST NO. 2 U/A DATED JANUARY
31, 2000   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010   DOCUMENT
NO.: 249693
BOOK: 285M; PAGE: 466   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2   
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: LOTS 7 (35.53), 8 (35.67)
SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)
SECTION 32: SE4
SECTION 34: NE4, E2NW4
SECTION 35: W2                                   LSE-00397   SP-01   BLACK STONE
MINERALS COMPANY, A DELAWARE LIMITED PARTNERSHIP   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   2/18/2010   DOCUMENT NO.: 248528
BOOK: 281M; PAGE: 321  

TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 6: LOTS 6 (35.46), 7 (35.50), E2SW4
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 25: LOT 4 (39.49)
SECTION 26: LOTS 1 (39.47), 2 (39.45), 3 (39.43), 4 (39.41)



                                  LSE-00398   SP-01   LINDA A. BOBLITT, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/22/2010   DOCUMENT
NO.: 249703
BOOK: 285M; PAGE: 494   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00399   SP-01   JEAN M. BOEHM, TRUSTEE OF THE JEAN M. BOEHM TRUST
DATED MAY 1, 1995   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/10/2010  
DOCUMENT NO.: 247732
BOOK: 278M; PAGE: 423   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4                                   LSE-00400   SP-01   DREW BORG,
A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010  
DOCUMENT NO.: 248903
BOOK: 282M; PAGE: 548   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00401   SP-01   RICHARD BORG, A SINGLE MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/9/2010   DOCUMENT NO.: 249706
BOOK: 285M; PAGE: 500   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00402   SP-01   LUELLA BOSS, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   3/26/2010   DOCUMENT NO.: 249090
BOOK: 283M; PAGE: 282   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2                                   LSE-00403   SP-01   BRAATELIEN
FAMILY TRUST, LLC, ELIZABETH BRAATELIEN, TRUSTEE   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   5/4/2010   DOCUMENT NO.: 249697
BOOK: 285M; PAGE: 482

CORRECTION OF DESCRIPTION
DOCUMENT NO.: 253146
BOOK: 297M; PAGE: 111   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4, LESS 5.25 ACRE TRACT IN THE SW4SW4 MORE
FULLY DESCRIBED IN BOOK 23, PAGE 431

 

 

 

 

LSE-00404   SP-01   ELIZABETH BRAATELIEN, TRUSTEE OF THE BRAATELIEN FAMILY
TRUST, LLC   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/1/2010   DOCUMENT
NO.: 250257
BOOK: 287M; PAGE: 377   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: NW4, SE4                                   LSE-00407   SP-01   BRUCE
C. BRINK SR. , A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/15/2010   DOCUMENT NO.: 249100
BOOK: 283M; PAGE: 304  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00408   SP-01   DAVID F. BRUCE, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/22/2010   DOCUMENT NO.:
254075
BOOK: 299M; PAGE: 657   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2
SECTION 10: N2                                   LSE-00409   SP-01   DUANE
BUSCHTA, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
1/18/2011   DOCUMENT NO.: 256772
BOOK: 309M; PAGE: 93   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: SE4                                   LSE-00410   SP-01   GUDRUN
"JUDY" BYLES, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/9/2010   DOCUMENT NO.: 249225
BOOK: 283M; PAGE: 580  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00411   SP-01   TANYAU (GERMAN) CAIATI, A
SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/21/2010  
DOCUMENT NO.: 250978
BOOK: 289M; PAGE: 673   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4:  LOTS 2 (39.30), 3 (39.30), SW4NE4, SE4NW4, E2SW4, SE4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: S2NW4, SW4
SECTION 33: SW4
SECTION 34: SE4                                   LSE-00412   SP-01   TANYAU
RENEE CAIATI, AKA TANYAU (GERMAN) CAIATI, A SINGLE WOMAN   DIAMOND RESOURCES CO.
  DIVIDE   NORTH DAKOTA   5/21/2010   DOCUMENT NO.: 250261
BOOK: 287M; PAGE: 385   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 5: LOTS 3 (39.54), 4 (39.64)
SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4                          
        LSE-00413   SP-01   ALMA DALE CAMPBELL, A WIDOW   DIAMOND RESOURCES CO.
  DIVIDE   NORTH DAKOTA   4/9/2010   DOCUMENT NO.: 249088
BOOK: 283M; PAGE: 278   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: LOTS 7 (35.53), 8 (35.67)
SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)
SECTION 32: SE4
SECTION 34: NE4, E2NW4
SECTION 35: W2                                   LSE-00414   SP-01   JANEEN
CARLBERG, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
7/8/2010   DOCUMENT NO.: 251765
BOOK: 292M; PAGE: 522   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00415   SP-01   NICOLE CARLBERG, A SINGLE WOMAN   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   11/8/2010   DOCUMENT NO.: 254072
BOOK: 299M; PAGE: 651   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2     

 

 

 

 

LSE-00416   SP-01   RUSSELL CARLBERG, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   12/30/2010   DOCUMENT NO.: 255224
BOOK: 304M; PAGE: 8   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00417   SP-01   MARGARET BROWN CARR, A WIDOW   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/3/2010   DOCUMENT NO.: 251354
BOOK: 291M; PAGE: 161   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: S2NE4, NW4NE4, SE4NW4
SECTION 13: S2NW4, SW4NE4, W2SW4
SECTION 14: SE4                                   LSE-00418   SP-01   BYRON N.
CARTER, ATTORNEY-IN-FACT FOR BERNICE CARTER, FKA BERNICE JOHNSON AND BLAND
CARTER, HER HUSBAND   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/23/2010
  DOCUMENT NO.: 249084
BOOK: 283M; PAGE: 270

CORRECTION OF DESCPRIPTION
DOCUMENT NO.: 250033
BOOK: 286M; PAGE: 584   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOTS 1, 2, 3, S2NE4, SE4NW4, E2SW4, SE4
SECTION 5: LOTS 1, 2, 3, 4, S2NE4
SECTION 9: A 2.06 ACRE TRACT, MORE OR LESS, IN THE NE4NW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: S2NW4, SW4
SECTION 33: SW4
SECTION 34: SE4                                   LSE-00419   SP-01   BYRON N.
CARTER,  A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/23/2010   DOCUMENT NO.: 249098
BOOK: 283M; PAGE: 300   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: A TRACT IN THE SW4SW4 MORE FULLY DESCRIBED IN DOCUMENT #196246      
                            LSE-00420   SP-01   CASSELMAN FAMILY LP, A TEXAS
LIMITED PARTNERSHIP   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/4/2010  
DOCUMENT NO.: 251603
BOOK: 292M; PAGE: 124  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00421   SP-01   LESTER CHRISTIANSON, A
SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010   DOCUMENT
NO.: 248908
BOOK: 282M; PAGE: 558   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: NE4                                   LSE-00422   SP-01   LESTER
CHRISTIANSON, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/30/2010   DOCUMENT NO.: 248909
BOOK: 282M; PAGE: 560   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                
  LSE-00423   SP-01   LESTER CHRISTIANSON, A SINGLE MAN   DIAMOND RESOURCES CO.
  DIVIDE   NORTH DAKOTA   11/8/2010   DOCUMENT NO.: 253903
BOOK: 299M; PAGE: 316   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SW4                                   LSE-00424   SP-01   R.W.
CHRISTIANSON AND MARLYS E. CHRISTIANSON, HUSBAND AND WIFE   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   4/23/2010   DOCUMENT NO.: 250258
BOOK: 287M; PAGE: 379   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: NE4                                   LSE-00425   SP-01   RICHARD W
CHRISTIANSON AND MARLYS E. CHRISTIANSON, HUSBAND AND WIFE   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   3/2/2011   DOCUMENT NO.: 255968
BOOK: 306M; PAGE: 340   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: SW4                                   LSE-00426   SP-01   SHANE
CHRISTIANSON, AS ATTORNEY-IN-FACT FOR RUTH P. CHRISTIANSON, A MARRIED WOMAN  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/20/2010   DOCUMENT NO.: 249093
BOOK: 283M; PAGE: 290   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SW4

 

 

 

 

LSE-00427   SP-01   SHANE A. CHRISTIANSON, P.O.A. FOR RUTH P. CHRISTIANSON, A
MARRIE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/25/2010  
DOCUMENT NO.: 248707
BOOK: 282M; PAGE: 105   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00428   SP-01   SHANE CHRISTIANSON, A MARRIED MAN   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   3/31/2010   DOCUMENT NO.: 248704
BOOK: 282M; PAGE: 99  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 25: LOTS 5 (34.65), 6 (34.81), 7 (34.95), 8 (35.11)
SECTION 26: LOTS 5 (35.25), 6 (35.39)



                                  LSE-00429   SP-01   WAYNE R. CHRISTIANSON, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/7/2010  
DOCUMENT NO.: 250031
BOOK: 286M; PAGE: 578  

TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 14: NE4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 25: LOTS 5 (34.65), 6 (34.81), 7 (34.95), 8 (35.11)
SECTION 26: LOTS 5 (35.25), 6 (35.39) 

                                  LSE-00430   SP-01   WAYNE R. CHRISTIANSON, AKA
WAYNE CHRISTIANSON,  A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   2/2/2011   DOCUMENT NO.: 255428
BOOK: 304M; PAGE: 513   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SE4                                   LSE-00431   SP-01   BRYAN H.
CONLEY, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/24/2010   DOCUMENT NO.: 248904
BOOK: 282M; PAGE: 550   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00432   SP-01   IRENE G. CONSTANTINE, TRUSTEE OF THE ROBERT H.
CONSTANTINE AND IRENE G. CONSTANTINE TRUST AGREEMENT DATED 10-21-92   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   1/29/2010   DOCUMENT NO.: 247544
BOOK: 278M; PAGE: 5   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1:  LOTS 3 (39.80), 4 (39.72), S2NW4, SW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 35: SE4                                   LSE-00433   SP-01   LESLIE
SYKES, TRUSTEE OF THE A.M. CULVER TRUST   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   7/15/2010   DOCUMENT NO.: 251604
BOOK: 292M; PAGE: 126   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: NW4                                   LSE-00434   SP-01   JOHN DALE
IV, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010  
DOCUMENT NO.: 249086
BOOK: 283M; PAGE: 274   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2   
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: LOTS 7 (35.53), 8 (35.67)
SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)
SECTION 32: SE4
SECTION 34: NE4, E2NW4
SECTION 35: W2                                   LSE-00435   SP-01   WILTON R.
DALE, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010  
DOCUMENT NO.: 249089
BOOK: 283M; PAGE: 280   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2   
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: LOTS 7 (35.53), 8 (35.67)
SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)
SECTION 32: SE4
SECTION 34: NE4, E2NW4
SECTION 35: W2

 

 

 

 

LSE-00437   SP-01   ALBERT DAWKINS, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/22/2010   DOCUMENT NO.: 251601
BOOK: 292M; PAGE: 120   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOTS 2, 3, 4, SW4NE4, S2NW4, W2SW4 LESS A 5.25 ACRE TRACT IN THE
SW4SW4 MORE FULLY DESCRIBED IN BOOK 23, PAGE 431, E2SW4, SE4
SECTION 5: LOTS 3, 4
SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4 MORE FULLY DESCRIBED IN
BOOK 36, PAGE 137
SECTION 12: SW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: S2NW4, SW4
SECTION 33: SW4
SECTION 34: SE4                                   LSE-00438   SP-01   THOMAS
DAWKINS, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/22/2010   DOCUMENT NO.: 251600
BOOK: 292M; PAGE: 118   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOTS 2, 3, 4, SW4NE4, S2NW4, W2SW4 LESS A 5.25 ACRE TRACT IN THE
SW4SW4 MORE FULLY DESCRIBED IN BOOK 23, PAGE 431, E2SW4, SE4
SECTION 5: LOTS 3, 4
SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4 MORE FULLY DESCRIBED IN
BOOK 36, PAGE 137
SECTION 12: SW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: S2NW4, SW4
SECTION 33: SW4
SECTION 34: SE4                                   LSE-00443   SP-01   MATILDA
DRAWBOND, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/1/2010  
DOCUMENT NO.: 247591
BOOK: 278M; PAGE: 67   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 34: NE4
SECTION 35: NW4                                   LSE-00444   SP-01   ARNE OLAV
EGGE, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010
  DOCUMENT NO.: 249226
BOOK: 283M; PAGE: 582   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4                                   LSE-00445   SP-01  
FRANK ANDREAS EGGE, A SINGLE MAN, HEGRENES   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   4/12/2010   DOCUMENT NO.: 251953
BOOK: 293M; PAGE: 261   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4                                   LSE-00446   SP-01  
VICKI WAUGH EIDMAN, TRUSTEE OF THE VICKI WAUGH EIDMAN TRUST   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   3/30/2011   DOCUMENT NO.: 257395
BOOK: 311M; PAGE: 344   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: NE4                                   LSE-00447   SP-01   ELIZABETH
C. ELLS, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
5/25/2010   DOCUMENT NO.: 250971
BOOK: 289M; PAGE: 659   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: NW4

 

 

 

 

LSE-00448   SP-01   FRANK DAVID ELSIK, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/23/2010   DOCUMENT NO.: 251152
BOOK: 290M; PAGE: 411   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOTS 2, 3, 4, SW4NE4, S2NW4, W2SW4 LESS A 5.25 ACRE TRACT IN THE
SW4SW4 MORE FULLY DESCRIBED IN BOOK 23, PAGE 431, E2SW4, SE4
SECTION 5: LOTS 3, 4
SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4 MORE FULLY DESCRIBED IN
BOOK 36, PAGE 137
SECTION 12: SW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: S2NW4, SW4
SECTION 33: SW4
SECTION 34: SE4                                   LSE-00449   SP-01   LILA J.
ERVIN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010   DOCUMENT
NO.: 249234
BOOK: 283M; PAGE: 598   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4                                   LSE-00450   SP-01  
ELIZABETH J. LIPPMANN ESSIG, A  MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   2/10/2010   DOCUMENT NO.: 248276
BOOK: 280M; PAGE: 431   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4                                   LSE-00451   SP-01   BRENDA MARY
EVERSLEY, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/13/2010   DOCUMENT NO.: 249105
BOOK: 283M; PAGE: 314   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00452   SP-01   BETTY FERREL, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   1/25/2011   DOCUMENT NO.: 255584
BOOK: 305M; PAGE: 140  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00453   SP-01   FREDE J. FOLLESO   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010   DOCUMENT NO.: 250030
BOOK: 286M; PAGE: 576  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00454   SP-01   KNUT FOLLESO   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010   DOCUMENT NO.: 249231
BOOK: 283M; PAGE: 592  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

 

                                  LSE-00455   SP-01   MAGNE KAARE FOLLESO  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010   DOCUMENT NO.: 249229
BOOK: 283M; PAGE: 588  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

 

 

 

 

LSE-00456   SP-01   FORTIN ENTERPRISES, INC.   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   2/11/2010   DOCUMENT NO.: 247727
BOOK: 278M; PAGE: 413  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00457   SP-01   DAVID M. FOULKES, A SINGLE
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/23/2010   DOCUMENT NO.:
248702
BOOK: 282M; PAGE: 95   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOTS 2 (39.30), 3 (39.30), SE4NW4, SW4NE4   
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 33: SW4                                   LSE-00458   SP-01   GEORGE C.
FOULKES, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/23/2010   DOCUMENT NO.: 248708
BOOK: 282M; PAGE: 107   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOTS 2 (39.30), 3 (39.30), SE4NW4, SW4NE4   
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 33: SW4                                   LSE-00459   SP-01   MICHAEL G.
FOULKES, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/23/2010   DOCUMENT NO.: 248703
BOOK: 282M; PAGE: 97   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOTS 2 (39.30), 3 (39.30), SE4NW4, SW4NE4   
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 33: SW4                                   LSE-00460   SP-01   BRADLEY J.
FRANKLIN, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
11/24/2010   DOCUMENT NO.: 254070
BOOK: 299M; PAGE: 647   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2
SECTION 10: N2                                   LSE-00461   SP-01   JOHN L.
FRANKLIN, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
11/24/2010   DOCUMENT NO.: 254280
BOOK: 300M; PAGE: 415   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2
SECTION 10: N2                                   LSE-00462   SP-01   ARIC H.
GIBSON, FKA ARIC H. GERMAN, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   6/21/2010   DOCUMENT NO.: 251952
BOOK: 293M; PAGE: 259  

TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOTS 2 (39.30), 3 (39.30), SW4NE4, SE4NW4, E2SW4, SE4
SECTION 5: LOTS 3 (39.54), 4 (39.64)
SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: S2NW4, SW4
SECTION 33: SW4
SECTION 34: SE4

                                  LSE-00467   SP-01   PENNY R. GOODWIN, A
WIDOWED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/8/2010  
DOCUMENT NO.: 252853
BOOK: 296M; PAGE: 113   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2   
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: LOTS 7 (35.53), 8 (35.67)
SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)
SECTION 32: SE4
SECTION 34: NE4, E2NW4
SECTION 35: W2

 

 

 

 

LSE-00468   SP-01   CHRISTOPHER GOULD, A SINGLE MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/6/2010   DOCUMENT NO.: 248907
BOOK: 282M; PAGE: 556   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00469   SP-01   TIM D STRAND, AS ATTORNEY-IN-FACT FOR WAYNE GRIFFIN, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/25/2010  
DOCUMENT NO.: 249412
BOOK: 284M; PAGE: 379   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00470   SP-01   TIM D. STRAND, AS ATTORNEY-IN-FACT FOR LEE GUNDERSON,
A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/25/2010  
DOCUMENT NO.: 249413
BOOK: 284M; PAGE: 381   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00471   SP-01   HAAGENSON FAMILY INVESTMENT COMPANY   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/16/2010   DOCUMENT NO.: 248406
BOOK: 281M; PAGE: 61   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4   
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 35: SE4                                   LSE-00472   SP-01   D. DEAN
HAAGENSON AND DARLENE NELSON, AS CO-TRUSTEES OF THE HAAGENSON REVOCABLE TRUST
DATED DECEMBER 31, 1983   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/16/2010   DOCUMENT NO.: 248122
BOOK: 279M; PAGE: 658   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4   
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 35: SE4                                   LSE-00473   SP-01   ARNETTE
HAAGENSON, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/16/2010  
DOCUMENT NO.: 248275
BOOK: 280M; PAGE: 429   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4   
SECTION 2: LOTS 3 (39.58), 4 (39.54), S2NW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 35: E2                                   LSE-00474   SP-01   SUSAN
WILTFONG HANNA, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  10/19/2010   DOCUMENT NO.: 253397
BOOK: 297M; PAGE: 599   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2
SECTION 10: N2                                   LSE-00475   SP-01   MRS.
CAMILLE HARRIS, AKA CAMILLE HARRIS, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   6/8/2010   DOCUMENT NO.: 250815
BOOK: 289M; PAGE: 375   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: LOTS 7 (35.53), 8 (35.67)
SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)
SECTION 32: SE4
SECTION 34: NE4, E2NW4
SECTION 35: W2                                   LSE-00476   SP-01   MARGARET
HAWKINSON, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/25/2010  
DOCUMENT NO.: 250974
BOOK: 289M; PAGE: 665   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 33: SE4                                   LSE-00477   SP-01   JOHN
HEGGE, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/3/2010
  DOCUMENT NO.: 250975
BOOK: 289M; PAGE: 667   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: S2NE4, NW4NE4, SE4NW4
SECTION 13: S2NW4, SW4NE4, W2SW4
SECTION 14: SE4

 

 

 

 

LSE-00478   SP-01   AIMEE HEGRE, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   7/8/2010   DOCUMENT NO.: 253323
BOOK: 297M; PAGE: 514   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00479   SP-01   MARVIN HOLAS, A MARRIED MAN AND MARCIA HOLAS, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/24/2010  
DOCUMENT NO.: 254068
BOOK: 299M; PAGE: 643   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2
SECTION 10: N2                                   LSE-00480   SP-01   JANIS D.
NEWTON HOUCK, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/8/2010   DOCUMENT NO.: 250618
BOOK: 289M; PAGE: 377   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2   
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: LOTS 7 (35.53), 8 (35.67)
SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)
SECTION 32: SE4
SECTION 34: NE4, E2NW4
SECTION 35: W2                                   LSE-00481   SP-01   JOHN
HUGHES, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
11/1/2010   DOCUMENT NO.: 254074
BOOK: 299M; PAGE: 655  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00482   SP-01   MARY JANET HUGHES, A
SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010  
DOCUMENT NO.: 249233
BOOK: 283M; PAGE: 596  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00484   SP-01   EMIL JAMES INDREBO, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010  
DOCUMENT NO.: 249232
BOOK: 283M; PAGE: 594  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00485   SP-01   ROGER J. INDREBO, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010  
DOCUMENT NO.: 250027
BOOK: 286M; PAGE: 570  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00486   SP-01   NAOMI JAMES, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010   DOCUMENT
NO.: 249228
BOOK: 283M; PAGE: 586  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00487   SP-01   LANA JERN, A SINGLE WOMAN
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/13/2010   DOCUMENT NO.:
250026
BOOK: 286M; PAGE: 568   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00488   SP-01   CYNTHIA L. JOHNSON, A MARRIED WOMAN   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/22/2010   DOCUMENT NO.: 253729
BOOK: 298M; PAGE: 514   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 10: N2

 

 

 

 

LSE-00489   SP-01   RICHARD JOHNSON, A WIDOWER   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   12/20/2010   DOCUMENT NO.: 255970
BOOK: 306M; PAGE: 344   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 31: LOTS 3 (36.15), 4 (36.19), E2SW4                                   
  LSE-00490   SP-01   DANIEL O. JORAANSTAD, AKA DAN JORAANSTAD, A SINGLE MAN  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/18/2010   DOCUMENT NO.: 250970
BOOK: 289M; PAGE: 655   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 31: LOTS 1 (36.09), 2 (36.13), E2NW4  
SECTION 33: SE4
SECTION 34: SW4                                   LSE-00491   SP-01   DANIEL O.
JORAANSTAD, AKA DAN JORAANSTAD, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   3/4/2011   DOCUMENT NO.: 256553
BOOK: 308M; PAGE: 101   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SE4                                   LSE-00492   SP-01   MARK H.
JORAANSTAD, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
5/19/2010   DOCUMENT NO.: 250259
BOOK: 287M; PAGE: 381   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 31: LOTS 1 (36.09), 2 (36.13), E2NW4  
SECTION 33: SE4
SECTION 34: SW4                                   LSE-00493   SP-01   PAUL A.
JORAANSTAD, AKA PAUL JOEAANSTAD AND BARBARA A. JORAANSTAD, HUSBAND AND WIFE  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/19/2010   DOCUMENT NO.: 250262
BOOK: 287M; PAGE: 387   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 31: LOTS 1 (36.09), 2 (36.13), E2NW4  
SECTION 33: SE4
SECTION 34: SW4                                   LSE-00494   SP-01   PAUL A
JORAANSTAD AKA PAUL & BARBARA A J   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   3/4/2011   DOCUMENT NO.: 256655
BOOK: 308M; PAGE: 507   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SE4                                   LSE-00495   SP-01   BOUDICCA
W. JOSEPH, TRUSTEE OF THE BOUDICCA W. JOSEPH TRUST NO. 3, BOSTON HARBOR PLACE  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/13/2010   DOCUMENT NO.:
253395
BOOK: 297M; PAGE: 595   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 10: N2                                   LSE-00496   SP-01   BOUDICCA W.
JOSEPH, TRUSTEE OD THE BOUDICCA W. JOSEPH TRUST NO. 3   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/5/2010   DOCUMENT NO.: 249416
BOOK: 284M; PAGE: 387   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2                                   LSE-00497   SP-01   KATHERINE
BALDWIN KEY,  A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/9/2010   DOCUMENT NO.: 249689
BOOK: 285M; PAGE: 455   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2   
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: LOTS 7 (35.53), 8 (35.67)
SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)
SECTION 32: SE4
SECTION 34: NE4, E2NW4
SECTION 35: W2                                   LSE-00498   SP-01   DAVID A.
KJOS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/22/2010
  DOCUMENT NO.: 253731
BOOK: 298M; PAGE: 518   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 10: N2                                   LSE-00499   SP-01   DuWAYNE A.
KJOS, AKA DuWAYNE KJOS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   10/22/2010   DOCUMENT NO.: 253730
BOOK: 298M; PAGE: 516   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 10: N2

 

 

 

 

LSE-00500   SP-01   JASON EDMUND KJOS, AKA JASON EDWARD KJOS, A MARRIED MAN  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/22/2010   DOCUMENT NO.:
253732
BOOK: 298M; PAGE: 520   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 10: N2                                   LSE-00501   SP-01   LLOYD
JUNIOR KJOS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
10/22/2010   DOCUMENT NO.: 253727
BOOK: 298M; PAGE: 510   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 10: N2                                   LSE-00502   SP-01   CATHERINE
A. FORSLUND, SUCCESSOR TRUSTEE OF THE ELIZABETH J. KUNKEL IRREVOCABLE TRUST
DATED 9/30/91   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/10/2010  
DOCUMENT NO.: 247729
BOOK: 278M; PAGE: 417   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4                                   LSE-00503   SP-01   AILEEN
KUNZ, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010  
DOCUMENT NO.: 249106
BOOK: 283M; PAGE: 316  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00504   SP-01   LAURA K. LAMB, FKA LAURA
K. ROLLEFSON, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/15/2010   DOCUMENT NO.: 249690
BOOK: 285M; PAGE: 457   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4, LESS 5.25 ACRE TRACT IN THE SW4SW4    
                                LSE-00505   SP-01   MARY ELLEN KJOS LARSON, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/22/2010  
DOCUMENT NO.: 253726
BOOK: 298M; PAGE: 508   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 10: N2                                   LSE-00506   SP-01   ALLAN G.
LASSEY AND DONNA L. LASSEY, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   10/19/2010   DOCUMENT NO.: 253313
BOOK: 297M; PAGE: 494   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2                                   LSE-00507   SP-01   ALLAN G.
LASSEY AND DONNA L. LASSEY, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   10/19/2010   DOCUMENT NO.: 253314
BOOK: 297M; PAGE: 496   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 5: S2                                   LSE-00508   SP-01   ALLAN G.
LASSEY AND DONNA L. LASSEY, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   10/19/2010   DOCUMENT NO.: 253315
BOOK: 297M; PAGE: 498   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 10: N2                                   LSE-00509   SP-01   ELISA
LAVORATO, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/12/2010   DOCUMENT NO.: 249227
BOOK: 283M; PAGE: 584  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00510   SP-01   JAMES LAVORATO, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010   DOCUMENT NO.:
250256
BOOK: 287M; PAGE: 375  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00513   SP-01   DOROTHY J. LEINIGER, AS
TRUSTEE OF THE DOROTHY J. LEININGER TRUST DATED SEPTEMBER 7, 1999   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/7/2010   DOCUMENT NO.: 253736
BOOK: 298M; PAGE: 528   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: SE4

 

 

 

 

LSE-00514   SP-01   ROBERT D. LEININGER, AS TRUSTEE OF THE ROBERT D. LEININGER
TRUST DATED SEPTEMBER 7, 1999   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
10/7/2010   DOCUMENT NO.: 253737
BOOK: 298M; PAGE: 532   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: SE4                                   LSE-00515   SP-01   CHARLES
LESLIE, AKA CHARLES B. LESLIE, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   2/4/2010   DOCUMENT NO.: 247734
BOOK: 278M; PAGE: 427   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 35: NE4                                   LSE-00516   SP-01   BRIAN
SCOTT LEVIG, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/13/2010   DOCUMENT NO.: 249406
BOOK: 284M; PAGE: 367   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                
  LSE-00517   SP-01   DAVID L. LEVIG, A SINGLE MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/6/2010   DOCUMENT NO.: 248905
BOOK: 282M; PAGE: 552   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                
  LSE-00518   SP-01   LESLIE LEVIG, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   2/16/2010   DOCUMENT NO.: 247728
BOOK: 278M; PAGE: 415   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4   
SECTION 2:  LOTS 1 (39.66), 2 (39.62), S2NE4 , S2
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 35: SE4                                   LSE-00519   SP-01   LISA
LEVIG, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/22/2010   DOCUMENT NO.: 249701
BOOK: 285M; PAGE: 490   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                
  LSE-00520   SP-01   MARK ALAN LEVIG, A SINGLE MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/13/2010   DOCUMENT NO.: 249108
BOOK: 283M; PAGE: 320   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                
  LSE-00521   SP-01   MERLE L LEVIG, A SINGLE MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/6/2010   DOCUMENT NO.: 249104
BOOK: 283M; PAGE: 312   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                
  LSE-00522   SP-01   ANN LEVIG AS PERSONAL REPRESENTATIVE OF THE THOMAS B.
LEVIG ESTATE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/7/2010  
DOCUMENT NO.: 249417
BOOK: 284M; PAGE: 389   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                
  LSE-00523   SP-01   TODD STEVEN LEVIG, AKA TODD LEVIG, A SINGLE MAN   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/13/2010   DOCUMENT NO.: 249107
BOOK: 283M; PAGE: 318   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                
  LSE-00524   SP-01   EDWIN J. LIPPMANN, JR., TRUSTEE OF THE EDWIN J. LIPPMANN,
JR. REVOCABLE TRUST DATED NOVEMBER 8, 1993, AS AMENDED   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   10/19/2010   DOCUMENT NO.: 253401
BOOK: 297M; PAGE: 607   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4
SECTION 12: N2NW4, SW4NW4                                   LSE-00525   SP-01  
EDWIN J. LIPPMAN, JR. TRUSTEE OF THE EDWIN J. LIPPMAN TRUST DATED 11/8/93  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/10/2010   DOCUMENT NO.:
253904
BOOK: 299M; PAGE: 318   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: NE4NE4                                   LSE-00526   SP-01   MARY
MIDGE LIPPMANN, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/10/2010   DOCUMENT NO.: 247731
BOOK: 278M; PAGE: 421   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4

 

 

 

 

LSE-00527   SP-01   PATRICK A. LIPPMANN, TRUSTEE OF THE PATRICK A. LIPPMANN
REVOCABLE TRUST DATED MAY 31 1995   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   2/10/2010   DOCUMENT NO.: 247730
BOOK: 278M; PAGE: 419   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4                                   LSE-00528   SP-01   CATERINE
DALE LUSK, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/9/2010   DOCUMENT NO.: 249418
BOOK: 284M; PAGE: 391   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2   
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: LOTS 7 (35.53), 8 (35.67)
SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)
SECTION 32: SE4
SECTION 34: NE4, E2NW4
SECTION 35: W2                                   LSE-00529   SP-01   AUDRUD
MACDONALD, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/30/2010   DOCUMENT NO.: 249705
BOOK: 285M; PAGE: 498  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00530   SP-01   MARY CASSELMAN MCCALL,
AWIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/4/2010   DOCUMENT
NO.: 248123
BOOK: 279M; PAGE: 660   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4                                   LSE-00531   SP-01   TIM
D. STRAND, AS ATTORNEY-IN-FACT FOR GAIL MCELROY, A MARRIED WOMAN   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/25/2010   DOCUMENT NO.: 249414
BOOK: 284M; PAGE: 383   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                
  LSE-00532   SP-01   TERESA FRESE MCMAHON, A MARRIED WOMAN   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   4/13/2010   DOCUMENT NO.: 249419
BOOK: 284M; PAGE: 393   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4                                   LSE-00533   SP-01  
WALTER L. MCNUTT, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  11/24/2010   DOCUMENT NO.: 254071
BOOK: 299M; PAGE: 649   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2
SECTION 10: N2                                   LSE-00534   SP-01   SANDRA
MEEVE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/30/2010   DOCUMENT
NO.: 254283
BOOK: 300M; PAGE: 421   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2
SECTION 10: N2                                   LSE-00536   SP-01   CANDY
MILLER, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/13/2010   DOCUMENT NO.: 249699
BOOK: 285M; PAGE: 486   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

 

 

 

 

LSE-00537   SP-01   DOROTHY A. MINCHER, A MARRIED WOMAN   DIAMOND RESOURCES CO.
  DIVIDE   NORTH DAKOTA   2/22/2010   DOCUMENT NO.: 247875
BOOK: 279M; PAGE: 50   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4   
SECTION 2:  LOTS 1 (39.66), 2 (39.62), S2NE4 , S2
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 35: SE4                                   LSE-00538   SP-01   FRANK
MONTGOMERY, A WIDOWER   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/25/2010   DOCUMENT NO.: 248120
BOOK: 279M; PAGE: 654   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: S2NW4, SW4
SECTION 33: SW4
SECTION 34: SE4                                   LSE-00539   SP-01   FRANK
MONTGOMERY, A WIDOWER   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/14/2010   DOCUMENT NO.: 249094
BOOK: 283M; PAGE: 292  

TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOTS 2, 3, SW4NE4, SE4NW4, E2SW4, SE4
SECTION 5: LOTS 3 (39.54), 4 (39.64)
SECTION 9: E2NW4, LESS A 2.06 ACRE TRACT IN THE NE4NW4
SECTION 12: SW4



                                  LSE-00540   SP-01   STEVE MONTGOMERY, A SINGLE
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/25/2010   DOCUMENT NO.:
248119
BOOK: 279M; PAGE: 652   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: S2NW4, SW4
SECTION 33: SW4
SECTION 34: SE4                                   LSE-00541   SP-01   STEVE
MONTGOMERY, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/14/2010   DOCUMENT NO.: 249096
BOOK: 283M; PAGE: 296  

TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOTS 2, 3, SW4NE4, SE4NW4, E2SW4, SE4
SECTION 5: LOTS 3 (39.54), 4 (39.64)
SECTION 9: E2NW4, LESS A 2.06 ACRE TRACT IN THE NE4NW4
SECTION 12: SW4



                                  LSE-00542   SP-01   DONALD AND ARLENE MUZZY,
HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/5/2010  
DOCUMENT NO.: 250455
BOOK: 288M; PAGE: 200   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 27: LOT 8 (36.13)
SECTION 28: LOTS 1, 2
SECTION 33: N2, SE4
SECTION 34: W2NW4, SW4                                   LSE-00543   SP-01  

JAMES E. MUZZY AND HILARY STAFFORD-MUZZY, INDIVIDUALLY AND AS TRUSTEES OR THEIR
SUCCESSORS IN TRUST UNDER THE JAMES E. MUZZY LIVING TRUST DATED JUNE 3, 1998

  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/5/2010   DOCUMENT NO.:
250814
BOOK: 289M; PAGE: 373   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 33: N2, SE4                                   LSE-00544   SP-01   JERALD
E. MUZZY AND LAVON R. MUZZY, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   6/5/2010   DOCUMENT NO.: 250456
BOOK: 288M; PAGE: 202   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 33: N2, SE4                                   LSE-00545   SP-01   M.
JANE NEINAST (WIDOWED)   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/8/2010   DOCUMENT NO.: 248709
BOOK: 282M; PAGE: 109   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 31: LOTS 3 (36.15), 4 (36.19), E2SW4   

 

 

 

 

LSE-00546   SP-01   JANICE W. NELSON, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/5/2010   DOCUMENT NO.: 249710
BOOK: 285M; PAGE: 508   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2                                   LSE-00547   SP-01   JANICE W.
NELSON, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
10/13/2010   DOCUMENT NO.: 253320
BOOK: 297M; PAGE: 508   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 10: N2                                   LSE-00548   SP-01   MILDRED
LEONA NELSON, AKA MILDRED NELSON, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   1/28/2010   DOCUMENT NO.: 247590
BOOK: 278M; PAGE: 65   TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 6: LOTS 3, 4, 5, 6, 7,  SE4NW4, E2SW4
SECTION 7: LOTS 1, 2 E2NW4
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: LOTS 1, 2 S2NE4, SE4
SECTION 12: NE4NE4                                   LSE-00549   SP-01   JEAN
NESHIEM, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/18/2010  
DOCUMENT NO.: 251349
BOOK: 291M’ PAGE: 151   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 5: S2                                   LSE-00550   SP-01   JEAN
NESHIEM, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/18/2010  
DOCUMENT NO.: 251350
BOOK: 291M; PAGE: 153   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2                                   LSE-00551   SP-01   JEAN
NESHIEM, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/11/2010  
DOCUMENT NO.: 253396
BOOK: 297M; PAGE: 597   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 10: N2                                   LSE-00556   SP-01   DENNIS M.
NIELSEN AND CYNTHIA A. NIELSEN, HUSBAND AND WIFE   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/30/2010   DOCUMENT NO.: 249709
BOOK: 285M; PAGE: 506   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 35: NE4                                   LSE-00557   SP-01   GREGG D.
NIELSEN, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/30/2010   DOCUMENT NO.: 249708
BOOK: 285M; PAGE: 504   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 35: NE4                                   LSE-00558   SP-01   PALMER D.
NORBY, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/26/2010
  DOCUMENT NO.: 248527
BOOK: 281M; PAGE: 319   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2                                   LSE-00559   SP-01   PALMER D.
NORBY, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
10/11/2010   DOCUMENT NO.: 253321
BOOK: 297M; PAGE: 510   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 10: N2                                   LSE-00560   SP-01  

DANIEL J. O'SHAUGHNESSY, TRUSTEE OF THE DANIEL J. O'SHAUGHNESSY TRUST UNDER
TRUST AGREEMENT DATED AUGUST 1, 1999

 

  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/2/2010   DOCUMENT NO.:
247733
BOOK: 278M; PAGE: 425   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 31: LOTS 1 (36.09), 2 (36.13), E2NW4                                    
LSE-00561   SP-01   STEPHEN M. O'SHAUGHNESSY, A MARRIED MAN   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   2/2/2010   DOCUMENT NO.: 249109
BOOK: 283M; PAGE: 322   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 31: LOTS 1 (36.09), 2 (36.13), E2NW4  

 

 

 

 

LSE-00562   SP-01   MISKA PAGET, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   7/8/2010   DOCUMENT NO.: 253402
BOOK: 297M; PAGE: 609   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                
  LSE-00563   SP-01   ELIZABETH PATTON, A SINGLE WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/13/2010   DOCUMENT NO.: 249101
BOOK: 283M; PAGE: 306   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4                                   LSE-00564   SP-01  
JOHN PATTON, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/13/2010   DOCUMENT NO.: 250028
BOOK: 286M; PAGE: 572  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00565   SP-01   MARSHALL PATTON, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/13/2010   DOCUMENT NO.:
252062
BOOK: 293M; PAGE: 502  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00566   SP-01   BEVERLY J. PEDERSON, A
SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/10/2010  
DOCUMENT NO.: 248117
BOOK: 279M; PAGE: 644  

TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 27: LOTS 5 (37.62), 6 (37.72), 7 (37.80), 8 (37.90)
SECTION 34: W2, SE4
SECTION 35: SW4
SECTION 36: N2, SE4

                                  LSE-00567   SP-01   IRENE L. PEDERSON, A
SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/1/2010  
DOCUMENT NO.: 248118
BOOK: 279M; PAGE: 648  

TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 27: LOTS 5 (37.62), 6 (37.72), 7 (37.80), 8 (37.90)
SECTION 34: W2, SE4
SECTION 35: SW4
SECTION 36: N2, SE4

                                  LSE-00568   SP-01   COLLEEN PIKE AND REED
PIKE, HER HUSBAND   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/29/2010  
DOCUMENT NO.: 248706
BOOK: 282M; PAGE: 103   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 5: S2                                   LSE-00569   SP-01   JOAN KERSHAW
PUTNAM, TRUSTEE OF THE JOAN KERSHAW PUTMAN TRUST   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   2/10/2010   DOCUMENT NO.: 247874
BOOK: 279M; PAGE: 48   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4                                   LSE-00570   SP-01   RAGAN
PETROLEUM, INC   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   12/6/2010  
DOCUMENT NO.: 254487
BOOK: 301M; PAGE: 156   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4

 

 

 

 

LSE-00571   SP-01   DOROTHY DALE REEVES, A SINGLE WOMAN   DIAMOND RESOURCES CO.
  DIVIDE   NORTH DAKOTA   4/9/2010   DOCUMENT NO.: 249087
BOOK: 283M; PAGE: 276   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2   
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: LOTS 7 (35.53), 8 (35.67)
SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)
SECTION 32: SE4
SECTION 34: NE4, E2NW4
SECTION 35: W2                                   LSE-00572   SP-01   CARL D.
REIMERS III, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/30/2010   DOCUMENT NO.: 250032
BOOK: 286M; PAGE: 582  

TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOTS 2 (39.30), 3 (39.30), SW4NE4, SE4NW4, E2SW4, SE4
SECTION 5: LOTS 3 (39.54), 4 (39.64)
SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: S2NW4, SW4
SECTION 33: SW4
SECTION 34: SE4

                                  LSE-00573   SP-01   ELIZABETH REISING, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   8/16/2010  
DOCUMENT NO.: 253143
BOOK: 297M; PAGE: 105  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00574   SP-01   TIM D. STRAND, AS
ATTORNEY-IN-FACT FOR GLENDA GUNDERSON RENWICK, FKA GLENDA GUNDERSON, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/25/2010   DOCUMENT
NO.: 249704
BOOK: 285M; PAGE: 496   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00575   SP-01   HOWARD L REYNOLDS, AKA HOWARD LEON REYNOLDS, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/23/2010   DOCUMENT NO.:
249707
BOOK: 285M; PAGE: 502  

TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 5: LOTS 3 (39.54), 4 (39.64)
SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4

                                  LSE-00576   SP-01   HOWARD L. REYNOLDS, AKA
HOWARD LEON REYNOLDS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   6/23/2010   DOCUMENT NO.: 250976
BOOK: 289M; PAGE: 669  

TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOTS 2 (39.30), 3 (39.30), SW4NE4, SE4NW4, E2SW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: S2NW4, SW4
SECTION 33: SW4
SECTION 34: SE4

                                  LSE-00577   SP-01   JOHN WESLEY REYNOLDS, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/23/2010  
DOCUMENT NO.: 249702
BOOK: 285M; PAGE: 492  

TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 5: LOTS 3 (39.54), 4 (39.64)
SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4

 

 

 

 

LSE-00578   SP-01   JOHN WESLEY REYNOLDS, A MARRIED MAN   DIAMOND RESOURCES CO.
  DIVIDE   NORTH DAKOTA   6/23/2010   DOCUMENT NO.: 250972
BOOK: 289M; PAGE: 661   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4:  LOTS 2 (39.30), 3 (39.30), SW4NE4, SE4NW4, E2SW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: S2NW4, SW4
SECTION 33: SW4
SECTION 34: SE4                                   LSE-00579   SP-01   THOMAS B.
REYNOLDS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/30/2010   DOCUMENT NO.: 249692
BOOK: 285M; PAGE: 464  

TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOTS 2 (39.30), 3 (39.30), SW4NE4, SE4NW4, E2SW4, SE4
SECTION 5: LOTS 3 (39.54), 4 (39.64)
SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: S2NW4, SW4
SECTION 33: SW4
SECTION 34: SE4

                                  LSE-00580   SP-01   MAURINE REYNOLDS,
ATTORNEY-IN-FACT FOR WATKINS  W. REYNOLDS III, A SINGLE MAN   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   4/30/2010   DOCUMENT NO.: 249691
BOOK: 285M; PAGE: 462  

TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOTS 2 (39.30), 3 (39.30), SW4NE4, SE4NW4, E2SW4, SE4
SECTION 5: LOTS 3 (39.54), 4 (39.64)
SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: S2NW4, SW4
SECTION 33: SW4
SECTION 34: SE4

                                  LSE-00581   SP-01   BECKY RICH, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/14/2010   DOCUMENT
NO.: 250813
BOOK: 289M; PAGE: 371   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: W2NW4                                   LSE-00582   SP-01   DAVID
RICH, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/14/2010
  DOCUMENT NO.: 250812
BOOK: 289M; PAGE: 369   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: W2NW4                                   LSE-00585   SP-01   MONTY B.
ADMAS, AS TRUSTEE OF THE MAURINE ADAMS RICHARDSON TRUST   DIAMOND RESOURCES CO.
  DIVIDE   NORTH DAKOTA   6/8/2010   DOCUMENT NO.: 251153
BOOK: 290M; PAGE: 413   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: LOTS 7 (35.53), 8 (35.67)
SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)
SECTION 32: SE4
SECTION 34: NE4, E2NW4
SECTION 35: W2                                   LSE-00586   SP-01   MARY JANE
ROBB, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/24/2010
  DOCUMENT NO.: 250255
BOOK: 287M; PAGE: 372   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2     

 

 

 

 

LSE-00587   SP-01   ROBERT E. KERSHAW ROYALTY CO., INC   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   3/5/2010   DOCUMENT NO.: 249102
BOOK: 283M; PAGE: 308   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4                                   LSE-00588   SP-01   DORIS
WILSON AND BETTY CUNNINGHAM, PERSONAL REPRESENTATIVES OF THE VERNICE ROBERTS
ESTATE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   1/3/2011   DOCUMENT
NO.: 255430
BOOK: 304M; PAGE: 517  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00589   SP-01   JOE D. ROGERS, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/6/2010   DOCUMENT NO.:
251351
BOOK: 291M; PAGE: 155   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2   
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: LOTS 7 (35.53), 8 (35.67)
SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)
SECTION 32: SE4
SECTION 34: NE4, E2NW4
SECTION 35: W2                                   LSE-00590   SP-01   W.H.
ROGERS, III, SINGLE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/8/2010  
DOCUMENT NO.: 251602
BOOK: 292M; PAGE: 122   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2   
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: LOTS 7 (35.53), 8 (35.67)
SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)
SECTION 32: SE4
SECTION 34: NE4, E2NW4
SECTION 35: W2                                   LSE-00591   SP-01   STACEY D.
ROLLEFSON, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/16/2010   DOCUMENT NO.: 249696
BOOK: 285M; PAGE: 475   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4, LESS 5.25 ACRE TRACT IN THE SW4SW4    
                                LSE-00592   SP-01   DELAINE RUDE, A WIDOW  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/4/2011   DOCUMENT NO.: 256653
BOOK: 308M; PAGE: 503   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SE4                                   LSE-00593   SP-01   LENORA
RUDMAN, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/16/2010   DOCUMENT NO.: 247876
BOOK: 279M; PAGE: 52   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4   
SECTION 2:  LOTS 1 (39.66), 2 (39.62), S2NE4 , S2
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 35: SE4                                   LSE-00594   SP-01   KATHY K.
SCOTT SPOON, JOHN THUMMA, AND CHARLENE JUDGE, CO-TRUSTEES OF THE HENRY RUSSELL
FAMILY TRUST, U/T/D MARCH 10, 2010   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   1/6/2011   DOCUMENT NO.: 255585
BOOK: 305; PAGE: 142  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4

 

 

 

 

LSE-00595   SP-01   RYAN OIL COMPANY, LLC   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   11/22/2010   DOCUMENT NO.: 257199
BOOK: 310M; PAGE: 443   TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 4:  LOTS 1 (40.24), 2 (40.26), S2NE4  
SECTION 5: SE4 LESS A 2.00 ACRE TRACT
SECTION 18: NE4
SECTION 19: SE4                                   LSE-00596   SP-01   DONALD O.
SAGEN, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/16/2010
  DOCUMENT NO.: 247871
BOOK: 279M; PAGE: 42   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4   
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 35: SE4                                   LSE-00597   SP-01   FREDERICK
T SANDBURG, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/16/2010   DOCUMENT NO.: 252855
BOOK: 296M; PAGE: 117  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

 

LSE-00602   SP-01   RICHARD SARGENT, FKA RICHARD HEGGE AND LUCY SARGENT, HUSBAND
AND WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/3/2010   DOCUMENT
NO.: 250973
BOOK: 289M; PAGE: 663   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: S2NE4, NW4NE4, SE4NW4
SECTION 13: S2NW4, SW4NE4, W2SW4
SECTION 14: SE4                                   LSE-00603   SP-01   ANN
SCHANTZ, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/8/2010   DOCUMENT NO.: 248407
BOOK: 281M; PAGE: 63   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 31: LOTS 3 (36.15), 4 (36.19), E2SW4                                   
  LSE-00604   SP-01   GREGORY L. SCHANTZ, A MARRIED MAN   DIAMOND RESOURCES CO.
  DIVIDE   NORTH DAKOTA   3/8/2010   DOCUMENT NO.: 252064
BOOK: 282M; PAGE: 101   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 31: LOTS 3 (36.15), 4 (36.19), E2SW4                                   
  LSE-00605   SP-01   ROBERT W. SCHANTZ, A SINGLE MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   3/8/2010   DOCUMENT NO.: 248906
BOOK: 282M; PAGE: 554   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 31: LOTS 3 (36.15), 4 (36.19), E2SW4                                   
  LSE-00607   SP-01   MARY ANN SHIPLEY, A SINGLE WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/6/2010   DOCUMENT NO.: 249408
BOOK: 284M; PAGE: 371   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00610   SP-01   BEVERLYE SOLI-MARITAN, A MARRIED WOMAN   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/4/2010   DOCUMENT NO.: 253902
BOOK: 299M; PAGE: 314   TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 4: LOTS 1 (40.24), 2 (40.26), S2NE4                                     
LSE-00611   SP-01   LYNNE M. SPRIERING, FKA LYNN M. ROLLEFSON, AKA LYNN M.
ROLLEFSON, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/15/2010   DOCUMENT NO.: 249695
BOOK: 285M; PAGE: 471   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4, LESS 5.25 ACRE TRACT IN THE SW4SW4    
                                LSE-00612   SP-01   STATE OF NORTH DAKOTA ACTING
BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE
COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS - OG-10-00709   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   2/2/2010   DOCUMENT NO.: 247726
BOOK: 278M; PAGE: 411   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: SW4

 

 

 



  

LSE-00613   SP-01   DONALD J. STEINBESSIER, A MARRIED MAN   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   11/24/2010   DOCUMENT NO.: 254281
BOOK: 300M; PAGE: 417   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2
SECTION 10: N2                                   LSE-00614   SP-01   TIM D.
STRAND, AS ATTORNEY-IN-FACT FOR EARL H. STRAND, A SINGLE MAN   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   3/25/2010   DOCUMENT NO.: 249410
BOOK: 284M; PAGE: 375   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00615   SP-01   TIM D. STRAND, AS ATTORNEY-IN-FACT FOR ERVIN L STRAND,
AKA ERVIN STRAND, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/25/2010   DOCUMENT NO.: 249411
BOOK: 284M; PAGE: 377   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00617   SP-01   THOMAS H. STROM, A SINGLE MAN   DIAMOND RESOURCES CO.
  DIVIDE   NORTH DAKOTA   12/15/2010   DOCUMENT NO.: 254928
BOOK: 302M; PAGE: 588  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00618   SP-01   MARSHALL K. TANGEDAL, A
SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/2/2010   DOCUMENT
NO.: 247592
BOOK: 278M; PAGE: 69   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 30: LOTS 1 (39.43), 2 (39.48), 3 (39.53), 4 (35.73)                    
              LSE-00619   SP-01   MARSHALL K. TANGEDAL, A SINGLE MAN   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   1/29/2010   DOCUMENT NO.: 247593
BOOK: 278M; PAGE: 71   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 31: LOTS 1 (36.09), 2 (36.13), E2NW4                                    
LSE-00620   SP-01   MARSHALL K. TANGEDAL, A SINGLE MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   1/29/2010   DOCUMENT NO.: 247594
BOOK: 278M; PAGE: 73  

TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 25: LOTS 1 (39.59), 2 (39.55), 3 (39.53), 4 (39.49)
SECTION 26: LOTS 1 (39.47), 2 (39.45), 3 (39.43), 4 (39.41)

                                  LSE-00621   SP-01   MARSHALL K. TANGEDAL, A
SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/18/2010  
DOCUMENT NO.: 248701
BOOK: 282M; PAGE: 90  

TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 6: LOTS 1 (39.72), 2 (39.80), 3 (39.88), 4 (36.17), 5 (36.20), 6
(36.20), 7 (36.20), S2NE4, SE4NW4, E2SW4, SE4

                                  LSE-00622   SP-01   STANLEY TANGEDAL AND
MURIELLE TANGEDAL, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   1/29/2010   DOCUMENT NO.: 247542
BOOK: 278M; PAGE: 1  

TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 25: LOTS 1 (39.59), 2 (39.55), 3 (39.53), 4 (39.49)
SECTION 26: LOTS 1 (39.47), 2 (39.45), 3 (39.43), 4 (39.41)

                                  LSE-00623   SP-01   STANLEY TANGEDAL AND
MURIELLE TANGEDAL, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   2/2/2010   DOCUMENT NO.: 247589
BOOK: 278M; PAGE: 63   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 30: LOTS 1 (39.43), 2 (39.48), 3 (39.53), 4 (35.73)                    
              LSE-00624   SP-01   STANLEY TANGEDAL AND MURIELLE TANGEDAL,
HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/18/2010  
DOCUMENT NO.: 248910
BOOK: 282M; PAGE: 562   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 6: LOTS 1 (39.72), 2 (39.80), 3 (39.88), 4 (36.17), 5 (36.20), 6
(36.20), 7 (36.20), S2NE4, SE4NW4, E2SW4, SE4                                  
LSE-00625   SP-01   MARY . TERNQUIST, ATTORNEY-IN-FACT FOR JEAN OWENS, GARRY
OWENS, KENNETH OWENS, CHRIS OWENS, AND DAWN COBURN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   3/4/2011   DOCUMENT NO.: 256552
BOOK: 308M; PAGE: 99   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SE4

 

 

 

 

LSE-00626   SP-01   JUDY THOMPSON, A SINGLE WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/9/2010   DOCUMENT NO.: 249099
BOOK: 283M; PAGE: 302   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: W2NW4                                   LSE-00627   SP-01   KEN SCOTT
THOMPSON, AKA KEN S. THOMPSON, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   6/24/2010   DOCUMENT NO.: 250977
BOOK: 289M; PAGE: 671   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 33: N2, SE4                                   LSE-00628   SP-01   MARIAN
M. THOMPSON, A SINGLE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/24/2010   DOCUMENT NO.: 250980
BOOK: 289M; PAGE: 677   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 33: N2, SE4                                   LSE-00629   SP-01   SHARON
THOMPSON, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/8/2010  
DOCUMENT NO.: 249694
BOOK: 285M; PAGE: 468   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: W2NW4, SW4                                   LSE-00630   SP-01  
SHELLY A. THOMPSON, FKA SHELLY A. TANGEDAL, A MARRIED WOMAN   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   1/29/2010   DOCUMENT NO.: 247543
BOOK: 278M; PAGE: 3  

TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 25: LOTS 1 (39.59), 2 (39.55), 3 (39.53), 4 (39.49)
SECTION 26: LOTS 1 (39.47), 2 (39.45), 3 (39.43), 4 (39.41)



                                  LSE-00631   SP-01   TERRY THOMPSON, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010   DOCUMENT NO.:
249092
BOOK: 283M; PAGE: 288   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: W2NW4                                   LSE-00632   SP-01   CAROLYN
JANICE THURMOND, AKA CAROLYN THURMOND, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   2/25/2010   DOCUMENT NO.: 248121
BOOK: 279M; PAGE: 656   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: S2NW4, SW4
SECTION 33: SW4
SECTION 34: SE4                                   LSE-00633   SP-01   CAROLYN
JANICE THURMOND, AKA CAROLYN THURMOND, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/14/2010  
DOCUMENT NO.: 249091
BOOK: 283M; PAGE: 286  

TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOTS 2, 3, SW4NE4, SE4NW4, E2SW4, SE4
SECTION 5: LOTS 3 (39.54), 4 (39.64)
SECTION 9: E2NW4, LESS A 2.06 ACRE TRACT IN THE NE4NW4
SECTION 12: SW4

                                  LSE-00634   SP-01   DOROTHY M. TORGESON, A
WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   1/6/2011   DOCUMENT NO.:
254924
BOOK: 302M; PAGE: 578  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 1: SE4

                                  LSE-00635   SP-01   RANDAL TORGESON AND
ELIZABETH ELSBERND, TRUSTEES OF THE HOWARD TORGESON FAMILY TRUST   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   1/6/2011   DOCUMENT NO.: 254930
BOOK: 302M; PAGE: 592   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 1: SE4                                   LSE-00637   SP-01   MYRTLE
MARGARET TORGESON, AKA MYRTLE TORGERSON, A WIDOW   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   1/28/2010   DOCUMENT NO.: 247595
BOOK: 278M; PAGE: 75   TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 6: LOTS 3, 4, 5, 6, 7,  SE4NW4, E2SW4
SECTION 7: LOTS 1, 2 E2NW4
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: LOTS 1, 2 S2NE4, SE4
SECTION 12: NE4NE4

 

 

 

 

LSE-00638   SP-01   STEVEN TURNER, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   7/8/2010   DOCUMENT NO.: 251767
BOOK: 292M; PAGE: 526   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00641   SP-01   KANDICE F. VANDENDRIESSCHE, A MARRIED WOMAN   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/23/2010   DOCUMENT NO.: 249409
BOOK: 284M; PAGE: 373   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: NE4                                   LSE-00642   SP-01   JANET
ROGERS VIGE, A DIVORCED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/8/2010   DOCUMENT NO.: 252854
BOOK: 296M; PAGE: 115   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2   
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: LOTS 7 (35.53), 8 (35.67)
SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)
SECTION 32: SE4
SECTION 34: NE4, E2NW4
SECTION 35: W2                                   LSE-00643   SP-01   TERRY
VIGNAULT, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/13/2010   DOCUMENT NO.: 249700
BOOK: 285M; PAGE: 488   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00644   SP-01   TIM D. STRAND, AS ATTORNEY-IN-FACT FOR DAN O. WAGNER,
A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/2/2010  
DOCUMENT NO.: 249415
BOOK: 284M; PAGE: 385   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00645   SP-01   JULIA FRANCES WATTERS, AKA JULIA WATTERS, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/25/2010   DOCUMENT
NO.: 247870
BOOK: 279M; PAGE: 40   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: S2NW4, SW4
SECTION 33: SW4
SECTION 34: SE4                                   LSE-00646   SP-01   JULIA
FRANCES WATTERS, AKA JULIA WATTERS, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/14/2010  
DOCUMENT NO.: 249095
BOOK: 283M; PAGE: 294  

TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOTS 2, 3, SW4NE4, SE4NW4, E2SW4, SE4
SECTION 5: LOTS 3 (39.54), 4 (39.64)
SECTION 9: E2NW4, LESS A 2.50 ACRE TRACT IN THE NE4NW4
SECTION 12: SW4

                                  LSE-00647   SP-01   JOHN MARK WAUGH, AS
TRUSTEE OF THE JOHN MARK WAUGH TRUST   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   3/30/2011   DOCUMENT NO.: 257396
BOOK: 311M; PAGE: 346   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: NE4                                   LSE-00648   SP-01   BARBARA
GRAVES SHIMER, F/K/A BARBARA GRAVES, TRUSTEE OF THE DONALD J., RAY A. AND DAVID
N. WEBER TRUST DATED DECEMBER 16, 1987   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   1/6/2011   DOCUMENT NO.: 254929
BOOK: 302M; PAGE: 590  

TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4

                                  LSE-00649   SP-01   HUBERT ALOIS WEINBERGER, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/18/2011  
DOCUMENT NO.: 256940
BOOK: 309M; PAGE: 603  

TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4
SECTION 4: LOT 4, SW4NW4, W2SW4 LESS 5.25 ACRE IN SW4SW4
SECTION 12: NE4NE4, N2NW4, SW4NW4

 

 

 

 

LSE-00650   SP-01   TRACEY G. WELLMAN, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   7/8/2010   DOCUMENT NO.: 251766
BOOK: 292M; PAGE: 524   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
  LSE-00651   SP-01   LOIS WELLS, AKA LOIS I. WELLS, A WIDOW   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   3/2/2010   DOCUMENT NO.: 248124
BOOK: 279M; PAGE: 662   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4   
SECTION 2:  LOTS 1 (39.66), 2 (39.62), S2NE4 , S2
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 35: SE4                                   LSE-00652   SP-01   RUTH
WIGNESS, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010  
DOCUMENT NO.: 249870
BOOK: 286M; PAGE: 175   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: E2SW4                                   LSE-00653   SP-01   STEVEN H.
WILLIAMSON, SUCCESSOR TRUSTEE OF THE HU ANS ELAINE WILLIAMSON TRUST   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/11/2010   DOCUMENT NO.: 253734
BOOK: 298M; PAGE: 524   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2
SECTION 10: N2                                   LSE-00654   SP-01   WILLISTON
STATE COLLEGE FOUNDATION   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
10/11/2010   DOCUMENT NO.: 254069
BOOK: 299M; PAGE: 645   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2
SECTION 10: N2                                   LSE-00655   SP-01   MICHAEL
WILTFONG, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
11/30/2010   DOCUMENT NO.: 254282
BOOK: 300M; PAGE: 419   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2
SECTION 10: N2                                   LSE-00656   SP-01   RAY
WILTFONG, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
10/19/2010   DOCUMENT NO.: 253733
BOOK: 298M; PAGE: 522   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2
SECTION 10: N2                                   LSE-00657   SP-01   JAMES G.
WINGER, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/8/2010
  DOCUMENT NO.: 251352
BOOK: 291M; PAGE: 157   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                
  LSE-00658   SP-01   MICHAEL G. WINGER, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   7/8/2010   DOCUMENT NO.: 251353
BOOK: 291M; PAGE: 159   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
    LSE-00660   SP-01   WILLIAM J. WITHERSPOON, III, A SINGLE MAN   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/5/2010   DOCUMENT NO.: 249407
BOOK: 284M; PAGE: 369   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2

 

 

 

 

LSE-00661   SP-01   HENRY WUEBKER, AKA HENRY H. WUEBKER, A WIDOWER   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/23/2010   DOCUMENT NO.: 251348
BOOK: 291M; PAGE: 149   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOTS 2, 3, 4, SW4NE4, S2NW4, W2SW4 LESS A 5.25 ACRE TRACT IN THE
SW4SW4 MORE FULLY DESCRIBED IN BOOK 23, PAGE 431, E2SW4, SE4
SECTION 5: LOTS 3, 4
SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4 MORE FULLY DESCRIBED IN
BOOK 36, PAGE 137
SECTION 12: SW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: S2NW4, SW4
SECTION 33: SW4
SECTION 34: SE4                                   LSE-00662   SP-01  
YELLOWSTONE CONFERENCE OF THE UNITED METHODIST CHURCH OF BILLINGS, MONTANA A
RELIGIOUS NON-PROFIT CORPORATION UNDER THE LAW OF MONTANA, FKA THE MONTANA
CONFERENCE OF THE EVANGELICAL UNITED BRETHERN CHURCH   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   2/4/2010   DOCUMENT NO.: 247873
BOOK: 279M; PAGE: 46   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 35: NE4                                   LSE-00663   SP-01   ANN E.
MONNIG, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/25/2011   DOCUMENT NO.: 257200
BOOK: 310M; PAGE: 447   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: NE4                                   LSE-00664   SP-01   CURTIS A.
MONNIG, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/25/2011   DOCUMENT NO.: 257393
BOOK: 311M; PAGE: 340   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: NE4                                   LSE-00665   SP-01   DOUGLAS N.
MONNIG, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/25/2011
  DOCUMENT NO.: 257394
BOOK: 311M; PAGE: 342   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: NE4                                   LSE-00666   SP-01   JOSEPH T.
MONNIG III, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/25/2011   DOCUMENT NO.: 257391
BOOK: 311M; PAGE: 336   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: NE4                                   LSE-00667   SP-01   MICHEL W.
STEFONOWICZ, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/22/2011   DOCUMENT NO.: 257392
BOOK: 311M;PAGE: 338   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: NE4                                   LSE-00668   SP-01   JOHN WESLEY
REYNOLDS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/21/2011   DOCUMENT NO.: 257204
BOOK: 310M; PAGE: 456   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: SE4                                   LSE-00669   SP-01   PATTY JEAN
ALEXANDER, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/21/2011  
DOCUMENT NO.: 257203
BOOK: 310M; PAGE: 454   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: SE4

 

 

 

 

LSE-00670   SP-01   HOWARD L. REYNOLDS, A/K/A HOWARD LEON REYNOLDS, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/21/2011   DOCUMENT NO.:
256939
BOOK: 309M; PAGE: 601   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: SE4                                   LSE-00671   SP-01   BYRON N.
CARTER, ATTORNEY-IN-FACT FOR BERNICE CARTER, F/K/A BERNICE JOHNSON, A WIDOW  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/6/2011   DOCUMENT NO.: 258164
BOOK: 313M; PAGE: 637   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4                          
        LSE-00672   SP-01   LYNN WATKINS, TRUSTEE OF THE JOVAN DAWSON TRUST
DATED AUGUST 28, 2009   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/3/2011
  DOCUMENT NO.: 258143
BOOK: 313M; PAGE: 590   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2
SECTION 10: N2                                   LSE-00673   SP-01   JOHN K.
MOSS, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/17/2011  
DOCUMENT NO.: 257198
BOOK: 310M; PAGE: 439   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4
SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4, LESS 5.25 ACRE IN SW4SW4
SECTION 12: NE4NE4, N2NW4 , SW4NW4                                   LSE-00674  
SP-01   GEORGE E. MOSS, JR. A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   3/17/2011   DOCUMENT NO.: 257202
BOOK: 310M; PAGE: 452   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4
SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4, LESS 5.25 ACRE IN SW4SW4
SECTION 12: NE4NE4, N2NW4 , SW4NW4                                   LSE-00675  
SP-01   FRANK JEPPI, ROSINA DEWAR & NYDIA GOODE, TRUSTEES OF THE FRANK JEPPI
BY-PASS TRUST   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/17/2011  
DOCUMENT NO.: 257201
BOOK: 310M; PAGE: 449   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4
SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4, LESS 5.25 ACRE IN SW4SW4
SECTION 12: NE4NE4, N2NW4 , SW4NW4                                   LSE-00676  
SP-01   DOROTHY B. ELLS, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   5/4/2011   DOCUMENT NO.: 258155
BOOK: 313M; PAGE: 210   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: S2NE4, NW4NE4, SE4NW4
SECTION 13: N2NE4, SW4NE4, NW4, W2SW4
SECTION 14: SE4                                   LSE-00677   SP-01   FRANK
DAVID ELSIK, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/13/2011   DOCUMENT NO.: 257390
BOOK: 311M; PAGE: 334   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 14: SW4                                   LSE-00678   SP-01   FRANK
DAVID ELSIK, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/20/2011   DOCUMENT NO.: 257959
BOOK: 313M; PAGE: 210   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 14: NW4                                   LSE-00682   WS-01  

UNITED STATES DEPARTMENT OF INTERIOR
BUREAU OF LAND MANAGEMENT
NDM 95992

  PLAYA OIL & GAS, LP   WILLIAMS   NORTH DAKOTA   9/1/2006   DOCUMENT NO.:
755331   TOWNSHIP 159 NORTH - RANGE 103 WEST
SECTION 4: LOT2, LAKEBED RIPARIAN TO LOT 2                                  
LSE-00785   SP-01   THOMAS DAWKINS, A SINGLE MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/19/2011   DOCUMENT NO.: 257652
BOOK: 312M; PAGE: 211   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 14: W2

 

 

 

 

LSE-00786   SP-01   ALBERT DAWKINS   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   4/19/2011   DOCUMENT NO.: 257960
BOOK: 313M; PAGE: 212   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 14: W2                                   LSE-00787   SP-01  

AMERICAN STATE BANK & TRUST CO. OF WILLISTON, TRUSTEE OF THE VERN & JUANITA NEFF
MINERAL TRUST CREATED BY TRUST AGREEMENT DATED DECEMBER 1, 2010

 

  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/10/2011   DOCUMENT NO.:
258151
BOOK: 313; PAGE: 611   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 13: NW4                                   LSE-00788   SP-01   LESLIE
SYKES, TRUSTEE OF THE ROSALYN CULVER TRUST, DTD 9/10/2009   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   4/29/2011   DOCUMENT NO.: 258146
BOOK: 313M; PAGE: 600   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 14: NE4                                   LSE-00789   SP-01   BARBARA
PETERSON, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/26/2011   DOCUMENT NO.: 257957
BOOK: 313M; PAGE: 206   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 2: SW4
SECTION 3: LOTS 1 (40.49), 2 (40.43), 3 (40.37), 4 (40.31), S2N2                
                    LSE-00790   SP-01   CLIFFORD A. PETERSON AND PHYLLIS A.
PETERSON, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/26/2011   DOCUMENT NO.: 257958
BOOK: 313M; PAGE: 208   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 2: SW4
SECTION 3: LOTS 1 (40.49), 2 (40.43), 3 (40.37), 4 (40.31), S2N2                
                    LSE-00791   SP-01   LEE LEVIG, A MARRIED MAN   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/26/2011   DOCUMENT NO.: 258144
BOOK: 313M;PAGE: 593   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                 
      LSE-00792   SP-01   BOKF, NA, AS AGENT FOR U.S. BANK, N.A., TRUSTEE OF THE
JACK D. SUKIN TRUST   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/9/2011  
DOCUMENT NO.: 259347
BOOK: 317M; PAGE: 423   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4 LESS 5.25 ACRE IN SW4SW4                
                    LSE-00793   SP-01   HENRY WUEBKER, AKA HENRY H. WUEBKER, A
WIDOWER   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/22/2011   DOCUMENT
NO.: 258159
BOOK: 313M; PAGE: 627   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 14: W2                                   LSE-00794   WS-IN   JUDY L.
BAKKE, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/3/2011  
DOCUMENT NO.: 258152
BOOK: 313M; PAGE: 613   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 3 (39.62), 4 (39.66), S2NW4                                     
LSE-00795   WS-IN   RONALD D. BAKKE, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/27/2011   DOCUMENT NO.: 257961
BOOK: 313M; PAGE: 214   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 3 (39.62), 4 (39.66), S2NW4                                     
LSE-00796   WS-IN   JANICE BELANGER, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/27/2011   DOCUMENT NO.: 257962
BOOK: 313M; PAGE: 216   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 3 (39.62), 4 (39.66), S2NW4   

 

 

 

 

LSE-00797   WS-IN   BARRY GJESDAL, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   5/17/2011   DOCUMENT NO.: 258167
BOOK: 313M; PAGE: 643   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6:  LOTS 2 (39.88), 3 (39.93), 5 (36.38), SE4NW4, SW4NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 3 (39.70), 4 (39.58), SE4NE4
SECTION 10: LOT 4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31: S2NE4, SE4
SECTION 32: S2SW4, NE4SW4, SW4SE4                                   LSE-00798  
WS-IN   BRIAN GJESDAL, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   5/17/2011   DOCUMENT NO.: 258162
BOOK: 313M; PAGE: 633   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6:  LOTS 2 (39.88), 3 (39.93), 5 (36.38), SE4NW4, SW4NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 3 (39.70), 4 (39.58), SE4NE4
SECTION 10: LOT 4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31: S2NE4, SE4
SECTION 32: S2SW4, NE4SW4, SW4SE4                                   LSE-00799  
WS-IN   WAYNE GJESDAL, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   5/17/2011   DOCUMENT NO.: 258161
BOOK: 313M; PAGE: 631   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6:  LOTS 2 (39.88), 3 (39.93), 5 (36.38), SE4NW4, SW4NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 3 (39.70), 4 (39.58), SE4NE4
SECTION 10: LOT 4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31: S2NE4, SE4
SECTION 32: S2SW4, NE4SW4, SW4SE4                                   LSE-00800  
WS-IN   JUDITH GLASMANN, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  4/18/2011   DOCUMENT NO.: 257654
BOOK: 312M; PAGE: 215   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: SW4, W2SE4                                   LSE-00801   WS-IN  
IMMANUEL LUTHERAN CHURCH   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
5/17/2011   DOCUMENT NO.: 258168
BOOK: 313M; PAGE: 645   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: W2NW4

 

 

 

 

LSE-00802   WS-IN   RENAE KENNEDY, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   5/17/2011   DOCUMENT NO.: 258166
BOOK: 313M; PAGE: 641   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6:  LOTS 2 (39.88), 3 (39.93), 5 (36.38), SE4NW4, SW4NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 3 (39.70), 4 (39.58), SE4NE4
SECTION 10: LOT 4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31: S2NE4, SE4
SECTION 32: S2SW4, NE4SW4, SW4SE4                                   LSE-00803  
SP-01   GLENN D. MOORE, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   5/4/2011   DOCUMENT NO.: 258165
BOOK: 313M; PAGE: 639   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 11: LOTS 1 (38.30), 2 (21.70), W2SE4                                   
  LSE-00803   WS   GLENN D. MOORE, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   5/4/2011   DOCUMENT NO.: 258165
BOOK: 313M; PAGE: 639   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14: SE4                                   LSE-00804   WS-IN   SUE J.
NELSON, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
5/4/2011   DOCUMENT NO.: 258163
BOOK: 313M; PAGE: 635   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 3 (39.62), 4 (39.66), S2NW4                                     
LSE-00805   WS-IN   HUGH T. NIERENGARTEN, TRUSTEE OF THE EDWARD A. AND CATHERINE
C. NIERENGARTEN REVOCABLE TRUST   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  4/18/2011   DOCUMENT NO.: 257657
BOOK: 312M; PAGE: 221   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: SW4, W2SE4                                   LSE-00806   WS-IN  
JOYCE D. NORLIN AND ROBERT A. NORLIN AS TRUSTEES OF THE NORLIN FAMILY TRUST,
DATED JUNE 20TH, 2000   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/4/2011
  DOCUMENT NO.: 258154
BOOK: 313M; PAGE: 617   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 3 (39.62), 4 (39.66), S2NW4                                     
LSE-00807   WS-IN   BARBARA A. PALMER AND ROGER PALMER, HER HUSBAND   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/27/2011   DOCUMENT NO.: 258156
BOOK: 313M; PAGE: 621   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 3 (39.62), 4 (39.66), S2NW4                                     
LSE-00808   SP-01   R.A. RIVERS, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   5/4/2011   DOCUMENT NO.: 258157
BOOK: 313M; PAGE: 623   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 11: LOTS 1 (38.30), 2 (21.70), W2SE4                                   
  LSE-00808   WS   R.A. RIVERS, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   5/4/2011   DOCUMENT NO.: 258157
BOOK: 313M; PAGE: 623   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14: SE4                                   LSE-00809   SP-01   LESLIE
SYKES, TRUSTEE OF THE OIL AND GAS TRUST UNDER THE A.M. CULVER TRUST DTD 11/18/70
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/29/2011   DOCUMENT NO.:
258145
BOOK: 313M; PAGE: 597   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 14: NE4

 

 

 

 

LSE-00810   WS-IN   PATRICIA M. ROCKVAM AND KENNETH H. ROCKVAM, HER HUSBAND  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/18/2011   DOCUMENT NO.: 257656
BOOK: 313M; PAGE: 219   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: SW4, W2SE4                                   LSE-00811   WS-IN  
RANDE D. SCOTT, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
5/4/2011   DOCUMENT NO.: 258153
BOOK: 313M; PAGE: 615   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 3 (39.62), 4 (39.66), S2NW4                                     
LSE-00812   SP-01   DOROTHY SEIBOLD, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   5/4/2011   DOCUMENT NO.: 258150
BOOK: 313M; PAGE: 609   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 11: LOTS 1 (38.30), 2 (21.70), W2SE4                                  
LSE-00812   WS   DOROTHY SEIBOLD, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   5/4/2011   DOCUMENT NO.: 258150
BOOK: 313M; PAGE: 609   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14: SE4                                   LSE-00813   WS-IN   RACHEL
WURTZ, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
5/17/2011   DOCUMENT NO.: 258160
BOOK: 313M; PAGE: 629   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6:  LOTS 2 (39.88), 3 (39.93), 5 (36.38), SE4NW4, SW4NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 3 (39.70), 4 (39.58), SE4NE4
SECTION 10: LOT 4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31: S2NE4, SE4
SECTION 32: S2SW4, NE4SW4, SW4SE4                                   LSE-00814  
SP-01   FRANK J. BAVENDICK, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   5/16/2011   DOCUMENT NO.: 258470
BOOK: 313M; PAGE: 649   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 14: NE4                                   LSE-00815   SP-01   LYLE
LEVIG,  JR., A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
10/11/2010   DOCUMENT NO.: 257655
BOOK: 312M; PAGE: 217   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2                                
  LSE-00816   WS-01   UNITED STATES DEPARTMENT OF INTERIOR
BUREAU OF LAND MANAGEMENT
NDM 95993   PLAYA OIL & GAS, LP   WILLIAMS   NORTH DAKOTA   9/1/2006   DOCUMENT
NO.: 755332   TOWNSHIP 159 NORTH - RANGE 103 WEST
SECTION 9: W2NE4
SECTION 20: SE4
SECTION 25: NW4
SECTION 26: NE4                                   LSE-00817   WS-01   UNITED
STATES DEPARTMENT OF INTERIOR
BUREAU OF LAND MANAGEMENT  
NDM 95994   PLAYA OIL & GAS, LP   DIVIDE   NORTH DAKOTA   9/1/2006   DOCUMENT
NO.: 269513
BOOK: 348M; PAGE: 651   TOWNSHIP 160 NORTH - RANGE 103 WEST
SECTION 15: NW4SW4  W2NW4
SECTION 21: NE4NW4
SECTION 33: LOT 2 AND THE LAKEBED RIPARIAN TO LOT 2

 

 

 

 

LSE-00819   WS-IN   MARLENE OLSON ANDERSON, A MARRIED WOMAN DEALING IN HER SOLE
AND SEPARATE PROPERTY   LYNX OIL COMPANY   DIVIDE   NORTH DAKOTA   3/1/2011  
DOCUMENT NO.: 256805
BOOK: 309M; PAGE: 178   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOT 5 (36.96)
SECTION 31: THE WEST 370 FEET OF THE SW4NE4                                  
LSE-00820   WS-02;
WS-03;   MARLENE OLSON ANDERSON, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY   LYNX OIL COMPANY   DIVIDE   NORTH DAKOTA   3/1/2011  
DOCUMENT NO.: 256804

  TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 30: S2SE4
SECTION 31: LOTS 1 (36.03), 2 (36.09), E2NW4, N2NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 25: SE4
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 31: NW4NE4, S2NE4 LESS THE WEST 370 FEET OF THE SW4NE4, NE4NW4, E2SE4,
LOT 1 (33.41)                                   LSE-00821   WS-IN   LINDA OLSON
MCINTEER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   LYNX OIL
COMPANY   DIVIDE   NORTH DAKOTA   3/1/2011   DOCUMENT NO.: 256801
BOOK: 309M; PAGE: 166   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOT 5 (36.96)
SECTION 31: THE WEST 370 FEET OF THE SW4NE4                                  
LSE-00822   WS-02;
WS-03;   LINDA OLSON MCINTEER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE
PROPERTY   LYNX OIL COMPANY   DIVIDE   NORTH DAKOTA   6/19/2011   DOCUMENT NO.:
256802
BOOK: 309M; PAGE: 169   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 30: S2SE4
SECTION 31:  LOTS 1 (36.03), 2 (36.09), E2NW4 , N2NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 25: SE4                                   LSE-00823   WS-03   MARVEL
SETNESS, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/31/2011  
DOCUMENT NO.:258475
BOOK: 314M; PAGE: 661   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 11: NE4, N2SE4, SW4SE4                                   LSE-00838  
SP-01   ROSE HANSEN, TRUSTEE OF THE ROBERT H. HANSEN TRUST DATED 10-18-1989  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/14/2011   DOCUMENT NO.: 258883
BOOK: 316M; PAGE: 158  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4



                                  LSE-00841   SP-01   JILL LUKE, A MARRIED WOMAN
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/27/2011   DOCUMENT NO.:
259060
BOOK: 316M; PAGE: 579  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4



                                  LSE-00842   SP-01   KERIN KNIGHT, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/8/2011   DOCUMENT NO.:
258741
BOOK: 315M; PAGE: 568  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4



                                  LSE-00843   SP-01   BEN LEROY CLARK, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/15/2011   DOCUMENT NO.:
258886
BOOK: 316M; PAGE: 164  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4



 

 

 

 

LSE-00844   SP-01   STEVEN HORSWELL, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/10/2011   DOCUMENT NO.: 258887
BOOK: 316M; PAGE: 166  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4



                                  LSE-00845   SP-01   LINDA SUE O'DONNELL, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/15/2011  
DOCUMENT NO.: 258889
BOOK: 316M; PAGE: 170  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4



                                  LSE-00846   SP-01   SHARON PISESKI, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/10/2011   DOCUMENT
NO.: 258888
BOOK: 316M; PAGE: 168  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4



                                  LSE-00847   SP-01   CYNTHIA C. FOWLER, TRUSTEE
OF THE COTTON 4 MINERAL TRUST   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/17/2011   DOCUMENT NO.: 258147
BOOK: 313M; PAGE: 603   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4
SECTION 4:  LOT 4 (39.32), SW4NW4, W2SW4 LESS 5.25 ACRE IN SW4SW4
SECTION 12: NE4NE4, N2NW4, SW4NW4                                   LSE-00848  
SP-01   CYNTHIA C. FOWLER, TRUSTEE OF THE COTTON 6 MINERAL TRUST   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/17/2011   DOCUMENT NO.: 258148
BOOK: 313M; PAGE: 605   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4
SECTION 4:  LOT 4 (39.32), SW4NW4, W2SW4 LESS 5.25 ACRE IN SW4SW4
SECTION 12: NE4NE4, N2NW4, SW4NW4                                   LSE-00849  
SP-01   SHARON DEATON, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   6/15/2011   DOCUMENT NO.: 258891
BOOK: 316M; PAGE: 174  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4



                                  LSE-00850   SP-01   KATHRYN M. GAMBLE, A WIDOW
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/31/2011   DOCUMENT NO.:
259055
BOOK: 316M; PAGE: 569   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS   
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4                                   LSE-00851   SP-01   ANTON C.
HARRIS, JR., A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/1/2011   DOCUMENT NO.: 258577
BOOK: 315M; PAGE: 127  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4



                                  LSE-00852   SP-01   AMANDA HEGSTROM, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/9/2011   DOCUMENT NO.:
259057
BOOK: 316M; PAGE: 573  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4



 

 

 

 

LSE-00853   SP-01   JENNIFER HEGSTROM PRIVIA, A MARRIED WOMAN   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/9/2011   DOCUMENT NO.: 259059
BOOK: 316M; PAGE: 577  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4

                                  LSE-00854   SP-01   ERICA HEGSTROM, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/9/2011   DOCUMENT NO.:
258890
BOOK: 316M; PAGE: 172  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4

                                  LSE-00856   SP-01   JASON L. PALMER, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/1/2011   DOCUMENT NO.:
259173
BOOK: 317M; PAGE: 45  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4

                                  LSE-00857   SP-01   CHAD D. PALMER, A SINGLE
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/1/2011   DOCUMENT NO.:
259058
BOOK: 316M; PAGE: 575  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4

                                  LSE-00858   SP-01   RONDA S. PETERS, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/29/2011   DOCUMENT
NO.: 259174
BOOK: 317M; PAGE: 47  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4

                                  LSE-00859   SP-01   EDWARD JAMES HEGSTROM, A
SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/9/2011   DOCUMENT
NO.: 258575
BOOK: 315M; PAGE: 135   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS   
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4                                   LSE-00860   SP-01   JOHN
RUSSELL HEGSTROM, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  6/9/2011   DOCUMENT NO.: 258740
BOOK: 315M; PAGE: 566  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4

                                  LSE-00861   SP-01   MICHAEL WAYNE HEGSTROM, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/9/2011  
DOCUMENT NO.: 258574
BOOK: 315M; PAGE: 133  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4

                                  LSE-00862   SP-01   ANN LOUISE HEGSTROM, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/9/2011  
DOCUMENT NO.: 258743
BOOK: 315M; PAGE: 572  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4

                                  LSE-00863   SP-01   MARTIN G. MORANVILLE, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/8/2011  
DOCUMENT NO.: 258885
BOOK: 316M; PAGE: 162  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4

 

 

 

 

LSE-00864   SP-01   LYNN ANDERSON, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/15/2011   DOCUMENT NO.: 259054
BOOK: 316M; PAGE: 567  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4

                                  LSE-00865   SP-01   JULIE ELLEN HEGSTROM
BEYERINK, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/9/2011   DOCUMENT NO.: 258882
BOOK: 316M; PAGE: 156  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4

                                  LSE-00866   SP-01   RUSSELL W. STARRY, TRUSTEE
OF THE RUSSELL AND LEAH STARRY LIVING TRUST 1992   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   7/1/2011   DOCUMENT NO.: 259053
BOOK: 316M; PAGE: 563  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4

                                  LSE-00867   SP-01   KRAIG BROWER, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/8/2011   DOCUMENT NO.:
258572
BOOK: 315M; PAGE: 129   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS   
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4                                   LSE-00868   SP-01   RICHARD D.
CHAPMAN, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/10/2011   DOCUMENT NO.: 25884
BOOK: 316M; PAGE: 160  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4

                                  LSE-00869   WS-IN   MAVIS BALE   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/22/2011   DOCUMENT NO.: 258874
BOOK: 316M; PAGE: 140  

TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOT 4 ALSO KNOWN AS LOT 6 (30.28)
TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 25: LOTS 1 (38.79), 2 (38.94), 3 (39.08), 4 (39.23)

                                  LSE-00870   WS-IN   MAVIS BALE, A SINGLE WOMAN
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/27/2011   DOCUMENT NO.:
258267
BOOK: 314M; PAGE: 257   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 11: NE4, N2SE4, SW4SE4                                   LSE-00872  
WS-02   MARY LOU HEPPNER, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   6/30/2011   DOCUMENT NO.: 258878
BOOK: 316M; PAGE: 148   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31:  LOTS 3 (36.15), 4 (36.21), E2SW4                                  
LSE-00873   WS-02   IONE D. MULLINS   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   6/30/2011   DOCUMENT NO.: 259061
BOOK: 316M; PAGE: 581   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31:  LOTS 3 (36.15), 4 (36.21), E2SW4                                  
LSE-00874   WS-02;
WS-03;   DENNIS M. NIELSEN AND CYNTHIA NIELSON, HUSBAND AND WIFE   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/6/2011   DOCUMENT NO.: 258473
BOOK: 314M; PAGE: 657   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14:  LOT 1 (23.80), SE4NE4, W2NE4  
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4

 

 

 

 

LSE-00875   WS-02;
WS-03;   GREGG D. NIELSEN, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   6/6/2011   DOCUMENT NO.: 258577
BOOK: 315M; PAGE: 139   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14:  LOT 1 (23.80), SE4NE4, W2NE4  
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-00876   WS-02;
WS-03;   SUSAN C. OLSON, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   5/26/2011   DOCUMENT NO.: 258880
BOOK: 316M; PAGE: 152   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14:  LOT 1 (23.80), SE4NE4, W2NE4  
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-00878   WS-02  
ODDLAUG WILLIAMS, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/30/2011   DOCUMENT NO.: 258876
BOOK: 316M; PAGE: 144   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31:  LOTS 3 (36.15), 4 (36.21), E2SW4                                  
LSE-00879   WS-02   RAMONA MEDDERS, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/30/2011   DOCUMENT NO.: 258877
BOOK: 316M; PAGE: 146   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31:  LOTS 3 (36.15), 4 (36.21), E2SW4                                  
LSE-00880   WS-02;
WS-03;   MORRIS NIELSEN, JR., A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   6/6/2011   DOCUMENT NO.: 258472
BOOK: 314M; PAGE: 655   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14:  LOT 1 (23.80), SE4NE4, W2NE4  
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-00881   WS-02;
WS-03;   GARY E. NIELSEN, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   6/6/2011   DOCUMENT NO.: 258471
BOOK: 314M; PAGE: 653   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14:  LOT 1 (23.80), SE4NE4, W2NE4  
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-00882   WS-IN  
MARVEL SETNESS, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/22/2011   DOCUMENT NO.: 258875
BOOK: 316M; PAGE: 142  

TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOT 4 ALSO KNOWN AS LOT 6 (30.28)
TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 25: LOTS 1 (38.79), 2 (38.94), 3 (39.08), 4 (39.23)
SECTION 34: S2SE4

                                  LSE-00883   WS-02;
WS-03;   LOREN B. NIELSEN, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   6/6/2011   DOCUMENT NO.: 258578
BOOK: 315M; PAGE: 141   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14:  LOT 1 (23.80), SE4NE4, W2NE4  
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-00884   SP-01   RED
CROWN ROYALTIES LLC L33T-924458-09   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   8/1/2011   DOCUMENT NO.: 259959
BOOK: 319M; PAGE: 466   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: NE4

 

 

 

 

LSE-00885   SP-01   MARILYN LEISSLER, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/10/2011   DOCUMENT NO.: 258742
BOOK: 315M; PAGE: 570   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS   
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4                                   LSE-00886   WS-02   DALE
EDLUND, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/30/2011   DOCUMENT NO.: 259062
BOOK: 316M; PAGE: 583   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31:  LOTS 3 (36.15), 4 (36.21), E2SW4                                  
LSE-00889   WS-IN   JAMES GJESDAL, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   5/17/2011   DOCUMENT NO.: 258474
BOOK: 314M; PAGE: 659   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6:  LOTS 2 (39.88), 3 (39.93), 5 (36.38), SE4NW4, SW4NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 3 (39.70), 4 (39.58), SE4NE4
SECTION 10: LOT 4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31: S2NE4, SE4
SECTION 32: S2SW4, NE4SW4, SW4SE4                                   LSE-00890  
SP-01   MARILYN J. HAMMAN, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   6/10/2011   DOCUMENT NO.: 259172
BOOK: 317M; PAGE: 43  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4



                                  LSE-00891   SP-01   KEITH RIDNOUR, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/3/2011   MEMORANDUM
RECORDED A
DOCUMENT NO.: 259769
BOOK: 319M; PAGE: 34  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4



                                  LSE-00893   WS-IN   A.V.M., INC.   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/29/2011   DOCUMENT NO.: 259353
BOOK: 317M; PAGE: 438   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: N2, N2S2                                   LSE-00894   WS-IN  
LORRAINE G. JELLE AND JAMES R. JELLE, HER HUSBAND   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   7/19/2011   DOCUMENT NO.: 259352
BOOK: 317M; PAGE: 436   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-00895   WS-IN  
ARTHUR SEAY, III, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  7/19/2011   DOCUMENT NO.: 259175
BOOK: 317M; PAGE: 49   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 6:  LOTS 3 (39.89), 4 (33.84), 5 (34.11), 6 (34.33), 7 (34.57), E2SW4,
SE4NW4  
SECTION 7:  LOTS 3 (34.85), 4 (34.93), NE4, E2SW4  
SECTION 20: N2                                   LSE-00896   SP-01   GLORIA
SELVOG, A/K/A GLORIA J. SELVOG, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   7/18/2011   DOCUMENT NO.: 259349
BOOK: 317M; PAGE: 430  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4



 

 

 

 

LSE-00899   SP-01   TRICIA L. PARKER SCANTLIN, A MARRIED WOMAN   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/9/2011   DOCUMENT NO.: 258573
BOOK: 315M; PAGE: 131  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4



                                  LSE-00906   WS-IN   RICHARD E. MARCUS, TRUSTEE
OF THE BENJAMIN M. MARCUS TRUST   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  7/29/2011   DOCUMENT NO.: 259354
BOOK: 317M; PAGE: 440  

TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: N2, N2S2
SECTION 25: SW4
SECTION 26: ALL
SECTION 27: LOTS 1 (23.87), 2 (23.59), 3 (23.33), 4 (23.05), E2
SECTION 35: E2



                                  LSE-00907   WS-IN   NANCY A. BORCHERT, A WIDOW
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/29/2011   DOCUMENT NO.:
259350
BOOK: 317M; PAGE: 432   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: N2, N2S2                                   LSE-00908   WS-IN  
ROBERT JOHNSON POST, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   7/29/2011   DOCUMENT NO.: 259351
BOOK: 317M; PAGE: 434   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: N2, N2S2                                   LSE-00909   SP-01   HOLLY
DOWE, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/1/2011
  DOCUMENT NO: 259348
BOOK:317M; PAGE: 428   TOWNSHIP 163 NORTH - RANGE 99 WEST
SECTION 7: LOTS 1, 2, E2NW4, NE4
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4                                   LSE-00910   SP-01   J & L
HUAPTMAN FAMILY PARTNERSHIP, A MONTANA GENERAL PARTNERSHIP   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   9/21/2011   DOCUMENT NO.: 260313
BOOK: 320M; PAGE: 403   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4
SECTION 4:  LOT 4 (39.32), SW4NW4, W2SW4 LESS 5.25 ACRE IN SW4SW4
SECTION 12: NE4NE4, N2NW4, SW4NW4                                   LSE-00911  
SP-01   CLELL MCGUIGAN, A WIDOWER   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   7/18/2011   DOCUMENT NO.: 259575
BOOK: 318M; PAGE: 250  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4

                                  LSE-00912   WS-02;
WS-03;   BRUCE BURNS, ALSO KNOWN AS BRUCE R. BURNS   LYNX OIL COMPANY   DIVIDE  
NORTH DAKOTA   9/1/2011   DOCUMENT NO.: 260312
BOOK: 320M; PAGE: 400   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 30: S2SE4
SECTION 31:  LOTS 1 (36.03), 2 (36.09), E2NW4 , N2NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 25: SE4                                   LSE-00913   WS-IN   LINDA
OLSON MCINTEER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   LYNX
OIL COMPANY   DIVIDE   NORTH DAKOTA   9/21/2011   DOCUMENT NO.: 256803
BOOK: 309M; PAGE: 172   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 31: NW4NE4, S2NE4, LESS THE WEST 370 FEET OF THE SW4NE4, NE4NW4, LOT
1(33.41),  E2SE4                                     LSE-00914   WS-IN   RUTH A.
RASMUSSEN, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
7/22/2011   DOCUMENT NO.: 259577
BOOK: 318M; PAGE: 254   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4

 

 

 

 

LSE-00915   WS-IN   DEBORA SCHIEFFER, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   5/17/2011   DOCUMENT NO.: 258266
BOOK: 314M; PAGE: 255   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6:  LOTS 2 (39.88), 3 (39.93), 5 (36.38), SE4NW4, SW4NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 3 (39.70), 4 (39.58), SE4NE4
SECTION 10: LOT 4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31: S2NE4, SE4
SECTION 32: S2SW4, NE4SW4, SW4SE4                                   LSE-00916  
WS-02;
WS-03;   ROBBIN ROMERO, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   6/6/2011   DOCUMENT NO.: 258879
BOOK: 316M; PAGE: 150   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14:  LOT 1 (23.80), SE4NE4, W2NE4  
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-00917   WS-02;
WS-03;   SUSAN SAUVAGEAU, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   6/6/2011   DOCUMENT NO.: 258745
BOOK: 315M; PAGE: 576   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14:  LOT 1 (23.80), SE4NE4, W2NE4  
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-00918   SP-01  
GARY L. MORANVILLE, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   6/13/2011   DOCUMENT NO.: 259576
BOOK: 318M; PAGE: 252   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS   
TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: SW4
SECTION 12: NE4                                   LSE-00919   WS-01   DERBY
ENERGY, LLC   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/26/2011  
DOCUMENT NO.: 262075
BOOK: 325; PAGE: 571   TOWNSHIP 160 NORTH - RANGE 103 WEST
SECTION 17: S2
SECTION 19: LOTS 3, 4, E2SE4

 

 

 

 

LSE-00920   WS-02;
WS-03;   LARMON HAUGEN, A MARRIED MAN DEALING WITH HIS SOLE AND SEPARATE
PROPERTY   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/1/2011   DOCUMENT
NO.: 260889
BOOK: 322M; PAGE: 235   TOWNSHIP 161 NORTH - RANGE 103 WEST
SECTION 14: N2NW4
SECTION 15: NE4, N2SE4
TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 18: SE4
SECTION 24:   SW4SW4, N2SW4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 1 (34.71), 2 (34.79), E2NW4, SE4
SECTION 17: S2NW4, N2SW4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 3, SE4NW4, E2SW4, SE4
SECTION 2: E2SW4, W2SE4
SECTION 12: NE4
TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 26: LOT 5 (37.67)
SECTION 35: E2NW4 , NE4NE4 , N2SW4, W2NE4                                  
LSE-00921   SP-01   TOD G. MALECKAR, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   9/29/2011   DOCUMENT NO.: 260465
BOOK: 321M; PAGE: 37   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: SE4                                   LSE-00922   SP-01   JANET L.
SKADELAND, PERSONAL REPRESENTATIVE OF THE ESTATE OF DONN SKADELAND, DECEASED  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   9/29/2011   DOCUMENT NO.: 260314
BOOK: 320M; PAGE: 405   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: SE4                                   LSE-00923   SP-01   MARSHALL
K. TANGEDAL, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
10/31/2011   DOCUMENT NO.: 262584
BOOK: 327M; PAGE: 360  

TOWNSHIP 163 NORTH - RANGE 102 WEST
SEC 1: LOTS 1 (40.02), 2 (40.08), 3 (40.12), 4 (40.18), S2N2, SE4
SEC 11: SW4

 

 

 

 

LSE-00924   WS-02;
WS-03;   LARMON HAUGEN, SUCCESSOR TRUSTEE OF THE GREGORY O. HAUGEN REVOCABLE
TRUST CREATED ON MARCH 17, 1998   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  11/1/2011   DOCUMENT NO.: 260888
BOOK: 322M; PAGE: 233   TOWNSHIP 161 NORTH - RANGE 103 WEST
SECTION 14: N2NW4
SECTION 15: NE4, N2SE4
TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 18: SE4
SECTION 24:   SW4SW4, N2SW4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 1 (34.71), 2 (34.79), E2NW4, SE4
SECTION 17: S2NW4, N2SW4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 3, SE4NW4, E2SW4, SE4
SECTION 2: E2SW4, W2SE4
SECTION 12: NE4
TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 26: LOT 5 (37.67)
SECTION 35: E2NW4 , NE4NE4 , N2SW4, W2NE4                                  
LSE-00925   WS-IN   MURIELLE TANGEDAL, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   11/28/2011   DOCUMENT NO.: 260887
BOOK: 322m; PAGE: 231   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 15: LOTS 1 (22.30), 2 (22.19)                                  
LSE-00926   SP-01   MURIELLE TANGEDAL, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   10/28/2011   DOCUMENT NO.: 260886
BOOK: 322; PAGE: 229  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 4: LOTS 3 (39.81), 4 (39.61), SW4, W2SE4
SECTION 11: NW4

                                  LSE-00926   WS-03   MURIELLE TANGEDAL, A WIDOW
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/28/2011   DOCUMENT NO.:
260886
BOOK: 322M; PAGE: 229   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 1 (39.54), 2 (39.58)                                   LSE-00927
  SP-01   MURIELLE TANGEDAL, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   10/28/2011   DOCUMENT NO.: 260885
BOOK: 322M; PAGE: 227   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 164 NORTH - RANGE 102 WEST
SEC 28: LOTS 1 (39.70), 2 (39.56), 3 (39.44), 4 (39.30)
SEC 33: NE4, W2, W2SE4                                   LSE-00927   WS-03  
MURIELLE TANGEDAL, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
10/28/2011   DOCUMENT NO.: 260885
BOOK: 322M; PAGE: 227   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 164 NORTH - RANGE 102 WEST
SEC 29: LOTS 1 (39.20), 2 (39.11)
SEC 32: N2NE4, SE4NE4, SW4NW4, S2                                   LSE-00960  
WS-03   ARCHIE AND ELAINE KRESS, LLLP   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   11/1/2011   DOCUMENT NO.: 260883
BOOK: 322M; PAGE: 223   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4

 

 

 

 

LSE-00961   WS-IN   ARCHIE AND ELAINE KRESS, LLLP   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   11/1/2011   DOCUMENT NO.: 260884
BOOK: 322M; PAGE: 225   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 29: NW4SW4, N2SW4SW4, SE4SW4SW4
SECTION 30: SE4                                   LSE-00962   WS-IN   RUSSELL E.
KRESS AND DONNA M. KRES, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   11/1/2011   DOCUMENT NO.: 260880
BOOK: 322M; PAGE: 217   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: S2SE4                                   LSE-00963   WS-IN   RUSSELL
E. KRESS AND DONNA M. KRES, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   11/1/2011   DOCUMENT NO.: 260881
BOOK: 322M; PAGE: 219   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 29: NW4SW4, N2SW4SW4, SE4SW4SW4
SECTION 30: SE4                                   LSE-00964   SP-01   ELEANOR T.
STUCKEY, TRUSTEE OF THE STUCKEY TRUST DATED NOVEMBER 4TH, 1991   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/31/2011   DOCUMENT NO.: 261079
BOOK: 322M; PAGE: 605  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 4: LOTS 3 (39.81), 4 (39.61), SW4, W2SE4
SECTION 11: NW4

                                  LSE-00964   WS-03   ELEANOR T. STUCKEY,
TRUSTEE OF THE STUCKEY TRUST DATED NOVEMBER 4TH, 1991   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   10/31/2011   DOCUMENT NO.: 261079
BOOK: 322M; PAGE: 605   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 1 (39.54), 2 (39.58)                                   LSE-00965
  SP-01   ELEANOR T. STUCKEY, TRUSTEE OF THE STUCKEY TRUST DATED NOVEMBER 4TH,
1991   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/31/2011   DOCUMENT
NO.: 261078
BOOK: 322M; PAGE: 603  

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 164 NORTH - RANGE 102 WEST
SEC 28: LOTS 1 (39.70), 2 (39.56), 3 (39.44), 4 (39.30)
SEC 33: NE4, W2, W2SE4

                                  LSE-00965   WS-03   ELEANOR T. STUCKEY,
TRUSTEE OF THE STUCKEY TRUST DATED NOVEMBER 4TH, 1991   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   10/31/2011   DOCUMENT NO.: 261078
BOOK: 322M; PAGE: 603   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 164 NORTH - RANGE 102 WEST
SEC 29: LOTS 1 (39.20), 2 (39.11)
SEC 32: N2NE4, SE4NE4, SW4NW4, S2                                   LSE-00966  
SP-01   ELIZABETH J. LIPPMANN ESSIG, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   9/19/2011   DOCUMENT NO.: 260675
BOOK: 321M; PAGE: 498   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: N2NW4, SW4NW4

 

 

 

 

LSE-00967   SP-01   ROMAN CATHOLIC BISHOP OF THE DIOCESE OF GREAT
FALLS-BILLINGS, MONTANA, FORMERLY THE DIOCESE OF GREAT FALLS, MONTANA, A
CORPORATION SOLE, FBO BILLINGS CATHOLIC SCHOOLS, BILLINGS, MONTANA, FOR USE AND
BENEFIT OF ST. FRANCES PRIMARY SCHOOL, FORMERLY HOLY ROSARY PARISH SCHOOL, OUR
LADY LOURDES PARISH, GREAT FALLS, MONTANA, FOR USE AND BENEFIT OF ITS AFFILIATED
SCHOOL, HOLY SPIRIT PARISH, FORMERLY KNOWN AS HOLY FAMILY PARISH, GREAT FALLS,
MONTANA, FOR USE AND BENEFIT OF ITS AFFILIATED SCHOOL; AND BILLINGS CATHOLIC
SCHOOLS FOUNDATION, FORMERLY THE BILLINGS AREA CATHOLIC EDUCATION TRUST,
("BACET"), BILLINGS, MONTANA, FOR USE AND BENEFIT OF THE BACET ENDOWMENT TRUST  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/3/2011   DOCUMENT NO.: 260676
BOOK: 321M; PAGE: 500   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4 LESS 5.25 ACRE IN SW4SW4                
                    LSE-00968   WS-03   ROSS ERIKSMOEN, A MARRIED MAN   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/1/2011   DOCUMENT NO.: 261075
BOOK: 322M; PAGE: 597   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4                                   LSE-00969   WS-03   WAYNE R.
ERIKSMOEN, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
11/7/2011   DOCUMENT NO.: 261071
BOOK: 322M; PAGE: 589   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4                                   LSE-00970   WS-03   ELLEN M.
GRINDELAND, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
11/1/2011   DOCUMENT NO.: 261076
BOOK: 322M; PAGE: 599   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4                                   LSE-00971   WS-02   ROBERT C.
HAAGENSON AND SANDRA K. HAAGENSON, TRUSTEES OF THE HAAGENSON FAMILY MINERAL
TRUST   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/26/2011   DOCUMENT
NO.: 260834
BOOK: 322M; PAGE: 145   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 21: SE4                                   LSE-00972   WS-02   DONALD E.
HAAGENSON, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
10/26/2011   DOCUMENT NO.: 260835
BOOK: 322; PAGE: 147   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: SE4                                   LSE-00973   SP-01   WILLISTON
PROJECTS, INC   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   12/16/2011  
DOCUMENT NO.: 262076
BOOK: 325M; PAGE: 575   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4
SECTION 12: NE4NE4, N2NW4, SW4NW4                                   LSE-00974  
SP-01   LINDA PETROLEUM COMPANY   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  12/16/2011   DOCUMENT NO.: 262077
BOOK: 325M; PAGE: 578   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4
SECTION 12: NE4NE4, N2NW4, SW4NW4

 

 

 

 

LSE-00975   SP-01   JOHN R. LIPPMANN, A SINGLE MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   10/26/2011   DOCUMENT NO.: 261620
BOOK: 324M; PAGE: 396   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: SE4
SECTION 12: NE4NE4, N2NW4, SW4NW4                                   LSE-00976  
SP-01   PHILLIP C. NEILSON, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   10/5/2011   DOCUMENT NO.: 260879
BOOK: 322M; PAGE: 215   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: NE4                                   LSE-00977   WS-03   ERIK R.
ANDERSON, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
11/22/2011   DOCUMENT NO.: 261358
BOOK: 323M; PAGE: 500   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4                                   LSE-00978   WS-IN   DOUGLAS
KRESS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/2/2011
  DOCUMENT NO.: 261074
BOOK: 322M; PAGE: 595   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOT 4 A/K/A LOT 6 A/K/A SW4SW4                                  
LSE-00979   WS-IN   MICHAEL KRESS, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   11/2/2011   DOCUMENT NO.: 261073
BOOK: 322M; PAGE: 593   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOT 4 A/K/A LOT 6 A/K/A SW4SW4                                  
LSE-00980   WS-IN   ROBERT KRESS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   11/2/2011   DOCUMENT NO.: 261072
BOOK: 322M; PAGE: 591   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOT 4 A/K/A LOT 6 A/K/A SW4SW4                                  
LSE-00981   WS-03   CAMMY J. LIEN, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   11/3/2011   DOCUMENT NO.: 261356
BOOK: 323M; PAGE: 496   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4                                   LSE-00982   WS-03   GARY G.
SCHEFF, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
11/3/2011   DOCUMENT NO.: 261355
BOOK: 323M; PAGE: 494   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4                                   LSE-00983   WS-03   GREG G.
SCHEFF, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
11/3/2011   DOCUMENT NO.: 261357
BOOK: 323M; PAGE: 498   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4                                   LSE-00984   SP-01   LEROY J.
GREENSHIELDS AND PEGGY L. GREENSHIELDS, A/K/A PEGGY GREENSHIELDS, HUSBAND AND
WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/23/2011   DOCUMENT
NO.: 261354
BOOK: 323M; PAGE: 492   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOTS 2, 3, 4, SW4NE4, S2NW4, W2SW4 LESS A 5.25 ACRE TRACT IN THE
SW4SW4, SE4
SECTION 5: LOTS 3, 4
SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4
SECTION 12: SW4                                   LSE-00985   SP-01   LEROY J.
GREENSHIELDS AND PEGGY L. GREENSHIELDS, A/K/A PEGGY GREENSHIELDS, HUSBAND AND
WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/23/2011   DOCUMENT
NO.: 261353
BOOK: 323; PAGE: 490   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: S2NW4, SW4
SECTION 33: SW4
SECTION 34: SE4

 

 

 

 

LSE-00986   WS-IN   RUSSELL E. KRESS AND DONNA M. KRES, HUSBAND AND WIFE  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   12/28/2011   DOCUMENT NO.:
262073
BOOK: 325M; PAGE: 567   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: NE4SE4                                   LSE-00987   SP-01   CRAIG W.
DENNIS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
11/8/2011   DOCUMENT NO.: 261823
BOOK: 325M; PAGE: 87   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: NE4                                   LSE-00988   SP-01   ONNHI, INC
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   12/28/2011   DOCUMENT NO.:
262078
BOOK: 325M; PAGE: 581   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SE4                                   LSE-00995   SP-01   WILLIAM A.
DENNIS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
11/8/2011   DOCUMENT NO.: 261824
BOOK: 325M; PAGE: 89   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: NE4                                   LSE-00996   SP-01   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-00133   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268266
BOOK: 345M; PAGE: 126   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: SE4                                   LSE-00997   SP-01   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS  
OG-12-00134   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268268
BOOK: 345M; PAGE: 130   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: E2SW4                                   LSE-00998   SP-01   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-00135   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268269
BOOK: 345M; PAGE: 132   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 5: LOTS 3 (39.54), 4 (39.64)                                   LSE-00999
  SP-01   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY
AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-00136   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268270
BOOK: 345M; PAGE: 134   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: E2NW4

 

 

 

 

LSE-01000   SP-01   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND
SCHOOL LANDS  
OG-12-00137   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268271
BOOK: 345M; PAGE: 136   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SW4                                   LSE-01001   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-00138   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268272
BOOK: 345M; PAGE: 138   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 16: NE4                                   LSE-01002   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS  
OG-12-00139   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268273
BOOK: 345M; PAGE: 140   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 16: NW4                                   LSE-01003   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS  
OG-12-00140   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268274
BOOK: 345M; PAGE: 142   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 16: SE4                                   LSE-01004   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS  
OG-12-00141   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268275
BOOK: 345M; PAGE: 144   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 16: SW4                                   LSE-01005   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-00142   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268276
BOOK: 345M; PAGE: 146   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 20: E2NE4

 

 

 

 

LSE-01006   WS-IN   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND
SCHOOL LANDS
OG-12-00143   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268277
BOOK: 345M; PAGE: 148   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 21: NW4                                   LSE-01007   WS-02   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS  
OG-12-00148   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268278
BOOK: 345M; PAGE: 150   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 30: S2SE4                                   LSE-01008   WS-02   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS  
OG-12-00149   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268279
BOOK: 345M; PAGE: 152   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31: N2NE4                                   LSE-01009   WS-02   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-00150   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268280
BOOK: 345M; PAGE: 154   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31: E2NW4, LOTS 1 (36.03), 2 (36.09)                                  
LSE-01010   WS-IN   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND
SCHOOL LANDS  
OG-12-00151   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268281
BOOK: 345M; PAGE: 156   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 36: NE4                                   LSE-01011   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-00152   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268282
BOOK: 345M; PAGE: 158   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 36: NW4

 

 

 

 

LSE-01012   WS-IN   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND
SCHOOL LANDS
OG-12-00153   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268283
BOOK: 345M; PAGE: 160   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 36: SE4                                   LSE-01013   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-00154   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268284
BOOK: 345M; PAGE: 162   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 36: SW4                                   LSE-01014   WS-IN   GORDON LEE
STUBBE, AND BOYD A. STUBBE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
11/1/2011   DOCUMENT NO.: 261621
BOOK: 324M; PAGE: 398   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: S2SE4                                   LSE-01017   WS-IN   NEDRA
CORNELL, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/16/2012  
DOCUMENT NO.: 263726
BOOK: 331M; PAGE: 24   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01018   WS-IN  
MARY DAHL, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/5/2012  
DOCUMENT NO.: 263016
BOOK: 328M; PAGE: 635   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01019   WS-IN  
SHAWN FRANSON, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/6/2012   DOCUMENT NO.: 263228
BOOK: 329M; PAGE: 442   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01020   WS-IN  
VANG FRANSON, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/6/2012
  DOCUMENT NO.: 263227
BOOK: 329M; PAGE: 440   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01021   SP-01  
LUELLA M. BOSS, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/21/2012   DOCUMENT NO.: 263470
BOOK: 330M; PAGE: 250   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 10: N2                                   LSE-01023   SP-01   BRP LLC  
AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA   4/6/2012   DOCUMENT
NO.: 264473
BOOK: 333M; PAGE: 84   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: NW4                                   LSE-01024   WS-IN   JAY A.
LARSEN, A/K/A JAY LARSEN AND BRENDA J. LARSEN, HUSBAND AND WIFE   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/24/2012   DOCUMENT NO.: 263226
BOOK: 329M; PAGE: 438   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01025   WS-IN  
DAVID L. VERPLOEGEN, EXECUTOR OF THE ESTATE OF OPAL VERPLOEGEN, DECEASED  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/19/2012   DOCUMENT NO.: 263471
BOOK: 330M; PAGE: 255   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4

 

 

 

 

LSE-01026   WS-IN   HELEN WICHERN, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   3/6/2012   DOCUMENT NO.: 263015
BOOK: 328M; PAGE: 633   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01028   SP-01   JON
WILTFONG   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/21/2012   DOCUMENT
NO.: 263225
BOOK: 329M; PAGE: 436   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2
SECTION 10: N2                                   LSE-01042   SP-01   AGRIBANK,
FCB   MATT L. LAWRENCE   DIVIDE   NORTH DAKOTA   5/31/2011   DOCUMENT NO.:
258353
BOOK: 314M; PAGE: 413   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 34: N2NW4                                   LSE-01043   SP-01  
AGRIBANK, FCB   MATT L. LAWRENCE   DIVIDE   NORTH DAKOTA   5/31/2011   DOCUMENT
NO.: 258354
BOOK: 314M; PAGE: 416   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 27: LOTS 5 (37.62), 6 (37.72), 7 (37.80), 8 (37.90)                    
              LSE-01049   WS-02;   FRAN OLIN AND FRED OLIN, HER HUSBAND  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/22/2012   DOCUMENT NO.: 263727
BOOK: 331M; PAGE: 26   TOWNSHIP 161 NORTH - RANGE 103 WEST
SECTION 22: SE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 10: E2
SECTION 14: SE4                                   LSE-01050   WS-02;   PETRA
SCHMIDT, ATTORNEY-IN-FACT FOR DOROTHY WEAVER   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   3/22/2012   DOCUMENT NO.: 263728
BOOK: 331M; PAGE: 30   TOWNSHIP 161 NORTH - RANGE 103 WEST
SECTION 22: SE4
TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 2: SW4
SECTION 3: SE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 10: E2
SECTION 14: SE4                                   LSE-01053   WS-02;   RALPH
DEMKO, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/17/2012
  DOCUMENT NO.: 262849
BOOK: 328M; PAGE: 381   TOWNSHIP 161 NORTH - RANGE 103 WEST
SECTION 22: SE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 10: E2
SECTION 14: SE4                                   LSE-01054   WS-02;   DIANNE K.
WIGNESS CUMMINGS AND ROBERT CUMMINGS, INDIVIDUALLY AND AS HER HUSBAND   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/23/2012   DOCUMENT NO.: 263904
BOOK: 331M; PAGE: 291   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 6: SE4                                   LSE-01056   SP-01  
HERINGER/HERCO MINERALS, LLC, A MONTANA LIMITED LIABILTY COMPANY   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/6/2012   DOCUMENT NO.: 264808
BOOK: 334M; PAGE: 110   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4 LESS 5.25 ACRE IN SW4SW4  

 

 

 

 

LSE-01057   WS-02;   RICHARD O. WIGNESS AND CAROL J. WIGNESS, INDIVIDUALLY AND
AS HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/23/2012
  DOCUMENT NO.: 263905
BOOK: 331M; PAGE: 293   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 6: SE4                                   LSE-01061   WS-IN   DALE
FRANSON, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/6/2012   DOCUMENT NO.: 263229
BOOK: 329M; PAGE: 444   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01062   WS-IN  
JAMES FRANSON, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/6/2012   DOCUMENT NO.: 263231

BOOK: 329M

PAGE: 448   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01063   WS-IN  
STEVEN M. FRANSON, A WIDOWER   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/6/2012   DOCUMENT NO.: 263233

BOOK: 329M

PAGE: 452   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01064   WS-IN  
RODNEY PAUL JORGENSON, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   2/23/2012   DOCUMENT NO.: 263017

BOOK: 328M

PAGE: 637   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01065   WS-IN  
TOMMY EDWARD JORGENSON, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   2/2/2012   DOCUMENT NO.: 262672

BOOK: 327M

PAGE: 468   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01066   WS-IN  
KATHLEEN KIHLE, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  2/24/2012   DOCUMENT NO.: 263232

BOOK: 329M

PAGE: 450   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01067   WS-IN  
ARCHIE AND ELAINE KRESS, LLLP.   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
12/27/2011   DOCUMENT NO.: 262074

BOOK: 325M

PAGE: 569   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: NE4SE4                                   LSE-01068   WS-IN   TINA
MOE, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/23/2012
  DOCUMENT NO.: 263019

BOOK: 328M

PAGE: 641   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01069   WS-IN   SUE
PULLIAM, A/K/A SUE ANN PULLIAM, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   2/23/2012   DOCUMENT NO.: 263018

BOOK: 328M

PAGE: 639   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4

 

 

 

 

LSE-01070   WS-IN   ARLENE SCHECKLER, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   3/6/2012   DOCUMENT NO.: 263230

BOOK: 329M

PAGE: 446   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01071   SP-01  
ALLEN L. KJOS AND ROSEMARY KJOS, HUSBAND AND WIFE   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/16/2012   RE-RECORDED
DOCUMENT NO.: 267055

BOOK: 341M

PAGE: 174

DOCUMENT NO.: 263903
BOOK: 331M
PAGE: 289   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 10: N2                                   LSE-01072   WS-03   GEORGE
STEELE, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/1/2012
  DOCUMENT NO.: 264250
BOOK: 332M
PAGE: 359   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 20: SW4                                   LSE-01075   SP-01   WILLIAM J.
BROWN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/26/2012   DOCUMENT
NO.: 265382

BOOK: 335M

PAGE: 697   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 25: LOT 4 (39.49)
SECTION 26: LOTS 1 (39.47), 2 (39.45), 3 (39.43), 4 (39.41)                    
              LSE-01076   SP-01   DON NEGAARD   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   6/25/2012   DOCUMENT NO.: 265022

BOOK: 334M

PAGE: 652   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 25: LOT 4 (39.49)
SECTION 26: LOTS 1 (39.47), 2 (39.45), 3 (39.43), 4 (39.41)                    
              LSE-01077   SP-01   JENNIFER L. HUNTER   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/25/2012   DOCUMENT NO.: 265023

BOOK: 334M

PAGE: 654   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 25: LOT 4 (39.49)
SECTION 26: LOTS 1 (39.47), 2 (39.45), 3 (39.43), 4 (39.41)                    
              LSE-01078   SP-01   SHELLY A. THOMPSON, F/K/A SHELLY A. TANGEDAL
AND CRAIG A. THOMPSON, INDIVIDUALLY AS HER HUSBAND   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   7/9/2012   DOCUMENT NO.: 265383

BOOK: 335M

PAGE: 699   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 1: SW4
SECTION 2:  LOTS 1 (40.24), 2 (40.32), 3 (40.40), 4 (40.48), S2N2, SE4          
                        LSE-01079   SP-01   TIM METZ, A SINGLE MAN   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/22/2012   DOCUMENT NO.: 265025

BOOK: 334M

PAGE: 658   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: NE4                                   LSE-01080   SP-01   MHM
RESOURCES LP   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/6/2012  
MEMORANDUM OF OIL AND GAS LEASE
DOCUMENT NO.: 265994

BOOK: 338M

PAGE: 79   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 33: SE4

 

 

 

 

LSE-01081   SP-01   RICHARD C. TANGEDAL, TRUSTEE OF THE TANGEDAL FAMILY LIVING
TRUST, DATED MARCH 18, 1999   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
7/17/2012   DOCUMENT NO.: 265614

BOOK: 336M

PAGE: 546   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 33: W2SE4                                   LSE-01082   SP-01   NORMAN
TANGEDAL, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
7/17/2012   DOCUMENT NO.: 265616

BOOK: 336M

PAGE: 550   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 4:  LOTS 3 (39.81), 4 (39.61), SW4, W2SE4
SECTION 11: NW4
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 28: LOTS 1 (39.70), 2 (39.56), 3 (39.44), 4 (39.30)
SECTION 33: NE4, W2, W2SE4                                   LSE-01084   WS-IN  
NORMAN TANGEDAL, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
7/7/2012   DOCUMENT NO.: 265633

BOOK: 336M

PAGE: 584   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 1 (39.54), 2 (39.58)
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 1 (39.20), 2 (39.11)
SECTION 32: S2, SE4NE4 , SW4NW4, N2NE4                                  
LSE-01085   WS-IN   GUY JENSEN, A/K/A GUY JENSON, A SINGLE MAN   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/13/2012   DOCUMENT NO.: 265021

BOOK: 334M

PAGE: 650   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01086   SP-01  
CHARLES A. BRINK, JR., A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   4/15/2012   DOCUMENT NO.: 265024

BOOK: 334M

PAGE: 656   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 28: LOTS 3 (38.37), 4 (38.53)
SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)
SECTION 32: NE4, N2NW4                                   LSE-01087   SP-01  
JOHN R. MORAN, JR., MARGARET L. TOAL AND WELLS FARGO BANK, N.A. FORMERLY KNOWN
AS FIRST INTERSTATE BANK OF DENVER, AS TRUSTEES OF THE TRUST FOR THE HILL
FOUNDATION   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/25/2012  
DOCUMENT NO.: 265609

BOOK: 336M

PAGE: 532   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2
SECTION 5: S2
SECTION 10: N2                                   LSE-01088   SP-01   BARBARA
BARGSTEN, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
5/17/2012   DOCUMENT NO.: 264624

BOOK: 333M

PAGE: 420   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 33: SE4
SECTION 34: SW4                                   LSE-01089   WS-03   FORTIN
ENTERPRISES, INC.   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/2/2012  
DOCUMENT NO.: 264413
BOOK: 332M
PAGE: 640   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 31: LOTS 1, 2, 3, 4, E2W2                                   LSE-01090  
SP-01   ONNHI, INC   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/6/2012  
DOCUMENT NO.: 264414

BOOK: 332M

PAGE: 642   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 9: NE4

 

 

 

 

LSE-01091   WS-IN   UNITED STATES DEPARTMENT OF INTERIOR
BUREAU OF LAND MANAGEMENT
NDM 96118   BOBBY L. JARRETT   DIVIDE   NORTH DAKOTA   11/1/2006   DOCUMENT NO.:
269511
BOOK: 348M
PAGE: 640   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 26: A 60 FOOT STRIP ALONG THE U.S. CANADA BORDER ADJACENT TO LOT 5, 6,
7, 8 CONTAINING 7.28 ACRES
SECTION 27: A 60 FOOT STRIP ALONG THE U.S. CANADA BORDER ADJACENT TO LOTS 4, 5,
6 CONTAINING 4.73 ACRES                                   LSE-01092   SP-01  
UNITED STATES DEPARTMENT OF INTERIOR
BUREAU OF LAND MANAGEMENT
NDM 96119   BOBBY L. JARRETT   DIVIDE   NORTH DAKOTA   11/1/2006   DOCUMENT NO.:
269507
BOOK: 348M
PAGE: 619   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 27: A 60 FOOT STRIP ALONG THE US CANADA BORDER ADJACENT TO LOTS 5, 6, 7,
8 CONTAINING 7.28 ACRES
SECTION 28: A 60 FOOT STRIP ALONG THE U.S. CANADA BORDER ADJACENT TO LOT 5
CONTAINING 1.82 ACRES                                   LSE-01092   WS-03  
UNITED STATES DEPARTMENT OF INTERIOR
BUREAU OF LAND MANAGEMENT
NDM 96119   BOBBY L. JARRETT   DIVIDE   NORTH DAKOTA   11/1/2006   DOCUMENT NO.:
269507
BOOK: 348M
PAGE: 619   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: A 60 FOOT STRIP ALONG THE U.S. CANADA BORDER ADJACENT TO LOT 5
CONTAINING 1.82 ACRES                                   LSE-01093   SP-01  
UNITED STATES DEPARTMENT OF INTERIOR
BUREAU OF LAND MANAGEMENT
NDM 96120   BOBBY L. JARRETT   DIVIDE   NORTH DAKOTA   11/1/2006   DOCUMENT NO.:
269509
BOOK: 348M
PAGE: 629   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: A 60 FOOT STRIP ALONG THE U.S. CANADA BORDER ADJACENT TO LOTS 5, 6,
7, 8 CONTAINING 7.28 ACRES
SECTION 27: A 60 FOOT STRIP ALONG THE U.S. CANADA BORDER ADJACENT TO LOTS 5, 6,
7, 8 CONTAINING 7.28 ACRES
SECTION 28: A 60 FOOT STRIP ALONG THE U.S. CANADA BORDER ADJACENT TO LOT 5
CONTAINING 1.82  ACRES
SECTION 29: A 60 FOOT STRIP ALONG THE U.S. CANADA BORDER ADJACENT TO LOT 5, 6, 7
CONTAINING 5.46  ACRES                                   LSE-01094   WS-IN  
SCOTT SYME, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/10/2012   DOCUMENT NO.:
266335

BOOK: 339M

PAGE: 182   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4   
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-01095   WS-IN   VERNON
EKNESS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
7/23/2012   DOCUMENT NO.: 265875

BOOK: 337M

PAGE: 440   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 6: LOTS 1 (39.72), 2 (39.81), S2NE4, SE4                               
      LSE-01096   SP-01   ONNHI, INC   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   5/17/2012   DOCUMENT NO: 265876
BOOK: 337M
PAGE: 442   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 33: SE4
SECTION 34: SW4

 

 

 

 

LSE-01097   SP-01   ROBERT PERRY BROWN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   6/26/2012   DOCUMENT NO.:
265380
BOOK:
335M
PAGE: 693   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 25: LOT 4 (39.49)
SECTION 26: LOTS 1 (39.47), 2 (39.45), 3 (39.43), 4 (39.41)                    
              LSE-01098   SP-01   PATRICIA A. TANGEDAL, INDIVIDUALLY AND AS SOLE
HEIR OF DONALD K. TANGEDAL, A/K/A DONALD TANGEDAL   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   7/17/2012   DOCUMENT NO.:
265610
BOOK:
336M
PAGE: 538   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 1: SW4
SECTION 2: LOTS 1 (40.24), 2 (40.32), 3 (40.40), 4 (40.48), S2N2, SE4 LESS A
1.00 ACRE TRACT
SECTION 4: LOTS 3 (39.81), 4 (39.61), SW4, W2SE4
SECTION 11: NW4
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 28: LOTS 1 (39.70), 2 (39.56), 3 (39.44), 4 (39.30)
SECTION 33: NE4, W2, W2SE4                                   LSE-01099   SP-01  
MURIELLE TANGEDAL, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
7/13/2012   DOCUMENT NO.:
265612
BOOK:
336M
PAGE: 542   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 1: SW4
SECTION 2: LOTS 1 (40.24), 2 (40.32), 3 (40.40), 4 (40.48), S2N2, SE4 LESS A
1.00 ACRE TRACT                                   LSE-01100   SP-01   MARSHALL
K. TANGEDAL, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
7/13/2012   DOCUMENT NO.: 265613

BOOK: 336M

PAGE: 544   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 1: SW4
SECTION 2: LOTS 1 (40.24), 2 (40.32), 3 (40.40), 4 (40.48), S2N2, SE4 LESS A
1.00 ACRE TRACT                                   LSE-01101   SP-01   ELTON
TANGEDAL, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
7/17/2012   DOCUMENT NO.: 265621

BOOK: 336M

PAGE: 560   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 4:  LOTS 3 (39.81), 4 (39.61), SW4, W2SE4  
SECTION 11: NW4
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 28: LOTS 1 (39.70), 2 (39.56), 3 (39.44), 4 (39.30)
SECTION 33: W2SE4, NE4, W2                                   LSE-01102   WS-IN  
PATRICIA A. TANGEDAL, INDIVIDUALLY AND AS SOLE HEIR OF DONALD K. TANGEDAL, A/K/A
DONALD TANGEDAL   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/17/2012  
DOCUMENT NO.: 265618

BOOK: 336M

PAGE: 554   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 1 (39.54), 2 (39.58)
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 1 (39.20), 2 (39.11)
SECTION 32: S2, SE4NE4 , SW4NW4, N2NE4                                  
LSE-01103   WS-IN   ELTON TANGEDAL, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   7/17/2012   DOCUMENT NO.: 265651

BOOK: 336M

PAGE: 620   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 1 (39.54), 2 (39.58)
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 1 (39.20), 2 (39.11)
SECTION 32: S2, SE4NE4 , SW4NW4, N2NE4

 

 

 

 

LSE-01104   WS-IN   DWIGHT MANGEL AND JANE MANGEL, CO-TRUSTEES OF THE MANGEL
FAMILY TRUST DATED SEPTEMBER 11, 2009   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   7/16/2012   DOCUMENT NO.:
265645
BOOK: 336M

PAGE: 608   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 22: E2                                   LSE-01105   WS-IN   RANDY
EKNESS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   8/7/2012
  DOCUMENT NO.:
268656
BOOK:
346M
PAGE: 298   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 3 (37.21), 5 (37.12)
SECTION 32: E2NW4, SW4NE4                                   LSE-01106   WS-IN  
SHERMAN EKNESS, A WIDOWER   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 265980

BOOK: 338M

PAGE: 51   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 3 (37.21), 5 (37.12)
SECTION 32: E2NW4, SW4NE4                                   LSE-01107   WS-IN  
ALLAN EKNESS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 265983

BOOK: 338M

PAGE: 57   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 3 (37.21), 5 (37.12)
SECTION 32: E2NW4, SW4NE4                                   LSE-01108   WS-IN  
LYLE EKNESS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 265989

BOOK: 338M

PAGE: 69   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 3 (37.21), 5 (37.12)
SECTION 32: E2NW4, SW4NE4                                   LSE-01109   SP-01  
DEWITT TOWNSHIP   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/22/2012  
DOCUMENT NO.: 265611

BOOK: 336M

PAGE: 540   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: A 1.10 ACRE TRACT LOCATED WITHIN THE SE4NE4 OF SAID SECTION, AS
DESCRIBED BY METES & BOUNDS IN THAT CERTAIN QUITCLAIM DEED DATED FEBRUARY 21,
1934, RECORDED IN BOOK 34, PAGE 270, FROM CHRISTIAN STRAND & ULDRIKKA STRAND TO
DEWITT TOWNSHIP, STATE OF NORTH DAKOTA
SECTION 2: A 1.60 ACRE TRACT LOCATED WITHIN THE NE4SE4 OF SAID SECTION, AS
DESCRIBED BY METES & BOUNDS IN THAT CERTAIN QUITCLAIM DEED DATED FEBRUARY 21,
1934, RECORDED IN BOOK 34, PAGE 270, FROM CHRISTIAN STRAND & ULDRIKKA STRAND TO
DEWITT TOWNSHIP, STATE OF NORTH DAKOTA                                  
LSE-01110   SP-01   RICHARD C. TANGEDAL, TRUSTEE OF THE TANGEDAL FAMILY LIVING
TRUST, DATED MARCH 18, 1999   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/28/2012   DOCUMENT NO.: 266094

BOOK: 338M
PAGE: 335   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 4: SW4  W2SE4   LOTS 3 (39.81), 4 (39.61)
SECTION 11: NW4
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 28: LOTS 1 (39.70), 2 (39.56), 3 (39.44), 4 (39.30)
SECTION 33: NE4, W2                                   LSE-01111   SP-01   SHELLY
A. THOMPSON, F/K/A SHELLY A. TANGEDAL AND CRAIG A. THOMPSON, INDIVIDUALLY AS HER
HUSBAND   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/9/2012   DOCUMENT
NO.:
265384
BOOK:
335M
PAGE: 701   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 1: LOTS 1 (40.02), 2 (40.08), 3 (40.12), 4 (40.18), S2N2, SE4

 

 

 

 

LSE-01113   WS-03   PEGGY ARNOLD, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   7/5/2012   DOCUMENT NO.: 265381
BOOK: 335M
PAGE: 695   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NE4                                   LSE-01114   WS-03   SHIRLEY E.
CARVER, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
7/5/2012   DOCUMENT NO.: 265379
BOOK: 335M
PAGE: 691   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NE4                                   LSE-01116   WS-02   GERARD
HANSON, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/30/2012   DOCUMENT NO.: 266514

BOOK: 339M

PAGE: 511   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 26: S2SW4
SECTION 35: W2NW4                                   LSE-01118   WS-02   NORMAN
HANSON, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/29/2012   DOCUMENT NO.: 266512

BOOK: 339M

PAGE: 503   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 26: S2SW4
SECTION 35: W2NW4                                   LSE-01119   WS-02   WARREN
HANSON, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/29/2012   DOCUMENT NO.: 266513

BOOK: 339M

PAGE: 507   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 26: S2SW4
SECTION 35: W2NW4                                   LSE-01121   WS-02;   DENNIS
MAROTZKE AND BEVERLY MAROTZKE, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   5/1/2012   DOCUMENT NO.: 264412
BOOK: 332M
PAGE: 638   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 6: SE4                                   LSE-01122   WS-IN   RICHARD C.
TANGEDAL, TRUSTEE OF THE TANGEDAL FAMILY LIVING TRUST, DATED MARCH 18, 1999  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   8/28/2012   DOCUMENT NO.: 266095

BOOK: 338M

PAGE: 337   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 15: LOTS 1 (22.30), 2 (22.19)
TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 5: LOTS 1 (39.54), 2 (39.58)
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 1 (39.20), 2 (39.11)
SECTION 32: N2NE4, SE4NE4, SW4NW4, S2                                  
LSE-01123   SP-01   IRENE L. PEDERSON, A SINGLE WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   8/3/2012   DOCUMENT NO.:
265877
BOOK:
337M
PAGE: 444   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 33: E2SE4                                   LSE-01124   SP-01   BEVERLY
J. PEDERSON, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/3/2012   DOCUMENT NO.:
265993
BOOK:
338M
PAGE: 77   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 33: E2SE4

 

 

 

 

LSE-01125   WS-IN   SHANNON OSVOLD, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   7/5/2012   DOCUMENT NO.: 265870

BOOK: 337M

PAGE: 426   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 18: LOTS 1 (36.04), 2 (36.02), E2NW4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 26: N2S2, SW4NE4, SE4NW4, N2SW4                                  
LSE-01126   WS-IN   STEVEN OSVOLD, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   7/6/2012   DOCUMENT NO.: 265871

BOOK: 337M

PAGE: 430   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 18: LOTS 1 (36.04), 2 (36.02), E2NW4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 26: N2S2, SW4NE4, SE4NW4, N2SW4                                  
LSE-01127   WS-IN   LORRI ZENZ, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   7/6/2012   DOCUMENT NO.: 265869

BOOK: 337M

PAGE: 422   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 18: LOTS 1 (36.04), 2 (36.02), E2NW4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 26: N2S2, SW4NE4, SE4NW4, N2SW4                                  
LSE-01128   WS-IN   PEGGY FLEMING   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   7/6/2012   DOCUMENT NO.:
265868
BOOK: 337M

PAGE: 418   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 18: LOTS 1 (36.04), 2 (36.02), E2NW4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 26: N2S2, SW4NE4, SE4NW4, N2SW4                                  
LSE-01129   WS-IN   AURLIE SAMSEL, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   8/7/2012   DOCUMENT NO.: 266620

BOOK: 340M

PAGE: 3   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 3 (37.21), 5 (37.12)
SECTION 32: E2NW4, SW4NE4                                   LSE-01130   WS-IN  
STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL
LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-01107   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266322

BOOK: 339M

PAGE: 154   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 36: SW4                                   LSE-01131   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-01104   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266319

BOOK: 339M

PAGE: 148   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 36: NE4

 

 

 

 

LSE-01132   WS-IN   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND
SCHOOL LANDS
OG-12-01105   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266320

BOOK: 339M

PAGE: 150   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 36: NW4                                   LSE-01133   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-01106   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266321

BOOK: 339M

PAGE: 152   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 36: SE4                                   LSE-01134   WS-02   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDSOG-12-01053   AMERICAN
EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA   8/7/2012   DOCUMENT NO.:
266330

BOOK: 339M

PAGE: 170   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 15: SE4                                   LSE-01135   WS-02   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-01079   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266328

BOOK: 339M

PAGE: 166   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 17: S2NW4                                   LSE-01136   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-01103   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266318

BOOK: 339M

PAGE: 146   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 35: N2SW4                                   LSE-01137   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-01102   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266317

BOOK: 339M

PAGE: 144   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 35: E2NW4                                   LSE-01138   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
 OG-12-01101   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266316

BOOK: 339M

PAGE: 142   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 35: N2NE4, SW4NE4

 

 

 

 

LSE-01139   WS-IN   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND
SCHOOL LANDS
OG-12-01100   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266315
BOOK: 339M

PAGE: 140   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 26: LOT 5                                   LSE-01140   SP-01   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-01072   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266312

BOOK: 339M

PAGE: 134   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 11: RIPARIAN ACREAGE IN SE4 ATTRIBUTABLE TO SECTION 12                  
                LSE-01141   SP-01   STATE OF NORTH DAKOTA ACTING BY AND THROUGH
THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF
UNIVERSITY AND SCHOOL LANDS
OG-12-01074   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266313

BOOK: 339M

PAGE: 136   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 12: RIPARIAN ACREAGE IN SW4                                   LSE-01142
  SP-01   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY
AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-01073   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266332

BOOK: 339M

PAGE: 175   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 12: LOT 1, NW4SW4, E2SW4                                   LSE-01143  
SP-01   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND
SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-01099   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266314

BOOK: 339M

PAGE: 138   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 35: SE4                                   LSE-01144   SP-01   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-01070   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266310

BOOK: 339M

PAGE: 130   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 2: SE4 LESS A 1.00 ACRE TRACT IN THE SW4SE4

 

 

 

 

LSE-01145   SP-01   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND
SCHOOL LANDS
OG-12-01071   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266311

BOOK: 339M

PAGE: 132   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 11: NW4                                   LSE-01146   WS-03   RICHARD E.
WESTGARD AND RENETTA WESTGARD, HUSBAND AND WIFE   BTC OIL PROPERTIES, LLC  
DIVIDE   NORTH DAKOTA   12/1/2010   DOCUMENT NO.: 254701

BOOK: 301M

PAGE: 683   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 3:  LOTS 1(40.19), 2(40.10), 3(22.85), 4(22.92), 5(23.00), 6(23.08),
S/2NE/4, SE/4
SECTION 10:  LOT 1(23.14), NE/4
SECTION 11:  NW/4                                   LSE-01147   SP-01   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS OG-08-00724  
SUNDANCE OIL & GAS, LLC   DIVIDE   NORTH DAKOTA   8/5/2008   DOCUMENT NO.:
241682

BOOK: 261M

PAGE: 281   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 36: NE4                                   LSE-01148   SP-01   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS OG-08-00725  
SUNDANCE OIL & GAS, LLC   DIVIDE   NORTH DAKOTA   8/5/2008   DOCUMENT NO.:
241683

BOOK: 261M

PAGE: 283   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 36: NW4                                   LSE-01149   SP-01   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS OG-08-00726  
SUNDANCE OIL & GAS, LLC   DIVIDE   NORTH DAKOTA   8/5/2008   DOCUMENT NO.:
241683

BOOK: 261M

PAGE: 285   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 36: SE4                                   LSE-01150   SP-01   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS OG-08-00727  
SUNDANCE OIL & GAS, LLC   DIVIDE   NORTH DAKOTA   8/5/2008   DOCUMENT NO.:
241685

BOOK: 261M

PAGE: 287   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 36: SW4                                   LSE-01151   SP-01   KENT
COPLAN AND ROBERTA COPLAN, MARK COPLAN AND JANICE COPLAN, & LINDA FULLER AND
JUDD FULLER, INDIVIDUALLY AND AS HUSBANDS AND WIVES   SUNDANCE OIL & GAS, LLC  
DIVIDE   NORTH DAKOTA   10/20/2008   DOCUMENT NO.: 243752

BOOK: 267M

PAGE: 153   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: LOTS 7 (35.53), 8 (35.67)
SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)
SECTION 32: SE4
SECTION 34: NE4, E2NW4
SECTION 35: NW4

 

 

 

 

LSE-01152   WS-IN   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND
SCHOOL LANDS OG-11-00588   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA  
5/4/2011   DOCUMENT NO.: 258201

BOOK: 314M

PAGE: 48   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 30: SE4                                   LSE-01153   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS OG-11-00587   SAMSON
RESOURCES COMPANY   DIVIDE   NORTH DAKOTA   5/4/2011   DOCUMENT NO.: 258200

BOOK: 314M

PAGE: 46   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 29: W2SW4                                   LSE-01154   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS OG-11-00590   SAMSON
RESOURCES COMPANY   DIVIDE   NORTH DAKOTA   5/4/2011   DOCUMENT NO.: 258203

BOOK: 314M

PAGE: 52   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 32: NW4                                   LSE-01155   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS OG-11-00589   SAMSON
RESOURCES COMPANY   DIVIDE   NORTH DAKOTA   5/4/2011   DOCUMENT NO.: 258202

BOOK: 314M

PAGE: 50   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 31: SE4                                   LSE-01156   WS-IN   RED CROWN
ROYALTIES LLC L33T-925205-15   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA
  8/1/2011   DOCUMENT NO.: 260049

BOOK: 319M

PAGE: 586   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 15: SE4                                   LSE-01157   WS-IN   PAUL L.
MCCULLISS, A/K/A PAUL L. MCCULLIS, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   12/22/2010  
DOCUMENT NO.: 254550

BOOK: 301M

PAGE: 305   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 27: SW4
SECTION 28: NE4, SW4, E2SE4, LESS 213.5 ACRES DEEDED OUT TO THE USA MFD IN BOOK
77 AT PAGE 390
SECTION 34: SE4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2                                   LSE-01158   WS-IN  
GEORGE G. VAUGHT, JR., A SINGLE MAN   WASAABEE ENERGY INC.   DIVIDE   NORTH
DAKOTA   12/22/2010   DOCUMENT NO.: 254551

BOOK: 301M

PAGE: 308   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 27: SW4
SECTION 28: NE4, SW4, E2SE4, LESS 213.5 ACRES DEEDED OUT TO THE USA MFD IN BOOK
77 AT PAGE 390
SECTION 34: SE4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2

 

 

 

 

LSE-01159   WS-IN   GAIL J. MATTEM, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY, INDIVIDUALLY AND AS SOLE HEIR OF TIMOTHY K. NELSON, DECEASED
  WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   1/12/2011   DOCUMENT NO.:
255289

BOOK: 304M

PAGE: 117   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-01160   WS-03   DIANE L.
KRAFT, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   1/10/2011   DOCUMENT NO.: 254988
BOOK: 303M
PAGE: 37   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2                                   LSE-01161   WS-IN  
MICHAEL NELSON, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY  
WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   1/13/2011   DOCUMENT NO.: 255134

BOOK: 303M

PAGE: 460   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4                                   LSE-01162   WS-IN   SONJA VAN
ARSDALE, A SINGLE WOMAN   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA  
1/13/2011   DOCUMENT NO.: 255290

BOOK: 304M

PAGE: 120   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-01163   WS-03   LARRY K.
NELSON, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   1/13/2011   DOCUMENT NO.: 254987
BOOK: 303M
PAGE: 34   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2                                   LSE-01164   WS-03  
CAROLYN STOCKWELL, A SINGLE WOMAN   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA
  1/13/2011   DOCUMENT NO.: 254989
BOOK: 303M
PAGE: 39   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2                                   LSE-01165   WS-03  
MARLYS MARSH, FKA MARLYS NORDHAGEN, A SINGLE WOMAN   WASAABEE ENERGY INC.  
DIVIDE   NORTH DAKOTA   1/28/2011   DOCUMENT NO.: 255288
BOOK: 304M
PAGE: 115   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2                                   LSE-01166   WS-03  
KAREN E. CROCKER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY  
WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   2/7/2011   DOCUMENT NO.: 255501
BOOK: 304M
PAGE: 660   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2                                   LSE-01167   WS-03  
PAMELA CRONE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY  
WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   1/18/2011   DOCUMENT NO.: 255567
BOOK: 305M
PAGE: 102   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2

 

 

 

 

LSE-01168   WS-IN   KENNETH W. FORSBERG, A/K/A KENNETH FORSBERG, A MARRIED MAN
DEALING IN HIS SOLE AND SEPARATE PROPERTY   WASAABEE ENERGY INC.   DIVIDE  
NORTH DAKOTA   1/20/2011   DOCUMENT NO.: 255753

BOOK: 305M

PAGE: 543   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-01169   WS-IN   BRENDA L.
BENSON, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   1/20/2011   DOCUMENT NO.: 255569

BOOK: 305M

PAGE: 107   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-01170   WS-IN   DENNIS L.
FORSBERG, A SINGLE MAN   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA  
1/20/2011   DOCUMENT NO.: 255502

BOOK: 304M

PAGE: 663   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-01171   WS-IN   GARRY P.
FORSBERG, A SINGLE MAN   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA  
1/20/2011   DOCUMENT NO.: 255568

BOOK: 305M

PAGE: 104   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-01172   WS-IN   BARBARA J.
HUBER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   1/20/2011   DOCUMENT NO.: 255500

BOOK: 304M

PAGE: 657   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4

 

 

 

 

LSE-01173   WS-03   MYRNA L. PETSCHKE, A SINGLE WOMAN AND AS AN HEIR OF EUNICE
E. KREBSBACH, DECEASED   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA  
1/24/2011   DOCUMENT NO.: 255360
BOOK: 305M
PAGE: 317   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4(40.18), SW4NW4, W2SW4
SECTION 2: LOT 1(40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-01174   WS-03   ROBERT G.
MUNDS, A WIDOWER AND AS SOLE HEIR OF BONNIE MUNDS, DECEASED   WASAABEE ENERGY
INC.   DIVIDE   NORTH DAKOTA   12/30/2010   DOCUMENT NO.: 255962
BOOK: 306M
PAGE: 335   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4(40.18), SW4NW4, W2SW4
SECTION 2: LOT 1(40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-01175   WS-IN   RED CROWN
ROYALTIES, LLC L33T-925205-26   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA
  8/1/2011   DOCUMENT NO.: 260050

BOOK: 319M

PAGE: 589   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 26: NW4                                   LSE-01176   WS-IN   RED CROWN
ROYALTIES, LLC L33T-925214-26   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA
  8/1/2011   DOCUMENT NO.: 260051

BOOK: 319M

PAGE: 592   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 26: SE4                                   LSE-01177   WS-03   RED CROWN
ROYALTIES, LLC L33T-925221-29   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA
  8/1/2011   DOCUMENT NO.: 260052
BOOK: 319M
PAGE: 595   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 3, 4                                   LSE-01178   WS-IN   RED
CROWN ROYALTIES, LLC L33T-925221-30   SAMSON RESOURCES COMPANY   DIVIDE   NORTH
DAKOTA   8/1/2011   DOCUMENT NO.: 260053

BOOK: 319M

PAGE: 598   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOT 5                                   LSE-01179   WS-IN   RED
CROWN ROYALTIES, LLC L33T-925221-31   SAMSON RESOURCES COMPANY   DIVIDE   NORTH
DAKOTA   8/1/2011   DOCUMENT NO.: 260054

BOOK: 319M

PAGE: 601   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 31: LOTS 1, 2, 3, 4, NE4NW4, E2SE4, NW4NE4, SE4NW4, S2NE4              
                    LSE-01180   WS-IN   RED CROWN ROYALTIES, LLC L33A-920571-35
  SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA   8/1/2011   DOCUMENT NO.:
260056

BOOK: 319M

PAGE: 607   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 35: S2SW4                                   LSE-01181   WS-IN   RED
CROWN ROYALTIES, LLC L33T-925221-32   SAMSON RESOURCES COMPANY   DIVIDE   NORTH
DAKOTA   8/1/2011   DOCUMENT NO.: 260055

BOOK: 319M

PAGE: 604   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 32: E2NW4

 

 

 

 

LSE-01182   WS-02;   KATHRYN L. GOURNEAU, A SINGLE WOMAN   SAMSON RESOURCES
COMPANY   DIVIDE   NORTH DAKOTA   8/11/2011   DOCUMENT NO.: 259901

BOOK: 319M

PAGE: 332   TOWNSHIP 161 NORTH - RANGE 102 WEST
SECTION 9: SW4
SECTION 17: E2
TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 30: SE4
SECTION 31: S2NE4, SE4                                   LSE-01183   WS-02;  
MARGARET EDMONSON, TRUSTEE OF THE DAVID BUBLITZ TRUST UTD DATED SEPTEMBER 25,
2003   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA   8/11/2011   DOCUMENT
NO.: 259897

BOOK: 319M

PAGE: 314   TOWNSHIP 161 NORTH - RANGE 102 WEST
SECTION 9: SW4
SECTION 17: E2
TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 30: SE4
SECTION 31: S2NE4, SE4                                   LSE-01184   WS-02;  
HAROLD W. BUBLITZ AND CATHY L. BUBLITZ INDIVIDUALLY AND AS HUSBAND AND WIFE  
SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA   8/11/2011   DOCUMENT NO.:
260178

BOOK: 320M

PAGE: 166   TOWNSHIP 161 NORTH - RANGE 102 WEST
SECTION 9: SW4
SECTION 17: E2
TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 30: SE4
SECTION 31: S2NE4, SE4                                   LSE-01185   WS-IN  
LUELLA HANSEN, A SINGLE WOMAN AND AS AN HEIR OF AGNES M. HANSON, AKA AGNES
MARGRET MARIE HANSON, DECEASED   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA  
2/2/2011   DOCUMENT NO.: 255750

BOOK: 305M

PAGE: 537   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01186   WS-IN   LOIS
NELSON, A WIDOWER AND AS AN HEIR OF ARTHUR F. NELSON, DECEASED, RUTH NELSON
DECEASED, AND DAVID NELSON, DECEASED   WASAABEE ENERGY INC.   DIVIDE   NORTH
DAKOTA   1/17/2011   DOCUMENT NO.: 255341

BOOK: 304M

PAGE: 243   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01187   WS-IN   KAREN
NELSON HOYLE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY AND AS
AN HEIR OF ARTHUR F. NELSON, DECEASED AND RUTH NELSON, DECEASED   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   1/17/2011   DOCUMENT NO.: 255136

BOOK: 303M

PAGE: 465   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01188   WS-IN   FREDRIC P
NELSON, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY AND AS AN HEIR
OF ARTHUR F. NELSON, DECEASED AND RUTH NELSON, DECEASED   WASAABEE ENERGY INC.  
DIVIDE   NORTH DAKOTA   1/17/2011   DOCUMENT NO.: 255342

BOOK: 304M

PAGE: 245   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01189   WS-IN   IVAN
ECKHOLM, A WIDOWER AND AS SOLE HEIR OF SHIRLEY NELSON, DECEASED   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   1/17/2011   DOCUMENT NO.: 255754

BOOK: 305M

PAGE: 546   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01191   WS-IN   EVELYN
HANSEN, A SINGLE WOMAN AND AS AN HEIR OF AGNES M. HANSON, AKA AGNES MARGRET
MARIE HANSON, DECEASED   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   2/2/2011
  DOCUMENT NO.: 255751

BOOK: 305M

PAGE: 539   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2

 

 

 

 

LSE-01192   WS-IN   EUGENE HANSEN, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY AND AS AN HEIR OF AGNES M. HANSON, AKA AGNES MARGRET MARIE
HANSON, DECEASED   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   2/2/2011  
DOCUMENT NO.: 255503

BOOK: 304M

PAGE: 666   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01193   WS-IN   DEBORAH R
BIORN, A WIDOW AND AS AN HEIR OF ARTHUR F. NELSON, DECEASED, RUTH NELSON
DECEASED, AND DAVID NELSON, DECEASED   WASAABEE ENERGY INC.   DIVIDE   NORTH
DAKOTA   1/17/2011   DOCUMENT NO.: 255135

BOOK: 303M

PAGE: 463   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01194   WS-IN   ARLENE
NELSON, A WIDOW AND AS SOLE HEIR OF ROBERT NELSON, DECEASED   WASAABEE ENERGY
INC.   DIVIDE   NORTH DAKOTA   1/17/2011   DOCUMENT NO.: 255752

BOOK: 305M

PAGE: 541   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01195   WS-IN   ARDELLE J
HANSEN, A SINGLE WOMAN AND AS AN HEIR OF AGNES M. HANSON, AKA AGNES MARGRET
MARIE HANSON, DECEASED   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   2/2/2011
  DOCUMENT NO.: 255504

BOOK: 304M

PAGE: 668   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01196   WS-IN   ANN M.
PAULSEN, AS TRUSTEE OF THE NELSON LOVING TRUST DATED 11/1/90   WASAABEE ENERGY
INC.   DIVIDE   NORTH DAKOTA   1/20/2011   DOCUMENT NO.: 255343

BOOK: 304M

PAGE: 247   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01197   WS-IN   ALICE
LUNDQUIST, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY AND AS AN
HEIR OF AGNES M. HANSON, AKA AGNES MARGRET MARIE HANSON, DECEASED   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   2/2/2011   DOCUMENT NO.: 255505

BOOK: 304M

PAGE: 670   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01198   WS-IN   ALAN HOLM
NELSON, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY AND AS AN HEIR
OF ARTHUR F. NELSON, DECEASED AND RUTH NELSON, DECEASED   WASAABEE ENERGY INC.  
DIVIDE   NORTH DAKOTA   1/17/2011   DOCUMENT NO.: 258904

BOOK: 316M

PAGE: 194   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01199   WS-02   JAMES W.
STROMVIG AND KATHRYN E. STROMVIG, HUSBAND AND WIFE   KENNETH A. SCHLENKER  
DIVIDE   NORTH DAKOTA   9/30/2010   DOCUMENT NO.: 255278

BOOK: 304M

PAGE: 86   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 31: LOTS 1, 2,  E2NW4                                   LSE-01200  
WS-02   ANGIE LEIGH STROMVIG, A SINGLE WOMAN   KENNETH A. SCHLENKER   DIVIDE  
NORTH DAKOTA   9/30/2010   DOCUMENT NO.: 255280

BOOK: 304M

PAGE: 94   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 31: LOTS 1, 2,  E2NW4

 

 

 

 

LSE-01201   WS-IN   RICHARD GRINDELAND, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   1/3/2011  
DOCUMENT NO.: 254728

BOOK: 302M

PAGE: 18   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 27: SW4, LESS TRACT OF LAND DEEDED TO THE USA, EXCEPT 2.13 ACRES USED
FOR HIGHWAY, AND 2.79 ACRES DEEDED TO THE MINNEAPOLIS, ST. PAUL STE. MARIE
RAILWAY COMPANY IN DOCUMENT RECORDED IN BOOK 5 PAGES 335 AND 336.
SECTION 28: NE4, SW4, E2SE4, LESS 2.4 ACRES IN THE E2 USED FOR HIGHWAY
SECTION 34: SE4, LESS 2.25 ACRES DEEDED TO THE CHURCH OF ST. BERNARD IN DOCUMENT
RECORDED IN BOOK 26 PAGE 156, AND LESS 3.37 ACRES DEEDED TO THE VILLAGE OF
FORTUNA IN DOCUMENT RECORDED IN BOOK 23, PAGE 32.                              
    LSE-01202   WS-IN   LAUREN GRINDELAND, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   1/3/2011  
DOCUMENT NO.: 254751

BOOK: 302M

PAGE: 49   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 27: SW4, LESS TRACT OF LAND DEEDED TO THE USA, EXCEPT 2.13 ACRES USED
FOR HIGHWAY, AND 2.79 ACRES DEEDED TO THE MINNEAPOLIS, ST. PAUL STE. MARIE
RAILWAY COMPANY IN DOCUMENT RECORDED IN BOOK 5 PAGES 335 AND 336.
SECTION 28: NE4, SW4, E2SE4, LESS 2.4 ACRES IN THE E2 USED FOR HIGHWAY
SECTION 34: SE4, LESS 2.25 ACRES DEEDED TO THE CHURCH OF ST. BERNARD IN DOCUMENT
RECORDED IN BOOK 26 PAGE 156, AND LESS 3.37 ACRES DEEDED TO THE VILLAGE OF
FORTUNA IN DOCUMENT RECORDED IN BOOK 23, PAGE 32.                              
    LSE-01203   WS-IN   BONNIE JO A FRIESS, A MARRIED WOMAN DEALING IN HER SOLE
AND SEPARATE PROPERTY   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   1/3/2011
  DOCUMENT NO.: 254729

BOOK: 302M

PAGE: 21   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 27: SW4, LESS TRACT OF LAND DEEDED TO THE USA, EXCEPT 2.13 ACRES USED
FOR HIGHWAY, AND 2.79 ACRES DEEDED TO THE MINNEAPOLIS, ST. PAUL STE. MARIE
RAILWAY COMPANY IN DOCUMENT RECORDED IN BOOK 5 PAGES 335 AND 336.
SECTION 28: NE4, SW4, E2SE4, LESS 2.4 ACRES IN THE E2 USED FOR HIGHWAY
SECTION 34: SE4, LESS 2.25 ACRES DEEDED TO THE CHURCH OF ST. BERNARD IN DOCUMENT
RECORDED IN BOOK 26 PAGE 156, AND LESS 3.37 ACRES DEEDED TO THE VILLAGE OF
FORTUNA IN DOCUMENT RECORDED IN BOOK 23, PAGE 32.

 

 

 

 

LSE-01204   WS-IN   BETTY LU RALPH, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   1/3/2011  
DOCUMENT NO.: 254719

BOOK: 302M

PAGE: 1   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 27: SW4, LESS TRACT OF LAND DEEDED TO THE USA, EXCEPT 2.13 ACRES USED
FOR HIGHWAY, AND 2.79 ACRES DEEDED TO THE MINNEAPOLIS, ST. PAUL STE. MARIE
RAILWAY COMPANY IN DOCUMENT RECORDED IN BOOK 5 PAGES 335 AND 336.
SECTION 28: NE4, SW4, E2SE4, LESS 2.4 ACRES IN THE E2 USED FOR HIGHWAY
SECTION 34: SE4, LESS 2.25 ACRES DEEDED TO THE CHURCH OF ST. BERNARD IN DOCUMENT
RECORDED IN BOOK 26 PAGE 156, AND LESS 3.37 ACRES DEEDED TO THE VILLAGE OF
FORTUNA IN DOCUMENT RECORDED IN BOOK 23, PAGE 32.                              
    LSE-01205   WS-IN   JANICE K. BECHTOLD, FKA JANICE K. NELSON, A MARRIED
WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   WASAABEE ENERGY INC.   DIVIDE
  NORTH DAKOTA   12/10/2010   DOCUMENT NO.: 254723

BOOK: 302M

PAGE: 13   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 14: W2NE4                                   LSE-01206   WS-IN   ELAINE
E. ULGENES, FKA ELAINE E. NELSON, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   12/10/2010  
DOCUMENT NO.: 254722

BOOK: 302M

PAGE: 10   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 14: W2NE4                                   LSE-01207   WS-IN   DENNIS
G. NELSON, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   12/10/2010   DOCUMENT NO.: 254720

BOOK: 302M

PAGE: 4   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 14: W2NE4                                   LSE-01208   WS-IN   CAROL J.
NELSON, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   12/10/2010   DOCUMENT NO.: 254721

BOOK: 302M

PAGE: 7   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 14: W2NE4                                   LSE-01209   WS-IN   DENNIS
G. NELSON, AKA DENNIS NELSON  AND CAROL J. NELSON, FKA CAROL NELSON HENRY, AS
SUCCESSOR TRUSTEES OF THE J. EVA NELSON TRUST CREATED 2/8/90   WASAABEE ENERGY
INC.   DIVIDE   NORTH DAKOTA   7/27/2010   DOCUMENT NO.: 258654

BOOK: 315M

PAGE: 289   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 14: W2NE4
SECTION 23: E2, SW4
SECTION 25: SW4                                   LSE-01212   WS-IN   BARBARA
BOYE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   SAMSON
RESOURCES COMPANY   DIVIDE   NORTH DAKOTA   11/18/2010   DOCUMENT NO.: 254887

BOOK: 302M

PAGE: 492   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 15: SW4                                   LSE-01213   WS-IN   YVONNE J.
ROBLE, AS TRUSTEE OF THE ROBLE TRUST DATED MAY 22, 2001   WASAABEE ENERGY INC.  
DIVIDE   NORTH DAKOTA   11/4/2010   DOCUMENT NO.: 254442

BOOK: 301M

PAGE: 76   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 25: E2

 

 

 

 

LSE-01214   WS-IN   DIANE E. SAVAGE, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   11/12/2010  
DOCUMENT NO.: 254440

BOOK: 301M

PAGE: 70   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 25: E2                                   LSE-01215   WS-IN   CLAUDIA L.
MADDEN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   11/12/2010   DOCUMENT NO.: 254446

BOOK: 301M

PAGE: 89   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 25: E2                                   LSE-01216   WS-IN   CAMMIE S.
CAMPBELL, FKA CAMMIE S. JENSEN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE
PROPERTY   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   11/12/2010   DOCUMENT
NO.: 254444

BOOK: 301M

PAGE: 83   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 25: E2                                   LSE-01217   WS-IN   NEAL G.
JENSEN AND PAM JENSEN, HUSBAND AND WIFE   WASAABEE ENERGY INC.   DIVIDE   NORTH
DAKOTA   11/12/2010   DOCUMENT NO.: 254445

BOOK: 301M

PAGE: 86   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 25: E2
SECTION 36: NE4                                   LSE-01218   WS-IN   CRAIG
JENSEN, AKA CRAIG C. JENSEN AND KAYMARIE JENSEN, HUSBAND AND WIFE   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   11/12/2010   DOCUMENT NO.: 254443

BOOK: 301M

PAGE: 80   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 25: E2
SECTION 36: NE4                                   LSE-01219   WS-IN   LINDA
CONN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY AND AS AN HEIR
OF MINNIE E. BRANDVOLD, FKA MINNIE E. HERMAN, DECEASED AND LESLIE F. HERMAN,
DECEASED   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   3/31/2011   DOCUMENT
NO.: 257070

BOOK: 310M

PAGE: 110   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 13: S2                                   LSE-01252   WS-03   JUANITA
OLSEN, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/28/2012   DOCUMENT NO.: 265630
BOOK: 336
PAGE: 578   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-01254   WS-03   STEPHEN
MEYER, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/26/2012
  DOCUMENT NO.: 265637
BOOK: 336M
PAGE: 592   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-01255   WS-03   DONALD
MEYER, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/26/2012
  DOCUMENT NO.: 265636
BOOK: 336M
PAGE: 590   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-01256   SP-01   RED CROWN
ROYALTIES LLC L33T-924459-26   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA
  4/1/2012   DOCUMENT NO.: 263632

BOOK: 330M

PAGE: 587   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 25: LOTS 5, 6

 

 

 

 

LSE-01257   WS-IN   DALE LESLIE HERMAN, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY AND AS AN HEIR OF MINNIE E. BRANDVOLD, FKA MINNIE E. HERMAN,
DECEASED AND LESLIE F. HERMAN, DECEASED   WASAABEE ENERGY INC.   DIVIDE   NORTH
DAKOTA   3/31/2011   DOCUMENT NO.: 257126

BOOK: 310M

PAGE: 240   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 13: S2                                   LSE-01278   WS-IN   EARL D.
MING AND KAREN J. MING, AS TRUSTEES OF THE MING FAMILY REVOCABLE LIVING TRUST  
KENNETH A. SCHLENKER   DIVIDE   NORTH DAKOTA   1/6/2011   DOCUMENT NO.: 257296

BOOK: 311M

PAGE: 90   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 15: NE4                                   LSE-01279   WS-IN   KAREN E.
CROCKER AND WILLIAM B. CROCKER, WIFE AND HUSBAND   WASAABEE ENERGY INC.   DIVIDE
  NORTH DAKOTA   11/3/2010   DOCUMENT NO.: 253637

BOOK: 298M

PAGE: 367   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4(40.18), SW4NW4, W2SW4
SECTION 2: LOT 1(40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-01280   WS-IN   MARVEL R.
FREUND, A SINGLE MAN   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   2/10/2011
  DOCUMENT NO.: 256591

BOOK: 308M

PAGE: 173   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4
SECTION 27: NE4                                   LSE-01281   WS-IN   RUTH M.
JENSEN, A WIDOW   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   11/12/2010  
DOCUMENT NO.: 254441

BOOK: 301M

PAGE: 73   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 36: NE4                                   LSE-01282   SP-01   RED CROWN
ROYALTIES LLC L33T-924459-25   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA
  4/1/2012   DOCUMENT NO.: 263631

BOOK: 330M

PAGE: 584   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 25: LOTS 1, 2, 3, 4                                   LSE-01285   WS-02;
  FORTIN ENTERPRISES, INC.   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
5/4/2012   DOCUMENT NO.: 264404
BOOK: 332M
PAGE: 622   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 23: NE4, S2
SECTION 25: NW4                                   LSE-01290   SP-01   RED CROWN
ROYALTIES LLC L33T-924457-32   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA
  4/1/2012   DOCUMENT NO.: 263633

BOOK: 330M

PAGE: 590   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 32: SE4                                   LSE-01297   SP-01   CHARLES M.
LUSK III, ATTORNEY-IN-FACT FOR URSULA G. LUSK, A MARRIED WOMAN   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/23/2012   DOCUMENT NO.: 267949

BOOK: 344M

PAGE: 235   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: LOTS 7 (35.53), 8 (35.67)
SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)
SECTION 34: NE4, E2NW4
SECTION 35: W2

 

 

 

 

LSE-01313   WS-IN   RAYMOND EKNESS, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   8/7/2012   DOCUMENT NO.:
266790
BOOK: 340M

PAGE: 270

LEASE ADMENDMENT
DOCUMENT NO.: 268364
BOOK: 345M
PAGE: 330   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 3 (37.21), 5 (37.12)
SECTION 32: E2NW4, SW4NE4                                   LSE-01314   WS-IN  
RUSTIN EKNESS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.:
266792
BOOK:
340M
PAGE: 274

LEASE ADMENEDMENT
DOCUMENT NO.: 268365
BOOK: 345M
PAGE: 332   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 3 (37.21), 5 (37.12)
SECTION 32: E2NW4, SW4NE4                                   LSE-01315   WS-IN  
RHONDA LINDER, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.:
266791
BOOK:
340M
PAGE: 272   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 3 (37.21), 5 (37.12)
SECTION 32: E2NW4, SW4NE4                                   LSE-01317   WS-02;  
STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL
LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-12-00879   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
5/1/2012   DOCUMENT NO.: 264421

BOOK: 332M

PAGE: 656   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 8: NW4                                   LSE-01318   WS-02;   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-12-00884   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
5/1/2012   DOCUMENT NO.: 264420

BOOK: 332M

PAGE: 654   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 28: W2NE4                                   LSE-01319   WS-02;   STATE
OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS
AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-12-00885   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
5/1/2012   DOCUMENT NO.: 264419

BOOK: 332M

PAGE: 652   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 28: NW4

 

 

 

 

LSE-01320   WS-02;   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS
SCHOOL LANDS
OG-12-00886   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
5/1/2012   DOCUMENT NO.: 264418

BOOK: 332M

PAGE: 650   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 29: SW4                                   LSE-01323   SP-01   SHELLY A.
THOMPSON AND CRAIG A. THOMPSON, INDIVIDUALLY AND AS HUSBAND AND WIFE   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   8/28/2012   DOCUMENT NO.:
266621
BOOK:
340M
PAGE: 5   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 11: SW4                                   LSE-01325   SP-01   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-10-02231   TRANSCONTINENTAL OIL COMPANY   DIVIDE   NORTH DAKOTA   8/5/2008  
DOCUMENT NO.: NR
BOOK:
NR
PAGE: NR   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 2: S2NW4, LOTS 3, 4, LESS SCHOOL SITE                                  
LSE-01329   SP-01   RED CROWN ROYALTIES LLC L33T-925223-34   SAMSON RESOURCES
COMPANY   DIVIDE   NORTH DAKOTA   4/1/2012   DOCUMENT NO.: 263635

BOOK: 330M

PAGE: 596   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 34: SW4                                   LSE-01330   SP-01   RED CROWN
ROYALTIES LLC L33T-925223-33   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA
  4/1/2012   DOCUMENT NO.: 263634

BOOK: 330M

PAGE: 593   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 33: SE4                                   LSE-01332   WS-02;   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-12-00887   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
5/1/2012   DOCUMENT NO.: 264417

BOOK: 332M

PAGE: 648   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 31: S2NE4                                   LSE-01334   WS-02;   STATE
OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS
AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-12-00888   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
5/1/2012   DOCUMENT NO.: 264416

BOOK: 332M

PAGE: 646   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 31: SE4

 

 

 

 

LSE-01336   WS-02;   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS
SCHOOL LANDS
OG-12-00889   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
5/1/2012   DOCUMENT NO.: 264415

BOOK: 332M

PAGE: 644   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 32: SW4                                   LSE-01337   WS-02;   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-12-00878   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
5/1/2012   DOCUMENT NO.: 264422

BOOK: 332M

PAGE: 658   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 6: S2NE4, LOTS 1, 2                                   LSE-01353   WS-02
  STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL
LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-12-01080   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266329

BOOK: 339M

PAGE: 168   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 17: N2SW4                                   LSE-01357   WS-03   KATHY R.
ANDERSEN AND DARYL C. ANDERSEN, HER HUSBAND   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   9/13/2012   DOCUMENT NO.: 267046
BOOK: 341
PAGE: 155   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19: LOTS 2, 3, 4, S2NE4, SE4NW4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1, NE4, NE4NW4, N2SE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25: NE4, N2NW4, SE4NW4                                   LSE-01358  
SP-01   MARSHALL C. HARRISON, A/K/A MARSHALL CHASE HARRISON, A SINGLE MAN  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/28/2012   DOCUMENT NO.:
268355
BOOK:
345M
PAGE: 290   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: LOTS 7 (35.53), 8 (35.67)
SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)
SECTION 34: E2NW4, NE4
SECTION 35: W2                                   LSE-01359   WS-02   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-12-01081   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266323

BOOK: 339M

PAGE: 156   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19: S2NE4

 

 

 

 

LSE-01360   WS-02   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS
SCHOOL LANDS
OG-12-01082   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266324

BOOK: 339M

PAGE: 158   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19: SE4                                   LSE-01361   WS-02   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-12-01083   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266325

BOOK: 339M

PAGE: 160   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19: SE4SW4, LOT 4                                   LSE-01367   SP-01  
RED CROWN ROYALTIES LLC L33T-924457-03   SM ENERGY COMPANY   DIVIDE   NORTH
DAKOTA   8/1/2011   DOCUMENT NO.: 259735

BOOK: 318M

PAGE: 647   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.80), 4 (39.72), S2N2                
                  LSE-01368   SP-01   KASMER & AAFEDT OIL INC   ST. MARY LAND &
EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   7/28/2011   DOCUMENT NO.: 259720

BOOK: 318M

PAGE: 632   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2                                   LSE-01369   SP-01   VERONA
POWERS, AKA VERONA G. POWERS, FKA VERONA G. BAKER, A SINGLE WOMAN   ST. MARY
LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   3/1/2010   DOCUMENT NO.:
248800

BOOK: 282M

PAGE: 300   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 35: SE4                                   LSE-01370   SP-01   ROBERT C.
HAAGENSON AND SANDRA K. HAAGENSON, TRUSTEES OF THE HAAGENSON FAMILY MINERAL
TRUST, CREATED BY AGREEMENT DATED DECEMBER 24, 2002   ST. MARY LAND &
EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   2/25/2010   DOCUMENT NO.: 248493

BOOK: 281M

PAGE: 264   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 35: SE4                                   LSE-01371   SP-01   MARJORIE
A. LETSCH, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ST. MARY
LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   3/5/2010   DOCUMENT NO.:
248936

BOOK: 282M

PAGE: 636   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 35: SE4                                   LSE-01372   SP-01   WILLIAM J.
WITHERSPOON III, A SINGLE MAN   SM ENERGY COMPANY   DIVIDE   NORTH DAKOTA  
3/31/2011   DOCUMENT NO.: 257040

BOOK: 310M

PAGE: 70   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 10: N2                                   LSE-01373   SP-01   KASMER &
AAFEDT OIL INC.   SM ENERGY COMPANY   DIVIDE   NORTH DAKOTA   7/28/2011  
DOCUMENT NO.: 259719

BOOK: 318M

PAGE: 629   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 10: N2

 

 

 

 

LSE-01374   SP-01   JOHN M. CASHMAN, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA
  3/31/2010   DOCUMENT NO.: 249358

BOOK: 284M

PAGE: 194   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 10: S2                                   LSE-01375   SP-01   MARY C.
AUSTIN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPRTY   ST. MARY LAND
& EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   3/31/2010   DOCUMENT NO.: 249352

BOOK: 284M

PAGE: 174   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 10: S2                                   LSE-01376   SP-01   KATHLEEN A.
CYPHER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ST. MARY
LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   3/31/2010   DOCUMENT NO.:
249351

BOOK: 284M

PAGE: 170   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 10: S2                                   LSE-01377   SP-01   FRED
SEYFERT AND CHERYL SEYFERT, HUSBAND AND WIFE   ST. MARY LAND & EXPLORATION
COMPANY   DIVIDE   NORTH DAKOTA   4/9/2010   DOCUMENT NO.: 249867
BOOK: 286M
PAGE: 162   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SE4                                   LSE-01378   SP-01   DENNIS
SEYFERT AND BEVERLY SEYFERT, HUSBAND AND WIFE   ST. MARY LAND & EXPLORATION
COMPANY   DIVIDE   NORTH DAKOTA   4/12/2010   DOCUMENT NO.: 250137
BOOK: 287M
PAGE: 95   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SE4                                   LSE-01379   SP-01   PAMELA
HULME, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ST. MARY LAND
& EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   4/12/2010   DOCUMENT NO.: 250240
BOOK: 287M
PAGE: 339   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SE4                                   LSE-01380   SP-01   ELAINE
LACASSE, EXECUTOR OF THE ESTATE OF GLADYS IRENE SEYFERT, AKA GLADYS SEYFERT,
DECEASED   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA  
4/12/2010   DOCUMENT NO.: 252310
BOOK: 294M
PAGE: 340   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SE4                                   LSE-01381   SP-01   SANDRA
JEAN MEYER, TRUSTEE OF THE ARVIE TERNQUIST FAMILY MINERAL TRUST DATED THE 11th
DAY OF JULY, 2007   SM ENERGY COMPANY   DIVIDE   NORTH DAKOTA   9/2/2010  
DOCUMENT NO.: 253093

BOOK: 296M

PAGE: 692   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SE4                                   LSE-01382   SP-01   EVELYN
TERNQUIST, TRUSTEE OF THE CLAYTON TERNQUIST FAMILY MINERAL TRUST DATED THE 6TH
OF DECEMEBER, 2007   SM ENERGY COMPANY   DIVIDE   NORTH DAKOTA   9/2/2010  
DOCUMENT NO.: 253093

BOOK: 296M

PAGE: 692   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SE4                                   LSE-01383   SP-01   JOHN
FREDERICK SEYFERT, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ST.
MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   4/26/2010   DOCUMENT
NO.: 250139

BOOK: 287M

PAGE: 102   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: NE4                                   LSE-01384   SP-01   LETA
MARLENE FISHER, A SINGLE WOMAN   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE  
NORTH DAKOTA   4/26/2010   DOCUMENT NO.: 251273

BOOK: 290M

PAGE: 659   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: NE4

 

 

 

 

LSE-01385   SP-01   BARBARA PETERSON AND JAMES K. PETERSON   SM ENERGY COMPANY  
DIVIDE   NORTH DAKOTA   6/2/2010   DOCUMENT NO.: 251055

BOOK: 290M

PAGE: 210   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: NE4                                   LSE-01386   SP-01   DEWEY
WRIGHT, A SINGLE MAN   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH
DAKOTA   4/26/2010   DOCUMENT NO.: 252311

BOOK: 264M

PAGE: 344   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: NE4                                   LSE-01387   SP-01   DELORES C.
TUBBS, AKA DELORES CLARA SEYFERT TUBBS, A WIDOW   ST. MARY LAND & EXPLORATION
COMPANY   DIVIDE   NORTH DAKOTA   5/10/2010   DOCUMENT NO.: 250439

BOOK: 288M

PAGE: 182   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: NW4                                   LSE-01388   SP-01   FRED
SEYFERT AND CHERYL SEYFERT, HUSBAND AND WIFE   ST. MARY LAND & EXPLORATION
COMPANY   DIVIDE   NORTH DAKOTA   4/9/2010   DOCUMENT NO.: 249866
BOOK: 286M
PAGE: 158   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: N2NW4, SW4NW4                                   LSE-01389   SP-01  
MIDGE SEYFERT, AKA EMANUEL F. SEYFERT, AKA EMANUEL FREDERICK SEYFERT AND SANDRA
SEYFERT, HUSBAND AND WIFE   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH
DAKOTA   5/10/2010   DOCUMENT NO.: 250670

BOOK: 288M

PAGE: 678   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: NW4                                   LSE-01390   SP-01   DONALD A.
SEYFERT, AKA DONALD ALFRED SEYFERT AND THELMA SEYFERT, HUSBAND AND WIFE   ST.
MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   5/10/2010   DOCUMENT
NO.: 250436

BOOK: 288M

PAGE: 173   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: NW4                                   LSE-01391   SP-01   DENNIS
SEYFERT AND BEVERLY SEYFERT, HUSBAND AND WIFE   ST. MARY LAND & EXPLORATION
COMPANY   DIVIDE   NORTH DAKOTA   4/12/2010   DOCUMENT NO.: 250136

BOOK: 287M

PAGE: 91   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: N2NW4, SW4NW4                                   LSE-01392   SP-01  
PAMELA HULME, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ST.
MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   4/12/2010   DOCUMENT
NO.: 250241

BOOK: 287M

PAGE: 343   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: N2NW4, SW4NW4                                   LSE-01393   SP-01  
ELAINE LACASSE, EXECUTOR OF THE ESTATE OF GLADYS IRENE SEYFERT, AKA GLADYS
SEYFERT, DECEASED   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA
  4/12/2010   DOCUMENT NO.: 252309

BOOK: 294M

PAGE: 336   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: N2NW4, SW4NW4                                   LSE-01394   SP-01  
ARCHIE R. KRESS, AKA ARCHIE KRESS AND ELAINE M. KRESS, HUSBAND AND WIFE   ST.
MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   2/7/2012   DOCUMENT
NO.: 249348

BOOK: 284M

PAGE: 159   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SW4
SECTION 12: SW4

 

 

 

 

LSE-01395   SP-01   RUSSELL E. KRESS AND DONNA M. KRES, HUSBAND AND WIFE   ST.
MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   3/26/2012   DOCUMENT
NO.: 249350

BOOK: 284M

PAGE: 166   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SW4
SECTION 12: SW4                                   LSE-01396   SP-01   DONALD E.
BUSCH, A SINGLE MAN   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH
DAKOTA   4/8/2010   DOCUMENT NO.: 250135
BOOK: 287M
PAGE: 88   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: SW4                                   LSE-01397   SP-01   DEULAH E.
MAHANY, A WIDOW   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA  
4/8/2010   DOCUMENT NO.: 249509
BOOK: 284M
PAGE: 609   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: SW4                                   LSE-01398   SP-01   PATSY
BROWN, A WIDOW   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA  
3/31/2010   DOCUMENT NO.: 249719

BOOK: 285M

PAGE: 534   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: NW4NE4, S2NE4, SE4NW4                                   LSE-01399  
SP-01   LINDA ST. AORO, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE
PROPERTY   SM ENERGY COMPANY   DIVIDE   NORTH DAKOTA   8/4/2011   DOCUMENT NO.:
260093

BOOK: 319M

PAGE: 684   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: SE4                                   LSE-01400   SP-01   MARTIN L.
BROWN, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ST. MARY LAND &
EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   4/1/2010   DOCUMENT NO.: 249532

BOOK: 284M

PAGE: 642   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: NW4NE4, S2NE4, SE4NW4                                   LSE-01401  
SP-01   KATHLEEN C. HOLT, AKA KATHLEEN C. LIETZKE, A MARRIED WOMAN DEALING IN
HER SOLE AND SEPARATE PROPERTY   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE  
NORTH DAKOTA   4/1/2010   DOCUMENT NO.: 249869

BOOK: 286M

PAGE: 171   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: NW4NE4, S2NE4, SE4NW4                                   LSE-01402  
SP-01   BLANCHE B. LESTER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE
PROPERTY   SM ENERGY COMPANY   DIVIDE   NORTH DAKOTA   8/4/2011   DOCUMENT NO.:
260646

BOOK: 321M

PAGE: 441   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: SE4                                   LSE-01403   SP-01   RONALD
BROCKAMP, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   SM ENERGY
COMPANY   DIVIDE   NORTH DAKOTA   8/4/2011   DOCUMENT NO.: 260856

BOOK: 322M

PAGE: 172   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: SE4                                   LSE-01404   SP-01   HELEN B.
RYDER AND CHARLES RYDER, WIFE AND HUSBAND   ST. MARY LAND & EXPLORATION COMPANY
  DIVIDE   NORTH DAKOTA   3/31/2010   DOCUMENT NO.: 249680

BOOK: 285M

PAGE: 431   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: NW4NE4, S2NE4, SE4NW4

 

 

 

 

LSE-01405   SP-01   STEPHEN P. BROWN, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA
  4/1/2010   DOCUMENT NO.: 249675

BOOK: 285M

PAGE: 412   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: NW4NE4, S2NE4, SE4NW4                                   LSE-01406  
SP-01   BRIAN BROCKAMP, A SINGLE MAN   SM ENERGY COMPANY   DIVIDE   NORTH DAKOTA
  8/4/2011   DOCUMENT NO.: 259710

BOOK: 318M

PAGE: 610   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: SE4                                   LSE-01407   SP-01   ERIN A.
SARDINAS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ST. MARY
LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   4/1/2010   DOCUMENT NO.:
249752

BOOK: 285M

PAGE: 612   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: NW4NE4, S2NE4, SE4NW4                                   LSE-01409  
SP-01   THOMAS D. CARPENTER AND LINDA E. CARPENTER, HUSBAND AND WIFE   ST. MARY
LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   5/3/2010   DOCUMENT NO.:
250435
BOOK: 288M
PAGE: 169   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 23: S2NE4                                   LSE-01410   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-12-01096   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266326

BOOK: 339M

PAGE: 162   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4                                   LSE-01414   SP-01   AGRIBANK,
FBC LEASE NO. 20771   BAYTEX ENERGY USA, LTD.   DIVIDE   NORTH DAKOTA  
11/12/2009   DOCUMENT NO.: 246719
BOOK: 275M
PAGE: 409   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 34: SE4                                   LSE-01416   WS-03   DOROTHY
SEIBOLD, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   1/9/2013  
DOCUMENT NO: 269186
BOOK: 347
PAGE: 645   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 6: LOTS 3, 4, 5, 6, 7, E2SW4, SE4NW4
SECTION 7: NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOTS 1, 2, S2NE4                                   LSE-01417   SP-01
  STEVEN LANE HARRISON, JR.   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
12/5/2012   DOCUMENT NO: 268809
BOOK: 346
PAGE: 608   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 26: LOTS 7, 8
SECTION 27: LOTS 5, 6, 7
SECTION 34: NE4, E2NW4
SECTION 35: W2                                         LSE-01418   WS-03   LEASE
NO. OG-12-01098
THE STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND
SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS  
AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA   8/7/2012   DOCUMENT
NO.: 266331
BOOK: 339M
PAGE: 172   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 24: SW4

 

 

 

 

LSE-01419   WS-03   LEASE NO. OG-12-01097
THE STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND
SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS  
AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA   8/7/2012   DOCUMENT
NO.: 266327
BOOK: 339M
PAGE: 164   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 2: S2NE4, LOT 1                                   LSE-01420   WS-02;
WS-03;   MINNIE E. BRANDVOLD, FKA MINNIE E. HERMAN, A WIDOW   WASAABEE ENERGY
INC.   DIVIDE   NORTH DAKOTA   4/20/2010   DOCUMENT NO.: 253548
BOOK: 298M
PAGE: 186   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6: LOT 4 (36.26)
SECTION 7: NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 1 (39.94), 2 (39.82), SW4NE4, SE4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 33: S2NE4, SW4
SECTION 34: S2NW4                                   LSE-01421   WS-03   LAURIE
HAWKINSON, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   SAMSON
RESOURCES COMPANY   DIVIDE   NORTH DAKOTA   4/14/2011   DOCUMENT NO.: 260168
BOOK: 320M
PAGE: 123   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 33: SE4                                                            
SECTION 34: SW4                                   LSE-01422   WS-03   JOE
MCMAHON JR., A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/7/2013   DOCUMENT NO:
BOOK:
PAGE:   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOTS 1, 2
SECTION 31: NE4NE4
SECTION 32: NW4NW4                                   LSE-01423   WS-03   STEVE
A. TOFTE, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/7/2013   DOCUMENT NO:
BOOK:
PAGE:   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOTS 1, 2
SECTION 31: NE4NE4
SECTION 32: NW4NW4                                   LSE-01424   WS-03   RICHARD
E. AND RENETTA WESTGARD, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   12/2/2012   DOCUMENT NO: 269735
BOOK: 349
PAGE: 681   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 2: SW4SW4                                                               
                              LSE-01425   WS-03   CLEMENT C. WEBER, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/1/2013   DOCUMENT NO:
269454
BOOK: 348
PAGE: 483   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: SE4                                   LSE-01426   SP-01   JOHN W.
HAWKINSON, ATTORNEY-IN-FACT FOR WILLIAM J. HAWKINSON, A MARRIED MAN   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   1/22/2013   DOCUMENT NO: 269455
BOOK: 348
PAGE: 486   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 33: SE4                                   LSE-01427   WS-03   JILL
RIVERS CARTER AND DARRYL O. CARTER, CO-TRUSTEES OF THE CARTER FAMILY TRUST  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/6/2013   DOCUMENT NO: 269576
BOOK: 349
PAGE: 354   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 30: NE4                                   LSE-01428   WS-03   LINDA J.
CONN, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/21/2013   DOCUMENT NO: 269730
BOOK: 349
PAGE: 670   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 22: SE4

 

 

 

 

LSE-01429   WS-03   DALE L. HERMAN AND DELORES L. HERMAN, HUSBAND AND WIFE  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/21/2013   DOCUMENT NO: 269731
BOOK: 349
PAGE: 672   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 22: SE4                                   LSE-01430   WS-03   PALMER D.
NORBY AND DORIS ANN NORBY, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   2/8/2013   DOCUMENT: 269729
BOOK: 349
PAGE: 668   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 30: LOTS 1, 2, E2NW4                                   LSE-01431   WS-03
  KERRY J. STERN, TRUSTEE OF THE NORTH STAR ENERGY TRUST DATED JUNE 1, 2008  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/7/2013   DOCUMENT NO:
BOOK:
PAGE:   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOTS 1, 2
SECTION 31: NE4NE4
SECTION 32: NW4NW4                                   LSE-01432   WS-03   STEVEN
C. PONTIUS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/15/2013   DOCUMENT NO: 269920
BOOK: 350
PAGE: 392   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 31: NE4                                   LSE-01433   WS-03  
BARTHOLOMEW J. PONTIUS, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   2/15/2013   DOCUMENT NO: 269919
BOOK: 350
PAGE: 390   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 31: NE4                                   LSE-01434   WS-03   MARY M.
BENDICKSON, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/15/2013   DOCUMENT NO: 350
BOOK: 667
PAGE: 270025   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 31: NE4                                   LSE-01435   WS-03   ADRIENNE
STORK MORRISON, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  2/15/2013   DOCUMENT NO: 270026
BOOK: 350
PAGE: 669   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 31: NE4                                   LSE-01436   WS-03   THOMAS
TRUXTUN MORRISON, JR., A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   2/15/2013   DOCUMENT NO: 270027
BOOK: 350
PAGE: 671   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 31: NE4                                   LSE-01437   WS-03   PALMER D.
NORBY AND DORIS ANN NORBY, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   2/26/2013   DOCUMENT NO: 269734
BOOK: 349
PAGE: 679   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 23: SE4                                   LSE-01438   WS-03   ALAN
TESSMER, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/26/2013   DOCUMENT NO: 269921
BOOK: 350
PAGE: 395   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 30: NE4                                   LSE-01439   WS-03   THOMAS J.
TESSMER, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/26/2013   DOCUMENT NO: 269922
BOOK: 350
PAGE: 397   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 30: NE4                                   LSE-01440   WS-03   DAVID
BLOMQUIST, A/K/A DAVID BLOMQUIST, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   3/11/2013   DOCUMENT NO: 270021
BOOK: 350
PAGE: 659   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: W2SE4
SECTION 24: W2NE4                                   LSE-01441   WS-03   DANIEL
R. WACHTLER AND KATHLEEN H. WATCHLER, CO-TRUSTEES OF THE DANIEL R. WACHTLER
REVOCABLE TRUST UNDER TRUST AGREEMENT DATED NOVEMBER 21, 2005   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/11/2013   DOCUMENT NO: 270024
BOOK: 350
PAGE: 665   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: W2SE4
SECTION 24: W2NE4

 

 

 

 

LSE-01442   WS-03   IRMA H. WACHTLER, TRUSTEE OF THE RAYMOND J. AND IRMA H.
WACHTLER TRUST U/D 06/27/90   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/11/2013   DOCUMENT NO: 270020
BOOK: 350
PAGE: 657   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: W2SE4
SECTION 24: W2NE4                                   LSE-01443   WS-03   MARY
YOUSSEFI, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/11/2013   DOCUMENT NO: 270023
BOOK: 350
PAGE: 663   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: W2SE4
SECTION 24: W2NE4                                   LSE-01444   WS-03   DIANE
WACHTLER KOOB, A/K/A DIANE W. KOOB, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   3/11/2013   DOCUMENT NO: 270022
BOOK: 350
PAGE: 661   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: W2SE4
SECTION 24: W2NE4                                   LSE-01445   WS-03   SHARON
M. RUPPERT, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/13/2013   DOCUMENT NO: 270030
BOOK: 350
PAGE: 677   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14: NW4
SECTION 15: N2, SE4
SECTION 22: SW4                                   LSE-01446   WS-03   KIETH D.
SEM, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/13/2013  
DOCUMENT NO: 270029
BOOK: 350
PAGE: 675   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14: NW4
SECTION 15: N2, SE4
SECTION 22: SW4                                   LSE-01447   WS-03   LESLIE D.
SEM, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/13/2013  
DOCUMENT NO: 270019
BOOK: 350
PAGE: 655   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14: NW4
SECTION 15: N2, SE4
SECTION 22: SW4                                   LSE-01448   WS-03   SHIRLEY A.
HOLT, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/13/2013   DOCUMENT NO: 270028
BOOK: 350
PAGE: 673   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14: NW4
SECTION 15: N2, SE4
SECTION 22: SW4                                   LSE-01449   WS-03   HOWARD
TESSMER, A/K/A HOWARD ARTHUR TESSMER, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   2/26/2013   DOCUMENT NO: 269918
BOOK: 350M
PAGE:388   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 30: NE4                                   LSE-01450   WS-03   DOUG
DRAWBOND, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/13/2013   DOCUMENT NO: 270511
BOOK: 352M
PAGE: 75   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14: NW4
SECTION 15: N2, SE4
SECTION 22: SW4                                   LSE-01451   WS-03   JEFF
DRAWBOND, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/13/2013   DOCUMENT NO: 270516
BOOK: 352M
PAGE: 85   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14: NW4
SECTION 15: N2, SE4
SECTION 22: SW4                                   LSE-01452   WS-03   DONNA
YUTZY, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/13/2013   DOCUMENT NO: 270512
BOOK: 352M
PAGE: 77   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14: NW4
SECTION 15: N2, SE4
SECTION 22: SW4

 

 

 

 

LSE-01453   WS-03   CAROLINE JUNE FORSGREN, A SINGLE WOMAN   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   2/27/2013   DOCUMENT NO: 270514
BOOK: 352M
PAGE: 81   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 30: SE4                                   LSE-01454   WS-03   FRANK
FORSGREN, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/8/2013   DOCUMENT NO: 270658
BOOK: 352M
PAGE: 435   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 30: SE4                                   LSE-01455   WS-03   BONITA
WILKINSON, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/13/2013  
DOCUMENT NO: 269732
BOOK: 349M
PAGE: 674   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 29: NW4SW4, N2SW4SW4, SE4SW4SW4
SECTION 30: SE4                                   LSE-01456   WS-03   JEFF
HARLAN, A/K/A JEFFERY D. HARLAN, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   3/26/2013   DOCUMENT NO: 270530
BOOK: 352M
PAGE: 113   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: N2, N2S2                                   LSE-01457   SP-01   MHM
RESOURCES LP   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   8/2/2012  
DOCUMENT NO.: 266517
BOOK: 339M
PAGE: 519   TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 34: SW4                                   LSE-01458   SP-01   IVAN
PEDERSON, TRUSTEE OF THE IVAN PEDERSON TRUST   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   1/7/2011   DOCUMENT NO.: 255884
BOOK: 306M
PAGE: 138   TOWNSHIP 163 NORTH - RANGE 100 WEST
SECTION 9: N2                                   LSE-01459   WS-02   DONALD
REISTAD, TRUSTEE OF THE REISTAD FAMILY MINERAL TRUST DATED MAY 7, 2012   DIAMOND
RESOURCES CO   DIVIDE   NORTH DAKOTA   9/27/2012   DOCUMENT: 267049
B: 341M
P: 167   TOWNSHIP 162 NORTH - RANGE 102 WEST
SEC 3: LOTS 1 (40.25), 2 (40.27), S2NE4 , NE4SW4, N2SE4                        
          LSE-01460   WS-02   BEVERLY ANN JOHNSTON, A WIDOW AND AS AN HEIR OF
MARY PETERSEN, DECEASED AND CARL J. PETERSEN, DECEASED   KELLY ENERGY, LLC  
DIVIDE   NORTH DAKOTA   4/12/2011   DOCUMENT: 259672
B: 318M
P: 464   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 162 NORTH - RANGE 101 WEST
SEC 19: LOTS 3 (38.25), 4 (38.35), E2SW4                                  
LSE-01461   WS-02   CAROLE A. JOHNSON, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY AND AS HEIR OF MARY PETERSEN, AKA MARY E. PETERSEN AND CARL J.
PETERSEN, DECEASED   KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA   4/12/2011  
DOCUMENT: 259673
B: 318M
P: 467   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 162 NORTH - RANGE 101 WEST
SEC 19: LOTS 3 (38.25), 4 (38.35), E2SW4                                  
LSE-01462   WS-02   JAY BOYD BEST, JR., A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA   4/12/2011  
DOCUMENT: 258848
B: 316M
P: 78   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 162 NORTH - RANGE 101 WEST
SEC 19: LOTS 3 (38.25), 4 (38.35), E2SW4                                  
LSE-01463   WS-02   PAUL S. HELGESON, A MARRIED MAN ACTING IN HIS OWN PROPERTY  
KELLY OIL & GAS, LLC   DIVIDE   NORTH DAKOTA   11/10/2010   DOCUMENT: 253982
B: 299M
P: 428   TOWNSHIP 162 NORTH - RANGE 102 WEST
SEC 18: SE4                                   LSE-01464   WS-02   LORI A. TOWNE,
AKA LORI A. THOMTE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY  
KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA   4/18/2011   DOCUMENT: 257824
B: 312M
P: 606   TOWNSHIP 162 NORTH - RANGE 102 WEST
SEC 18: NE4SE4 , E2E2NW4SE4 , S2SE4                                   LSE-01465
  WS-02   LORI A. TOWNE, AKA LORI A. THOMTE, A MARRIED WOMAN DEALING IN HER SOLE
AND SEPARATE PROPERTY   KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA   5/24/2011  
DOCUMENT: 258374
B: 314M
P: 470   TOWNSHIP 162 NORTH - RANGE 102 WEST
SEC 18: W3/4NW4SE4

 

 

 

 

LSE-01466   WS-02   ARTHUR L. CHENEY AND SHEILA J. CHENEY, HUSBAND AND WIFE  
KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA   4/5/2011   DOCUMENT: 257128
B: 310M
P: 242   TOWNSHIP 162 NORTH - RANGE 102 WEST
SEC 24: N2SW4 , SW4SW4                                   LSE-01467   WS-03  
ELIZABETH JEAN BRAATELIEN, SOLE MANAGING PARTNER OF THE BRAATLIEN FAMILY TRUST,
L.L.C., AN IOWA LIMITED LIABILITY COMPANY   KELLY ENERGY, LLC   DIVIDE   NORTH
DAKOTA   4/6/2011   DOCUMENT: 257131
B: 310M
P: 247
ADMENDMENT:
DOCUMENT: 258238
B: 314M
P: 126   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SEC 19: LOTS 1 (36.03), 2 (36.09), E2NW4                                  
LSE-01468   WS-03   LINDA HODGE, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY   KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA   6/8/2011  
DOCUMENT: 258779
B: 315M
P: 652   TOWNSHIP 163 NORTH - RANGE 101 WEST
SEC 19: LOTS 1 (36.03), 2 (36.09), E2NW4                                  
LSE-01469   WS-03   UXBRIDGE OILS, INC.   KELLY ENERGY, LLC   DIVIDE   NORTH
DAKOTA   8/17/2011   DOCUMENT: 259958
B: 319M
P: 463   TOWNSHIP 163 NORTH - RANGE 101 WEST
SEC 19: LOTS 1 (36.03), 2 (36.09), NE4 , E2NW4                                  
LSE-01470   WS-03   VERNON C. MOYERS JR., A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA   10/12/2011  
DOCUMENT: 260639
B: 321M
P: 422   TOWNSHIP 163 NORTH - RANGE 101 WEST
SEC 19: LOTS 1 (36.03), 2 (36.09), E2NW4, NE4                                  
LSE-01471   WS-03   VERNON CLAUDE MOYERS, AS SUCCESSOR TRUSTEE OF THE MOYERS
FAMILY TRUST, U/A/D JANUARY 25, 1999   KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA
  10/12/2011   DOCUMENT: 260640
B: 321M
P: 424   TOWNSHIP 163 NORTH - RANGE 101 WEST
SEC 19: LOTS 1 (36.03), 2 (36.09), E2NW4, NE4                                  
LSE-01472   WS-03   DALE L. FORSBERG, A MARRIED MAN DEALING IN SOLE AND SEPARATE
PROPERTY   KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA   8/17/2011   DOCUMENT:
260216
B: 320M
P: 225   TOWNSHIP 163 NORTH - RANGE 103 WEST
SEC 1: LOT 4 (40.18), SW4NW4 , W2SW4
SEC 2: LOT 1 (40.20), S2NE4
SEC 13: NE4
SEC 24: SW4                                   LSE-01473   WS-03   JOANN F. PINZ,
A WIDOW   KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA   9/2/2011   DOCUMENT:
260738
B: 321M
P: 644   TOWNSHIP 163 NORTH - RANGE 103 WEST
SEC 1: LOT 4 (40.18), SW4NW4 , W2SW4
SEC 2: LOT 1 (40.20), S2NE4
SEC 12: W2, SE4
SEC 13: NE4
SEC 24: SW4                                   LSE-01474   WS-02   DALE L.
FORSBERG, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   KELLY
ENERGY, LLC   DIVIDE   NORTH DAKOTA   7/29/2011   DOCUMENT: 260217
B: 320M
P: 228   TOWNSHIP 163 NORTH - RANGE 103 WEST
SEC 12: W2 , SE4                                   LSE-01475   WS-03   BERNT
WARD AND ARLINE WARD, CO-TRUSTEES OF THE BERNT & ARLINE WARD MINERAL TRUST  
KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA   10/21/2011   DOCUMENT: 261172
B: 323M
P: 148   TOWNSHIP 163 NORTH - RANGE 103 WEST
SEC 22: E2

 

 

 

 

LSE-01476   WS-03   BERNARD BJORGEN, AKA BERNARD O. BJORGEN AND PEARL BJORGEN,
AKA PEARL E. BJORGEN, HUSBAND AND WIFE   KELLY ENERGY, LLC   DIVIDE   NORTH
DAKOTA   6/16/2011   DOCUMENT: 258782
B: 315M
P: 658   TOWNSHIP 164 NORTH - RANGE 102 WEST
SEC 30: LOT 6 (30.28), FORMERLY KNOWN AS LOT 4                                  
Pending   WS-IN   DACOTAH BANK AS ATTORNEY IN FACT FOR JANE M. SMITH, PAMELA J.
ALBRYCHT, AND JOHN B. VINCENT, TRUSTEES OF THE DALE M. VINCENT TRUST UAD
12/12/1993   SM ENERGY COMPANY   DIVIDE   NORTH DAKOTA   5/24/2011   DOCUMENT:
258315
B: 314M
P: 377   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SEC 21: S/2

 



 

 



 

Non-Operated Well List

 

                    Current   1st half purchase   2nd half option to
purchase   #   Well   Location   County/State   Operator   USG WI   USG NRI  
USG WI   USG NRI   USG WI   USG NRI   1   Gulbranson 1-1H   1 & 12 - 163N-100W  
Divide, ND   SM Energy   0.11548400   0.09123236   0.08661300   0.06842427  
0.05774200   0.04561618   2   Gulbranson 2-1H   1 & 12 - 163N-100W   Divide, ND
  SM Energy   0.11475780   0.09133478   0.08606835   0.06850109   0.05737890  
0.04566739   3   Legaard 4-25H   13 & 24 - 163N -101W   Divide, ND   SM Energy  
0.04098330   0.03253804   0.03073748   0.02440353   0.02049165   0.01626902   4
  Legaard 2-25HNA   13 & 24 - 163N-101W   Divide, ND   SM Energy   0.04098330  
0.03253804   0.03073748   0.02440353   0.02049165   0.01626902   5   Legaard
2-25HNB   13 & 24 - 163N-101W   Divide, ND   SM Energy   0.04098330   0.03253804
  0.03073748   0.02440353   0.02049165   0.01626902   6   Rose 16-24HN   13 & 24
-163N-101W   Divide, ND   SM Energy   0.04098330   0.03253804   0.03073748  
0.02440353   0.02049165   0.01626902   7   August 4-26H   14 & 23 - 163N-101W  
Divide, ND   SM Energy   0.06548760   0.05189456   0.04911570   0.03892092  
0.03274380   0.02594728   8   Bagley 4-30H   18 & 19 - 163N-100W   Divide, ND  
SM Energy   0.03871720   0.03049342   0.02903790   0.02287007   0.01935860  
0.01524671   9   Mosser 2-30HNA   18 & 19 - 163N-100W   Divide, ND   SM Energy  
0.03871720   0.03049342   0.02903790   0.02287007   0.01935860   0.01524671   10
  Mosser 2-30HNB   18 & 19 - 163N-100W   Divide, ND   SM Energy   0.03871720  
0.03049342   0.02903790   0.02287007   0.01935860   0.01524671   15   Leininger
#3-10-1H   3 & 10 - 162N-101W   Divide, ND   Mountain View Energy, Inc  
0.03512112   0.02757008   0.02341408   0.01838005   0.01170704   0.00919003   16
  Lori Ann 4-9H   4 & 9 - 161N-101W   Divide, ND   Murex Petroleum   0.00136746
  0.00109395   0.00091164   0.00072930   0.00045582   0.00036465   17   Wolter
13-9H   4 & 9 - 163N-100W   Divide, ND   SM Energy   0.05908990   0.04641280  
0.04431743   0.03480960   0.02954495   0.02320640   18   Wigness #5-8-1H   5 & 8
- 162N-101W   Divide, ND   Mountain View Energy, Inc   0.04684500   0.03700755  
0.03123000   0.02467170   0.01561500   0.01233585   19   Wolter 15-8H   5 & 8 -
163N-100W   Divide, ND   SM Energy   0.01542290   0.01210701   0.01156718  
0.00908026   0.00771145   0.00605351   21   Adams 2-18H   6 & 7 - 163N-100W  
Divide, ND   SM Energy   0.18520570   0.14813947   0.13890428   0.11110460  
0.09260285   0.07406974  

 

Operated Well List

 

                    Current   1st half purchase   2nd half option to 
purchase   #   Well   Location   County/State   Operator   USG WI   USG NRI  
USG WI   USG NRI   USG WI   USG NRI   1   Christianson 15-12-163-101   1 & 12 -
163N-101W   Divide, ND   American Eagle Energy Corporation   0.45319850  
0.36421685   0.33989888   0.27316263   0.22659925   0.18210842   2   Megan
14-12-163-101   1 & 12 - 163N-101W   Divide, ND   American Eagle Energy
Corporation   0.45319850   0.36421685   0.33989888   0.27316263   0.22659925  
0.18210842   3   Myrtle 2-1-163-101   1 & 12 - 163N-101W   Divide, ND   American
Eagle Energy Corporation   0.45319850   0.36421685   0.33989888   0.27316263  
0.22659925   0.18210842   4   Dewitt State 3-16-163-101   16 & 21 - 163N-101W  
Divide, ND   American Eagle Energy Corporation   0.67187500   0.53644531  
0.44791667   0.35763021   0.22395833   0.17881510   5   Cody 15-11-163-101   2 &
11 - 163N-101W   Divide, ND   American Eagle Energy Corporation   0.43751956  
0.35054929   0.32813967   0.26291197   0.21875978   0.17527465   6   Haagenson
3-2S-163-101   2 & 11 - 163N-101W   Divide, ND   American Eagle Energy
Corporation   0.43751956   0.35054929   0.32813967   0.26291197   0.21875978  
0.17527465   7   Frances 2-2-163-101   2 & 11 - 163N-101W   Divide, ND  
American Eagle Energy Corporation   0.43751956   0.35054929   0.32813967  
0.26291197   0.21875978   0.17527465   8   Coplan 1-3-163-101   3 & 10 -
163N-101W   Divide, ND   American Eagle Energy Corporation   0.35716298  
0.28052045   0.26787224   0.21039034   0.17858149   0.14026023   9   Violet
3-3-163-101   3 & 10 - 163N-101W   Divide, ND   American Eagle Energy
Corporation   0.35564723   0.28052045   0.26673542   0.21039034   0.17782362  
0.14026023   10   Roberta 1-3-163-101   3 & 10 - 163N-101W   Divide, ND  
American Eagle Energy Corporation   0.35564723   0.28052045   0.26673542  
0.21039034   0.17782362   0.14026023   11   Anton 3-4-163-101   4 & 9 -
163N-101W   Divide, ND   American Eagle Energy Corporation   0.45738206  
0.36283566   0.34303655   0.27212675   0.22869103   0.18141783   12   Muzzy
15-33S-164-101   4 & 9 - 163N-101W   Divide, ND   American Eagle Energy
Corporation   0.45738206   0.36283566   0.34303655   0.27212675   0.22869103  
0.18141783   13   Albert 16-33S   4 & 9 - 163N-101W   Divide, ND   American
Eagle Energy Corporation   0.45738206   0.36283566   0.34303655   0.27212675  
0.22869103   0.18141783   14   Stanley 8-1E-163-102   5 & 6 - 163N-101W  
Divide, ND   American Eagle Energy Corporation   0.36262906   0.28897918  
0.27197180   0.21673439   0.18131453   0.14448959   15   Hagberg 2-1N-163-101  
25 & 36 - 164N-101W   Divide, ND   American Eagle Energy Corporation  
0.49537367   0.39458111   0.37153025   0.29593583   0.24768684   0.19729056   16
  Silas 3-2N-163-101   26 & 35 - 164N-101W   Divide, ND   American Eagle Energy
Corporation   0.38571901   0.30728882   0.28928926   0.23046662   0.19285951  
0.15364441   17   Karen 3-2N-163-101   26 & 35 - 164N-101W   Divide, ND  
American Eagle Energy Corporation   0.38571901   0.30728882   0.28928926  
0.23046662   0.19285951   0.15364441   18   Axel 2-2N-163-101   26 & 35 -
164N-101W   Divide, ND   American Eagle Energy Corporation   0.38571901  
0.30728882   0.28928926   0.23046662   0.19285951   0.15364441   19   Terri Lynn
3-3N-163-101   27 & 34 - 164N-101W   Divide, ND   American Eagle Energy
Corporation   0.31793259   0.25233226   0.23844944   0.18924920   0.15896630  
0.12616613   20   Mona Johnson 1-3N-163-101   27 & 34 - 164N-101W   Divide, ND  
American Eagle Energy Corporation   0.31793259   0.25233226   0.23844944  
0.18924920   0.15896630   0.12616613   21   Elizabeth 3-4N-163-101   28 & 33 -
164N-101W   Divide, ND   American Eagle Energy Corporation   0.41838030  
0.33295113   0.31378523   0.24971335   0.20919015   0.16647556   22  
Christianson Bros. 15-33N   28 & 33 - 164N-101W   Divide, ND   American Eagle
Energy Corporation   0.41838030   0.33295113   0.31378523   0.24971335  
0.20919015   0.16647556   23   Lester 16-33N   28 & 33 - 164N-101W   Divide, ND
  American Eagle Energy Corporation   0.41838030   0.33295113   0.31378523  
0.24971335   0.20919015   0.16647556  

 

End of Exhibit “A”

 

 

 

 

EXHIBIT “A-1”

 

EXCLUDED ASSETS

 

Well Name   Location   County/State   Operator Reistad 1-1R   T162N-R101W,
Section 1: SE/4   Divide, ND   Murex Petroleum CPEC Lancaster 2-11  
T162N-R101W, Sections 2 & 11   Divide, ND   Crescent Point Energy US Operations
Bakke 3229-3TFH   T163N-R99W, Sections 5 & 8 and T164N-R99W, Sections 29 & 32  
Divide, ND   Samson Resources Company Bakke 3229-2TFH   T163N-R99W, Sections 5 &
8 and T164N-R99W, Sections 29 & 32   Divide, ND   Samson Resources Company
Thomte 0508-3H   T163N-R99W, Sections 5 & 8 and T164N-R99W, Sections 29 & 32  
Divide, ND   Samson Resources Company Thomte 0508-2TFH   T163N-R99W, Sections 5
& 8 and T164N-R99W, Sections 29 & 32   Divide, ND   Samson Resources Company
Bakke 3229-6TFH   T163N-R99W, Sections 5 & 8 and T164N-R99W, Sections 29 & 32  
Divide, ND   Samson Resources Company Thomte 0508-6TFH   T163N-R99W, Sections 5
& 8 and T164N-R99W, Sections 29 & 32   Divide, ND   Samson Resources Company
Bakke 3229-5MBH   T163N-R99W, Sections 5 & 8 and T164N-R99W, Sections 29 & 32  
Divide, ND   Samson Resources Company Gjovig 0508-5MBH   T163N-R99W, Sections 5
& 8 and T164N-R99W, Sections 29 & 32   Divide, ND   Samson Resources Company
Bakke 3229-4TFH   T163N-R99W, Sections 5 & 8 and T164N-R99W, Sections 29 & 32  
Divide, ND   Samson Resources Company Nomad 0607-05H   T163N-R99W, Sections 6 &
7 and T164N-R99W, Sections 30 & 31   Divide, ND   Samson Resources Company Nomad
0607-6TFH   T163N-R99W, Sections 6 & 7 and T164N-R99W, Sections 30 & 31  
Divide, ND   Samson Resources Company Border Farms 3130-1H   T163N-R99W,
Sections 6 & 7 and T164N-R99W, Sections 30 & 31   Divide, ND   Samson Resources
Company Border Farms 3130-2TFH   T163N-R99W, Sections 6 & 7 and T164N-R99W,
Sections 30 & 31   Divide, ND   Samson Resources Company Border Farms 3130-6TFH
  T163N-R99W, Sections 6 & 7 and T164N-R99W, Sections 30 & 31   Divide, ND  
Samson Resources Company Nomad 0607-1H   T163N-R99W, Sections 6 & 7 and
T164N-R99W, Sections 30 & 31   Divide, ND   Samson Resources Company Nomad
0607-2TFH   T163N-R99W, Sections 6 & 7 and T164N-R99W, Sections 30 & 31  
Divide, ND   Samson Resources Company Border Farms 3130-5TFH   T163N-R99W,
Sections 6 & 7 and T164N-R99W, Sections 30 & 31   Divide, ND   Samson Resources
Company Border Farms 3130-3TFH   T163N-R99W, Sections 6 & 7 and T164N-R99W,
Sections 30 & 31   Divide, ND   Samson Resources Company Torgeson 1-15H  
T163N-R100W, Sections 3 & 10   Divide, ND   SM Energy CPEC Ridgeway 25-36  
T163N-R101W, Sections 25 & 36   Divide, ND   Crescent Point Energy US Operations

 

End of Exhibit “A-1”

 

 

 

 

EXHIBIT “B”

 

STIPULATION OF INTEREST AND CROSS-CONVEYANCE

 

THIS STIPULATION OF INTEREST AND CROSS-CONVEYANCE (this “Stipulation”),
effective as of June 1, 2013 at 12:01 a.m., local time in Divide County, North
Dakota (the “Effective Time”), is among USG Properties Bakken I, LLC a Delaware
limited liability company (“USG”), NextEra Energy Gas Producing, LLC (“NextEra”)
with each of USG and NextEra having an address at 601 Travis Street, Suite 1900,
Houston, Texas 77002 and American Eagle Energy Corporation, a Nevada corporation
(“AEE”), with an address at 2549 W. Main Street, Suite 202, Littleton, Colorado
80120.

 

RECITALS

 

A.          AEE and NextEra are parties to A.A.P.L. Form 610 -1989 Model Form
Operating Agreement dated May 1, 2011 and A.A.P.L. Form610 -1989 Model Form
Operating Agreements November 1, 2011 (together, the “Joint Operating
Agreements”) respectively covering the Spyglass and West Spyglass areas in
Divide County, North Dakota.

 

B.          Pursuant to the Area of Mutual Interest provisions of the Joint
Operating Agreements AEE and NextEra jointly acquired leasehold and mineral
interests in certain lands located in Divide County, North Dakota, as more fully
set forth in Exhibit A (the "Land"). USG, an affiliate of NextEra, has acquired
certain of NextEra’s interests in the Land (as defined below) and has thereby
become a party to the Joint Operating Agreements.

 

C.          Pursuant to Purchase and Sale Agreement dated August 9, 2013 between
AEE and USG (the “Purchase Agreement”), the parties intend that AEE will acquire
from USG and NextEra sufficient interests in the Property (as defined below)
such that the interests held by AEE and USG will be owned in the respective,
relative ratios of (i) 62.5/37.5 for that portion of the Property described in
Part I of Exhibit A, (ii) 50/50 for that portion of the Property described in
Part II of Exhibit A and (iii) 77.5/22.5 for that portion of the Property
described in Part III of Exhibit A and that NextEra will retain no interest in
any part of the Property.

 

D.          Certain irregularities or gaps in the chain of title among the
parties may exist and the parties desire to cure any such irregularities or gaps
by executing this Stipulation.

 

STIPULATIONAND CROSS-CONVEYANCE

 

For and in consideration of the sum of ten dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, USG, NextEra and AEE do hereby sell, assign, transfer and convey
to each other interests in the assets described below (the “Property”)
sufficient such that after giving effect to this assignment and cross-conveyance
the respective, relative ownership interests in the Property will be (i)
62.5/37.5 for that portion of the Property described in Part I of Exhibit A,
(ii) 50/50 for that portion of the Property described in Part II of Exhibit A
and (iii) 77.5/22.5 for that portion of the Property described in Part III of
Exhibit A and 0% for NextEra in all of the Property:

 



 

 

 

(a)          The oil, gas and mineral leases described in Exhibit A, insofar as
they cover any or all of the lands described in Exhibit A (the “Lands”),
together with all rights, privileges and obligations appurtenant thereto,
including rights in any unit in which said leases or Lands are included
(collectively the “Leases”);

 

(b)          All oil, gas and condensate wells (whether producing, not producing
or abandoned), and all water source, water injection and other injection and
disposal wells and systems located on the Leases or the Lands, or used in
connection therewith, including without limitation those described in Exhibit A
(collectively the “Wells”), together with all equipment, facilities, and
fixtures located on or used in developing or operating the Leases, the Lands, or
the Wells, or producing, storing, treating or transporting oil, gas, water, or
other products or byproducts, including pipelines, flow lines, gathering
systems, tank batteries, improvements, fixtures, inventory, movables and
immovables (collectively the “Lease Property and Equipment”);

 

(c)          To the extent assignable or transferable, all permits, licenses,
easements, rights-of-way, servitudes, surface leases, surface use agreements,
and similar rights and interests applicable to or used in operating the Leases,
the Lands, the Wells, or the Lease Property and Equipment (collectively the
“Permits and Easements”);

 

(d)          To the extent assignable or transferable, all contracts and
contractual rights, obligations and interests, insofar as they relate to the
Leases, the Lands, the Wells, the Lease Property and Equipment or the Permits
and Easements (the “Related Contracts”); and

 

(e)          To the extent assignable or transferable, all other tangibles,
miscellaneous interests and other assets on or used in connection with the
Leases, the Lands, the Wells, the Lease Property and Equipment, or the Permits
and Easements (collectively the “Miscellaneous Personal Property”), including
records, files, and other data that relate to the Leases, the Lands, the Wells,
the Lease Property and Equipment, the Permits and Easements, or the Related
Contracts, and lease, land and well files, production records, title opinions,
contract, regulatory and environmental files, and geological and geophysical
information (collectively the “Property Records”).

 

Each of USG, NextEra and AEE warrants that it has not granted, created or
reserved any burden, claim or title defect that would cause the Net Revenue
Interest in a Lease or Well to be less than the Net Revenue Interest for such
Lease or Well set forth in Exhibit A or the Working Interest in a Lease or Well
to be greater than the Working Interest for such Lease or Well set forth in
Exhibit A, except for any such excess Working Interest accompanied by a
proportionate increase in the Net Revenue Interest for such Lease or Well.

 

For purposes of this Assignment, “Working Interest” shall mean, with respect to
a Lease or Well the percentage interest in a Lease or Well that is burdened with
the obligation to bear and pay costs and expenses of maintenance, development
and operations in connection with such Lease or Well, without regard to
royalties, overriding royalties, net profits interests or other similar burdens.

 

For purposes of this Assignment, “Net Revenue Interest” shall mean, with respect
to a Lease or Well, the interest in and to all hydrocarbons produced, saved, and
sold from or allocated to such Lease or Well, after giving effect to all
royalties, overriding royalties, production payments, carried interests, net
profits interests, reversionary interests, and other burdens upon, measured by,
or payable out of production therefrom.

 

 

 

 

Except for the special warranty of title set forth above, THE PARTIES CONVEY THE
PROPERTY TO EACH OTHER WITHOUT AND EXPRESSLY DISCLAIM ANY EXPRESS, STATUTORY OR
IMPLIED WARRANTY OR REPRESENTATION OF ANY KIND, INCLUDING WARRANTIES RELATING TO
(i) THE CONDITION OR MERCHANTABILITY OF THE PROPERTY, (ii) THE FITNESS OF THE
PROPERTY FOR ANY PARTICULAR PURPOSE, OR (iii) CONFORMITY TO MODELS OR SAMPLES OF
MATERIALS. THE PARTIES HAVE INSPECTED (OR HAVE BEEN GIVEN THE OPPORTUNITY TO
INSPECT), THE PROPERTY AND ARE SATISFIED AS TO THE PHYSICAL, OPERATING,
REGULATORY COMPLIANCE, SAFETY AND ENVIRONMENTAL CONDITION (BOTH SURFACE AND
SUBSURFACE) OF THE PROPERTY AND EXPRESSLY AND KNOWINGLY ACCEPTS THE PROPERTY AS
IS, WHERE IS, AND WITH ALL FAULTS AND DEFECTS AND IN ITS PRESENT CONDITION AND
STATE OF REPAIR. Without limiting the generality of the foregoing, no party
makes any representation or warranty as to (i) the amount, value, quality,
quantity, volume or deliverability of any oil, gas or other minerals or reserves
(if any) in, under or attributable to the Property, (ii) the physical,
operating, regulatory compliance, safety or environmental condition of the
Property, (iii) the geological or engineering condition of the Property or any
value thereof; (iv) the ability of the Property to generate income or profits;
or (v) the cost of owning or operating the Property.

 

THE PARTIES AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE
EFFECTIVE, THE DISCLAIMERS OF CERTAIN REPRESENTATIONS AND WARRANTIES CONTAINED
IN THIS STIPULATION OF INTEREST AND CROSS CONVEYANCEARE “CONSPICUOUS”
DISCLAIMERS FOR THE PURPOSE OF ANY APPLICABLE LAW.

 

To the extent that the Leases cover state or federal leases, separate
assignments on the appropriate state or federal forms required for filing in the
applicable state or federal records are being delivered contemporaneously
herewith. Such separate assignments are intended to cover the same interests
that are being conveyed hereby.

 

This Agreement shall be governed, construed and enforced in accordance with the
laws of North Dakota without regard to conflicts of law.

 

This Assignment shall extend to and shall be binding upon the successors and
assigns of the Parties.

 

 

 

 

THIS STIPULATION is executed by the parties as of the Effective Time.

 

  USG Properties Bakken I, LLC   By:       __________________,    
__________________         American Eagle Energy Corporation         By:      
__________________,     __________________         NextEra Energy Gas Producing,
LLC         By:       __________________,     __________________

 

STATE OF ________________ §   § ss. COUNTY OF ______________ §

 

This instrument was acknowledged before me on _____________, 2013, by
_____________, as ____________ of ____________________, a ____________________,
on behalf of said _____________ __________________. Witness my hand and official
seal.

 

      NOTARY PUBLIC

 

(SEAL) My commission expires: _________________, 20___

 

STATE OF ________________ §   § ss. COUNTY OF ______________ §

 

 

 

 

This instrument was acknowledged before me on _____________, 2013, by
_____________, as ____________ of ____________________, a ____________________,
on behalf of said _____________ __________________. Witness my hand and official
seal.

 

      NOTARY PUBLIC

 

(SEAL) My commission expires: _________________, 20___

 

STATE OF ________________ §   § ss. COUNTY OF ______________ §

 

This instrument was acknowledged before me on _____________, 2013, by
_____________, as ____________ of ____________________, a ____________________,
on behalf of said _____________ __________________. Witness my hand and official
seal.

 

      NOTARY PUBLIC

 

(SEAL) My commission expires: _________________, 20___

 

 

 

 

EXHIBIT A

TO THE STIPULATION OF INTEREST AND CROSS-CONVEYANCE

 

Part I

American Eagle Energy Corporation - 62.5% and USG Properties Bakken I, LLC -
37.5%

 

LEASE  

PROSPECT

CODE

  LESSOR   LESSEE   County   State  

LEASE

DATE

 

RECORDING

INFORMATION

  DESCRIPTION                                   LSE-00005   SP-01   AGRIBANK,
FCB   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   6/19/2008  

DOCUMENT NO.: 241058

 

BOOK: 259M

 

PAGE: 461

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 35: SW4

                                  LSE-00006   SP-01   AGRIBANK, FCB   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   6/19/2008  

DOCUMENT NO.: 241059

 

BOOK: 259M

 

PAGE: 464

 

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 34: SE4, E2SW4, S2NW4

                                  LSE-00029   SP-01   DUANE ALLISON, A MARRIED
MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   CONTEX ENERGY COMPANY   DIVIDE  
NORTH DAKOTA   10/25/2007  

DOCUMENT NO.: 238683

BOOK: 253M

PAGE: 136

 

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 19: LOTS 1, 2, E2NW4, EXCEPT 10.32 ACRE RR ROW

                                  LSE-00030   SP-01   DUANE ALLISON, A SINGLE
MAN   CONTEX ENERGY COMPANY   DIVIDE   NORTH DAKOTA   11/26/2007  

DOCUMENT NO.: 238817

 

BOOK: 253M

 

PAGE: 341

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 24: NE4 EXCEPT RR ROW

                                  LSE-00037   SP-01   CURTIS ASLESON, A MARRIED
MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   CONTEX ENERGY COMPANY   DIVIDE  
NORTH DAKOTA   11/20/2007  

DOCUMENT NO.: 239247

 

BOOK: 254M

 

PAGE: 378

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 24: SE4

                                  LSE-00038   SP-01   DENNIS ASLESON, A MARRIED
MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   CONTEX ENERGY COMPANY   DIVIDE  
NORTH DAKOTA   10/25/2007  

DOCUMENT NO.: 238682

 

BOOK: 253M

 

PAGE: 134

 

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 19: LOTS 1, 2, E2NW4, EXCEPT 10.32 ACRE RR ROW

                                  LSE-00039   SP-01   DONALD ASLESON, A MARRIED
MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   CONTEX ENERGY COMPANY   DIVIDE  
NORTH DAKOTA   10/25/2007  

DOCUMENT NO.: 238771

 

BOOK: 253M

 

PAGE: 281

 

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 19: LOTS 1, 2, E2NW4, EXCEPT 10.32 ACRE RR ROW

                                  LSE-00040   SP-01   LEIGH C. ASLESON, A
MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   CONTEX ENERGY COMPANY  
DIVIDE   NORTH DAKOTA   11/20/2007  

DOCUMENT NO.: 239248

 

BOOK: 254M

 

PAGE: 380

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 24: SE4

 

 

 

 

LSE-00041   SP-01   MAYNARD ASLESON, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   CONTEX ENERGY COMPANY   DIVIDE   NORTH DAKOTA   10/25/2007  

DOCUMENT NO.: 238681

 

BOOK: 253M

 

PAGE: 132

 

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 19: LOTS 1, 2, E2NW4, EXCEPT 10.32 ACRE RR ROW

                                  LSE-00042   SP-01   ROBERT ASLESON, A MARRIED
MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   CONTEX ENERGY COMPANY   DIVIDE  
NORTH DAKOTA   10/25/2007  

DOCUMENT NO.: 238604

 

BOOK: 253M

 

PAGE: 9

 

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 19: LOTS 1, 2, E2NW4, EXCEPT 10.32 ACRE RR ROW

                                  LSE-00043   SP-01   RYAN J. ASLESON, A MARRIED
MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   CONTEX ENERGY COMPANY   DIVIDE  
NORTH DAKOTA   11/20/2007  

DOCUMENT NO.: 239246

 

BOOK: 254M

 

PAGE: 376

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 24: SE4

                                  LSE-00044   SP-01   SONIA ASLESON, A MARRIED
WOMAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   CONTEX ENERGY COMPANY   DIVIDE
  NORTH DAKOTA   11/20/2007  

DOCUMENT NO.: 239249

 

BOOK: 254M

 

PAGE: 382

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 24: SE4

                                  LSE-00060   SP-01   BYRON N. CARTER, A MARRIED
MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER RESOURCES, INC.   DIVIDE  
NORTH DAKOTA   9/18/2008  

DOCUMENT NO.: 242410

 

BOOK: 263M

 

PAGE: 215

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 5: S2NW4

SECTION 9: W2NW4

                                  LSE-00067   SP-01   MATILDA DRAWBOND, A WIDOW
  ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   6/16/2008  

DOCUMENT NO.: 241502

 

BOOK: 260M

 

PAGE: 601

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 3: LOTS 1 (40.49), 2 (40.43), 3 (40.37), 4 (40.31), S2N2

                                  LSE-00088   SP-01   MABEL GRANRUD, A WIDOW, BY
LYLE G. WINDFALDET, GUARDIAN/CONSERVATOR   CONTEX ENERGY COMPANY   DIVIDE  
NORTH DAKOTA   10/25/2007  

DOCUMENT NO: 238684

BOOK: 253M

PAGE: 138

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 164 NORTH - RANGE 99 WEST

SECTION 25: LOTS 1(38.75), 2 (38.84), 3 (38.94)

                                  LSE-00126   SP-01   MARGARET HAWKINSON, A
WIDOW   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   7/18/2008  

DOCUMENT NO.: 241260

 

BOOK: 260M

 

PAGE: 83

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 34: SW4

                                  LSE-00127   SP-01   WM J. HAWKINSON, AKA
WILLIAM J. HAWKINSON, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY  
ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   7/23/2008  

DOCUMENT NO.: 241259

 

BOOK: 260M

 

PAGE: 81

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 34: SW4

                                  LSE-00164   SP-01   SCOTT LEGAARD, A MARRIED
MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   CONTEX ENERGY COMPANY   DIVIDE  
NORTH DAKOTA   10/25/2007  

DOCUMENT NO.: 238679

 

BOOK: 253M

 

PAGE: 128

 

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 19: LOTS 1, 2, E2NW4, EXCEPT 10.32 ACRE RR ROW

                                  LSE-00165   SP-01   SPENCER LEGAARD, A MARRIED
MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   CONTEX ENERGY COMPANY   DIVIDE  
NORTH DAKOTA   10/25/2007  

DOCUMENT NO.: 238769

 

BOOK: 253M

 

PAGE: 277

 

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 19: LOTS 1, 2, E2NW4, EXCEPT 10.32 ACRE RR ROW

 

 

 

 

LSE-00166   SP-01   WANDA LEGAARD, A WIDOW   CONTEX ENERGY COMPANY   DIVIDE  
NORTH DAKOTA   10/25/2007  

DOCUMENT NO.: 238770

 

BOOK: 253M

 

PAGE: 279

 

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 19: LOTS 1, 2, E2NW4, EXCEPT 10.32 ACRE RR ROW

                                  LSE-00169   SP-01   ELAINE K. MAHAN, A MARRIED
WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   CONTEX ENERGY COMPANY   DIVIDE
  NORTH DAKOTA   10/25/2007  

DOCUMENT NO.: 239191

 

BOOK: 254M

 

PAGE: 268

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 164 NORTH - RANGE 99 WEST

SECTION 25: LOTS 1 (38.75), 2 (38.84), 3 (38.94)

                                  LSE-00198   SP-01   THE JAMES E. MUZZY LIVING
TRUST DATED JUNE 3, 1998   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
6/18/2008  

DOCUMENT NO.: 241501

 

BOOK: 260M

 

PAGE: 597

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 27: LOT 8 (36.13)

SECTION 28: LOTS 1 (38.07), 5 (36.41)

SECTION 34: W2NW4, SW4

                                  LSE-00199   SP-01   JERALD E. AND LAVON R.
MUZZY, HUSBAND AND WIFE   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
6/18/2008  

DOCUMENT NO.: 240897

 

BOOK: 259M

 

PAGE: 100

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 27: LOT 8 (36.13)

SECTION 28: LOTS 1 (38.07), 5 (36.41)

SECTION 34: W2NW4, SW4

                                  LSE-00219   SP-01   JOYCE WUERTZ, CONSERVATOR
FOR THE ESTATE OF ALANA GAYL PERMAN, A PROTECTED PERSON, OF BILLINGS, MONTANA  
CONTEX ENERGY COMPANY   DIVIDE   NORTH DAKOTA   8/14/2007  

DOCUMENT NO.: 238061

 

BOOK: 251M

 

PAGE: 258

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS:

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 1: LOTS 1 (40.05), 2 (40.15), 3 (40.25), 4 (40.35), S2N2

                                  LSE-00221   SP-01   BRYAN GEORGE PROCHNICK,
SINGLE   CONTEX ENERGY COMPANY   DIVIDE   NORTH DAKOTA   8/14/2007  

DOCUMENT NO.: 238064

 

BOOK: 251M

 

PAGE: 267

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS:

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 1: LOTS 1 (40.05), 2 (40.15), 3 (40.25), 4 (40.35), S2N2

                                  LSE-00222   SP-01   ROBERT JEFFERY PROCHNICK
AND LINDA SUE W. PROCHNICK, HUSBAND AND WIFE, AND AS CO-TRUSTEES OF THE
PROCHNICK FAMILY REVOCABLE TRUST, DATED 6/6/02   CONTEX ENERGY COMPANY   DIVIDE
  NORTH DAKOTA   8/14/2007  

DOCUMENT NO.: 238062

 

BOOK: 251M

 

PAGE: 261

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS:

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 1 :LOTS 1 (40.05), 2 (40.15), 3 (40.25), 4 (40.35), S2N2

                                  LSE-00231   SP-01   ELAINE ROSE RUD, A SINGLE
WOMAN   CONTEX ENERGY COMPANY   DIVIDE   NORTH DAKOTA   10/17/2007  

DOCUMENT NO.: 238814

 

BOOK: 253M

 

PAGE: 334

 

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 19: LOTS 3 (36.31), 4 (36.37), E2SW4

                                  LSE-00235   SP-01   MARILYN G. SACKMAN, FKA
MARLYN KARST, A MARRIED WOMAN DEALING IN HER SOLE ANS SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   7/31/2008  

DOCUMENT NO.: 241507

 

BOOK: 260M

 

PAGE: 613

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

                                  LSE-00236   SP-01   MARILYN G. SACKMAN, FKA
MARILYN KARST, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/11/2008  

DOCUMENT NO.: 242403

 

BOOK: 263M

 

PAGE: 198

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 5: S2

SECTION 10: N2

                                  LSE-00237   SP-01   LAWRENCE SCHAFFER, A
MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   CONTEX ENERGY COMPANY  
DIVIDE   NORTH DAKOTA   10/25/2007  

DOCUMENT NO.: 238680

 

BOOK: 253M

 

PAGE: 130

 

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 19: LOTS 1, 2, E2NW4, EXCEPT 10.32 ACRE RR ROW

 

 

 

 

LSE-00243   SP-01   RENZA DALE SEWELL AND J. LOGAN SEWELL, WIFE AND HUSBAND  
ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/18/2008  

DOCUMENT NO.: 241853

 

BOOK: 261M

 

PAGE: 661

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: LOTS 7 (35.53), 8 (35.67)

SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)

SECTION 32: SE4

SECTION 34: NE4, E2NW4

SECTION 35: W2

                                  LSE-00290   SP-01   STATE OF NORTH DAKOTA
ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND ITS AGENT,
THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS OG-08-00422   CONTEX ENERGY
COMPANY   DIVIDE   NORTH DAKOTA   5/6/2008  

DOCUMENT NO.: 261804

 

BOOK: 325M

 

PAGE: 50

 

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 6: S2NE4, LOTS 1 (40.00), 2 (40.00)

                                  LSE-00299   SP-01   BONNIE SVENDSON, AKA
BONNIE ISEMINGER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY  
ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/8/2008  

DOCUMENT NO.: 242949

 

BOOK: 264M

 

PAGE: 729

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 33: SE4

SECTION 34: SW4

                                  LSE-00303   SP-01   RICHARD C. TANGEDAL,
TRUSTEE OF THE TANGEDAL FAMILY LIVING TRUST, DATED MARCH 18, 1999   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/28/2008  

DOCUMENT NO.: 243042

 

BOOK: 265M

 

PAGE: 97

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 1: SW4

SECTION 2: LOTS 1 (40.24), 2 (40.32), 3 (40.40), 4 (40.48), S2N2, SE4 LESS A 1.0
ACRE PARCEL IN THE SW CORNER 16 RODS N/S BY 10 RODS E/W MORE FULLY DESCRIBED IN
BOOK 11 DEEDS, PAGE 575

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 31: E2

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 35: SE4

                                  LSE-00305   SP-01   SHELLY A. THOMPSON, A
MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ROVER RESOURCES, INC.
  DIVIDE   NORTH DAKOTA   9/18/2008  

DOCUMENT NO.: 243046

 

BOOK: 265M

 

PAGE: 108

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 6: LOTS 1 (39.72), 2 (39.80), 3 (39.88), 4 (36.17), 5 (36.20), 6
(36.20), 7 (36.20), S2NE4, SE4NW4, E2SW4, SE4

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 1: LOTS 1 (40.02), 2 (40.08), 3 (40.12), 4 (40.18), S2N2, SE4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 30: LOTS 1 (39.43), 2 (39.48), 3 (39.53), 4 (35.73)

                                  LSE-00306   SP-01   KEN SCOTT THOMPSON A/K/A
KEN S. THOMPSON, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/5/2008  

DOCUMENT NO.: 242397

 

BOOK: 263M

 

PAGE: 183

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 27: LOT 8 (36.13)

SECTION 28: LOTS 1 (38.07), 5 (36.41)

SECTION 34: W2NW4, SW4

                                  LSE-00307   SP-01   MARIAN M. THOMPSON, A
SINGLE WOMAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/5/2008  

DOCUMENT NO.: 242398

 

BOOK: 263M

 

PAGE: 185

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 27: LOT 8 (36.13)

SECTION 28: LOTS 1 (38.07), 5 (36.41)

SECTION 34: W2NW4, SW4

 

 

 

 

LSE-00326   SP-01   LYLE G. WINDFALDET, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   CONTEX ENERGY COMPANY   DIVIDE   NORTH DAKOTA   10/25/2007  

DOCUMENT NO: 239189

BOOK: 254M

PAGE: 264

 

TOWNSHIP 164 NORTH - RANGE 99 WEST

SECTION 25: LOTS 1 (38.75), 2 (38.84), 3 (38.94)

                                  LSE-00327   SP-01   MYRNA M. WOITZEL, A
MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   CONTEX ENERGY COMPANY
  DIVIDE   NORTH DAKOTA   10/25/2007  

DOCUMENT NO: 239188

BOOK: 254M

PAGE: 262

 

TOWNSHIP 164 NORTH - RANGE 99 WEST

SECTION 25: LOTS 1 (38.75), 2 (38.84), 3 (38.94)

                                  LSE-00376   SP-01   ELEANOR STUCKEY, A MARRIED
WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   JAMES P. DESJARLAIS   DIVIDE  
NORTH DAKOTA   6/13/2008  

DOCUMENT NO.: 240684

 

BOOK: 258M

 

PAGE: 293

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 1: SW4

SECTION 2: LOTS 1 (40.24), 2 (40.32), 3 (40.40), 4 (40.48), S2N2, SE4 LESS A 1.0
ACRE PARCEL IN THE SW CORNER 16 RODS N/S BY 10 RODS E/W MORE FULLY DESCRIBED IN
BOOK 11 DEEDS, PAGE 575

                                  LSE-00377   SP-01   ELTON TANGEDAL, A MARRIED
MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   JAMES P. DESJARLAIS   DIVIDE  
NORTH DAKOTA   6/13/2008  

DOCUMENT NO.: 240686

 

BOOK: 258M

 

PAGE: 296

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 1: SW4

SECTION 2: LOTS 1 (40.24), 2 (40.32), 3 (40.40), 4 (40.48), S2N2, SE4 LESS A 1.0
ACRE PARCEL IN THE SW CORNER 16 RODS N/S BY 10 RODS E/W MORE FULLY DESCRIBED IN
BOOK 11 DEEDS, PAGE 575

                                  LSE-00378   SP-01   NORMAN TANGEDAL, A MARRIED
MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   JAMES P. DESJARLAIS   DIVIDE  
NORTH DAKOTA   6/13/2008  

DOCUMENT NO.: 240682

 

BOOK: 258M

 

PAGE: 289

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 1: SW4

SECTION 2: LOTS 1 (40.24), 2 (40.32), 3 (40.40), 4 (40.48), S2N2, SE4 LESS A 1.0
ACRE PARCEL IN THE SW CORNER 16 RODS N/S BY 10 RODS E/W MORE FULLY DESCRIBED IN
BOOK 11 DEEDS, PAGE 575

                                  LSE-00380   SP-01   LARRY ADAMS AND RODNEY
ADAMS, AS CO-TRUSTEES OF THE HAZEL ADAMS TESTAMENTARY TRUST   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   2/24/2010  

DOCUMENT NO.: 247872

 

BOOK: 279M

 

PAGE: 44

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 35: SE4

                                  LSE-00381   SP-01   LESSLEY BALDWIN ADAMS, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010  

DOCUMENT NO.: 249085

 

BOOK: 283M

 

PAGE: 272

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: LOTS 7 (35.53), 8 (35.67)

SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)

SECTION 32: SE4

SECTION 34: NE4, E2NW4

SECTION 35: W2

                                  LSE-00382   SP-01   ANN MARIE ALCORN, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/22/2010  

DOCUMENT NO.: 253728

 

BOOK: 298M

 

PAGE: 512

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 10: N2

                                  LSE-00383   SP-01   PATTY JEAN ALEXANDER, A
WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/13/2010  

DOCUMENT NO.: 250260

 

BOOK: 287M

 

PAGE: 383

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 5: LOTS 3 (39.54), 4 (39.64)

SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4

 

 

 

 

LSE-00384   SP-01   PATTY JEAN ALEXANDER, A WIDOW   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/23/2010  

DOCUMENT NO.: 250979

 

BOOK: 289M

 

PAGE: 675

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2 (39.30), 3 (39.30), SW4NE4, SE4NW4, E2SW4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: S2NW4, SW4

SECTION 33: SW4

SECTION 34: SE4

                                  LSE-00385   SP-01   WILLIAM R. ANDERSEN, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/22/2010  

DOCUMENT NO.: 253398

 

BOOK: 297M

 

PAGE: 601

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

SECTION 10: N2

                                  LSE-00387   SP-01   ARKANSAS MINERALS, INC.  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/15/2010  

DOCUMENT NO.: 252686

 

BOOK: 295M

 

PAGE: 522

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

SECTION 12: NE4NE4

                                  LSE-00388   SP-01   AVEREX, INC.   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   12/6/2010  

DOCUMENT NO.: 254486

 

BOOK: 301M

 

PAGE: 154

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

                                  LSE-00389   SP-01   KAY E. AYERS, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/5/2010  

DOCUMENT NO.: 249103

 

BOOK: 283M

 

PAGE: 310

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

                                  LSE-00390   SP-01   KAY E. AYERS, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/25/2010  

DOCUMENT NO.: 253735

 

BOOK: 298M

 

PAGE: 526

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 10: N2

                                  LSE-00391   SP-01   JENIFER B. BAEZ, AKA
JENIFER (GERMAN) BAEZ, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   6/21/2010  

DOCUMENT NO.: 251764

 

BOOK: 292M

 

PAGE: 520

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2 (39.30), 3 (39.30), SW4NE4, SE4NW4, E2SW4, SE4

SECTION 5: LOTS 3 (39.54), 4 (39.64)

SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: S2NW4, SW4

SECTION 33: SW4

SECTION 34: SE4

                                  LSE-00392   SP-01   MICHAEL BAISCH, A SINGLE
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/13/2010  

DOCUMENT NO.: 249698

 

BOOK: 285M

 

PAGE: 484

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00393   SP-01   REBECCA BAISCH, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/13/2010  

DOCUMENT NO.: 249097

 

BOOK: 283M

 

PAGE: 298

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

 

 

 

 

LSE-00394   SP-01   RICHARD BAISCH, A SINGLE MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/13/2010  

DOCUMENT NO.: 250029

 

BOOK: 286M

 

PAGE: 574

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00395   SP-01   ERIK BAKKE, A SINGLE MAN  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010  

DOCUMENT NO.: 249235

 

BOOK: 283M

 

PAGE: 600

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00396   SP-01   FRED B. BALDWIN, TRUSTEE
OF THE ELIZABETH BRENCHLEY BALDWIN SPECIAL NEEDS TRUST NO. 2 U/A DATED JANUARY
31, 2000   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010  

DOCUMENT NO.: 249693

 

BOOK: 285M

 

PAGE: 466

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: LOTS 7 (35.53), 8 (35.67)

SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)

SECTION 32: SE4

SECTION 34: NE4, E2NW4

SECTION 35: W2

                                  LSE-00397   SP-01   BLACK STONE MINERALS
COMPANY, A DELAWARE LIMITED PARTNERSHIP   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   2/18/2010  

DOCUMENT NO.: 248528

 

BOOK: 281M

 

PAGE: 321

 

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 6: LOTS 6 (35.46), 7 (35.50), E2SW4

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 25: LOT 4 (39.49)

SECTION 26: LOTS 1 (39.47), 2 (39.45), 3 (39.43), 4 (39.41)

                                  LSE-00398   SP-01   LINDA A. BOBLITT, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/22/2010  

DOCUMENT NO.: 249703

 

BOOK: 285M

 

PAGE: 494

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00399   SP-01   JEAN M. BOEHM, TRUSTEE OF
THE JEAN M. BOEHM TRUST DATED MAY 1, 1995   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   2/10/2010  

DOCUMENT NO.: 247732

 

BOOK: 278M

 

PAGE: 423

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

                                  LSE-00400   SP-01   DREW BORG, A SINGLE MAN  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010  

DOCUMENT NO.: 248903

 

BOOK: 282M

 

PAGE: 548

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00401   SP-01   RICHARD BORG, A SINGLE MAN
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010  

DOCUMENT NO.: 249706

 

BOOK: 285M

 

PAGE: 500

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00402   SP-01   LUELLA BOSS, A WIDOW  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/26/2010  

DOCUMENT NO.: 249090

 

BOOK: 283M

 

PAGE: 282

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

 

 

 

 

LSE-00403   SP-01   BRAATELIEN FAMILY TRUST, LLC, ELIZABETH BRAATELIEN, TRUSTEE
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/4/2010  

DOCUMENT NO.: 249697

 

BOOK: 285M

 

PAGE: 482

 

CORRECTION OF DESCRIPTION

DOCUMENT NO.: 253146

BOOK: 297M

PAGE: 111

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4, LESS 5.25 ACRE TRACT IN THE SW4SW4 MORE
FULLY DESCRIBED IN BOOK 23, PAGE 431

                                  LSE-00404   SP-01   ELIZABETH BRAATELIEN,
TRUSTEE OF THE BRAATELIEN FAMILY TRUST, LLC   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   6/1/2010  

DOCUMENT NO.: 250257

 

BOOK: 287M

 

PAGE: 377

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 11: NW4, SE4

                                  LSE-00407   SP-01   BRUCE C. BRINK SR. , A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/15/2010  

DOCUMENT NO.: 249100

 

BOOK: 283M

 

PAGE: 304

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00408   SP-01   DAVID F. BRUCE, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/22/2010  

DOCUMENT NO.: 254075

 

BOOK: 299M

 

PAGE: 657

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

SECTION 10: N2

                                  LSE-00409   SP-01   DUANE BUSCHTA, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   1/18/2011  

DOCUMENT NO.: 256772

 

BOOK: 309M

 

PAGE: 93

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 12: SE4

                                  LSE-00410   SP-01   GUDRUN "JUDY" BYLES, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010  

DOCUMENT NO.: 249225

 

BOOK: 283M

 

PAGE: 580

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00411   SP-01   TANYAU (GERMAN) CAIATI, A
SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/21/2010  

DOCUMENT NO.: 250978

 

BOOK: 289M

 

PAGE: 673

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2 (39.30), 3 (39.30), SW4NE4, SE4NW4, E2SW4, SE4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: S2NW4, SW4

SECTION 33: SW4

SECTION 34: SE4

                                  LSE-00412   SP-01   TANYAU RENEE CAIATI, AKA
TANYAU (GERMAN) CAIATI, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   5/21/2010  

DOCUMENT NO.: 250261

 

BOOK: 287M

 

PAGE: 385

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 5: LOTS 3 (39.54), 4 (39.64)

SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4

 

 

 

 

LSE-00413   SP-01   ALMA DALE CAMPBELL, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   4/9/2010  

DOCUMENT NO.: 249088

 

BOOK: 283M

 

PAGE: 278

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: LOTS 7 (35.53), 8 (35.67)

SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)

SECTION 32: SE4

SECTION 34: NE4, E2NW4

SECTION 35: W2

                                  LSE-00414   SP-01   JANEEN CARLBERG, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/8/2010  

DOCUMENT NO.: 251765

 

BOOK: 292M

 

PAGE: 522

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00415   SP-01   NICOLE CARLBERG, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/8/2010  

DOCUMENT NO.: 254072

BOOK: 299M

 

PAGE: 651

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00416   SP-01   RUSSELL CARLBERG, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   12/30/2010  

DOCUMENT NO.: 255224

 

BOOK: 304M

 

PAGE: 8

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00417   SP-01   MARGARET BROWN CARR, A
WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/3/2010  

DOCUMENT NO.: 251354

 

BOOK: 291M

 

PAGE: 161

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 12: S2NE4, NW4NE4, SE4NW4

SECTION 13: S2NW4, SW4NE4, W2SW4

SECTION 14: SE4

                                  LSE-00418   SP-01   BYRON N. CARTER,
ATTORNEY-IN-FACT FOR BERNICE CARTER, FKA BERNICE JOHNSON AND BLAND CARTER, HER
HUSBAND   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/23/2010  

DOCUMENT NO.: 249084

 

BOOK: 283M

 

PAGE: 270

 

CORRECTION OF DESCPRIPTION

DOCUMENT NO.: 250033

BOOK: 286M

PAGE: 584

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 1, 2, 3, S2NE4, SE4NW4, E2SW4, SE4

SECTION 5: LOTS 1, 2, 3, 4, S2NE4

SECTION 9: A 2.06 ACRE TRACT, MORE OR LESS, IN THE NE4NW4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: S2NW4, SW4

SECTION 33: SW4

SECTION 34: SE4

                                  LSE-00419   SP-01   BYRON N. CARTER,  A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/23/2010  

DOCUMENT NO.: 249098

 

BOOK: 283M

 

PAGE: 300

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: A TRACT IN THE SW4SW4 MORE FULLY DESCRIBED IN DOCUMENT #196246

                                  LSE-00420   SP-01   CASSELMAN FAMILY LP, A
TEXAS LIMITED PARTNERSHIP   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/4/2010  

DOCUMENT NO.: 251603

 

BOOK: 292M

 

PAGE: 124

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00421   SP-01   LESTER CHRISTIANSON, A
SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010  

DOCUMENT NO.: 248908

 

BOOK: 282M

 

PAGE: 558

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 11: NE4

 

 

 

 

LSE-00422   SP-01   LESTER CHRISTIANSON, A SINGLE MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   3/30/2010  

DOCUMENT NO.: 248909

 

BOOK: 282M

 

PAGE: 560

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00423   SP-01   LESTER CHRISTIANSON, A
SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/8/2010  

DOCUMENT NO.: 253903

 

BOOK: 299M

 

PAGE: 316

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 11: SW4

                                  LSE-00424   SP-01   R.W. CHRISTIANSON AND
MARLYS E. CHRISTIANSON, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   4/23/2010  

DOCUMENT NO.: 250258

 

BOOK: 287M

 

PAGE: 379

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: NE4

                                  LSE-00425   SP-01   RICHARD W CHRISTIANSON AND
MARLYS E. CHRISTIANSON, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   3/2/2011  

DOCUMENT NO.: 255968

 

BOOK: 306M

 

PAGE: 340

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 12: SW4

                                  LSE-00426   SP-01   SHANE CHRISTIANSON, AS
ATTORNEY-IN-FACT FOR RUTH P. CHRISTIANSON, A MARRIED WOMAN   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   4/20/2010  

DOCUMENT NO.: 249093

 

BOOK: 283M

 

PAGE: 290

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 11: SW4

                                  LSE-00427   SP-01   SHANE A. CHRISTIANSON,
P.O.A. FOR RUTH P. CHRISTIANSON, A MARRIE WOMAN   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   3/25/2010  

DOCUMENT NO.: 248707

 

BOOK: 282M

 

PAGE: 105

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00428   SP-01   SHANE CHRISTIANSON, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/31/2010  

DOCUMENT NO.: 248704

 

BOOK: 282M

 

PAGE: 99

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 25: LOTS 5 (34.65), 6 (34.81), 7 (34.95), 8 (35.11)

SECTION 26: LOTS 5 (35.25), 6 (35.39)

                                  LSE-00429   SP-01   WAYNE R. CHRISTIANSON, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/7/2010  

DOCUMENT NO.: 250031

 

BOOK: 286M

 

PAGE: 578

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 14: NE4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 25: LOTS 5 (34.65), 6 (34.81), 7 (34.95), 8 (35.11)

SECTION 26: LOTS 5 (35.25), 6 (35.39)

                                  LSE-00430   SP-01   WAYNE R. CHRISTIANSON, AKA
WAYNE CHRISTIANSON,  A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   2/2/2011  

DOCUMENT NO.: 255428

 

BOOK: 304M

 

PAGE: 513

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 11: SE4

                                  LSE-00431   SP-01   BRYAN H. CONLEY, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/24/2010  

DOCUMENT NO.: 248904

 

BOOK: 282M

 

PAGE: 550

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

 

 

 

 

LSE-00432   SP-01   IRENE G. CONSTANTINE, TRUSTEE OF THE ROBERT H. CONSTANTINE
AND IRENE G. CONSTANTINE TRUST AGREEMENT DATED 10-21-92   DIAMOND RESOURCES CO.
  DIVIDE   NORTH DAKOTA   1/29/2010  

DOCUMENT NO.: 247544

 

BOOK: 278M

 

PAGE: 5

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4, SW4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 35: SE4

                                  LSE-00433   SP-01   LESLIE SYKES, TRUSTEE OF
THE A.M. CULVER TRUST   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
7/15/2010  

DOCUMENT NO.: 251604

 

BOOK: 292M

 

PAGE: 126

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 11: NW4

                                  LSE-00434   SP-01   JOHN DALE IV, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010  

DOCUMENT NO.: 249086

 

BOOK: 283M

 

PAGE: 274

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: LOTS 7 (35.53), 8 (35.67)

SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)

SECTION 32: SE4

SECTION 34: NE4, E2NW4

SECTION 35: W2

                                  LSE-00435   SP-01   WILTON R. DALE, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010  

DOCUMENT NO.: 249089

 

BOOK: 283M

 

PAGE: 280

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: LOTS 7 (35.53), 8 (35.67)

SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)

SECTION 32: SE4

SECTION 34: NE4, E2NW4

SECTION 35: W2

                                  LSE-00437   SP-01   ALBERT DAWKINS, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/22/2010  

DOCUMENT NO.: 251601

 

BOOK: 292M

 

PAGE: 120

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2, 3, 4, SW4NE4, S2NW4, W2SW4 LESS A 5.25 ACRE TRACT IN THE
SW4SW4 MORE FULLY DESCRIBED IN BOOK 23, PAGE 431, E2SW4, SE4

SECTION 5: LOTS 3, 4

SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4 MORE FULLY DESCRIBED IN
BOOK 36, PAGE 137

SECTION 12: SW4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: S2NW4, SW4

SECTION 33: SW4

SECTION 34: SE4

 

 

 

 

LSE-00438   SP-01   THOMAS DAWKINS, A SINGLE MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/22/2010  

DOCUMENT NO.: 251600

 

BOOK: 292M

 

PAGE: 118

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2, 3, 4, SW4NE4, S2NW4, W2SW4 LESS A 5.25 ACRE TRACT IN THE
SW4SW4 MORE FULLY DESCRIBED IN BOOK 23, PAGE 431, E2SW4, SE4

SECTION 5: LOTS 3, 4

SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4 MORE FULLY DESCRIBED IN
BOOK 36, PAGE 137

SECTION 12: SW4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: S2NW4, SW4

SECTION 33: SW4

SECTION 34: SE4

                                  LSE-00443   SP-01   MATILDA DRAWBOND, A WIDOW
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/1/2010  

DOCUMENT NO.: 247591

 

BOOK: 278M

 

PAGE: 67

 

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 34: NE4

SECTION 35: NW4

                                  LSE-00444   SP-01   ARNE OLAV EGGE, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010  

DOCUMENT NO.: 249226

 

BOOK: 283M

 

PAGE: 582

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00445   SP-01   FRANK ANDREAS EGGE, A
SINGLE MAN, HEGRENES   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010
 

DOCUMENT NO.: 251953

 

BOOK: 293M

 

PAGE: 261

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00446   SP-01   VICKI WAUGH EIDMAN,
TRUSTEE OF THE VICKI WAUGH EIDMAN TRUST   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   3/30/2011  

DOCUMENT NO.: 257395

 

BOOK: 311M

 

PAGE: 344

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: NE4

                                  LSE-00447   SP-01   ELIZABETH C. ELLS, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/25/2010  

DOCUMENT NO.: 250971

 

BOOK: 289M

 

PAGE: 659

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 11: NW4

                                  LSE-00448   SP-01   FRANK DAVID ELSIK, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/23/2010  

DOCUMENT NO.: 251152

 

BOOK: 290M

 

PAGE: 411

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2, 3, 4, SW4NE4, S2NW4, W2SW4 LESS A 5.25 ACRE TRACT IN THE
SW4SW4 MORE FULLY DESCRIBED IN BOOK 23, PAGE 431, E2SW4, SE4

SECTION 5: LOTS 3, 4

SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4 MORE FULLY DESCRIBED IN
BOOK 36, PAGE 137

SECTION 12: SW4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: S2NW4, SW4

SECTION 33: SW4

SECTION 34: SE4

 

 

 

 

LSE-00449   SP-01   LILA J. ERVIN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   4/12/2010  

DOCUMENT NO.: 249234

 

BOOK: 283M

 

PAGE: 598

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00450   SP-01   ELIZABETH J. LIPPMANN
ESSIG, A  MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/10/2010  

DOCUMENT NO.: 248276

 

BOOK: 280M

 

PAGE: 431

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

                                  LSE-00451   SP-01   BRENDA MARY EVERSLEY, A
SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/13/2010  

DOCUMENT NO.: 249105

 

BOOK: 283M

 

PAGE: 314

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00452   SP-01   BETTY FERREL, A WIDOW  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   1/25/2011  

DOCUMENT NO.: 255584

 

BOOK: 305M

 

PAGE: 140

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00453   SP-01   FREDE J. FOLLESO   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010  

DOCUMENT NO.: 250030

 

BOOK: 286M

 

PAGE: 576

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00454   SP-01   KNUT FOLLESO   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010  

DOCUMENT NO.: 249231

 

BOOK: 283M

 

PAGE: 592

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00455   SP-01   MAGNE KAARE FOLLESO  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010  

DOCUMENT NO.: 249229

 

BOOK: 283M

 

PAGE: 588

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00456   SP-01   FORTIN ENTERPRISES, INC.  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/11/2010  

DOCUMENT NO.: 247727

 

BOOK: 278M

 

PAGE: 413

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00457   SP-01   DAVID M. FOULKES, A SINGLE
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/23/2010  

DOCUMENT NO.: 248702

 

BOOK: 282M

 

PAGE: 95

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2 (39.30), 3 (39.30), SE4NW4, SW4NE4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 33: SW4

                                  LSE-00458   SP-01   GEORGE C. FOULKES, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/23/2010  

DOCUMENT NO.: 248708

 

BOOK: 282M

 

PAGE: 107

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2 (39.30), 3 (39.30), SE4NW4, SW4NE4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 33: SW4

 

 

 

 

LSE-00459   SP-01   MICHAEL G. FOULKES, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   3/23/2010  

DOCUMENT NO.: 248703

 

BOOK: 282M

 

PAGE: 97

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2 (39.30), 3 (39.30), SE4NW4, SW4NE4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 33: SW4

                                  LSE-00460   SP-01   BRADLEY J. FRANKLIN, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/24/2010  

DOCUMENT NO.: 254070

 

BOOK: 299M

 

PAGE: 647

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

SECTION 10: N2

                                  LSE-00461   SP-01   JOHN L. FRANKLIN, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/24/2010  

DOCUMENT NO.: 254280

 

BOOK: 300M

 

PAGE: 415

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

SECTION 10: N2

                                  LSE-00462   SP-01   ARIC H. GIBSON, FKA ARIC
H. GERMAN, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/21/2010  

DOCUMENT NO.: 251952

 

BOOK: 293M

 

PAGE: 259

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2 (39.30), 3 (39.30), SW4NE4, SE4NW4, E2SW4, SE4

SECTION 5: LOTS 3 (39.54), 4 (39.64)

SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: S2NW4, SW4

SECTION 33: SW4

SECTION 34: SE4

                                  LSE-00467   SP-01   PENNY R. GOODWIN, A
WIDOWED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/8/2010  

DOCUMENT NO.: 252853

 

BOOK: 296M

 

PAGE: 113

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: LOTS 7 (35.53), 8 (35.67)

SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)

SECTION 32: SE4

SECTION 34: NE4, E2NW4

SECTION 35: W2

                                  LSE-00468   SP-01   CHRISTOPHER GOULD, A
SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/6/2010  

DOCUMENT NO.: 248907

 

BOOK: 282M

 

PAGE: 556

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00469   SP-01   TIM D STRAND, AS
ATTORNEY-IN-FACT FOR WAYNE GRIFFIN, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   3/25/2010  

DOCUMENT NO.: 249412

 

BOOK: 284M

 

PAGE: 379

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00470   SP-01   TIM D. STRAND, AS
ATTORNEY-IN-FACT FOR LEE GUNDERSON, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   3/25/2010  

DOCUMENT NO.: 249413

 

BOOK: 284M

 

PAGE: 381

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

 

 

 

 

LSE-00471   SP-01   HAAGENSON FAMILY INVESTMENT COMPANY   DIAMOND RESOURCES CO.
  DIVIDE   NORTH DAKOTA   2/16/2010  

DOCUMENT NO.: 248406

 

BOOK: 281M

 

PAGE: 61

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 35: SE4

                                  LSE-00472   SP-01   D. DEAN HAAGENSON AND
DARLENE NELSON, AS CO-TRUSTEES OF THE HAAGENSON REVOCABLE TRUST DATED DECEMBER
31, 1983   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/16/2010  

DOCUMENT NO.: 248122

 

BOOK: 279M

 

PAGE: 658

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 35: SE4

                                  LSE-00473   SP-01   ARNETTE HAAGENSON, A WIDOW
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/16/2010  

DOCUMENT NO.: 248275

 

BOOK: 280M

 

PAGE: 429

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4

SECTION 2: LOTS 3 (39.58), 4 (39.54), S2NW4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 35: E2

                                  LSE-00474   SP-01   SUSAN WILTFONG HANNA, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/19/2010  

DOCUMENT NO.: 253397

 

BOOK: 297M

 

PAGE: 599

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

SECTION 10: N2

                                  LSE-00475   SP-01   MRS. CAMILLE HARRIS, AKA
CAMILLE HARRIS, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/8/2010  

DOCUMENT NO.: 250815

 

BOOK: 289M

 

PAGE: 375

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: LOTS 7 (35.53), 8 (35.67)

SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)

SECTION 32: SE4

SECTION 34: NE4, E2NW4

SECTION 35: W2

                                  LSE-00476   SP-01   MARGARET HAWKINSON, A
WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/25/2010  

DOCUMENT NO.: 250974

 

BOOK: 289M

 

PAGE: 665

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 33: SE4

                                  LSE-00477   SP-01   JOHN HEGGE, A MARRIED MAN
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/3/2010  

DOCUMENT NO.: 250975

 

BOOK: 289M

 

PAGE: 667

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 12: S2NE4, NW4NE4, SE4NW4

SECTION 13: S2NW4, SW4NE4, W2SW4

SECTION 14: SE4

                                  LSE-00478   SP-01   AIMEE HEGRE, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/8/2010  

DOCUMENT NO.: 253323

 

BOOK: 297M

 

PAGE: 514

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00479   SP-01   MARVIN HOLAS, A MARRIED
MAN AND MARCIA HOLAS, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   11/24/2010  

DOCUMENT NO.: 254068

 

BOOK: 299M

 

PAGE: 643

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

SECTION 10: N2

 

 

 

 

LSE-00480   SP-01   JANIS D. NEWTON HOUCK, A MARRIED WOMAN   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   6/8/2010  

DOCUMENT NO.: 250618

 

BOOK: 289M

 

PAGE: 377

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: LOTS 7 (35.53), 8 (35.67)

SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)

SECTION 32: SE4

SECTION 34: NE4, E2NW4

SECTION 35: W2

                                  LSE-00481   SP-01   JOHN HUGHES, A MARRIED MAN
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/1/2010  

DOCUMENT NO.: 254074

 

BOOK: 299M

 

PAGE: 655

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00482   SP-01   MARY JANET HUGHES, A
SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010  

DOCUMENT NO.: 249233

 

BOOK: 283M

 

PAGE: 596

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00484   SP-01   EMIL JAMES INDREBO, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010  

DOCUMENT NO.: 249232

 

BOOK: 283M

 

PAGE: 594

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00485   SP-01   ROGER J. INDREBO, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010  

DOCUMENT NO.: 250027

 

BOOK: 286M

 

PAGE: 570

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00486   SP-01   NAOMI JAMES, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010  

DOCUMENT NO.: 249228

 

BOOK: 283M

 

PAGE: 586

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00487   SP-01   LANA JERN, A SINGLE WOMAN
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/13/2010  

DOCUMENT NO.: 250026

 

BOOK: 286M

 

PAGE: 568

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00488   SP-01   CYNTHIA L. JOHNSON, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/22/2010  

DOCUMENT NO.: 253729

 

BOOK: 298M

 

PAGE: 514

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 10: N2

                                  LSE-00489   SP-01   RICHARD JOHNSON, A WIDOWER
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   12/20/2010  

DOCUMENT NO.: 255970

 

BOOK: 306M

 

PAGE: 344

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 31: LOTS 3 (36.15), 4 (36.19), E2SW4

 

 

 

 

LSE-00490   SP-01   DANIEL O. JORAANSTAD, AKA DAN JORAANSTAD, A SINGLE MAN  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/18/2010  

DOCUMENT NO.: 250970

 

BOOK: 289M

 

PAGE: 655

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 31: LOTS 1 (36.09), 2 (36.13), E2NW4

SECTION 33: SE4

SECTION 34: SW4

                                  LSE-00491   SP-01   DANIEL O. JORAANSTAD, AKA
DAN JORAANSTAD, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/4/2011  

DOCUMENT NO.: 256553

 

BOOK: 308M

 

PAGE: 101

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 11: SE4

                                  LSE-00492   SP-01   MARK H. JORAANSTAD, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/19/2010  

DOCUMENT NO.: 250259

 

BOOK: 287M

 

PAGE: 381

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 31: LOTS 1 (36.09), 2 (36.13), E2NW4

SECTION 33: SE4

SECTION 34: SW4

                                  LSE-00493   SP-01   PAUL A. JORAANSTAD, AKA
PAUL JOEAANSTAD AND BARBARA A. JORAANSTAD, HUSBAND AND WIFE   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   5/19/2010  

DOCUMENT NO.: 250262

 

BOOK: 287M

 

PAGE: 387

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 31: LOTS 1 (36.09), 2 (36.13), E2NW4

SECTION 33: SE4

SECTION 34: SW4

                                  LSE-00494   SP-01   PAUL A JORAANSTAD AKA PAUL
& BARBARA A J   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/4/2011  

DOCUMENT NO.: 256655

 

BOOK: 308M

 

PAGE: 507

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 11: SE4

                                  LSE-00495   SP-01   BOUDICCA W. JOSEPH,
TRUSTEE OF THE BOUDICCA W. JOSEPH TRUST NO. 3, BOSTON HARBOR PLACE   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/13/2010  

DOCUMENT NO.: 253395

 

BOOK: 297M

 

PAGE: 595

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 10: N2

                                  LSE-00496   SP-01   BOUDICCA W. JOSEPH,
TRUSTEE OD THE BOUDICCA W. JOSEPH TRUST NO. 3   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   4/5/2010  

DOCUMENT NO.: 249416

 

BOOK: 284M

 

PAGE: 387

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

                                  LSE-00497   SP-01   KATHERINE BALDWIN KEY,  A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010  

DOCUMENT NO.: 249689

 

BOOK: 285M

 

PAGE: 455

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: LOTS 7 (35.53), 8 (35.67)

SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)

SECTION 32: SE4

SECTION 34: NE4, E2NW4

SECTION 35: W2

                                  LSE-00498   SP-01   DAVID A. KJOS, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/22/2010  

DOCUMENT NO.: 253731

 

BOOK: 298M

 

PAGE: 518

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 10: N2

                                  LSE-00499   SP-01   DuWAYNE A. KJOS, AKA
DuWAYNE KJOS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
10/22/2010  

DOCUMENT NO.: 253730

 

BOOK: 298M

 

PAGE: 516

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 10: N2

 

 

 

 

LSE-00500   SP-01   JASON EDMUND KJOS, AKA JASON EDWARD KJOS, A MARRIED MAN  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/22/2010  

DOCUMENT NO.: 253732

 

BOOK: 298M

 

PAGE: 520

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 10: N2

                                  LSE-00501   SP-01   LLOYD JUNIOR KJOS, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/22/2010  

DOCUMENT NO.: 253727

 

BOOK: 298M

 

PAGE: 510

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 10: N2

                                  LSE-00502   SP-01   CATHERINE A. FORSLUND,
SUCCESSOR TRUSTEE OF THE ELIZABETH J. KUNKEL IRREVOCABLE TRUST DATED 9/30/91  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/10/2010  

DOCUMENT NO.: 247729

 

BOOK: 278M

 

PAGE: 417

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

                                  LSE-00503   SP-01   AILEEN KUNZ, A WIDOW  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010  

DOCUMENT NO.: 249106

 

BOOK: 283M

 

PAGE: 316

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00504   SP-01   LAURA K. LAMB, FKA LAURA
K. ROLLEFSON, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/15/2010  

DOCUMENT NO.: 249690

BOOK: 285M

 

PAGE: 457

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4, LESS 5.25 ACRE TRACT IN THE SW4SW4

                                  LSE-00505   SP-01   MARY ELLEN KJOS LARSON, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/22/2010  

DOCUMENT NO.: 253726

 

BOOK: 298M

 

PAGE: 508

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 10: N2

                                  LSE-00506   SP-01   ALLAN G. LASSEY AND DONNA
L. LASSEY, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
10/19/2010  

DOCUMENT NO.: 253313

 

BOOK: 297M

 

PAGE: 494

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

                                  LSE-00507   SP-01   ALLAN G. LASSEY AND DONNA
L. LASSEY, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
10/19/2010  

DOCUMENT NO.: 253314

 

BOOK: 297M

 

PAGE: 496

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 5: S2

                                  LSE-00508   SP-01   ALLAN G. LASSEY AND DONNA
L. LASSEY, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
10/19/2010  

DOCUMENT NO.: 253315

 

BOOK: 297M

 

PAGE: 498

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 10: N2

                                  LSE-00509   SP-01   ELISA LAVORATO, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/12/2010  

DOCUMENT NO.: 249227

 

BOOK: 283M

 

PAGE: 584

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

 

 

 

 

LSE-00510   SP-01   JAMES LAVORATO, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/12/2010  

DOCUMENT NO.: 250256

 

BOOK: 287M

 

PAGE: 375

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00513   SP-01   DOROTHY J. LEINIGER, AS
TRUSTEE OF THE DOROTHY J. LEININGER TRUST DATED SEPTEMBER 7, 1999   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/7/2010  

DOCUMENT NO.: 253736

 

BOOK: 298M

 

PAGE: 528

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: SE4

                                  LSE-00514   SP-01   ROBERT D. LEININGER, AS
TRUSTEE OF THE ROBERT D. LEININGER TRUST DATED SEPTEMBER 7, 1999   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/7/2010  

DOCUMENT NO.: 253737

 

BOOK: 298M

 

PAGE: 532

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: SE4

                                  LSE-00515   SP-01   CHARLES LESLIE, AKA
CHARLES B. LESLIE, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  2/4/2010  

DOCUMENT NO.: 247734

 

BOOK: 278M

 

PAGE: 427

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 35: NE4

                                  LSE-00516   SP-01   BRIAN SCOTT LEVIG, A
SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/13/2010  

DOCUMENT NO.: 249406

 

BOOK: 284M

 

PAGE: 367

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00517   SP-01   DAVID L. LEVIG, A SINGLE
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/6/2010  

DOCUMENT NO.: 248905

 

BOOK: 282M

 

PAGE: 552

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00518   SP-01   LESLIE LEVIG, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/16/2010  

DOCUMENT NO.: 247728

 

BOOK: 278M

 

PAGE: 415

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4 , S2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 35: SE4

                                  LSE-00519   SP-01   LISA LEVIG, A SINGLE WOMAN
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/22/2010  

DOCUMENT NO.: 249701

 

BOOK: 285M

 

PAGE: 490

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00520   SP-01   MARK ALAN LEVIG, A SINGLE
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/13/2010  

DOCUMENT NO.: 249108

 

BOOK: 283M

 

PAGE: 320

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00521   SP-01   MERLE L LEVIG, A SINGLE
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/6/2010  

DOCUMENT NO.: 249104

 

BOOK: 283M

 

PAGE: 312

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

 

 

 

 

LSE-00522   SP-01   ANN LEVIG AS PERSONAL REPRESENTATIVE OF THE THOMAS B. LEVIG
ESTATE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/7/2010  

DOCUMENT NO.: 249417

 

BOOK: 284M

 

PAGE: 389

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00523   SP-01   TODD STEVEN LEVIG, AKA
TODD LEVIG, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/13/2010  

DOCUMENT NO.: 249107

 

BOOK: 283M

 

PAGE: 318

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00524   SP-01   EDWIN J. LIPPMANN, JR.,
TRUSTEE OF THE EDWIN J. LIPPMANN, JR. REVOCABLE TRUST DATED NOVEMBER 8, 1993, AS
AMENDED   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/19/2010  

DOCUMENT NO.: 253401

 

BOOK: 297M

 

PAGE: 607

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

SECTION 12: N2NW4, SW4NW4

                                  LSE-00525   SP-01   EDWIN J. LIPPMAN, JR.
TRUSTEE OF THE EDWIN J. LIPPMAN TRUST DATED 11/8/93   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   11/10/2010  

DOCUMENT NO.: 253904

 

BOOK: 299M

 

PAGE: 318

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 12: NE4NE4

                                  LSE-00526   SP-01   MARY MIDGE LIPPMANN, A
SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/10/2010  

DOCUMENT NO.: 247731

 

BOOK: 278M

 

PAGE: 421

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

                                  LSE-00527   SP-01   PATRICK A. LIPPMANN,
TRUSTEE OF THE PATRICK A. LIPPMANN REVOCABLE TRUST DATED MAY 31 1995   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/10/2010  

DOCUMENT NO.: 247730

 

BOOK: 278M

 

PAGE: 419

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

                                  LSE-00528   SP-01   CATERINE DALE LUSK, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010  

DOCUMENT NO.: 249418

 

BOOK: 284M

 

PAGE: 391

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: LOTS 7 (35.53), 8 (35.67)

SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)

SECTION 32: SE4

SECTION 34: NE4, E2NW4

SECTION 35: W2

                                  LSE-00529   SP-01   AUDRUD MACDONALD, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/30/2010  

DOCUMENT NO.: 249705

 

BOOK: 285M

 

PAGE: 498

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00530   SP-01   MARY CASSELMAN MCCALL,
AWIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/4/2010  

DOCUMENT NO.: 248123

 

BOOK: 279M

 

PAGE: 660

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00531   SP-01   TIM D. STRAND, AS
ATTORNEY-IN-FACT FOR GAIL MCELROY, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   3/25/2010  

DOCUMENT NO.: 249414

 

BOOK: 284M

 

PAGE: 383

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

 

 

 

 

LSE-00532   SP-01   TERESA FRESE MCMAHON, A MARRIED WOMAN   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   4/13/2010  

DOCUMENT NO.: 249419

 

BOOK: 284M

 

PAGE: 393

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00533   SP-01   WALTER L. MCNUTT, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/24/2010  

DOCUMENT NO.: 254071

 

BOOK: 299M

 

PAGE: 649

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

SECTION 10: N2

                                  LSE-00534   SP-01   SANDRA MEEVE   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/30/2010  

DOCUMENT NO.: 254283

 

BOOK: 300M

 

PAGE: 421

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

SECTION 10: N2

                                  LSE-00536   SP-01   CANDY MILLER, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/13/2010  

DOCUMENT NO.: 249699

 

BOOK: 285M

 

PAGE: 486

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00537   SP-01   DOROTHY A. MINCHER, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/22/2010  

DOCUMENT NO.: 247875

 

BOOK: 279M

 

PAGE: 50

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4 , S2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 35: SE4

                                  LSE-00538   SP-01   FRANK MONTGOMERY, A
WIDOWER   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/25/2010  

DOCUMENT NO.: 248120

 

BOOK: 279M

 

PAGE: 654

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: S2NW4, SW4

SECTION 33: SW4

SECTION 34: SE4

                                  LSE-00539   SP-01   FRANK MONTGOMERY, A
WIDOWER   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/14/2010  

DOCUMENT NO.: 249094

 

BOOK: 283M

 

PAGE: 292

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2, 3, SW4NE4, SE4NW4, E2SW4, SE4

SECTION 5: LOTS 3 (39.54), 4 (39.64)

SECTION 9: E2NW4, LESS A 2.06 ACRE TRACT IN THE NE4NW4

SECTION 12: SW4

                                  LSE-00540   SP-01   STEVE MONTGOMERY, A SINGLE
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/25/2010  

DOCUMENT NO.: 248119

 

BOOK: 279M

 

PAGE: 652

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: S2NW4, SW4

SECTION 33: SW4

SECTION 34: SE4

                                  LSE-00541   SP-01   STEVE MONTGOMERY, A SINGLE
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/14/2010  

DOCUMENT NO.: 249096

 

BOOK: 283M

 

PAGE: 296

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2, 3, SW4NE4, SE4NW4, E2SW4, SE4

SECTION 5: LOTS 3 (39.54), 4 (39.64)

SECTION 9: E2NW4, LESS A 2.06 ACRE TRACT IN THE NE4NW4

SECTION 12: SW4

 

 

 

 

LSE-00542   SP-01   DONALD AND ARLENE MUZZY, HUSBAND AND WIFE   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/5/2010  

DOCUMENT NO.: 250455

 

BOOK: 288M

 

PAGE: 200

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 27: LOT 8 (36.13)

SECTION 28: LOTS 1, 2

SECTION 33: N2, SE4

SECTION 34: W2NW4, SW4

                                  LSE-00543   SP-01   JAMES E. MUZZY AND HILARY
STAFFORD-MUZZY, INDIVIDUALLY AND AS TRUSTEES OR THEIR SUCCESSORS IN TRUST UNDER
THE JAMES E. MUZZY LIVING TRUST DATED JUNE 3, 1998   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/5/2010  

DOCUMENT NO.: 250814

 

BOOK: 289M

 

PAGE: 373

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 33: N2, SE4

                                  LSE-00544   SP-01   JERALD E. MUZZY AND LAVON
R. MUZZY, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/5/2010  

DOCUMENT NO.: 250456

 

BOOK: 288M

 

PAGE: 202

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 33: N2, SE4

                                  LSE-00545   SP-01   M. JANE NEINAST (WIDOWED)
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/8/2010  

DOCUMENT NO.: 248709

 

BOOK: 282M

 

PAGE: 109

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 31: LOTS 3 (36.15), 4 (36.19), E2SW4

                                  LSE-00546   SP-01   JANICE W. NELSON, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/5/2010  

DOCUMENT NO.: 249710

 

BOOK: 285M

 

PAGE: 508

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

                                  LSE-00547   SP-01   JANICE W. NELSON, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/13/2010  

DOCUMENT NO.: 253320

 

BOOK: 297M

 

PAGE: 508

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 10: N2

                                  LSE-00548   SP-01   MILDRED LEONA NELSON, AKA
MILDRED NELSON, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
1/28/2010  

DOCUMENT NO.: 247590

 

BOOK: 278M

 

PAGE: 65

 

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 6: LOTS 3, 4, 5, 6, 7, SE4NW4, E2SW4

SECTION 7: LOTS 1, 2 E2NW4

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: LOTS 1, 2 S2NE4, SE4

SECTION 12: NE4NE4

                                  LSE-00549   SP-01   JEAN NESHIEM, A WIDOW  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/18/2010  

DOCUMENT NO.: 251349

 

BOOK: 291M

 

PAGE: 151

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 5: S2

                                  LSE-00550   SP-01   JEAN NESHIEM, A WIDOW  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/18/2010  

DOCUMENT NO.: 251350

 

BOOK: 291M

 

PAGE: 153

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

                                  LSE-00551   SP-01   JEAN NESHIEM, A WIDOW  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/11/2010  

DOCUMENT NO.: 253396

 

BOOK: 297M

 

PAGE: 597

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 10: N2

 

 

 

 

LSE-00556   SP-01   DENNIS M. NIELSEN AND CYNTHIA A. NIELSEN, HUSBAND AND WIFE  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/30/2010  

DOCUMENT NO.: 249709

 

BOOK: 285M

 

PAGE: 506

 

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 35: NE4

                                  LSE-00557   SP-01   GREGG D. NIELSEN, A SINGLE
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/30/2010  

DOCUMENT NO.: 249708

 

BOOK: 285M

 

PAGE: 504

 

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 35: NE4

                                  LSE-00558   SP-01   PALMER D. NORBY, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/26/2010  

DOCUMENT NO.: 248527

 

BOOK: 281M

 

PAGE: 319

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

                                  LSE-00559   SP-01   PALMER D. NORBY, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/11/2010  

DOCUMENT NO.: 253321

 

BOOK: 297M

 

PAGE: 510

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 10: N2

                                  LSE-00560   SP-01   DANIEL J. O'SHAUGHNESSY,
TRUSTEE OF THE DANIEL J. O'SHAUGHNESSY TRUST UNDER TRUST AGREEMENT DATED AUGUST
1, 1999   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/2/2010  

DOCUMENT NO.: 247733

 

BOOK: 278M

 

PAGE: 425

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 31: LOTS 1 (36.09), 2 (36.13), E2NW4

                                  LSE-00561   SP-01   STEPHEN M. O'SHAUGHNESSY,
A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/2/2010  

DOCUMENT NO.: 249109

 

BOOK: 283M

 

PAGE: 322

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 31: LOTS 1 (36.09), 2 (36.13), E2NW4

                                  LSE-00562   SP-01   MISKA PAGET, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/8/2010  

DOCUMENT NO.: 253402

 

BOOK: 297M

 

PAGE: 609

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00563   SP-01   ELIZABETH PATTON, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/13/2010  

DOCUMENT NO.: 249101

 

BOOK: 283M

 

PAGE: 306

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00564   SP-01   JOHN PATTON, A MARRIED MAN
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/13/2010  

DOCUMENT NO.: 250028

 

BOOK: 286M

 

PAGE: 572

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00565   SP-01   MARSHALL PATTON, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/13/2010  

DOCUMENT NO.: 252062

 

BOOK: 293M

 

PAGE: 502

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

 

 

 

 

LSE-00566   SP-01   BEVERLY J. PEDERSON, A SINGLE WOMAN   DIAMOND RESOURCES CO.
  DIVIDE   NORTH DAKOTA   2/10/2010  

DOCUMENT NO.: 248117

 

BOOK: 279M

 

PAGE: 644

 

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 27: LOTS 5 (37.62), 6 (37.72), 7 (37.80), 8 (37.90)

SECTION 34: W2, SE4

SECTION 35: SW4

SECTION 36: N2, SE4

                                  LSE-00567   SP-01   IRENE L. PEDERSON, A
SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/1/2010  

DOCUMENT NO.: 248118

 

BOOK: 279M

 

PAGE: 648

 

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 27: LOTS 5 (37.62), 6 (37.72), 7 (37.80), 8 (37.90)

SECTION 34: W2, SE4

SECTION 35: SW4

SECTION 36: N2, SE4

                                  LSE-00568   SP-01   COLLEEN PIKE AND REED
PIKE, HER HUSBAND   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/29/2010  

DOCUMENT NO.: 248706

 

BOOK: 282M

 

PAGE: 103

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 5: S2

                                  LSE-00569   SP-01   JOAN KERSHAW PUTNAM,
TRUSTEE OF THE JOAN KERSHAW PUTMAN TRUST   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   2/10/2010  

DOCUMENT NO.: 247874

 

BOOK: 279M

 

PAGE: 48

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

                                  LSE-00570   SP-01   RAGAN PETROLEUM, INC  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   12/6/2010  

DOCUMENT NO.: 254487

 

BOOK: 301M

 

PAGE: 156

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

                                  LSE-00571   SP-01   DOROTHY DALE REEVES, A
SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010  

DOCUMENT NO.: 249087

 

BOOK: 283M

 

PAGE: 276

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: LOTS 7 (35.53), 8 (35.67)

SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)

SECTION 32: SE4

SECTION 34: NE4, E2NW4

SECTION 35: W2

                                  LSE-00572   SP-01   CARL D. REIMERS III, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/30/2010  

DOCUMENT NO.: 250032

 

BOOK: 286M

 

PAGE: 582

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2 (39.30), 3 (39.30), SW4NE4, SE4NW4, E2SW4, SE4

SECTION 5: LOTS 3 (39.54), 4 (39.64)

SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: S2NW4, SW4

SECTION 33: SW4

SECTION 34: SE4

                                  LSE-00573   SP-01   ELIZABETH REISING, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   8/16/2010  

DOCUMENT NO.: 253143

 

BOOK: 297M

 

PAGE: 105

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

 

 

 

 

LSE-00574   SP-01   TIM D. STRAND, AS ATTORNEY-IN-FACT FOR GLENDA GUNDERSON
RENWICK, FKA GLENDA GUNDERSON, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   3/25/2010  

DOCUMENT NO.: 249704

 

BOOK: 285M

 

PAGE: 496

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00575   SP-01   HOWARD L REYNOLDS, AKA
HOWARD LEON REYNOLDS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   4/23/2010  

DOCUMENT NO.: 249707

BOOK: 285M

 

PAGE: 502

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 5: LOTS 3 (39.54), 4 (39.64)

SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4

                                  LSE-00576   SP-01   HOWARD L. REYNOLDS, AKA
HOWARD LEON REYNOLDS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   6/23/2010  

DOCUMENT NO.: 250976

 

BOOK: 289M

 

PAGE: 669

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2 (39.30), 3 (39.30), SW4NE4, SE4NW4, E2SW4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: S2NW4, SW4

SECTION 33: SW4

SECTION 34: SE4

                                  LSE-00577   SP-01   JOHN WESLEY REYNOLDS, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/23/2010  

DOCUMENT NO.: 249702

BOOK: 285M

 

PAGE: 492

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 5: LOTS 3 (39.54), 4 (39.64)

SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4

                                  LSE-00578   SP-01   JOHN WESLEY REYNOLDS, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/23/2010  

DOCUMENT NO.: 250972

 

BOOK: 289M

 

PAGE: 661

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2 (39.30), 3 (39.30), SW4NE4, SE4NW4, E2SW4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: S2NW4, SW4

SECTION 33: SW4

SECTION 34: SE4

                                  LSE-00579   SP-01   THOMAS B. REYNOLDS, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/30/2010  

DOCUMENT NO.: 249692

 

BOOK: 285M

 

PAGE: 464

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2 (39.30), 3 (39.30), SW4NE4, SE4NW4, E2SW4, SE4

SECTION 5: LOTS 3 (39.54), 4 (39.64)

SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: S2NW4, SW4

SECTION 33: SW4

SECTION 34: SE4

                                  LSE-00580   SP-01   MAURINE REYNOLDS,
ATTORNEY-IN-FACT FOR WATKINS  W. REYNOLDS III, A SINGLE MAN   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   4/30/2010  

DOCUMENT NO.: 249691

BOOK: 285M

 

PAGE: 462

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2 (39.30), 3 (39.30), SW4NE4, SE4NW4, E2SW4, SE4

SECTION 5: LOTS 3 (39.54), 4 (39.64)

SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: S2NW4, SW4

SECTION 33: SW4

SECTION 34: SE4

                                  LSE-00581   SP-01   BECKY RICH, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/14/2010  

DOCUMENT NO.: 250813

 

BOOK: 289M

 

PAGE: 371

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: W2NW4

 

 

 

 

LSE-00582   SP-01   DAVID RICH, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   6/14/2010  

DOCUMENT NO.: 250812

 

BOOK: 289M

 

PAGE: 369

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: W2NW4

                                  LSE-00585   SP-01   MONTY B. ADMAS, AS TRUSTEE
OF THE MAURINE ADAMS RICHARDSON TRUST   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   6/8/2010  

DOCUMENT NO.: 251153

 

BOOK: 290M

 

PAGE: 413

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: LOTS 7 (35.53), 8 (35.67)

SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)

SECTION 32: SE4

SECTION 34: NE4, E2NW4

SECTION 35: W2

                                  LSE-00586   SP-01   MARY JANE ROBB, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/24/2010  

DOCUMENT NO.: 250255

 

BOOK: 287M

 

PAGE: 372

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00587   SP-01   ROBERT E. KERSHAW ROYALTY
CO., INC   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/5/2010  

DOCUMENT NO.: 249102

 

BOOK: 283M

 

PAGE: 308

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

                                  LSE-00588   SP-01   DORIS WILSON AND BETTY
CUNNINGHAM, PERSONAL REPRESENTATIVES OF THE VERNICE ROBERTS ESTATE   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   1/3/2011  

DOCUMENT NO.: 255430

 

BOOK: 304M

 

PAGE: 517

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00589   SP-01   JOE D. ROGERS, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/6/2010  

DOCUMENT NO.: 251351

 

BOOK: 291M

 

PAGE: 155

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: LOTS 7 (35.53), 8 (35.67)

SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)

SECTION 32: SE4

SECTION 34: NE4, E2NW4

SECTION 35: W2

                                  LSE-00590   SP-01   W.H. ROGERS, III, SINGLE  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/8/2010  

DOCUMENT NO.: 251602

 

BOOK: 292M

 

PAGE: 122

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: LOTS 7 (35.53), 8 (35.67)

SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)

SECTION 32: SE4

SECTION 34: NE4, E2NW4

SECTION 35: W2

                                  LSE-00591   SP-01   STACEY D. ROLLEFSON, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/16/2010  

DOCUMENT NO.: 249696

 

BOOK: 285M

 

PAGE: 475

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4, LESS 5.25 ACRE TRACT IN THE SW4SW4

 

 

 

 

LSE-00592   SP-01   DELAINE RUDE, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   3/4/2011  

DOCUMENT NO.: 256653

 

BOOK: 308M

 

PAGE: 503

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 11: SE4

                                  LSE-00593   SP-01   LENORA RUDMAN, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/16/2010  

DOCUMENT NO.: 247876

 

BOOK: 279M

 

PAGE: 52

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4 , S2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 35: SE4

                                  LSE-00594   SP-01   KATHY K. SCOTT SPOON, JOHN
THUMMA, AND CHARLENE JUDGE, CO-TRUSTEES OF THE HENRY RUSSELL FAMILY TRUST, U/T/D
MARCH 10, 2010   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   1/6/2011  

DOCUMENT NO.: 255585

 

BOOK: 305

 

PAGE: 142

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00595   SP-01   RYAN OIL COMPANY, LLC  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/22/2010  

DOCUMENT NO.: 257199

 

BOOK: 310M

 

PAGE: 443

 

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 4: LOTS 1 (40.24), 2 (40.26), S2NE4

SECTION 5: SE4 LESS A 2.00 ACRE TRACT

SECTION 18: NE4

SECTION 19: SE4

                                  LSE-00596   SP-01   DONALD O. SAGEN, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/16/2010  

DOCUMENT NO.: 247871

 

BOOK: 279M

 

PAGE: 42

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 35: SE4

                                  LSE-00597   SP-01   FREDERICK T SANDBURG, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   8/16/2010  

DOCUMENT NO.: 252855

 

BOOK: 296M

 

PAGE: 117

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00602   SP-01   RICHARD SARGENT, FKA
RICHARD HEGGE AND LUCY SARGENT, HUSBAND AND WIFE   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/3/2010  

DOCUMENT NO.: 250973

 

BOOK: 289M

 

PAGE: 663

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 12: S2NE4, NW4NE4, SE4NW4

SECTION 13: S2NW4, SW4NE4, W2SW4

SECTION 14: SE4

                                  LSE-00603   SP-01   ANN SCHANTZ, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/8/2010  

DOCUMENT NO.: 248407

 

BOOK: 281M

 

PAGE: 63

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 31: LOTS 3 (36.15), 4 (36.19), E2SW4

                                  LSE-00604   SP-01   GREGORY L. SCHANTZ, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/8/2010  

DOCUMENT NO.: 252064

 

BOOK: 282M

 

PAGE: 101

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 31: LOTS 3 (36.15), 4 (36.19), E2SW4

                                  LSE-00605   SP-01   ROBERT W. SCHANTZ, A
SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/8/2010  

DOCUMENT NO.: 248906

 

BOOK: 282M

 

PAGE: 554

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 31: LOTS 3 (36.15), 4 (36.19), E2SW4

 

 

 

 

LSE-00607   SP-01   MARY ANN SHIPLEY, A SINGLE WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/6/2010  

DOCUMENT NO.: 249408

 

BOOK: 284M

 

PAGE: 371

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00610   SP-01   BEVERLYE SOLI-MARITAN, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/4/2010  

DOCUMENT NO.: 253902

 

BOOK: 299M

 

PAGE: 314

 

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 4: LOTS 1 (40.24), 2 (40.26), S2NE4

                                  LSE-00611   SP-01   LYNNE M. SPRIERING, FKA
LYNN M. ROLLEFSON, AKA LYNN M. ROLLEFSON, A MARRIED WOMAN   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   4/15/2010  

DOCUMENT NO.: 249695

 

BOOK: 285M

 

PAGE: 471

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4, LESS 5.25 ACRE TRACT IN THE SW4SW4

                                  LSE-00612   SP-01   STATE OF NORTH DAKOTA
ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND ITS AGENT,
THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS - OG-10-00709   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/2/2010  

DOCUMENT NO.: 247726

 

BOOK: 278M

 

PAGE: 411

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: SW4

                                  LSE-00613   SP-01   DONALD J. STEINBESSIER, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/24/2010  

DOCUMENT NO.: 254281

 

BOOK: 300M

 

PAGE: 417

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

SECTION 10: N2

                                  LSE-00614   SP-01   TIM D. STRAND, AS
ATTORNEY-IN-FACT FOR EARL H. STRAND, A SINGLE MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   3/25/2010  

DOCUMENT NO.: 249410

 

BOOK: 284M

 

PAGE: 375

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00615   SP-01   TIM D. STRAND, AS
ATTORNEY-IN-FACT FOR ERVIN L STRAND, AKA ERVIN STRAND, A SINGLE MAN   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/25/2010  

DOCUMENT NO.: 249411

 

BOOK: 284M

 

PAGE: 377

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00617   SP-01   THOMAS H. STROM, A SINGLE
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   12/15/2010  

DOCUMENT NO.: 254928

 

BOOK: 302M

 

PAGE: 588

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00618   SP-01   MARSHALL K. TANGEDAL, A
SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/2/2010  

DOCUMENT NO.: 247592

 

BOOK: 278M

 

PAGE: 69

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 30: LOTS 1 (39.43), 2 (39.48), 3 (39.53), 4 (35.73)

                                  LSE-00619   SP-01   MARSHALL K. TANGEDAL, A
SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   1/29/2010  

DOCUMENT NO.: 247593

 

BOOK: 278M

 

PAGE: 71

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 31: LOTS 1 (36.09), 2 (36.13), E2NW4

 

 

 

 

LSE-00620   SP-01   MARSHALL K. TANGEDAL, A SINGLE MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   1/29/2010  

DOCUMENT NO.: 247594

 

BOOK: 278M

 

PAGE: 73

 

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 25: LOTS 1 (39.59), 2 (39.55), 3 (39.53), 4 (39.49)

SECTION 26: LOTS 1 (39.47), 2 (39.45), 3 (39.43), 4 (39.41)

                                  LSE-00621   SP-01   MARSHALL K. TANGEDAL, A
SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/18/2010  

DOCUMENT NO.: 248701

 

BOOK: 282M

 

PAGE: 90

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 6: LOTS 1 (39.72), 2 (39.80), 3 (39.88), 4 (36.17), 5 (36.20), 6
(36.20), 7 (36.20), S2NE4, SE4NW4, E2SW4, SE4

                                  LSE-00622   SP-01   STANLEY TANGEDAL AND
MURIELLE TANGEDAL, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   1/29/2010  

DOCUMENT NO.: 247542

 

BOOK: 278M

 

PAGE: 1

 

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 25: LOTS 1 (39.59), 2 (39.55), 3 (39.53), 4 (39.49)

SECTION 26: LOTS 1 (39.47), 2 (39.45), 3 (39.43), 4 (39.41)

                                  LSE-00623   SP-01   STANLEY TANGEDAL AND
MURIELLE TANGEDAL, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   2/2/2010  

DOCUMENT NO.: 247589

 

BOOK: 278M

 

PAGE: 63

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 30: LOTS 1 (39.43), 2 (39.48), 3 (39.53), 4 (35.73)

                                  LSE-00624   SP-01   STANLEY TANGEDAL AND
MURIELLE TANGEDAL, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   3/18/2010  

DOCUMENT NO.: 248910

 

BOOK: 282M

 

PAGE: 562

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 6: LOTS 1 (39.72), 2 (39.80), 3 (39.88), 4 (36.17), 5 (36.20), 6
(36.20), 7 (36.20), S2NE4, SE4NW4, E2SW4, SE4

                                  LSE-00625   SP-01   MARY . TERNQUIST,
ATTORNEY-IN-FACT FOR JEAN OWENS, GARRY OWENS, KENNETH OWENS, CHRIS OWENS, AND
DAWN COBURN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/4/2011  

DOCUMENT NO.: 256552

 

BOOK: 308M

 

PAGE: 99

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 11: SE4

                                  LSE-00626   SP-01   JUDY THOMPSON, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010  

DOCUMENT NO.: 249099

 

BOOK: 283M

 

PAGE: 302

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: W2NW4

                                  LSE-00627   SP-01   KEN SCOTT THOMPSON, AKA
KEN S. THOMPSON, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/24/2010  

DOCUMENT NO.: 250977

 

BOOK: 289M

 

PAGE: 671

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 33: N2, SE4

                                  LSE-00628   SP-01   MARIAN M. THOMPSON, A
SINGLE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/24/2010  

DOCUMENT NO.: 250980

 

BOOK: 289M

 

PAGE: 677

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 33: N2, SE4

                                  LSE-00629   SP-01   SHARON THOMPSON, A WIDOW  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/8/2010  

DOCUMENT NO.: 249694

 

BOOK: 285M

 

PAGE: 468

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: W2NW4, SW4

                                  LSE-00630   SP-01   SHELLY A. THOMPSON, FKA
SHELLY A. TANGEDAL, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   1/29/2010  

DOCUMENT NO.: 247543

 

BOOK: 278M

 

PAGE: 3

 

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 25: LOTS 1 (39.59), 2 (39.55), 3 (39.53), 4 (39.49)

SECTION 26: LOTS 1 (39.47), 2 (39.45), 3 (39.43), 4 (39.41)

 

 

 

 

LSE-00631   SP-01   TERRY THOMPSON, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/9/2010  

DOCUMENT NO.: 249092

 

BOOK: 283M

 

PAGE: 288

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: W2NW4

                                  LSE-00632   SP-01   CAROLYN JANICE THURMOND,
AKA CAROLYN THURMOND, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   2/25/2010  

DOCUMENT NO.: 248121

 

BOOK: 279M

 

PAGE: 656

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: S2NW4, SW4

SECTION 33: SW4

SECTION 34: SE4

                                  LSE-00633   SP-01   CAROLYN JANICE THURMOND,
AKA CAROLYN THURMOND, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/14/2010  

DOCUMENT NO.: 249091

 

BOOK: 283M

 

PAGE: 286

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2, 3, SW4NE4, SE4NW4, E2SW4, SE4

SECTION 5: LOTS 3 (39.54), 4 (39.64)

SECTION 9: E2NW4, LESS A 2.06 ACRE TRACT IN THE NE4NW4

SECTION 12: SW4

                                  LSE-00634   SP-01   DOROTHY M. TORGESON, A
WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   1/6/2011  

DOCUMENT NO.: 254924

 

BOOK: 302M

 

PAGE: 578

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 1: SE4

                                  LSE-00635   SP-01   RANDAL TORGESON AND
ELIZABETH ELSBERND, TRUSTEES OF THE HOWARD TORGESON FAMILY TRUST   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   1/6/2011  

DOCUMENT NO.: 254930

 

BOOK: 302M

 

PAGE: 592

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 1: SE4

                                  LSE-00637   SP-01   MYRTLE MARGARET TORGESON,
AKA MYRTLE TORGERSON, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
1/28/2010  

DOCUMENT NO.: 247595

 

BOOK: 278M

 

PAGE: 75

 

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 6: LOTS 3, 4, 5, 6, 7, SE4NW4, E2SW4

SECTION 7: LOTS 1, 2 E2NW4

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: LOTS 1, 2 S2NE4, SE4

SECTION 12: NE4NE4

                                  LSE-00638   SP-01   STEVEN TURNER, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/8/2010  

DOCUMENT NO.: 251767

 

BOOK: 292M

 

PAGE: 526

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00641   SP-01   KANDICE F.
VANDENDRIESSCHE, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  4/23/2010  

DOCUMENT NO.: 249409

 

BOOK: 284M

 

PAGE: 373

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: NE4

 

 

 

 

LSE-00642   SP-01   JANET ROGERS VIGE, A DIVORCED WOMAN   DIAMOND RESOURCES CO.
  DIVIDE   NORTH DAKOTA   6/8/2010  

DOCUMENT NO.: 252854

 

BOOK: 296M

 

PAGE: 115

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: LOTS 7 (35.53), 8 (35.67)

SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)

SECTION 32: SE4

SECTION 34: NE4, E2NW4

SECTION 35: W2

                                  LSE-00643   SP-01   TERRY VIGNAULT, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/13/2010  

DOCUMENT NO.: 249700

 

BOOK: 285M

 

PAGE: 488

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00644   SP-01   TIM D. STRAND, AS
ATTORNEY-IN-FACT FOR DAN O. WAGNER, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/2/2010  

DOCUMENT NO.: 249415

 

BOOK: 284M

 

PAGE: 385

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00645   SP-01   JULIA FRANCES WATTERS, AKA
JULIA WATTERS, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/25/2010  

DOCUMENT NO.: 247870

 

BOOK: 279M

 

PAGE: 40

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: S2NW4, SW4

SECTION 33: SW4

SECTION 34: SE4

                                  LSE-00646   SP-01   JULIA FRANCES WATTERS, AKA
JULIA WATTERS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/14/2010  

DOCUMENT NO.: 249095

 

BOOK: 283M

 

PAGE: 294

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2, 3, SW4NE4, SE4NW4, E2SW4, SE4

SECTION 5: LOTS 3 (39.54), 4 (39.64)

SECTION 9: E2NW4, LESS A 2.50 ACRE TRACT IN THE NE4NW4

SECTION 12: SW4

                                  LSE-00647   SP-01   JOHN MARK WAUGH, AS
TRUSTEE OF THE JOHN MARK WAUGH TRUST   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   3/30/2011  

DOCUMENT NO.: 257396

 

BOOK: 311M

 

PAGE: 346

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: NE4

                                  LSE-00648   SP-01   BARBARA GRAVES SHIMER,
F/K/A BARBARA GRAVES, TRUSTEE OF THE DONALD J., RAY A. AND DAVID N. WEBER TRUST
DATED DECEMBER 16, 1987   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
1/6/2011  

DOCUMENT NO.: 254929

 

BOOK: 302M

 

PAGE: 590

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

                                  LSE-00649   SP-01   HUBERT ALOIS WEINBERGER, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/18/2011  

DOCUMENT NO.: 256940

 

BOOK: 309M

 

PAGE: 603

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

SECTION 4: LOT 4, SW4NW4, W2SW4 LESS 5.25 ACRE IN SW4SW4

SECTION 12: NE4NE4, N2NW4, SW4NW4

                                  LSE-00650   SP-01   TRACEY G. WELLMAN, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/8/2010  

DOCUMENT NO.: 251766

 

BOOK: 292M

 

PAGE: 524

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

 

 

 

 

LSE-00651   SP-01   LOIS WELLS, AKA LOIS I. WELLS, A WIDOW   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   3/2/2010  

DOCUMENT NO.: 248124

 

BOOK: 279M

 

PAGE: 662

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4 , S2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 35: SE4

                                  LSE-00652   SP-01   RUTH WIGNESS, A WIDOW  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/9/2010  

DOCUMENT NO.: 249870

 

BOOK: 286M

 

PAGE: 175

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: E2SW4

                                  LSE-00653   SP-01   STEVEN H. WILLIAMSON,
SUCCESSOR TRUSTEE OF THE HU ANS ELAINE WILLIAMSON TRUST   DIAMOND RESOURCES CO.
  DIVIDE   NORTH DAKOTA   10/11/2010  

DOCUMENT NO.: 253734

 

BOOK: 298M

 

PAGE: 524

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

SECTION 10: N2

                                  LSE-00654   SP-01   WILLISTON STATE COLLEGE
FOUNDATION   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/11/2010  

DOCUMENT NO.: 254069

 

BOOK: 299M

 

PAGE: 645

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

SECTION 10: N2

                                  LSE-00655   SP-01   MICHAEL WILTFONG, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/30/2010  

DOCUMENT NO.: 254282

 

BOOK: 300M

 

PAGE: 419

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

SECTION 10: N2

                                  LSE-00656   SP-01   RAY WILTFONG, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/19/2010  

DOCUMENT NO.: 253733

 

BOOK: 298M

 

PAGE: 522

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

SECTION 10: N2

                                  LSE-00657   SP-01   JAMES G. WINGER, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/8/2010  

DOCUMENT NO.: 251352

 

BOOK: 291M

 

PAGE: 157

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00658   SP-01   MICHAEL G. WINGER, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/8/2010  

DOCUMENT NO.: 251353

 

BOOK: 291M

 

PAGE: 159

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00660   SP-01   WILLIAM J. WITHERSPOON,
III, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/5/2010  

DOCUMENT NO.: 249407

 

BOOK: 284M

 

PAGE: 369

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

 

 

 

 

LSE-00661   SP-01   HENRY WUEBKER, AKA HENRY H. WUEBKER, A WIDOWER   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/23/2010  

DOCUMENT NO.: 251348

 

BOOK: 291M

 

PAGE: 149

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2, 3, 4, SW4NE4, S2NW4, W2SW4 LESS A 5.25 ACRE TRACT IN THE
SW4SW4 MORE FULLY DESCRIBED IN BOOK 23, PAGE 431, E2SW4, SE4

SECTION 5: LOTS 3, 4

SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4 MORE FULLY DESCRIBED IN
BOOK 36, PAGE 137

SECTION 12: SW4

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: S2NW4, SW4

SECTION 33: SW4

SECTION 34: SE4

                                  LSE-00662   SP-01   YELLOWSTONE CONFERENCE OF
THE UNITED METHODIST CHURCH OF BILLINGS, MONTANA A RELIGIOUS NON-PROFIT
CORPORATION UNDER THE LAW OF MONTANA, FKA THE MONTANA CONFERENCE OF THE
EVANGELICAL UNITED BRETHERN CHURCH   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   2/4/2010  

DOCUMENT NO.: 247873

 

BOOK: 279M

 

PAGE: 46

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 35: NE4

                                  LSE-00663   SP-01   ANN E. MONNIG, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/25/2011  

DOCUMENT NO.: 257200

 

BOOK: 310M

 

PAGE: 447

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: NE4

                                  LSE-00664   SP-01   CURTIS A. MONNIG, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/25/2011  

DOCUMENT NO.: 257393

 

BOOK: 311M

 

PAGE: 340

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: NE4

                                  LSE-00665   SP-01   DOUGLAS N. MONNIG, A
SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/25/2011  

DOCUMENT NO.: 257394

 

BOOK: 311M

 

PAGE: 342

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: NE4

                                  LSE-00666   SP-01   JOSEPH T. MONNIG III, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/25/2011  

DOCUMENT NO.: 257391

 

BOOK: 311M

 

PAGE: 336

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: NE4

                                  LSE-00667   SP-01   MICHEL W. STEFONOWICZ, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/22/2011  

DOCUMENT NO.: 257392

 

BOOK: 311M

 

PAGE: 338

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: NE4

                                  LSE-00668   SP-01   JOHN WESLEY REYNOLDS, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/21/2011  

DOCUMENT NO.: 257204

 

BOOK: 310M

 

PAGE: 456

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: SE4

 

 

 

 

LSE-00669   SP-01   PATTY JEAN ALEXANDER, A WIDOW   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   3/21/2011  

DOCUMENT NO.: 257203

 

BOOK: 310M

 

PAGE: 454

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: SE4

                                  LSE-00670   SP-01   HOWARD L. REYNOLDS, A/K/A
HOWARD LEON REYNOLDS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   3/21/2011  

DOCUMENT NO.: 256939

 

BOOK: 309M

 

PAGE: 601

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: SE4

                                  LSE-00671   SP-01   BYRON N. CARTER,
ATTORNEY-IN-FACT FOR BERNICE CARTER, F/K/A BERNICE JOHNSON, A WIDOW   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/6/2011  

DOCUMENT NO.: 258164

 

BOOK: 313

M

PAGE: 637

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4

                                  LSE-00672   SP-01   LYNN WATKINS, TRUSTEE OF
THE JOVAN DAWSON TRUST DATED AUGUST 28, 2009   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   5/3/2011  

DOCUMENT NO.: 258143

 

BOOK: 313M

 

PAGE: 590

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

SECTION 10: N2

                                  LSE-00673   SP-01   JOHN K. MOSS, A SINGLE MAN
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/17/2011  

DOCUMENT NO.: 257198

 

BOOK: 310M

 

PAGE: 439

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4, LESS 5.25 ACRE IN SW4SW4

SECTION 12: NE4NE4, N2NW4 , SW4NW4

                                  LSE-00674   SP-01   GEORGE E. MOSS, JR. A
SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/17/2011  

DOCUMENT NO.: 257202

 

BOOK: 310M

 

PAGE: 452

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4, LESS 5.25 ACRE IN SW4SW4

SECTION 12: NE4NE4, N2NW4 , SW4NW4

                                  LSE-00675   SP-01   FRANK JEPPI, ROSINA DEWAR
& NYDIA GOODE, TRUSTEES OF THE FRANK JEPPI BY-PASS TRUST   DIAMOND RESOURCES CO.
  DIVIDE   NORTH DAKOTA   3/17/2011  

DOCUMENT NO.: 257201

 

BOOK: 310M

 

PAGE: 449

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4, LESS 5.25 ACRE IN SW4SW4

SECTION 12: NE4NE4, N2NW4 , SW4NW4

                                  LSE-00676   SP-01   DOROTHY B. ELLS, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/4/2011  

DOCUMENT NO.: 258155

 

BOOK: 313M

 

PAGE: 210

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 12: S2NE4, NW4NE4, SE4NW4

SECTION 13: N2NE4, SW4NE4, NW4, W2SW4

SECTION 14: SE4

                                  LSE-00677   SP-01   FRANK DAVID ELSIK, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/13/2011  

DOCUMENT NO.: 257390

 

BOOK: 311M

 

PAGE: 334

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 14: SW4

                                  LSE-00678   SP-01   FRANK DAVID ELSIK, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/20/2011  

DOCUMENT NO.: 257959

 

BOOK: 313M

 

PAGE: 210

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 14: NW4

 

 

 

 

LSE-00785   SP-01   THOMAS DAWKINS, A SINGLE MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/19/2011  

DOCUMENT NO.: 257652

 

BOOK: 312M

 

PAGE: 211

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 14: W2

                                  LSE-00786   SP-01   ALBERT DAWKINS   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/19/2011  

DOCUMENT NO.: 257960

 

BOOK: 313M

 

PAGE: 212

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 14: W2

                                  LSE-00787   SP-01   AMERICAN STATE BANK &
TRUST CO. OF WILLISTON, TRUSTEE OF THE VERN & JUANITA NEFF MINERAL TRUST CREATED
BY TRUST AGREEMENT DATED DECEMBER 1, 2010   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   5/10/2011  

DOCUMENT NO.: 258151

 

BOOK: 313

 

PAGE: 611

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 13: NW4

                                  LSE-00788   SP-01   LESLIE SYKES, TRUSTEE OF
THE ROSALYN CULVER TRUST, DTD 9/10/2009   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   4/29/2011  

DOCUMENT NO.: 258146

 

BOOK: 313M

 

PAGE: 600

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 14: NE4

                                  LSE-00789   SP-01   BARBARA PETERSON, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/26/2011  

DOCUMENT NO.: 257957

 

BOOK: 313M

 

PAGE: 206

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 2: SW4

SECTION 3: LOTS 1 (40.49), 2 (40.43), 3 (40.37), 4 (40.31), S2N2

                                  LSE-00790   SP-01   CLIFFORD A. PETERSON AND
PHYLLIS A. PETERSON, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   4/26/2011  

DOCUMENT NO.: 257958

 

BOOK: 313M

 

PAGE: 208

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 2: SW4

SECTION 3: LOTS 1 (40.49), 2 (40.43), 3 (40.37), 4 (40.31), S2N2

                                  LSE-00791   SP-01   LEE LEVIG, A MARRIED MAN  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/26/2011  

DOCUMENT NO.: 258144

 

BOOK: 313M

 

PAGE: 593

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00792   SP-01   BOKF, NA, AS AGENT FOR
U.S. BANK, N.A., TRUSTEE OF THE JACK D. SUKIN TRUST   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   5/9/2011  

DOCUMENT NO.: 259347

 

BOOK: 317M

 

PAGE: 423

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4 LESS 5.25 ACRE IN SW4SW4

                                  LSE-00793   SP-01   HENRY WUEBKER, AKA HENRY
H. WUEBKER, A WIDOWER   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/22/2011  

DOCUMENT NO.: 258159

 

BOOK: 313M

 

PAGE: 627

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 14: W2

                                  LSE-00803   SP-01   GLENN D. MOORE, A SINGLE
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/4/2011  

DOCUMENT NO.: 258165

 

BOOK: 313M

 

PAGE: 639

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 11: LOTS 1 (38.30), 2 (21.70), W2SE4

 

 

 

 

LSE-00808   SP-01   R.A. RIVERS, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   5/4/2011  

DOCUMENT NO.: 258157

 

BOOK: 313M

 

PAGE: 623

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 11: LOTS 1 (38.30), 2 (21.70), W2SE4

                                  LSE-00809   SP-01   LESLIE SYKES, TRUSTEE OF
THE OIL AND GAS TRUST UNDER THE A.M. CULVER TRUST DTD 11/18/70   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/29/2011  

DOCUMENT NO.: 258145

 

BOOK: 313M

 

PAGE: 597

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 14: NE4

                                  LSE-00812   SP-01   DOROTHY SEIBOLD, A WIDOW  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/4/2011  

DOCUMENT NO.: 258150

 

BOOK: 313M

 

PAGE: 609

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 11: LOTS 1 (38.30), 2 (21.70), W2SE4

                                  LSE-00814   SP-01   FRANK J. BAVENDICK, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/16/2011  

DOCUMENT NO.: 258470

 

BOOK: 3134

 

PAGE: 649

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 14: NE4

                                  LSE-00815   SP-01   LYLE LEVIG,  JR., A SINGLE
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/11/2010  

DOCUMENT NO.: 257655

 

BOOK: 312M

 

PAGE: 217

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: LOTS 1 (39.66), 2 (39.62), S2NE4, S2

                                  LSE-00838   SP-01   ROSE HANSEN, TRUSTEE OF
THE ROBERT H. HANSEN TRUST DATED 10-18-1989   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   6/14/2011  

DOCUMENT NO.: 258883

 

BOOK: 316M

 

PAGE: 158

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00841   SP-01   JILL LUKE, A MARRIED WOMAN
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/27/2011  

DOCUMENT NO.: 259060

 

BOOK: 316M

 

PAGE: 579

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00842   SP-01   KERIN KNIGHT, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/8/2011  

DOCUMENT NO.: 258741

 

BOOK: 315M

 

PAGE: 568

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00843   SP-01   BEN LEROY CLARK, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/15/2011  

DOCUMENT NO.: 258886

 

BOOK: 316M

 

PAGE: 164

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00844   SP-01   STEVEN HORSWELL, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/10/2011  

DOCUMENT NO.: 258887

 

BOOK: 316M

 

PAGE: 166

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

 

 

 

 

LSE-00845   SP-01   LINDA SUE O'DONNELL, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/15/2011  

DOCUMENT NO.: 258889

 

BOOK: 316M

 

PAGE: 170

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00846   SP-01   SHARON PISESKI, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/10/2011  

DOCUMENT NO.: 258888

 

BOOK: 316M

 

PAGE: 168

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00847   SP-01   CYNTHIA C. FOWLER, TRUSTEE
OF THE COTTON 4 MINERAL TRUST   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/17/2011  

DOCUMENT NO.: 258147

 

BOOK: 313M

 

PAGE: 603

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4 LESS 5.25 ACRE IN SW4SW4

SECTION 12: NE4NE4, N2NW4, SW4NW4

                                  LSE-00848   SP-01   CYNTHIA C. FOWLER, TRUSTEE
OF THE COTTON 6 MINERAL TRUST   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/17/2011  

DOCUMENT NO.: 258148

 

BOOK: 313M

 

PAGE: 605

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4 LESS 5.25 ACRE IN SW4SW4

SECTION 12: NE4NE4, N2NW4, SW4NW4

                                  LSE-00849   SP-01   SHARON DEATON, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/15/2011  

DOCUMENT NO.: 258891

 

BOOK: 316M

 

PAGE: 174

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00850   SP-01   KATHRYN M. GAMBLE, A WIDOW
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/31/2011  

DOCUMENT NO.: 259055

 

BOOK: 316M

 

PAGE: 569

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00851   SP-01   ANTON C. HARRIS, JR., A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/1/2011  

DOCUMENT NO.: 258577

 

BOOK: 315M

 

PAGE: 127

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00852   SP-01   AMANDA HEGSTROM, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/9/2011  

DOCUMENT NO.: 259057

 

BOOK: 316M

 

PAGE: 573

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00853   SP-01   JENNIFER HEGSTROM PRIVIA,
A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/9/2011  

DOCUMENT NO.: 259059

 

BOOK: 316M

 

PAGE: 577

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00854   SP-01   ERICA HEGSTROM, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/9/2011  

DOCUMENT NO.: 258890

 

BOOK: 316M

 

PAGE: 172

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

 

 

 

 

LSE-00856   SP-01   JASON L. PALMER, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   7/1/2011  

DOCUMENT NO.: 259173

 

BOOK: 317M

 

PAGE: 45

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00857   SP-01   CHAD D. PALMER, A SINGLE
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/1/2011  

DOCUMENT NO.: 259058

 

BOOK: 316M

 

PAGE: 575

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00858   SP-01   RONDA S. PETERS, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/29/2011  

DOCUMENT NO.: 259174

 

BOOK: 317M

 

PAGE: 47

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00859   SP-01   EDWARD JAMES HEGSTROM, A
SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/9/2011  

DOCUMENT NO.: 258575

 

BOOK: 315M

 

PAGE: 135

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00860   SP-01   JOHN RUSSELL HEGSTROM, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/9/2011  

DOCUMENT NO.: 258740

 

BOOK: 315M

 

PAGE: 566

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00861   SP-01   MICHAEL WAYNE HEGSTROM, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/9/2011  

DOCUMENT NO.: 258574

 

BOOK: 315M

 

PAGE: 133

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00862   SP-01   ANN LOUISE HEGSTROM, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/9/2011  

DOCUMENT NO.: 258743

 

BOOK: 315M

 

PAGE: 572

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00863   SP-01   MARTIN G. MORANVILLE, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/8/2011  

DOCUMENT NO.: 258885

 

BOOK: 316M

 

PAGE: 162

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00864   SP-01   LYNN ANDERSON, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/15/2011  

DOCUMENT NO.: 259054

 

BOOK: 316M

 

PAGE: 567

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00865   SP-01   JULIE ELLEN HEGSTROM
BEYERINK, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/9/2011  

DOCUMENT NO.: 258882

 

BOOK: 316M

 

PAGE: 156

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

 

 

 

 

LSE-00866   SP-01   RUSSELL W. STARRY, TRUSTEE OF THE RUSSELL AND LEAH STARRY
LIVING TRUST 1992   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/1/2011  

DOCUMENT NO.: 259053

 

BOOK: 316M

 

PAGE: 563

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00867   SP-01   KRAIG BROWER, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/8/2011  

DOCUMENT NO.: 258572

 

BOOK: 315M

 

PAGE: 129

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00868   SP-01   RICHARD D. CHAPMAN, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/10/2011  

DOCUMENT NO.: 25884

 

BOOK: 316M

 

PAGE: 160

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00884   SP-01   RED CROWN ROYALTIES LLC
L33T-924458-09   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   8/1/2011  

DOCUMENT NO.: 259959

 

BOOK: 319M

 

PAGE: 466

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: NE4

                                  LSE-00885   SP-01   MARILYN LEISSLER, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/10/2011  

DOCUMENT NO.: 258742

 

BOOK: 315M

 

PAGE: 570

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00890   SP-01   MARILYN J. HAMMAN, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/10/2011  

DOCUMENT NO.: 259172

 

BOOK: 317M

 

PAGE: 43

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00891   SP-01   KEITH RIDNOUR, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/3/2011  

MEMORANDUM RECORDED AT

DOCUMENT NO.: 259769

 

BOOK: 319M

 

PAGE: 34

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00896   SP-01   GLORIA SELVOG, A/K/A
GLORIA J. SELVOG, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   7/18/2011  

DOCUMENT NO.: 259349

 

BOOK: 317M

 

PAGE: 430

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00899   SP-01   TRICIA L. PARKER SCANTLIN,
A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/9/2011  

DOCUMENT NO.: 258573

 

BOOK: 315M

 

PAGE: 131

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00909   SP-01   HOLLY DOWE, A MARRIED
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/1/2011  

DOCUMENT NO: 259348

BOOK:317M

PAGE: 428

 

TOWNSHIP 163 NORTH - RANGE 99 WEST

SECTION 7: LOTS 1, 2, E2NW4, NE4

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

 

 

 

 

LSE-00910   SP-01   J & L HUAPTMAN FAMILY PARTNERSHIP, A MONTANA GENERAL
PARTNERSHIP   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   9/21/2011  

DOCUMENT NO.: 260313

 

BOOK: 320M

 

PAGE: 403

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4 LESS 5.25 ACRE IN SW4SW4

SECTION 12: NE4NE4, N2NW4, SW4NW4

                                  LSE-00911   SP-01   CLELL MCGUIGAN, A WIDOWER
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/18/2011  

DOCUMENT NO.: 259575

 

BOOK: 318M

 

PAGE: 250

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00918   SP-01   GARY L. MORANVILLE, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/13/2011  

DOCUMENT NO.: 259576

 

BOOK: 318M

 

PAGE: 252

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: SW4

SECTION 12: NE4

                                  LSE-00921   SP-01   TOD G. MALECKAR, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   9/29/2011  

DOCUMENT NO.: 260465

 

BOOK: 321M

 

PAGE: 37

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 12: SE4

                                  LSE-00922   SP-01   JANET L. SKADELAND,
PERSONAL REPRESENTATIVE OF THE ESTATE OF DONN SKADELAND, DECEASED   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   9/29/2011  

DOCUMENT NO.: 260314

 

BOOK: 320M

 

PAGE: 405

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 12: SE4

                                  LSE-00923   SP-01   MARSHALL K. TANGEDAL, A
SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/31/2011  

DOCUMENT NO.: 262584

 

BOOK: 327M

 

PAGE: 360

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SEC 1: LOTS 1 (40.02), 2 (40.08), 3 (40.12), 4 (40.18), S2N2, SE4

SEC 11: SW4

                                  LSE-00926   SP-01   MURIELLE TANGEDAL, A WIDOW
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/28/2011  

DOCUMENT NO.: 260886

 

BOOK: 322M

 

PAGE: 229

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 4: LOTS 3 (39.81), 4 (39.61), SW4, W2SE4

SECTION 11: NW4

                                  LSE-00927   SP-01   MURIELLE TANGEDAL, A WIDOW
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/28/2011  

DOCUMENT NO.: 260885

 

BOOK: 322M

 

PAGE: 227

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 164 NORTH - RANGE 102 WEST

SEC 28: LOTS 1 (39.70), 2 (39.56), 3 (39.44), 4 (39.30)

SEC 33: NE4, W2, W2SE4

                                  LSE-00964   SP-01   ELEANOR T. STUCKEY,
TRUSTEE OF THE STUCKEY TRUST DATED NOVEMBER 4TH, 1991   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   10/31/2011  

DOCUMENT NO.: 261079

 

BOOK: 322M

 

PAGE: 605

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 4: LOTS 3 (39.81), 4 (39.61), SW4, W2SE4

SECTION 11: NW4

                                  LSE-00965   SP-01   ELEANOR T. STUCKEY,
TRUSTEE OF THE STUCKEY TRUST DATED NOVEMBER 4TH, 1991   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   10/31/2011  

DOCUMENT NO.: 261078

 

BOOK: 322M

 

PAGE: 603

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 164 NORTH - RANGE 102 WEST

SEC 28: LOTS 1 (39.70), 2 (39.56), 3 (39.44), 4 (39.30)

SEC 33: NE4, W2, W2SE4

 

 

 

 

LSE-00966   SP-01   ELIZABETH J. LIPPMANN ESSIG, A MARRIED WOMAN   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   9/19/2011  

DOCUMENT NO.: 260675

 

BOOK: 321M

 

PAGE: 498

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 12: N2NW4, SW4NW4

                                  LSE-00967   SP-01   ROMAN CATHOLIC BISHOP OF
THE DIOCESE OF GREAT FALLS-BILLINGS, MONTANA, FORMERLY THE DIOCESE OF GREAT
FALLS, MONTANA, A CORPORATION SOLE, FBO BILLINGS CATHOLIC SCHOOLS, BILLINGS,
MONTANA, FOR USE AND BENEFIT OF ST. FRANCES PRIMARY SCHOOL, FORMERLY HOLY ROSARY
PARISH SCHOOL, OUR LADY LOURDES PARISH, GREAT FALLS, MONTANA, FOR USE AND
BENEFIT OF ITS AFFILIATED SCHOOL, HOLY SPIRIT PARISH, FORMERLY KNOWN AS HOLY
FAMILY PARISH, GREAT FALLS, MONTANA, FOR USE AND BENEFIT OF ITS AFFILIATED
SCHOOL; AND BILLINGS CATHOLIC SCHOOLS FOUNDATION, FORMERLY THE BILLINGS AREA
CATHOLIC EDUCATION TRUST, ("BACET"), BILLINGS, MONTANA, FOR USE AND BENEFIT OF
THE BACET ENDOWMENT TRUST   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
10/3/2011  

DOCUMENT NO.: 260676

 

BOOK: 321M

 

PAGE: 500

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4 LESS 5.25 ACRE IN SW4SW4

                                  LSE-00973   SP-01   WILLISTON PROJECTS, INC  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   12/16/2011  

DOCUMENT NO.: 262076

 

BOOK: 325M

 

PAGE: 575

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

SECTION 12: NE4NE4, N2NW4, SW4NW4

                                  LSE-00974   SP-01   LINDA PETROLEUM COMPANY  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   12/16/2011  

DOCUMENT NO.: 262077

 

BOOK: 325M

 

PAGE: 578

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

SECTION 12: NE4NE4, N2NW4, SW4NW4

                                  LSE-00975   SP-01   JOHN R. LIPPMANN, A SINGLE
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/26/2011  

DOCUMENT NO.: 261620

 

BOOK: 324M

 

PAGE: 396

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 1: SE4

SECTION 12: NE4NE4, N2NW4, SW4NW4

                                  LSE-00976   SP-01   PHILLIP C. NEILSON, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/5/2011  

DOCUMENT NO.: 260879

 

BOOK: 322M

 

PAGE: 215

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: NE4

 

 

 

 

LSE-00984   SP-01   LEROY J. GREENSHIELDS AND PEGGY L. GREENSHIELDS, A/K/A PEGGY
GREENSHIELDS, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
11/23/2011  

DOCUMENT NO.: 261354

 

BOOK: 323M

 

PAGE: 492

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOTS 2, 3, 4, SW4NE4, S2NW4, W2SW4 LESS A 5.25 ACRE TRACT IN THE
SW4SW4, SE4

SECTION 5: LOTS 3, 4

SECTION 9: E2NW4 LESS A 2.06 ACRE TRACT IN THE NE4NW4

SECTION 12: SW4

                                  LSE-00985   SP-01   LEROY J. GREENSHIELDS AND
PEGGY L. GREENSHIELDS, A/K/A PEGGY GREENSHIELDS, HUSBAND AND WIFE   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/23/2011  

DOCUMENT NO.: 261353

 

BOOK: 323M

 

PAGE: 490

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: S2NW4, SW4

SECTION 33: SW4

SECTION 34: SE4

                                  LSE-00987   SP-01   CRAIG W. DENNIS, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/8/2011  

DOCUMENT NO.: 261823

 

BOOK: 325M

 

PAGE: 87

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: NE4

                                  LSE-00988   SP-01   ONNHI, INC   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   12/28/2011  

DOCUMENT NO.: 262078

 

BOOK: 325M

 

PAGE: 581

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 11: SE4

                                  LSE-00995   SP-01   WILLIAM A. DENNIS, A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/8/2011  

DOCUMENT NO.: 261824

 

BOOK: 325M

 

PAGE: 89

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: NE4

                                  LSE-00996   SP-01  

STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL
LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS

OG-12-00133

  AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA   2/7/2012  

DOCUMENT NO.: 268266

 

BOOK: 345M

 

PAGE: 126

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: SE4

                                  LSE-00997   SP-01  

STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL
LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS

OG-12-00134

  AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA   2/7/2012  

DOCUMENT NO.: 268268

 

BOOK: 345M

 

PAGE: 130

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: E2SW4

                                  LSE-00998   SP-01  

STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL
LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS

OG-12-00135

  AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA   2/7/2012  

DOCUMENT NO.: 268269

 

BOOK: 345M

 

PAGE: 132

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 5: LOTS 3 (39.54), 4 (39.64)

 

 

 

 

LSE-00999   SP-01  

STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL
LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS

OG-12-00136

  AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA   2/7/2012  

DOCUMENT NO.: 268270

 

BOOK: 345M

 

PAGE: 134

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: E2NW4

                                  LSE-01000   SP-01  

STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL
LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS

OG-12-00137

  AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA   2/7/2012  

DOCUMENT NO.: 268271

 

BOOK: 345M

 

PAGE: 136

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 11: SW4

                                  LSE-01021   SP-01   LUELLA M. BOSS, A WIDOW  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/21/2012  

DOCUMENT NO.: 263470

 

BOOK: 330M

 

PAGE: 250

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 10: N2

                                  LSE-01023   SP-01   BRP LLC   AMERICAN EAGLE
ENERGY CORPORATION   DIVIDE   NORTH DAKOTA   4/6/2012  

DOCUMENT NO.: 264473

 

BOOK: 333M

 

PAGE: 84

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 11: NW4

                                  LSE-01028   SP-01   JON WILTFONG   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/21/2012  

DOCUMENT NO.: 263225

 

BOOK: 329M

 

PAGE: 436

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

SECTION 10: N2

                                  LSE-01042   SP-01   AGRIBANK, FCB   MATT L.
LAWRENCE   DIVIDE   NORTH DAKOTA   5/31/2011  

DOCUMENT NO.: 258353

 

BOOK: 314M

 

PAGE: 413

 

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 34: N2NW4

                                  LSE-01043   SP-01   AGRIBANK, FCB   MATT L.
LAWRENCE   DIVIDE   NORTH DAKOTA   5/31/2011  

DOCUMENT NO.: 258354

 

BOOK: 314M

 

PAGE: 416

 

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 27: LOTS 5 (37.62), 6 (37.72), 7 (37.80), 8 (37.90)

                                  LSE-01056   SP-01   HERINGER/HERCO MINERALS,
LLC, A MONTANA LIMITED LIABILTY COMPANY   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   4/6/2012  

DOCUMENT NO.: 264808

 

BOOK: 334M

 

PAGE: 110

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 4: LOT 4 (39.32), SW4NW4, W2SW4 LESS 5.25 ACRE IN SW4SW4

                                  LSE-01071   SP-01   ALLEN L. KJOS AND ROSEMARY
KJOS, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
4/16/2012  

RE-RECORDED

DOCUMENT NO.: 267055

 

BOOK: 341M

 

PAGE: 174

 

DOCUMENT NO.: 263903

BOOK: 331M

PAGE: 289

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 10: N2

 

 

 

 

LSE-01075   SP-01   WILLIAM J. BROWN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   6/26/2012  

DOCUMENT NO.: 265382

 

BOOK: 335M

 

PAGE: 697

 

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 25: LOT 4 (39.49)

SECTION 26: LOTS 1 (39.47), 2 (39.45), 3 (39.43), 4 (39.41)

                                  LSE-01076   SP-01   DON NEGAARD   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/25/2012  

DOCUMENT NO.: 265022

 

BOOK: 334M

 

PAGE: 652

 

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 25: LOT 4 (39.49)

SECTION 26: LOTS 1 (39.47), 2 (39.45), 3 (39.43), 4 (39.41)

                                  LSE-01077   SP-01   JENNIFER L. HUNTER  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/25/2012  

DOCUMENT NO.: 265023

 

BOOK: 334M

 

PAGE: 654

 

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 25: LOT 4 (39.49)

SECTION 26: LOTS 1 (39.47), 2 (39.45), 3 (39.43), 4 (39.41)

                                  LSE-01078   SP-01   SHELLY A. THOMPSON, F/K/A
SHELLY A. TANGEDAL AND CRAIG A. THOMPSON, INDIVIDUALLY AS HER HUSBAND   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/9/2012  

DOCUMENT NO.: 265383

 

BOOK: 335M

 

PAGE: 699

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 1: SW4

SECTION 2: LOTS 1 (40.24), 2 (40.32), 3 (40.40), 4 (40.48), S2N2, SE4

                                  LSE-01079   SP-01   TIM METZ, A SINGLE MAN  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/22/2012  

DOCUMENT NO.: 265025

 

BOOK: 334M

 

PAGE: 658

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: NE4

                                  LSE-01080   SP-01   MHM RESOURCES LP   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/6/2012  

MEMORANDUM OF OIL AND GAS LEASE

DOCUMENT NO.: 265994

 

BOOK: 338M

 

PAGE: 79

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 33: SE4

                                  LSE-01081   SP-01   RICHARD C. TANGEDAL,
TRUSTEE OF THE TANGEDAL FAMILY LIVING TRUST, DATED MARCH 18, 1999   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/17/2012  

DOCUMENT NO.: 265614

 

BOOK: 336M

 

PAGE: 546

 

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 33: W2SE4

                                  LSE-01082   SP-01   NORMAN TANGEDAL, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/17/2012  

DOCUMENT NO.: 265616

 

BOOK: 336M

 

PAGE: 550

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 4: LOTS 3 (39.81), 4 (39.61), SW4, W2SE4

SECTION 11: NW4

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 28: LOTS 1 (39.70), 2 (39.56), 3 (39.44), 4 (39.30)

SECTION 33: NE4, W2, W2SE4

                                  LSE-01086   SP-01   CHARLES A. BRINK, JR., A
MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/15/2012  

DOCUMENT NO.: 265024

 

BOOK: 334M

 

PAGE: 656

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 28: LOTS 3 (38.37), 4 (38.53)

SECTION 29: LOTS 1 (38.70), 5 (37.08), 6 (37.28), 7 (37.48)

SECTION 32: NE4, N2NW4

 

 

 

 

LSE-01087   SP-01   JOHN R. MORAN, JR., MARGARET L. TOAL AND WELLS FARGO BANK,
N.A. FORMERLY KNOWN AS FIRST INTERSTATE BANK OF DENVER, AS TRUSTEES OF THE TRUST
FOR THE HILL FOUNDATION   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/25/2012  

DOCUMENT NO.: 265609

 

BOOK: 336M

 

PAGE: 532

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: S2

SECTION 5: S2

SECTION 10: N2

                                  LSE-01088   SP-01   BARBARA BARGSTEN, A SINGLE
WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/17/2012  

DOCUMENT NO.: 264624

 

BOOK: 333M

 

PAGE: 420

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 33: SE4

SECTION 34: SW4

                                  LSE-01090   SP-01   ONNHI, INC   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/6/2012  

DOCUMENT NO.: 264414

 

BOOK: 332M

 

PAGE: 642

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 9: NE4

                                  LSE-01092   SP-01  

UNITED STATES DEPARTMENT OF INTERIOR

BUREAU OF LAND MANAGEMENT

NDM 96119

  BOBBY L. JARRETT   DIVIDE   NORTH DAKOTA   11/1/2006  

DOCUMENT NO.: 269507

BOOK: 348M

PAGE: 619

 

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 27: A 60 FOOT STRIP ALONG THE US CANADA BORDER ADJACENT TO LOTS 5, 6, 7,
8 CONTAINING 7.28 ACRES

SECTION 28: A 60 FOOT STRIP ALONG THE U.S. CANADA BORDER ADJACENT TO LOT 5
CONTAINING 1.82 ACRES

                                  LSE-01093   SP-01  

UNITED STATES DEPARTMENT OF INTERIOR

BUREAU OF LAND MANAGEMENT

NDM 96120

  BOBBY L. JARRETT   DIVIDE   NORTH DAKOTA   11/1/2006  

DOCUMENT NO.: 269509

BOOK: 348M

PAGE: 629

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: A 60 FOOT STRIP ALONG THE U.S. CANADA BORDER ADJACENT TO LOTS 5, 6,
7, 8 CONTAINING 7.28 ACRES

SECTION 27: A 60 FOOT STRIP ALONG THE U.S. CANADA BORDER ADJACENT TO LOTS 5, 6,
7, 8 CONTAINING 7.28 ACRES

SECTION 28: A 60 FOOT STRIP ALONG THE U.S. CANADA BORDER ADJACENT TO LOT 5
CONTAINING 1.82 ACRES

SECTION 29: A 60 FOOT STRIP ALONG THE U.S. CANADA BORDER ADJACENT TO LOT 5, 6, 7
CONTAINING 5.46 ACRES

                                  LSE-01096   SP-01   ONNHI, INC   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/17/2012  

DOCUMENT NO: 265876

BOOK: 337M

PAGE: 442

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 33: SE4

SECTION 34: SW4

                                  LSE-01097   SP-01   ROBERT PERRY BROWN  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/26/2012  

DOCUMENT NO.:

265380

BOOK:

335M

PAGE: 693

 

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 25: LOT 4 (39.49)

SECTION 26: LOTS 1 (39.47), 2 (39.45), 3 (39.43), 4 (39.41)

 

 

 

 

LSE-01098   SP-01   PATRICIA A. TANGEDAL, INDIVIDUALLY AND AS SOLE HEIR OF
DONALD K. TANGEDAL, A/K/A DONALD TANGEDAL   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   7/17/2012  

DOCUMENT NO.:

265610

BOOK:

336M

PAGE: 538

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 1: SW4

SECTION 2: LOTS 1 (40.24), 2 (40.32), 3 (40.40), 4 (40.48), S2N2, SE4 LESS A
1.00 ACRE TRACT

SECTION 4: LOTS 3 (39.81), 4 (39.61), SW4, W2SE4

SECTION 11: NW4

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 28: LOTS 1 (39.70), 2 (39.56), 3 (39.44), 4 (39.30)

SECTION 33: NE4, W2, W2SE4

                                  LSE-01099   SP-01   MURIELLE TANGEDAL, A WIDOW
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/13/2012  

DOCUMENT NO.:

265612

BOOK:

336M

PAGE: 542

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 1: SW4

SECTION 2: LOTS 1 (40.24), 2 (40.32), 3 (40.40), 4 (40.48), S2N2, SE4 LESS A
1.00 ACRE TRACT

                                  LSE-01100   SP-01   MARSHALL K. TANGEDAL, A
SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/13/2012  

DOCUMENT NO.: 265613

 

BOOK: 336M

 

PAGE: 544

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 1: SW4

SECTION 2: LOTS 1 (40.24), 2 (40.32), 3 (40.40), 4 (40.48), S2N2, SE4 LESS A
1.00 ACRE TRACT

                                  LSE-01101   SP-01   ELTON TANGEDAL, A MARRIED
MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/17/2012  

DOCUMENT NO.: 265621

 

BOOK: 336M

 

PAGE: 560

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 4: LOTS 3 (39.81), 4 (39.61), SW4, W2SE4

SECTION 11: NW4

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 28: LOTS 1 (39.70), 2 (39.56), 3 (39.44), 4 (39.30)

SECTION 33: W2SE4, NE4, W2

                                  LSE-01109   SP-01   DEWITT TOWNSHIP   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/22/2012  

DOCUMENT NO.: 265611

 

BOOK: 336M

 

PAGE: 540

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: A 1.10 ACRE TRACT LOCATED WITHIN THE SE4NE4 OF SAID SECTION, AS
DESCRIBED BY METES & BOUNDS IN THAT CERTAIN QUITCLAIM DEED DATED FEBRUARY 21,
1934, RECORDED IN BOOK 34, PAGE 270, FROM CHRISTIAN STRAND & ULDRIKKA STRAND TO
DEWITT TOWNSHIP, STATE OF NORTH DAKOTA

SECTION 2: A 1.60 ACRE TRACT LOCATED WITHIN THE NE4SE4 OF SAID SECTION, AS
DESCRIBED BY METES & BOUNDS IN THAT CERTAIN QUITCLAIM DEED DATED FEBRUARY 21,
1934, RECORDED IN BOOK 34, PAGE 270, FROM CHRISTIAN STRAND & ULDRIKKA STRAND TO
DEWITT TOWNSHIP, STATE OF NORTH DAKOTA

                                  LSE-01110   SP-01   RICHARD C. TANGEDAL,
TRUSTEE OF THE TANGEDAL FAMILY LIVING TRUST, DATED MARCH 18, 1999   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   8/28/2012  

DOCUMENT NO.: 266094

 

BOOK: 338M

PAGE: 335

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 4: SW4 W2SE4 LOTS 3 (39.81), 4 (39.61)

SECTION 11: NW4

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 28: LOTS 1 (39.70), 2 (39.56), 3 (39.44), 4 (39.30)

SECTION 33: NE4, W2

                                  LSE-01111   SP-01   SHELLY A. THOMPSON, F/K/A
SHELLY A. TANGEDAL AND CRAIG A. THOMPSON, INDIVIDUALLY AS HER HUSBAND   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/9/2012  

DOCUMENT NO.:

265384

BOOK:

335M

PAGE: 701

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 1: LOTS 1 (40.02), 2 (40.08), 3 (40.12), 4 (40.18), S2N2, SE4

 

 

 

 

LSE-01123   SP-01   IRENE L. PEDERSON, A SINGLE WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   8/3/2012  

DOCUMENT NO.:

265877

BOOK:

337M

PAGE: 444

 

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 33: E2SE4

                                  LSE-01124   SP-01   BEVERLY J. PEDERSON, A
SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   8/3/2012  

DOCUMENT NO.:

265993

BOOK:

338M

PAGE: 77

 

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 33: E2SE4

                                  LSE-01140   SP-01  

STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL
LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS

OG-12-01072

  AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA   8/7/2012  

DOCUMENT NO.: 266312

 

BOOK: 339M

 

PAGE: 134

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 11: RIPARIAN ACREAGE IN SE4 ATTRIBUTABLE TO SECTION 12

                                  LSE-01141   SP-01  

STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL
LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS

OG-12-01074

  AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA   8/7/2012  

DOCUMENT NO.: 266313

 

BOOK: 339M

 

PAGE: 136

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 12: RIPARIAN ACREAGE IN SW4

                                  LSE-01142   SP-01  

STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL
LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS

OG-12-01073

  AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA   8/7/2012  

DOCUMENT NO.: 266332

 

BOOK: 339M

 

PAGE: 175

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 12: LOT 1, NW4SW4, E2SW4

                                  LSE-01143   SP-01  

STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL
LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS

OG-12-01099

  AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA   8/7/2012  

DOCUMENT NO.: 266314

 

BOOK: 339M

 

PAGE: 138

 

TOWNSHIP 164 NORTH - RANGE 102 WEST

SECTION 35: SE4

                                  LSE-01144   SP-01  

STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL
LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS

OG-12-01070

  AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA   8/7/2012  

DOCUMENT NO.: 266310

 

BOOK: 339M

 

PAGE: 130

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 2: SE4 LESS A 1.00 ACRE TRACT IN THE SW4SE4

                                  LSE-01145   SP-01  

STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL
LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS

OG-12-01071

  AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA   8/7/2012  

DOCUMENT NO.: 266311

 

BOOK: 339M

 

PAGE: 132

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 11: NW4

 

 

 

 

LSE-01147   SP-01   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND
SCHOOL LANDS OG-08-00724   SUNDANCE OIL & GAS, LLC   DIVIDE   NORTH DAKOTA  
8/5/2008  

DOCUMENT NO.: 241682

 

BOOK: 261M

 

PAGE: 281

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 36: NE4

                                  LSE-01148   SP-01   STATE OF NORTH DAKOTA
ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND ITS AGENT,
THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS OG-08-00725   SUNDANCE OIL &
GAS, LLC   DIVIDE   NORTH DAKOTA   8/5/2008  

DOCUMENT NO.: 241683

 

BOOK: 261M

 

PAGE: 283

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 36: NW4

                                  LSE-01149   SP-01   STATE OF NORTH DAKOTA
ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND ITS AGENT,
THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS OG-08-00726   SUNDANCE OIL &
GAS, LLC   DIVIDE   NORTH DAKOTA   8/5/2008  

DOCUMENT NO.: 241683

 

BOOK: 261M

 

PAGE: 285

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 36: SE4

                                  LSE-01150   SP-01   STATE OF NORTH DAKOTA
ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND ITS AGENT,
THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS OG-08-00727   SUNDANCE OIL &
GAS, LLC   DIVIDE   NORTH DAKOTA   8/5/2008  

DOCUMENT NO.: 241685

 

BOOK: 261M

 

PAGE: 287

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 36: SW4

                                  LSE-01151   SP-01   KENT COPLAN AND ROBERTA
COPLAN, MARK COPLAN AND JANICE COPLAN, & LINDA FULLER AND JUDD FULLER,
INDIVIDUALLY AND AS HUSBANDS AND WIVES   SUNDANCE OIL & GAS, LLC   DIVIDE  
NORTH DAKOTA   10/20/2008  

DOCUMENT NO.: 243752

 

BOOK: 267M

 

PAGE: 153

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.37), 4 (39.31), S2N2

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: LOTS 7 (35.53), 8 (35.67)

SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)

SECTION 32: SE4

SECTION 34: NE4, E2NW4

SECTION 35: NW4

                                  LSE-01256   SP-01   RED CROWN ROYALTIES LLC
L33T-924459-26   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA   4/1/2012  

DOCUMENT NO.: 263632

 

BOOK: 330M

 

PAGE: 587

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 25: LOTS 5, 6

                                  LSE-01282   SP-01   RED CROWN ROYALTIES LLC
L33T-924459-25   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA   4/1/2012  

DOCUMENT NO.: 263631

 

BOOK: 330M

 

PAGE: 584

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 25: LOTS 1, 2, 3, 4

                                  LSE-01290   SP-01   RED CROWN ROYALTIES LLC
L33T-924457-32   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA   4/1/2012  

DOCUMENT NO.: 263633

 

BOOK: 330M

 

PAGE: 590

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 32: SE4

 

 

 

 

LSE-01297   SP-01   CHARLES M. LUSK III, ATTORNEY-IN-FACT FOR URSULA G. LUSK, A
MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/23/2012  

DOCUMENT NO.: 267949

 

BOOK: 344M

 

PAGE: 235

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: LOTS 7 (35.53), 8 (35.67)

SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)

SECTION 34: NE4, E2NW4

SECTION 35: W2

                                  LSE-01323   SP-01   SHELLY A. THOMPSON AND
CRAIG A. THOMPSON, INDIVIDUALLY AND AS HUSBAND AND WIFE   DIAMOND RESOURCES CO.
  DIVIDE   NORTH DAKOTA   8/28/2012  

DOCUMENT NO.:

266621

BOOK:

340M

PAGE: 5

 

TOWNSHIP 163 NORTH - RANGE 102 WEST

SECTION 11: SW4

                                  LSE-01325   SP-01  

STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL
LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS

OG-10-02231

  TRANSCONTINENTAL OIL COMPANY   DIVIDE   NORTH DAKOTA   8/5/2008  

DOCUMENT NO.: NR

BOOK:

NR

PAGE: NR

 

TOWNSHIP 163 NORTH - RANGE 101 WEST

SECTION 2: S2NW4, LOTS 3, 4, LESS SCHOOL SITE

                                  LSE-01329   SP-01   RED CROWN ROYALTIES LLC
L33T-925223-34   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA   4/1/2012  

DOCUMENT NO.: 263635

 

BOOK: 330M

 

PAGE: 596

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 34: SW4

                                  LSE-01330   SP-01   RED CROWN ROYALTIES LLC
L33T-925223-33   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA   4/1/2012  

DOCUMENT NO.: 263634

 

BOOK: 330M

 

PAGE: 593

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 33: SE4

                                  LSE-01358   SP-01   MARSHALL C. HARRISON,
A/K/A MARSHALL CHASE HARRISON, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   11/28/2012  

DOCUMENT NO.:

268355

BOOK:

345M

PAGE: 290

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: LOTS 7 (35.53), 8 (35.67)

SECTION 27: LOTS 5 (35.79), 6 (35.91), 7 (36.01)

SECTION 34: E2NW4, NE4

SECTION 35: W2

                                  LSE-01414   SP-01   AGRIBANK, FBC LEASE NO.
20771   BAYTEX ENERGY USA, LTD.   DIVIDE   NORTH DAKOTA   11/12/2009  

DOCUMENT NO.: 246719

BOOK: 275M

PAGE: 409

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 34: SE4

                                  LSE-01417   SP-01   STEVEN LANE HARRISON, JR.
  DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   12/5/2012  

DOCUMENT NO: 268809

BOOK: 346

PAGE: 608

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 26: LOTS 7, 8

SECTION 27: LOTS 5, 6, 7

SECTION 34: NE4, E2NW4

SECTION 35: W2

                                  LSE-01426   SP-01   JOHN W. HAWKINSON,
ATTORNEY-IN-FACT FOR WILLIAM J. HAWKINSON, A MARRIED MAN   DIAMOND RESOURCES CO.
  DIVIDE   NORTH DAKOTA   1/22/2013  

DOCUMENT NO: 269455

BOOK: 348

PAGE: 486

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 33: SE4

                                  LSE-01457   SP-01   MHM RESOURCES LP   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   8/2/2012  

DOCUMENT NO.: 266517

BOOK: 339M

PAGE: 519

 

TOWNSHIP 164 NORTH - RANGE 101 WEST

SECTION 34: SW4

                                  LSE-01458   SP-01   IVAN PEDERSON, TRUSTEE OF
THE IVAN PEDERSON TRUST   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
1/7/2011  

DOCUMENT NO.: 255884

BOOK: 306M

PAGE: 138

 

TOWNSHIP 163 NORTH - RANGE 100 WEST

SECTION 9: N2

 

End of Part I

 

 

 



 

Part II

American Eagle Energy Corporation - 50% and USG Properties Bakken I, LLC - 50%

 

LEASE   PROSPECT
CODE   LESSOR   LESSEE   County   State   LEASE
DATE   RECORDING
INFORMATION   DESCRIPTION                                   LSE-00026   WS-02  
BETTY A. ALBERT AND FORD ALBERT, WIFE AND HUSBAND   JAMES P. DESJARLAIS   DIVIDE
  NORTH DAKOTA   8/25/2008   DOCUMENT NO.: 242917

BOOK: 264M

PAGE: 649   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS:
TOWNSHIP 161 NORTH - RANGE 101 WEST
SECTION 1:  LOTS 3 (40.25), 4 (40.35), S2NW4
SECTION 3: NW4SW4
SECTION 4: SW4SW4
SECTION 9: NW4NW4, NE4NE4
SECTION 23: N2NW4
TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 19:  LOTS 3 (38.25), 4 (38.35), E2SW4
TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 26: N2NW4                                   LSE-00027   WS-03   LORIE
ANN HAUGEN-ALFELD, FKA LORI ANN HAUGEN, A MARRIED WOMAN   DIAMOND RESOURCES CO.
  DIVIDE   NORTH DAKOTA   9/13/2012   DOCUMENT NO: 267437
BOOK: 342M
PAGE: 376   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19: LOTS 2, 3, 4, S2NE4, SE4NW4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1, NE4, NE4NW4, N2SE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25: NE4, N2NW4, SE4NW4                                   LSE-00047  
WS-IN   MAVIS BALE, AKA MAVIS L. BALE, A WIDOW   ROVER RESOURCES, INC.   DIVIDE
  NORTH DAKOTA   7/27/2012; eff: 8/10/2013   DOCUMENT NO.: 265874
BOOK: 337M

PAGE: 438   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 35: S2SW4                                   LSE-00050   WS-IN   GLENNY
C. BERVIK, AKA GLENNY  BERVIK, A WIDOW   ROVER RESOURCES, INC.   DIVIDE   NORTH
DAKOTA   8/20/2008   DOCUMENT NO.: 243045

BOOK: 265M

PAGE: 105   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 30:  LOTS 2 (35.85), 3 (35.91), 4 (35.97), SE4NW4, E2SW4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 24: NW4                                   LSE-00053   WS-03   PEGGY L.
BOWMAN, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
9/13/2012   DOCUMENT NO: 367320
BOOK: 342M
PAGE: 70   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19: LOTS 2, 3, 4, S2NE4, SE4NE4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1, NE4, NE4NW4, N2SE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25: NE4, N2NW4, SE4NW4                                   LSE-00055  
WS-IN   RHONDA BRAMBLE, AKA RHODA L. BRAMBLE, A SINGLE WOMAN   ROVER RESOURCES,
INC.   DIVIDE   NORTH DAKOTA   8/10/2008   DOCUMENT NO.: 241822

BOOK: 261M

PAGE: 621   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 35: S2SW4

 

 

 

 

LSE-00057   WS-IN   ALISHA E. BROTHERS, A WIDOW   ROVER RESOURCES, INC.   DIVIDE
  NORTH DAKOTA   7/5/2012; eff: 6/3/2013   DOCUMENT NO.: 265360
BOOK: 335M

PAGE: 653   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: SE4                                   LSE-00059   WS-IN   JACKIE M.
BROWN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/24/2008   DOCUMENT NO.: 242636

BOOK: 263M

PAGE: 691   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00061   WS-IN   TRACY
CHRISTENSEN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/24/2008   DOCUMENT NO.: 242635

BOOK: 263M

PAGE: 688   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00062   WS-02;   REGGIE L.
CHRISTIAN, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/30/2008   DOCUMENT NO.: 242408

BOOK: 263M

PAGE: 211   TOWNSHIP 161 NORTH - RANGE 102 WEST
SECTION 5: LOTS 1 (40.18), 2 (40.12), S2NE4
TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 33: SW4                                   LSE-00063   WS-IN   PAMELA
CRONE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/24/2008   DOCUMENT NO.: 242633

BOOK: 263M

PAGE: 682   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00064   WS-02   MARVIN L.
DAHL AND TERESA F. DAHL, TRUSTEES UNDER THE PROVISIONS OF A TRUST AGREEMENT
DATED THE 29TH OF APRIL, 2004 BETWEEN MARVIN L. DAHL AND TERESA F. DAHL,
TRUSTORS AND MARVIN L. DAHL AND TERESA F. DAHL, TRUSTEES   ROVER RESOURCES, INC.
  DIVIDE   NORTH DAKOTA   9/11/2008   DOCUMENT NO.: 242956

BOOK: 264M

PAGE: 749   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 33: NW4
SECTION 34: N2N2                                   LSE-00065   WS-IN   RUBY J.
DECKER AND LEON DECKER, HER HUSBAND   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   6/28/2012   DOCUMENT NO.: 265363
BOOK: 335M

PAGE: 659   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4

 

 

 

 

LSE-00071   WS-IN   DANNY EKNESS AND JULIE EKNESS, HUSBAND AND WIFE   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   6/27/2012; eff: 7/30/2013   DOCUMENT
NO.: 265631
BOOK: 336M

PAGE: 580   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 6: LOTS 1 (39.72), 2 (39.81), S2NE4, SE4                                
  LSE-00072   WS-IN   MURRAY D. EKNESS AND ILEAH EKNESS   ROVER RESOURCES, INC.
  DIVIDE   NORTH DAKOTA   6/27/2012; eff: 7/30/2013   DOCUMENT NO.: 265622
BOOK: 336M

PAGE: 562   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 6: LOTS 1 (39.72), 2 (39.81), S2NE4, SE4                                
  LSE-00073   WS-IN   BRIAN J. ELM, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/27/2008  
DOCUMENT NO.: 241825

BOOK: 261M

PAGE: 627   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 7: E2SW4, SE4
SECTION 8: SW4SW4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 12: SW4
SECTION 13: N2
SECTION 14: E2NE4                                   LSE-00077   WS-IN   SHARON
FORINASH, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   7/27/2012; eff: 8/7/2013   DOCUMENT
NO.: 265986
BOOK: 338M

PAGE: 63   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 12: W2, SE4                                   LSE-00078   WS-IN   SHARON
FORINASH, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/11/2008   DOCUMENT NO.: 242138

BOOK: 262M

PAGE: 414   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 3 (34.85), 4 (34.93), E2SW4
SECTION 17: N2NW4, S2SW4, E2
SECTION 18: NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00079   WS-IN   FREUND &
FAMILY LIMITED PARTNERSHIP L.L.L.P., AN ARIZONA LLP   ROVER RESOURCES, INC.  
DIVIDE   NORTH DAKOTA   8/22/2008   DOCUMENT NO.: 242643

BOOK: 263M

PAGE: 711   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 14: NW4, N2SW4
SECTION 26: N2SE4                                   LSE-00080   WS-IN   PAULINE
J. FREUND, A WIDOW   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/5/2008  
DOCUMENT NO.: 242646

BOOK: 263M

PAGE: 717   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4
SECTION 27: NE4                                   LSE-00082   WS-IN   ADRIENNE
GIBSON, A SINGLE WOMAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
9/24/2008   DOCUMENT NO.: 243043

BOOK: 265M

PAGE: 100   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00085   WS-IN   JOSEPH T.
GOLONKA AND RITA E. GOLONKA, HUSBAND AND WIFE   ROVER RESOURCES, INC.   DIVIDE  
NORTH DAKOTA   8/27/2008   DOCUMENT NO.: 241984

BOOK: 262M

PAGE: 167   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6: SE4

 

 

 

 

LSE-00087   WS-IN   MARTHA M. GORDON, TRUSTEE OF THE GORDON FAMILY TRUST DATED
JUNE 10, 1997   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/28/2012  
DOCUMENT NO.: 265365
BOOK: 335M
PAGE: 663   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00093   WS-02;
WS-03;   CLINTON HAMMER, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
  ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/30/2008   DOCUMENT NO.:
242135

BOOK: 262M

PAGE: 406   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 3: LOTS 3 (40.29), 4 (40.31), S2NW4
SECTION 4: SW4NW4, NW4SW4
SECTION 5:  LOTS 1 (40.12), 2 (40.02), 3 (39.94), 4 (39.84) S2N2
SECTION 6: LOT 1 (39.82), SE4NE4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 32: NW4SW4
SECTION 33: SE4                                   LSE-00104   WS-03   AGNES
CUEVAS HARSBARGER, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/29/2012   DOCUMENT NO: 265629
BOOK: 336M
PAGE: 576   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NE4                                   LSE-00105   WS-IN   DIANE
HARSHBARGER, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/28/2012
  DOCUMENT NO.: 265367
BOOK: 335M
PAGE: 667   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NE4                                   LSE-00106   WS-IN   DORIS
HARSHBARGER, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE OF THE ESTATE OF DAVID
H. HARSHBARGER, DECEASED   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/28/2012   DOCUMENT NO.: 265364
BOOK: 335M
PAGE: 661   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00107   WS-IN   EARL
HARSHBARGER AND RUTH HARSHBARGER, HUSBAND AND WIFE   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/28/2012   DOCUMENT NO.: 265623
BOOK: 336M
PAGE: 564   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00108   WS-IN   ELLIS
HARSHBARGER AND DAWN HARSHBARGER, HUSBAND AND WIFE   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/28/2012   DOCUMENT NO.: 265362
BOOK: 335M
PAGE: 657   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00109   WS-IN   GLORIA L.
HARSHBARGER, A WIDOW, AS LAWFUL SUCCESSOR OF WILLIAM LEE HARSHBARGER   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/29/2012   DOCUMENT NO.: 265652
BOOK: 336M
PAGE: 622   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NE4

 

 

 

 

LSE-00110   WS-IN   IVAN HARSHBARGER AND KARLA HARSHBARGER, HUSBAND AND WIFE  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/28/2012   DOCUMENT NO.: 265366
BOOK: 335M
PAGE: 665   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00111   WS-IN   LARRY D.
HARSHBARGER AND ROSELLA HARSHBARGER, HUSBAND AND WIFE   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/28/2012   DOCUMENT NO.: 265627
BOOK: 336M
PAGE: 572   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00112   WS-03   LEWIS W.
HARSHBARGER, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/28/2012   DOCUMENT NO: 265372
BOOK: 335M
PAGE: 677   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NE4                                   LSE-00114   WS-03   RALPH
HARSHBARGER AND EVELYN, HARSHBARGER, HUSBAND AND WIFE   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   7/12/2012   DOCUMENT NO.: 265374
BOOK: 335M
PAGE: 681   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NE4                                   LSE-00121   WS-03   KIM JAY
HAUGEN AND SHARON HAUGEN, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   9/13/2012   DOCUMENT NO: 267438
BOOK: 342M
PAGE: 382   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19:  LOTS 2 (35.54), 3 (35.62), 4 (35.72), S2NE4, SE4NW4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1 (35.79), NE4, NE4NW4, N2SE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25:   NE4, N2NW4, SE4NW4                                   LSE-00125  
WS-03   VERN HAUGEN, AKA VERN W HAUGEN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   9/13/2012   DOCUMENT NO: 267045
BOOK: 341M
PAGE: 150   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19:  LOTS 2 (35.54), 3 (35.62), 4 (35.72), S2NE4, SE4NW4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1 (35.79), NE4, NE4NW4, N2SE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25:   NE4, N2NW4, SE4NW4                                   LSE-00128  
WS-IN   HAROLD SCOTT HAYS, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE
PROPERTY   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/20/2008   DOCUMENT
NO.: 241974

BOOK: 262M

PAGE: 141   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NE4

 

 

 

 

LSE-00131   WS-IN   DONALD HERMAN, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   10/3/2008  
DOCUMENT NO.: 242626

BOOK: 263M

PAGE: 661   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6: LOT 4 (36.26)
SECTION 7: NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 1 (39.94), 2 (39.82), SW4NE4, S2
SECTION 11: N2
SECTION 12: NW4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 33: SW4, S2NE4
SECTION 34: S2NW4                                   LSE-00132   WS-IN   GERALD
HERMAN, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   10/3/2008   DOCUMENT NO.: 242399

BOOK: 263M

PAGE: 187   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6: LOT 4 (36.26)
SECTION 7: NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 1 (39.94), 2 (39.82), SW4NE4, S2
SECTION 11: N2
SECTION 12: NW4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 33: SW4, S2NE4
SECTION 34: S2NW4                                   LSE-00133   WS-IN   JAMES L.
HERMAN, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   10/3/2008   DOCUMENT NO.: 242625

BOOK: 263M

PAGE: 658   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6: LOT 4 (36.26)
SECTION 7: NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 1 (39.94), 2 (39.82), SW4NE4, SE4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 33: SW4, S2NE4
SECTION 34: S2NW4                                   LSE-00134   WS-IN   RICHARD
A. HERMAN, A MARRIED MAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
10/3/2008   DOCUMENT NO.: 242627

BOOK: 263M

PAGE: 664   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6: LOT 4 (36.26)
SECTION 7: NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 1 (39.94), 2 (39.82), SW4NE4, SE4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 33: SW4, S2NE4
SECTION 34: S2NW4                                   LSE-00135   WS-02;
WS-03;   WAYNE A. HERMAN AND  ARLETTA J. HERMAN, HUSBAND AND WIFE   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   7/10/2012; eff: 7/30/2013   DOCUMENT
NO.: 268359

BOOK: 345M

PAGE: 304   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 3: NW4SW4
SECTION 4: LOTS 1 (40.30), 2 (40.26), 3 (40.22), 4 (40.18), SE4NW4, S2NE4,
NE4SW4, N2SE4
SECTION 6: LOT 4 (36.26)
SECTION 7: NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 1 (39.94), 2 (39.82), SW4NE4, SE4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 33: SW4, S2NE4
SECTION 34: S2NW4

 

 

 

 

LSE-00140   WS-02   ANNA MARIE HUESERS, A WIDOW   ROVER RESOURCES, INC.   DIVIDE
  NORTH DAKOTA   7/25/2012; eff: 7/29/2013   DOCUMENT NO.: 265655
BOOK: 336M

PAGE: 628   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 25: NE4
SECTION 12: SW4 LYING WEST OF THE SOO LINE RAILROAD ROW                        
          LSE-00145   WS-IN   DORIS JACOBSON, A WIDOW   ROVER RESOURCES, INC.  
DIVIDE   NORTH DAKOTA   7/30/2012; eff: 8/7/2013   DOCUMENT NO.: 265984

BOOK: 338M

PAGE: 59   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 12: W2, SE4                                   LSE-00146   WS-IN   DORIS
JACOBSON, AKA DORIS JACOBSEN, A WIDOW   ROVER RESOURCES, INC.   DIVIDE   NORTH
DAKOTA   9/11/2008   DOCUMENT NO.: 242140

BOOK: 262M

PAGE: 420   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 3 (34.85), 4 (34.93), E2SW4
SECTION 17: N2NW4, S2SW4, E2
SECTION 18: NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00147   WS-03   DEBRA S.
JAMES, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
9/13/2012   DOCUMENT NO: 267168
BOOK: 341M
PAGE: 411   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19:  LOTS 2 (35.54), 3 (35.62), 4 (35.72), S2NE4, SE4NW4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1 (35.79), NE4, NE4NW4, N2SE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25: NE4, N2NW4, SE4NW4                                   LSE-00149  
WS-IN   CLINTON N. JENSEN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
8/30/2008   DOCUMENT NO.: 242411

BOOK: 263M

PAGE: 218   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 25: E2                                   LSE-00150   WS-03   LOLA MAE
JENSEN, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
9/13/2012   DOCUMENT NO: 267169
BOOK: 341M
PAGE: 416   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19:  LOTS 2 (35.54), 3 (35.62), 4 (35.72), S2NE4, SE4NW4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1 (35.79), NE4, NE4NW4, N2SE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25: NE4, N2NW4, SE4NW4

 

 

 

 

LSE-00152   WS-03   FAYE LYNN JOHNSON AND RICHARD D. JOHNSON, HER HUSBAND  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   9/13/2012   DOCUMENT NO: 267167
BOOK: 341M
PAGE: 405   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19:  LOTS 2 (35.54), 3 (35.62), 4 (35.72), S2NE4, SE4NW4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1 (35.79), NE4, NE4NW4, N2SE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25: NE4, N2NW4, SE4NW4                                   LSE-00156  
WS-IN   CLAUDE D. KASEMAN AND DONNA KASEMAN, HUSBAND AND WIFE   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/2/2012   DOCUMENT NO.: 265634
BOOK: 336M
PAGE: 586   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 15: SW4                                   LSE-00157   WS-02;   SHERRI R.
KEGLEY, A SINGLE WOMAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
8/30/2008   DOCUMENT NO.: 242409

BOOK: 263M

PAGE: 213   TOWNSHIP 161 NORTH - RANGE 102 WEST
SECTION 5: LOTS 1 (40.18), 2 (40.12), S2NE4
TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 33: SW4                                   LSE-00160   WS-IN   DIANNE L.
KRAFT, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   10/1/2008   DOCUMENT NO.: 242634

BOOK: 263M

PAGE: 685   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00161   WS-02   MARLA
KULIG   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/18/2008   DOCUMENT
NO.: 242644

BOOK: 263M

PAGE: 713   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 25: NW4
SECTION 33: NE4                                   LSE-00167   WS-IN   ELIZABETH
J. LOWE-MOORE, A WIDOW   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
7/27/2012; eff: 8/7/2013   DOCUMENT NO.: 265990

BOOK: 338M

PAGE: 71   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 12: W2, SE4                                   LSE-00168   WS-IN  
ELIZABETH J. LOWE-MOORE, AKA BETH MOORE, AKA ELIZABETH MOORE, A WIDOW   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/11/2008   DOCUMENT NO.: 242139

BOOK: 262M

PAGE: 417   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 3 (34.85), 4 (34.93), E2SW4
SECTION 17: N2NW4, S2SW4, E2
SECTION 18: NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00170   WS-IN   ALAN
MANGEL,  A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   7/16/2012; eff: 8/1/2013   DOCUMENT
NO.: 265965
BOOK: 338M
PAGE: 17   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 10: LOTS 2 (23.18), 3 (23.22), 4 (23.26)
SECTION 11: SW4
SECTION 15: LOTS 1 (23.39), 2 (23.61), 3 (23.83), 4 (24.05), SE4

 

 

 

 

LSE-00171   WS-IN   CAROL MANGEL, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/28/2012   DOCUMENT NO.: 265966
BOOK: 338M
PAGE: 21   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00172   WS-IN   DARRELL
MANGEL, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   7/16/2012; eff: 8/1/2013   DOCUMENT
NO.: 265642

BOOK: 336M

PAGE: 602   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 10: LOTS 2 (23.18), 3 (23.22), 4 (23.26)
SECTION 11: SW4
SECTION 15: LOTS 1 (23.39), 2 (23.61), 3 (23.83), 4 (24.05), SE4                
                  LSE-00175   WS-IN   L. DWIGHT MANGEL, AKA DWIGHT MANGEL, A
MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER RESOURCES, INC.  
DIVIDE   NORTH DAKOTA   8/30/2008   DOCUMENT NO.: 243044

BOOK: 265M

PAGE: 103   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 10: LOTS 2 (23.18), 3 (23.22), 4 (23.26)
SECTION 11: SW4
SECTION 15: LOTS 1 (23.39), 2 (23.61), 3 (23.83), 4 (24.05), SE4                
                  LSE-00176   WS-IN   MERLE MANGEL, A MARRIED MAN DEALING IN HIS
SOLE AND SEPARATE PROPERTY   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
8/30/2008   DOCUMENT NO.: 242150

BOOK: 262M

PAGE: 446   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 10: LOTS 2 (23.18), 3 (23.22), 4 (23.26)
SECTION 11: SW4
SECTION 15: LOTS 1 (23.39), 2 (23.61), 3 (23.83), 4 (24.05), SE4                
                  LSE-00177   WS-IN   GAYLEN MARSH, A MARRIED MAN DEALING IN HIS
SOLE AND SEPARATE PROPERTY   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
9/15/2008   DOCUMENT NO.: 242137

BOOK: 262M

PAGE: 412   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 26: NW4                                   LSE-00178   WS-IN   MARLYS
MARSH, FKA MARLYS NORDHAGEN, A SINGLE WOMAN   ROVER RESOURCES, INC.   DIVIDE  
NORTH DAKOTA   9/5/2008   DOCUMENT NO.: 241981

BOOK: 262M

PAGE: 161   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 12: W2, SE4                                   LSE-00179   WS-IN   MARLYS
MARSH, FKA MARLYS NORDHAGEN, A SINGLE WOMAN   ROVER RESOURCES, INC.   DIVIDE  
NORTH DAKOTA   9/11/2008   DOCUMENT NO.: 241980

BOOK: 262M

PAGE: 158   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 3 (34.85), 4 (34.93), E2SW4
SECTION 17: N2NW4, S2SW4, E2
SECTION 18: NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00180   WS-02   IRMA V.
MARX, AKA IRMA V.E. MARX AND WILLIAM CHARLES MARX, WIFE AND HUSBAND   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/8/2008   DOCUMENT NO.: 242638

BOOK: 263M

PAGE: 697   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 4: S2S2
SECTION 5: S2
SECTION 9: NW4                                   LSE-00182   WS-IN   PAUL L.
MCCULLISS, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/26/2008   DOCUMENT NO.: 241824

BOOK: 261M

PAGE: 625   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 12: W2, SE4

 

 

 

 

LSE-00183   WS-IN   PAUL L. MCCULLISS, AKA PAUL L. MUCULLIS, A MARRIED MAN
DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER RESOURCES, INC.   DIVIDE  
NORTH DAKOTA   9/25/2008   DOCUMENT NO.: 242629

BOOK: 263M

PAGE: 670   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00184   WS-IN   LEONARD
DENNIS MEAGHER, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/28/2012   DOCUMENT NO.: 266508

BOOK: 339M

PAGE: 495   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00185   WS-IN   KENNETH
MEAGHER AND LORENE MEAGHER, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   7/23/2012   DOCUMENT NO.: 265640

BOOK: 336M
PAGE: 598   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00186   WS-IN   RICHARD
MEAGHER AND CODI MEAGHER, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   6/28/2012   DOCUMENT NO.: 265638
BOOK: 336M
PAGE: 594   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00187   WS-IN   HUGH MEYER
AND CONNIE MEYER, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   8/6/2012   DOCUMENT NO.: 265873

BOOK: 337M
PAGE: 436   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00188   WS-IN   CALVIN
MOORE,  A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/11/2008   DOCUMENT NO.: 242143

BOOK: 262M

PAGE: 429   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 3 (34.85), 4 (34.93), E2SW4
SECTION 17: N2NW4, S2SW4, E2
SECTION 18: NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00189   WS-IN   CALVIN
MOORE,  A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/19/2008   DOCUMENT NO.: 241848

BOOK: 261M

PAGE: 647   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 12: W2, SE4                                   LSE-00191   WS-IN   DORAN
MOORE,  A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/11/2008   DOCUMENT NO.: 242630

BOOK: 263M

PAGE: 673   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 3 (34.85), 4 (34.93), E2SW4
SECTION 17: N2NW4, S2SW4, E2
SECTION 18: NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 13: NE4
SECTION 24: SW4

 

 

 

 

LSE-00193   WS-IN   LLOYD MOORE,  A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE
PROPERTY   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/11/2008   DOCUMENT
NO.: 241979

BOOK: 262M

PAGE: 155   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 3 (34.85), 4 (34.93), E2SW4
SECTION 17: N2NW4, S2SW4, E2
SECTION 18: NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00194   WS-IN   RICHARD
MOORE, AKA RICHARD E. MOORE, AKA DICK MOORE, A SINGLE MAN   ROVER RESOURCES,
INC.   DIVIDE   NORTH DAKOTA   9/11/2008   DOCUMENT NO.: 242141

BOOK: 262M

PAGE: 423   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7: LOTS 3 (34.85), 4 (34.93), E2SW4
SECTION 18: NE4                                   LSE-00195   WS-02   ROBERT C.
MOORE AND MARILYN MOORE, HUSBAND AND WIFE   ROVER RESOURCES, INC.   DIVIDE  
NORTH DAKOTA   9/17/2008   DOCUMENT NO.: 242147
BOOK:262M
PAGE: 440   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6: SE4                                   LSE-00196   WS-IN   SCOTT
MOORE, A SINGLE MAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/15/2008
  DOCUMENT NO.: 242400

BOOK: 263M

PAGE: 190   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 3 (34.85), 4 (34.93), E2SW4
SECTION 17: N2NW4, S2SW4, E2
SECTION 18: NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00201   WS-IN   LARRY
NELSON, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   10/1/2008   DOCUMENT NO.: 242632

BOOK: 263M

PAGE: 679   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00202   WS-IN   MYRNA
NELSON, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   8/30/2008   DOCUMENT NO.: 242149

BOOK: 262M

PAGE: 444   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 10: LOTS 2 (23.18), 3 (23.22), 4 (23.26)
SECTION 11: SW4
SECTION 15: LOTS 1 (23.39), 2 (23.61), 3 (23.83), 4 (24.05), SE4                
                  LSE-00205   WS-02;   TRYGYE NORBY, WIDOWER   ROVER RESOURCES,
INC.   DIVIDE   NORTH DAKOTA   9/5/2008   DOCUMENT NO.: 242957

BOOK: 264M

PAGE: 751   TOWNSHIP 161 NORTH - RANGE 101 WEST
SECTION 5: LOT 4 (39.99)
SECTION 6: LOTS 1 (40.00), 2 (40.00)
TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 32: W2                                   LSE-00207   WS-02   COLETTE
NYBAKKEN AND JACK NYBAKKEN, WIFE AND HUSBAND   ROVER RESOURCES, INC.   DIVIDE  
NORTH DAKOTA   9/18/2008   DOCUMENT NO.: 242645

BOOK: 263M

PAGE: 715   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 25: NW4
SECTION 33: NE4

 

 

 

 

LSE-00208   WS-IN   ELAINE ONSTAD, FKA ELAINE HIBBERT, A MARRIED WOMAN DEALING
IN HER SOLE AND SEPARATE PROPERTY   ROVER RESOURCES, INC.   DIVIDE   NORTH
DAKOTA   8/27/2008   DOCUMENT NO.: 241826

BOOK: 261M

PAGE: 629   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 7: E2SW4, SE4
SECTION 8: SW4SW4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 12: SW4
SECTION 13: N2
SECTION 14: E2NE4                                   LSE-00216   WS-IN   LINDA
PASCO AND NED PASCO, HER HUSBAND   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  6/28/2012   DOCUMENT NO.: 265373

BOOK: 335M
PAGE: 679   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00217   WS-IN   BEVERLY
JEAN PEDERSON, A SINGLE WOMAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
7/5/2012; eff: 6/8/2013   DOCUMENT NO.: 265369

BOOK: 335M

PAGE: 671   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 28: SW4                                   LSE-00218   WS-IN   IRENE L.
PEDERSON, A SINGLE WOMAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
7/5/2012; eff: 6/8/2013   DOCUMENT NO.: 265635

BOOK: 336M

PAGE: 588   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 28: SW4                                   LSE-00220   WS-IN   MYRNA L.
PETSCHKE, A SINGLE WOMAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
9/27/2008   DOCUMENT NO.: 242631

BOOK: 263M

PAGE: 676   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00225   WS-IN   MARGARET
E. RATCLIFFE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ROVER
RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/25/2008   DOCUMENT NO.: 242623

BOOK: 263M

PAGE: 654   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 15: SW4                                   LSE-00227   WS-IN   DAIVD O.
REISTAD, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
7/3/2012   DOCUMENT NO.: 265625
BOOK: 336M

PAGE: 568   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 9: SW4                                   LSE-00228   WS-IN   DONALD
REISTAD, TRUSTEE OF THE REISTAD FAMILY MINERAL TRUST DATED MAY 7, 2012   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   9/27/2012   DOCUMENT NO.: 267048
BOOK: 341M
PAGE: 165   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 9: SE4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 34: SW4

 

 

 

 

LSE-00232   WS-02   ELAINE J. RUST, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY   JAMES P. DESJARLAIS   DIVIDE   NORTH DAKOTA   8/28/2008  
DOCUMENT NO.: 243023
BOOK: 265M
PAGE: 82   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS:
TOWNSHIP 161 NORTH - RANGE 101 WEST
SECTION 1:  LOTS 3 (40.25), 4 (40.35), S2NW4
SECTION 3: NW4SW4
SECTION 4: SW4SW4
SECTION 9: NW4NW4, NE4NE4
SECTION 23: N2NW4
TOWNSHIP 161 NORTH - RANGE 102 WEST
SECTION 1: LOTS 2 (40.02), 3 (40.02), 4 (40.04)
TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 19:  LOTS 3 (38.25), 4 (38.35), E2SW4
TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 18: SE4
SECTION 26: N2NW4                                   LSE-00233   WS-02   ROBERT
RUST   JAMES P. DESJARLAIS   DIVIDE   NORTH DAKOTA   8/25/2008   DOCUMENT NO.:
242901

BOOK: 264M

PAGE: 632   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 18: SE4                                   LSE-00234   WS-02;   MARTIN
SABO AND SYLVIA SABO, HUSBAND AND WIFE   ROVER RESOURCES, INC.   DIVIDE   NORTH
DAKOTA   8/18/2008   DOCUMENT NO.: 242151

BOOK: 262M

PAGE: 448   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 18: SE4SW4, S2SE4
SECTION 19: LOTS 1 (38.05), 2 (38.15), N2NE4, SW4NE4, E2NW4
SECTION 31: LOTS 2 (38.95), 3 (39.05), 4 (39.15), SE4NW4                        
          LSE-00238   WS-02   ROSEMARY SCHINDLER AND ROLAND SCHINDLER, WIFE AND
HUSBAND   JAMES P. DESJARLAIS   DIVIDE   NORTH DAKOTA   8/25/2008   DOCUMENT
NO.: 242916

BOOK: 264M

PAGE: 645   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS:
TOWNSHIP 161 NORTH - RANGE 101 WEST
SECTION 1:  LOTS 3 (40.25), 4 (40.35), S2NW4
SECTION 3: NW4SW4
SECTION 4: SW4SW4
SECTION 9: NW4NW4, NE4NE4
SECTION 23: N2NW4
TOWNSHIP 161 NORTH - RANGE 102 WEST
SECTION 1: LOTS 2 (40.02), 3 (40.02), 4 (40.04)
TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 19:  LOTS 3 (38.25), 4 (38.35), E2SW4
TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 18: SE4
SECTION 26: N2NW4                                   LSE-00239   WS-IN   BOBETTE
SCHREIBER, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
9/13/2012   DOCUMENT NO.: 268356

BOOK: 345M

PAGE: 2920   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19:  LOTS 2 (35.54), 3 (35.62), 4 (35.72), S2NE4, SE4NW4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1 (35.79), NE4, NE4NW4, N2SE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25: NE4, N2NW4, SE4NW4

 

 

 

 

LSE-00240   WS-IN   FERNE SCHULTZ, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   7/27/2012;
eff: 8/8/2013   DOCUMENT NO.: 265987

BOOK: 338M

PAGE: 65   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 12: W2, SE4                                   LSE-00241   WS-IN   FERNE
SCHULTZ, AKA FERNE SCHULTZ, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE
PROPERTY   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/11/2008   DOCUMENT
NO.: 242142

BOOK: 262M

PAGE: 426   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 3 (34.85), 4 (34.93), E2SW4
SECTION 17: N2NW4, S2SW4, E2
SECTION 18: NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00248   WS-IN   RODNEY P.
SMITH  AND ELGENE M. SMITH, HUSBAND AND WIFE   ROVER RESOURCES, INC.   DIVIDE  
NORTH DAKOTA   8/17/2012; eff: 7/23/2013   DOCUMENT NO.: 267439

BOOK: 342M

PAGE: 388   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 25: NW4
SECTION 26: NE4                                   LSE-00292   WS-IN   NANCY ANN
STEVENS, FKA NANCY ANN MCCORPIN, FKA NANCY ANN NERING, A MARRIED WOMAN DEALING
IN HER SOLE AND SEPARATE PROPERTY   ROVER RESOURCES, INC.   DIVIDE   NORTH
DAKOTA   6/22/2012; eff: 7/21/2013   DOCUMENT NO.: 265359

BOOK: 335M

PAGE: 651   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 6:  LOTS 3 (39.89), 4 (33.84), 5 (34.11), 6 (34.33), 7 (34.57), SE4NW4,
E2SW4
SECTION 7: LOTS 3 (34.85), 4 (34.93), E2SW4, NE4
SECTION 18: LOTS 1 (35.01), 2 (35.13), 3 (35.23), 4 (35.35), E2W2, W2SE4
SECTION 19: LOT 1 (35.44), NE4NW4, N2NE4
SECTION 20: N2
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOTS 1 (40.02), 2 (40.08), S2NE4, SW4NW4  W2SW4
SECTION 12: W2, SE4
SECTION 13: NE4                                   LSE-00294   WS-IN   CAROLYN
STOCKWELL, A SINGLE WOMAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
9/24/2008   DOCUMENT NO.: 242144

BOOK: 262M

PAGE: 432   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00300   WS-03   DOROTHY
LOY SWARTZ, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
9/13/2012   DOCUMENT NO: 267319
BOOK: 342M
PAGE: 65   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19:  LOTS 2 (35.54), 3 (35.62), 4 (35.72), S2NE4, SE4NW4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1 (35.79), NE4, NE4NW4, N2SE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25: NE4, N2NW4, SE4NW4

 

 

 

 

LSE-00301   WS-IN   ELLEN SYLVIA, AKA ELLYN SYLVIA, A SINGLE WOMAN   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/28/2012   DOCUMENT NO.: 265361
BOOK: 335M
PAGE: 655   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-00302   WS-IN   ROCKY R.
SYME, A SINGLE MAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/24/2008  
DOCUMENT NO.: 242401

BOOK: 263M

PAGE: 193   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00304   WS-IN   SHIRLEY B.
THOMSEN, A WIDOW   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/24/2008  
DOCUMENT NO.: 242637

BOOK: 263M

PAGE: 694   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00310   WS-IN   JOHN
TOMMERUP, A WIDOWER   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA   9/18/2008
  DOCUMENT NO.: 242154

BOOK: 262M

PAGE: 455   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 11: SE4
SECTION 23: E2                                   LSE-00313   WS-03   DENISE
TRAINOR, FKA DENISE HAUGEN, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   9/13/2012   DOCUMENT NO: 267047
BOOK: 341M
PAGE: 160   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19:  LOTS 2 (35.54), 3 (35.62), 4 (35.72), S2NE4, SE4NW4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1 (35.79), NE4, NE4NW4, N2SE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25: NE4, N2NW4, SE4NW4                                   LSE-00317  
WS-IN   MARGARET A. VAN HOOSE, INITIAL TRUSTEE OF THE MARGARET A. VAN HOOSE
REVOCABLE TRUST AGREEMENT DATED 9/9/93   ROVER RESOURCES, INC.   DIVIDE   NORTH
DAKOTA   9/17/2008   DOCUMENT NO.: 242146

BOOK: 262M

PAGE: 438   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6: SE4                                   LSE-00318   WS-IN   GEORGE G.
VAUGHT, JR., A SINGLE MAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
9/25/2008   DOCUMENT NO.: 242145

BOOK: 262M

PAGE: 435   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-00319   WS-IN   GEORGE G.
VAUGHT, JR., A SINGLE MAN   ROVER RESOURCES, INC.   DIVIDE   NORTH DAKOTA  
9/20/2008   DOCUMENT NO.: 242136

BOOK: 262M

PAGE: 409   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 12: W2, SE4                                   LSE-00323   WS-03   BETTY
HARSHBARGER WHITE, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/28/2012   DOCUMENT NO: 265639
BOOK: 336M
PAGE: 596   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NE4

 

 

 

 

LSE-00324   WS-03   FERN HARSHBARGER WHITE, A WIDOW   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/28/2012   DOCUMENT NO: 265653
BOOK: 336M
PAGE: 624   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NE4                                   LSE-00682   WS-01   UNITED
STATES DEPARTMENT OF INTERIOR
BUREAU OF LAND MANAGEMENT
NDM 95992   PLAYA OIL & GAS, LP   WILLIAMS   NORTH DAKOTA   9/1/2006   DOCUMENT
NO.:
755331   TOWNSHIP 159 NORTH - RANGE 103 WEST
SECTION 4: LOT2, LAKEBED RIPARIAN TO LOT 2                                  
LSE-00794   WS-IN   JUDY L. BAKKE, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   5/3/2011   DOCUMENT NO.: 258152

BOOK: 313M

PAGE: 613   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 3 (39.62), 4 (39.66), S2NW4                                  
LSE-00795   WS-IN   RONALD D. BAKKE, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/27/2011   DOCUMENT NO.: 257961

BOOK: 313M

PAGE: 214   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 3 (39.62), 4 (39.66), S2NW4                                  
LSE-00796   WS-IN   JANICE BELANGER, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   4/27/2011   DOCUMENT NO.: 257962

BOOK: 313M

PAGE: 216   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 3 (39.62), 4 (39.66), S2NW4                                  
LSE-00797   WS-IN   BARRY GJESDAL, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   5/17/2011   DOCUMENT NO.: 258167

BOOK: 313M

PAGE: 643   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6:  LOTS 2 (39.88), 3 (39.93), 5 (36.38), SE4NW4, SW4NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 3 (39.70), 4 (39.58), SE4NE4
SECTION 10: LOT 4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31: S2NE4, SE4
SECTION 32: S2SW4, NE4SW4, SW4SE4                                   LSE-00798  
WS-IN   BRIAN GJESDAL, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   5/17/2011   DOCUMENT NO.: 258162

BOOK: 313M

PAGE: 633   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6:  LOTS 2 (39.88), 3 (39.93), 5 (36.38), SE4NW4, SW4NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 3 (39.70), 4 (39.58), SE4NE4
SECTION 10: LOT 4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31: S2NE4, SE4
SECTION 32: S2SW4, NE4SW4, SW4SE4

 

 

 

 

LSE-00799   WS-IN   WAYNE GJESDAL, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   5/17/2011   DOCUMENT NO.: 258161

BOOK: 313M

PAGE: 631   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6:  LOTS 2 (39.88), 3 (39.93), 5 (36.38), SE4NW4, SW4NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 3 (39.70), 4 (39.58), SE4NE4
SECTION 10: LOT 4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31: S2NE4, SE4
SECTION 32: S2SW4, NE4SW4, SW4SE4                                   LSE-00800  
WS-IN   JUDITH GLASMANN, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  4/18/2011   DOCUMENT NO.: 257654

BOOK: 312M

PAGE: 215   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: SW4, W2SE4                                   LSE-00801   WS-IN  
IMMANUEL LUTHERAN CHURCH   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
5/17/2011   DOCUMENT NO.: 258168

BOOK: 313M

PAGE: 645   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: W2NW4                                   LSE-00802   WS-IN   RENAE
KENNEDY, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
5/17/2011   DOCUMENT NO.: 258166

BOOK: 313M

PAGE: 641   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6:  LOTS 2 (39.88), 3 (39.93), 5 (36.38), SE4NW4, SW4NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 3 (39.70), 4 (39.58), SE4NE4
SECTION 10: LOT 4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31: S2NE4, SE4
SECTION 32: S2SW4, NE4SW4, SW4SE4                                   LSE-00803  
WS   GLENN D. MOORE, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   5/4/2011   DOCUMENT NO.: 258165

BOOK: 313M

PAGE: 639   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14: SE4                                   LSE-00804   WS-IN   SUE J.
NELSON, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
5/4/2011   DOCUMENT NO.: 258163

BOOK: 313M

PAGE: 635   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 3 (39.62), 4 (39.66), S2NW4                                  
LSE-00805   WS-IN   HUGH T. NIERENGARTEN, TRUSTEE OF THE EDWARD A. AND CATHERINE
C. NIERENGARTEN REVOCABLE TRUST   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  4/18/2011   DOCUMENT NO.: 257657

BOOK: 312M

PAGE: 221   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: SW4, W2SE4

 

 

 

 

LSE-00806   WS-IN   JOYCE D. NORLIN AND ROBERT A. NORLIN AS TRUSTEES OF THE
NORLIN FAMILY TRUST, DATED JUNE 20TH, 2000   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   5/4/2011   DOCUMENT NO.: 258154

BOOK: 313M

PAGE: 617   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 3 (39.62), 4 (39.66), S2NW4                                  
LSE-00807   WS-IN   BARBARA A. PALMER AND ROGER PALMER, HER HUSBAND   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/27/2011   DOCUMENT NO.: 258156

BOOK: 313M

PAGE: 621   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 3 (39.62), 4 (39.66), S2NW4                                  
LSE-00808   WS   R.A. RIVERS, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   5/4/2011   DOCUMENT NO.: 258157

BOOK: 313M

PAGE: 623   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14: SE4                                   LSE-00810   WS-IN   PATRICIA
M. ROCKVAM AND KENNETH H. ROCKVAM, HER HUSBAND   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   4/18/2011   DOCUMENT NO.: 257656

BOOK: 313M

PAGE: 219   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: SW4, W2SE4                                   LSE-00811   WS-IN  
RANDE D. SCOTT, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
5/4/2011   DOCUMENT NO.: 258153

BOOK: 313M

PAGE: 615   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 3 (39.62), 4 (39.66), S2NW4                                  
LSE-00812   WS   DOROTHY SEIBOLD, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   5/4/2011   DOCUMENT NO.: 258150

BOOK: 313M

PAGE: 609   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14: SE4                                   LSE-00813   WS-IN   RACHEL
WURTZ, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
5/17/2011   DOCUMENT NO.: 258160

BOOK: 313M

PAGE: 629   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6:  LOTS 2 (39.88), 3 (39.93), 5 (36.38), SE4NW4, SW4NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 3 (39.70), 4 (39.58), SE4NE4
SECTION 10: LOT 4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31: S2NE4, SE4
SECTION 32: S2SW4, NE4SW4, SW4SE4                                   LSE-00816  
WS-01   UNITED STATES DEPARTMENT OF INTERIOR
BUREAU OF LAND MANAGEMENT
NDM 95993   PLAYA OIL & GAS, LP   WILLIAMS   NORTH DAKOTA   9/1/2006   DOCUMENT
NO.:
755332   TOWNSHIP 159 NORTH - RANGE 103 WEST
SECTION 9: W2NE4
SECTION 20: SE4
SECTION 25: NW4
SECTION 26: NE4

 

 

 

 

LSE-00817   WS-01   UNITED STATES DEPARTMENT OF INTERIOR
BUREAU OF LAND MANAGEMENT
NDM 95994   PLAYA OIL & GAS, LP   DIVIDE   NORTH DAKOTA   9/1/2006   DOCUMENT
NO.:
269513
BOOK: 348M
PAGE: 651   TOWNSHIP 160 NORTH - RANGE 103 WEST
SECTION 15: NW4SW4  W2NW4
SECTION 21: NE4NW4
SECTION 33: LOT 2 AND THE LAKEBED RIPARIAN TO LOT 2                            
      LSE-00819   WS-IN   MARLENE OLSON ANDERSON, A MARRIED WOMAN DEALING IN HER
SOLE AND SEPARATE PROPERTY   LYNX OIL COMPANY   DIVIDE   NORTH DAKOTA   3/1/2011
  DOCUMENT NO.: 256805

BOOK: 309M

PAGE: 178   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOT 5 (36.96)
SECTION 31: THE WEST 370 FEET OF THE SW4NE4                                  
LSE-00820   WS-02;
WS-03;   MARLENE OLSON ANDERSON, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY   LYNX OIL COMPANY   DIVIDE   NORTH DAKOTA   3/1/2011  
DOCUMENT NO.: 256804

BOOK: 309M   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 30: S2SE4
SECTION 31: LOTS 1 (36.03), 2 (36.09), E2NW4, N2NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 25: SE4
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 31: NW4NE4, S2NE4 LESS THE WEST 370 FEET OF THE SW4NE4, NE4NW4, E2SE4,
LOT 1 (33.41)                                   LSE-00821   WS-IN   LINDA OLSON
MCINTEER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   LYNX OIL
COMPANY   DIVIDE   NORTH DAKOTA   3/1/2011   DOCUMENT NO.: 256801

BOOK: 309M

PAGE: 166   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOT 5 (36.96)
SECTION 31: THE WEST 370 FEET OF THE SW4NE4                                  
LSE-00822   WS-02;
WS-03;   LINDA OLSON MCINTEER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE
PROPERTY   LYNX OIL COMPANY   DIVIDE   NORTH DAKOTA   6/19/2011   DOCUMENT NO.:
256802

BOOK: 309M

PAGE: 169   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 30: S2SE4
SECTION 31:  LOTS 1 (36.03), 2 (36.09), E2NW4 , N2NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 25: SE4                                   LSE-00823   WS-03   MARVEL
SETNESS, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/31/2011  
DOCUMENT NO.:
258475
BOOK: 314M
PAGE: 661   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 11: NE4, N2SE4, SW4SE4                                   LSE-00869  
WS-IN   MAVIS BALE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/22/2011  
DOCUMENT NO.: 258874

BOOK: 316M

PAGE: 140   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOT 4 ALSO KNOWN AS LOT 6 (30.28)
TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 25: LOTS 1 (38.79), 2 (38.94), 3 (39.08), 4 (39.23)                    
              LSE-00870   WS-IN   MAVIS BALE, A SINGLE WOMAN   DIAMOND RESOURCES
CO.   DIVIDE   NORTH DAKOTA   5/27/2011   DOCUMENT NO.: 258267

BOOK: 314M

PAGE: 257   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 11: NE4, N2SE4, SW4SE4

 

 

 

 

LSE-00872   WS-02   MARY LOU HEPPNER, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/30/2011   DOCUMENT NO.: 258878

BOOK: 316M

PAGE: 148   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31:  LOTS 3 (36.15), 4 (36.21), E2SW4                                  
LSE-00873   WS-02   IONE D. MULLINS   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   6/30/2011   DOCUMENT NO.: 259061

BOOK: 316M

PAGE: 581   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31:  LOTS 3 (36.15), 4 (36.21), E2SW4                                  
LSE-00874   WS-02;
WS-03;   DENNIS M. NIELSEN AND CYNTHIA NIELSON, HUSBAND AND WIFE   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   6/6/2011   DOCUMENT NO.: 258473

BOOK: 314M

PAGE: 657   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14:  LOT 1 (23.80), SE4NE4, W2NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-00875   WS-02;
WS-03;   GREGG D. NIELSEN, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   6/6/2011   DOCUMENT NO.: 258577

BOOK: 315M

PAGE: 139   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14:  LOT 1 (23.80), SE4NE4, W2NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-00876   WS-02;
WS-03;   SUSAN C. OLSON, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   5/26/2011   DOCUMENT NO.: 258880

BOOK: 316M

PAGE: 152   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14:  LOT 1 (23.80), SE4NE4, W2NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-00878   WS-02  
ODDLAUG WILLIAMS, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/30/2011   DOCUMENT NO.: 258876

BOOK: 316M

PAGE: 144   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31:  LOTS 3 (36.15), 4 (36.21), E2SW4                                  
LSE-00879   WS-02   RAMONA MEDDERS, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/30/2011   DOCUMENT NO.: 258877
BOOK: 316M

PAGE: 146   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31:  LOTS 3 (36.15), 4 (36.21), E2SW4                                  
LSE-00880   WS-02;
WS-03;   MORRIS NIELSEN, JR., A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   6/6/2011   DOCUMENT NO.: 258472

BOOK: 314M

PAGE: 655   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14:  LOT 1 (23.80), SE4NE4, W2NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-00881   WS-02;
WS-03;   GARY E. NIELSEN, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   6/6/2011   DOCUMENT NO.: 258471

BOOK: 314M

PAGE: 653   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14:  LOT 1 (23.80), SE4NE4, W2NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-00882   WS-IN  
MARVEL SETNESS, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/22/2011   DOCUMENT NO.: 258875

BOOK: 316M

PAGE: 142   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOT 4 ALSO KNOWN AS LOT 6 (30.28)
TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 25: LOTS 1 (38.79), 2 (38.94), 3 (39.08), 4 (39.23)
SECTION 34: S2SE4

 

 

 

 

LSE-00883   WS-02;
WS-03;   LOREN B. NIELSEN, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   6/6/2011   DOCUMENT NO.: 258578

BOOK: 315M

PAGE: 141   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14:  LOT 1 (23.80), SE4NE4, W2NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-00886   WS-02  
DALE EDLUND, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
6/30/2011   DOCUMENT NO.: 259062

BOOK: 316M

PAGE: 583   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31:  LOTS 3 (36.15), 4 (36.21), E2SW4                                  
LSE-00889   WS-IN   JAMES GJESDAL, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   5/17/2011   DOCUMENT NO.: 258474

BOOK: 314M

PAGE: 659   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6:  LOTS 2 (39.88), 3 (39.93), 5 (36.38), SE4NW4, SW4NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 3 (39.70), 4 (39.58), SE4NE4
SECTION 10: LOT 4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31: S2NE4, SE4
SECTION 32: S2SW4, NE4SW4, SW4SE4                                   LSE-00893  
WS-IN   A.V.M., INC.   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/29/2011
  DOCUMENT NO.: 259353

BOOK: 317M

PAGE: 438   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: N2, N2S2                                   LSE-00894   WS-IN  
LORRAINE G. JELLE AND JAMES R. JELLE, HER HUSBAND   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   7/19/2011   DOCUMENT NO.: 259352

BOOK: 317M

PAGE: 436   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-00895   WS-IN  
ARTHUR SEAY, III, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  7/19/2011   DOCUMENT NO.: 259175

BOOK: 317M

PAGE: 49   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 6:  LOTS 3 (39.89), 4 (33.84), 5 (34.11), 6 (34.33), 7 (34.57), E2SW4,
SE4NW4
SECTION 7:  LOTS 3 (34.85), 4 (34.93), NE4, E2SW4
SECTION 20: N2                                   LSE-00906   WS-IN   RICHARD E.
MARCUS, TRUSTEE OF THE BENJAMIN M. MARCUS TRUST   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   7/29/2011   DOCUMENT NO.: 259354

BOOK: 317M

PAGE: 440   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: N2, N2S2
SECTION 25: SW4
SECTION 26: ALL
SECTION 27: LOTS 1 (23.87), 2 (23.59), 3 (23.33), 4 (23.05), E2
SECTION 35: E2

 

 

 

 

LSE-00907   WS-IN   NANCY A. BORCHERT, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   7/29/2011   DOCUMENT NO.: 259350

BOOK: 317M

PAGE: 432   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: N2, N2S2                                   LSE-00908   WS-IN  
ROBERT JOHNSON POST, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   7/29/2011   DOCUMENT NO.: 259351

BOOK: 317M

PAGE: 434   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: N2, N2S2                                   LSE-00912   WS-02;
WS-03;   BRUCE BURNS, ALSO KNOWN AS BRUCE R. BURNS   LYNX OIL COMPANY   DIVIDE  
NORTH DAKOTA   9/1/2011   DOCUMENT NO.: 260312

BOOK: 320M

PAGE: 400   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 30: S2SE4
SECTION 31:  LOTS 1 (36.03), 2 (36.09), E2NW4 , N2NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 25: SE4                                   LSE-00913   WS-IN   LINDA
OLSON MCINTEER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   LYNX
OIL COMPANY   DIVIDE   NORTH DAKOTA   9/21/2011   DOCUMENT NO.: 256803

BOOK: 309M

PAGE: 172   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 31: NW4NE4, S2NE4, LESS THE WEST 370 FEET OF THE SW4NE4, NE4NW4, LOT
1(33.41),  E2SE4                                   LSE-00914   WS-IN   RUTH A.
RASMUSSEN, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
7/22/2011   DOCUMENT NO.: 259577

BOOK: 318M

PAGE: 254   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-00915   WS-IN  
DEBORA SCHIEFFER, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   5/17/2011   DOCUMENT NO.: 258266

BOOK: 314M

PAGE: 255   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6:  LOTS 2 (39.88), 3 (39.93), 5 (36.38), SE4NW4, SW4NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 3 (39.70), 4 (39.58), SE4NE4
SECTION 10: LOT 4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31: S2NE4, SE4
SECTION 32: S2SW4, NE4SW4, SW4SE4                                   LSE-00916  
WS-02;
WS-03;   ROBBIN ROMERO, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   6/6/2011   DOCUMENT NO.: 258879

BOOK: 316M

PAGE: 150   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14:  LOT 1 (23.80), SE4NE4, W2NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-00917   WS-02;
WS-03;   SUSAN SAUVAGEAU, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   6/6/2011   DOCUMENT NO.: 258745

BOOK: 315M

PAGE: 576   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14:  LOT 1 (23.80), SE4NE4, W2NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4

 

 

 

 

LSE-00919   WS-01   DERBY ENERGY, LLC   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   10/26/2011   DOCUMENT NO.: 262075

BOOK: 325

PAGE: 571   TOWNSHIP 160 NORTH - RANGE 103 WEST
SECTION 17: S2
SECTION 19: LOTS 3, 4, E2SE4                                   LSE-00920  
WS-02;
WS-03;   LARMON HAUGEN, A MARRIED MAN DEALING WITH HIS SOLE AND SEPARATE
PROPERTY   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/1/2011   DOCUMENT
NO.: 260889

BOOK: 322M

PAGE: 235   TOWNSHIP 161 NORTH - RANGE 103 WEST
SECTION 14: N2NW4
SECTION 15: NE4, N2SE4
TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 18: SE4
SECTION 24:   SW4SW4, N2SW4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 1 (34.71), 2 (34.79), E2NW4, SE4
SECTION 17: S2NW4, N2SW4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 3, SE4NW4, E2SW4, SE4
SECTION 2: E2SW4, W2SE4
SECTION 12: NE4
TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 26: LOT 5 (37.67)
SECTION 35: E2NW4 , NE4NE4 , N2SW4, W2NE4                                  
LSE-00924   WS-02;
WS-03;   LARMON HAUGEN, SUCCESSOR TRUSTEE OF THE GREGORY O. HAUGEN REVOCABLE
TRUST CREATED ON MARCH 17, 1998   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  11/1/2011   DOCUMENT NO.: 260888

BOOK: 322M

PAGE: 233   TOWNSHIP 161 NORTH - RANGE 103 WEST
SECTION 14: N2NW4
SECTION 15: NE4, N2SE4
TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 18: SE4
SECTION 24:   SW4SW4, N2SW4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 7:  LOTS 1 (34.71), 2 (34.79), E2NW4, SE4
SECTION 17: S2NW4, N2SW4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 3, SE4NW4, E2SW4, SE4
SECTION 2: E2SW4, W2SE4
SECTION 12: NE4
TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 26: LOT 5 (37.67)
SECTION 35: E2NW4 , NE4NE4 , N2SW4, W2NE4                                  
LSE-00925   WS-IN   MURIELLE TANGEDAL, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   11/28/2011   DOCUMENT NO.:
260887

BOOK: 322m

PAGE: 231   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 15: LOTS 1 (22.30), 2 (22.19)                                  
LSE-00926   WS-03   MURIELLE TANGEDAL, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   10/28/2011   DOCUMENT NO.: 260886

BOOK: 322M

PAGE: 229   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 1 (39.54), 2 (39.58)

 

 

 

 

LSE-00927   WS-03   MURIELLE TANGEDAL, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   10/28/2011   DOCUMENT NO.: 260885

BOOK: 322M

PAGE: 227   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 164 NORTH - RANGE 102 WEST
SEC 29: LOTS 1 (39.20), 2 (39.11)
SEC 32: N2NE4, SE4NE4, SW4NW4, S2                                   LSE-00960  
WS-03   ARCHIE AND ELAINE KRESS, LLLP   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   11/1/2011   DOCUMENT NO.: 260883

BOOK: 322M

PAGE: 223   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4                                   LSE-00961   WS-IN   ARCHIE
AND ELAINE KRESS, LLLP   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
11/1/2011   DOCUMENT NO.: 260884

BOOK: 322M

PAGE: 225   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 29: NW4SW4, N2SW4SW4, SE4SW4SW4
SECTION 30: SE4                                   LSE-00962   WS-IN   RUSSELL E.
KRESS AND DONNA M. KRES, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   11/1/2011   DOCUMENT NO.: 260880

BOOK: 322M

PAGE: 217   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: S2SE4                                   LSE-00963   WS-IN   RUSSELL
E. KRESS AND DONNA M. KRES, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   11/1/2011   DOCUMENT NO.: 260881

BOOK: 322M

PAGE: 219   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 29: NW4SW4, N2SW4SW4, SE4SW4SW4
SECTION 30: SE4                                   LSE-00964   WS-03   ELEANOR T.
STUCKEY, TRUSTEE OF THE STUCKEY TRUST DATED NOVEMBER 4TH, 1991   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/31/2011   DOCUMENT NO.: 261079

BOOK: 322M

PAGE: 605   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 1 (39.54), 2 (39.58)                                   LSE-00965
  WS-03   ELEANOR T. STUCKEY, TRUSTEE OF THE STUCKEY TRUST DATED NOVEMBER 4TH,
1991   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/31/2011   DOCUMENT
NO.: 261078

BOOK: 322M

PAGE: 603   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 164 NORTH - RANGE 102 WEST
SEC 29: LOTS 1 (39.20), 2 (39.11)
SEC 32: N2NE4, SE4NE4, SW4NW4, S2                                   LSE-00968  
WS-03   ROSS ERIKSMOEN, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   11/1/2011   DOCUMENT NO.: 261075

BOOK: 322M

PAGE: 597   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4                                   LSE-00969   WS-03   WAYNE R.
ERIKSMOEN, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
11/7/2011   DOCUMENT NO.: 261071

BOOK: 322M

PAGE: 589   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4

 

 

 

 

LSE-00970   WS-03   ELLEN M. GRINDELAND, A SINGLE WOMAN   DIAMOND RESOURCES CO.
  DIVIDE   NORTH DAKOTA   11/1/2011   DOCUMENT NO.: 261076

BOOK: 322M

PAGE: 599   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4                                   LSE-00971   WS-02   ROBERT C.
HAAGENSON AND SANDRA K. HAAGENSON, TRUSTEES OF THE HAAGENSON FAMILY MINERAL
TRUST   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   10/26/2011   DOCUMENT
NO.: 260834

BOOK: 322M

PAGE: 145   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 21: SE4                                   LSE-00972   WS-02   DONALD E.
HAAGENSON, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
10/26/2011   DOCUMENT NO.: 260835

BOOK: 322

PAGE: 147  
INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: SE4                                   LSE-00977   WS-03   ERIK R.
ANDERSON, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
11/22/2011   DOCUMENT NO.: 261358

BOOK: 323M

PAGE: 500   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4                                   LSE-00978   WS-IN   DOUGLAS
KRESS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   11/2/2011
  DOCUMENT NO.: 261074

BOOK: 322M

PAGE: 595   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOT 4 A/K/A LOT 6 A/K/A SW4SW4                                  
LSE-00979   WS-IN   MICHAEL KRESS, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   11/2/2011   DOCUMENT NO.: 261073

BOOK: 322M

PAGE: 593   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOT 4 A/K/A LOT 6 A/K/A SW4SW4                                  
LSE-00980   WS-IN   ROBERT KRESS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   11/2/2011   DOCUMENT NO.: 261072

BOOK: 322M

PAGE: 591   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOT 4 A/K/A LOT 6 A/K/A SW4SW4                                  
LSE-00981   WS-03   CAMMY J. LIEN, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   11/3/2011   DOCUMENT NO.: 261356

BOOK: 323M

PAGE: 496   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4                                   LSE-00982   WS-03   GARY G.
SCHEFF, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
11/3/2011   DOCUMENT NO.: 261355

BOOK: 323M

PAGE: 494   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4                                   LSE-00983   WS-03   GREG G.
SCHEFF, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
11/3/2011   DOCUMENT NO.: 261357

BOOK: 323M

PAGE: 498   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: E2SE4

 

 

 

 

LSE-00986   WS-IN   RUSSELL E. KRESS AND DONNA M. KRES, HUSBAND AND WIFE  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   12/28/2011   DOCUMENT NO.:
262073

BOOK: 325M

PAGE: 567   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: NE4SE4                                   LSE-01001   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-00138   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268272

BOOK: 345M

PAGE: 138   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 16: NE4                                   LSE-01002   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-00139   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268273

BOOK: 345M

PAGE: 140   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 16: NW4                                   LSE-01003   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-00140   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268274

BOOK: 345M

PAGE: 142   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 16: SE4

 

 

 

 

LSE-01004   WS-IN   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND
SCHOOL LANDS
OG-12-00141   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268275

BOOK: 345M

PAGE: 144   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 16: SW4                                   LSE-01005   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-00142   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268276

BOOK: 345M

PAGE: 146   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 20: E2NE4                                   LSE-01006   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-00143   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268277

BOOK: 345M

PAGE: 148   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 21: NW4                                   LSE-01007   WS-02   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-00148   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268278

BOOK: 345M

PAGE: 150   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 30: S2SE4

 

 

 

 

LSE-01008   WS-02   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND
SCHOOL LANDS
OG-12-00149   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268279

BOOK: 345M

PAGE: 152   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31: N2NE4                                   LSE-01009   WS-02   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-00150   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268280

BOOK: 345M

PAGE: 154   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 31: E2NW4, LOTS 1 (36.03), 2 (36.09)                                  
LSE-01010   WS-IN   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND
SCHOOL LANDS
OG-12-00151   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268281

BOOK: 345M

PAGE: 156   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 36: NE4                                   LSE-01011   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-00152   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268282

BOOK: 345M

PAGE: 158   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 36: NW4

 

 

 

 

LSE-01012   WS-IN   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND
SCHOOL LANDS
OG-12-00153   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268283

BOOK: 345M

PAGE: 160   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 36: SE4                                   LSE-01013   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-00154   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
2/7/2012   DOCUMENT NO.: 268284

BOOK: 345M

PAGE: 162   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 36: SW4                                   LSE-01014   WS-IN   GORDON LEE
STUBBE, AND BOYD A. STUBBE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
11/1/2011   DOCUMENT NO.: 261621

BOOK: 324M

PAGE: 398   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: S2SE4                                   LSE-01017   WS-IN   NEDRA
CORNELL, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/16/2012  
DOCUMENT NO.: 263726

BOOK: 331M

PAGE: 24   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01018   WS-IN  
MARY DAHL, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/5/2012  
DOCUMENT NO.: 263016

BOOK: 328M

PAGE: 635   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01019   WS-IN  
SHAWN FRANSON, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/6/2012   DOCUMENT NO.: 263228

BOOK: 329M

PAGE: 442   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01020   WS-IN  
VANG FRANSON, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/6/2012
  DOCUMENT NO.: 263227

BOOK: 329M

PAGE: 440   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4

 

 

 

 

LSE-01024   WS-IN   JAY A. LARSEN, A/K/A JAY LARSEN AND BRENDA J. LARSEN,
HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/24/2012  
DOCUMENT NO.: 263226

BOOK: 329M

PAGE: 438   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01025   WS-IN  
DAVID L. VERPLOEGEN, EXECUTOR OF THE ESTATE OF OPAL VERPLOEGEN, DECEASED  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/19/2012   DOCUMENT NO.: 263471

BOOK: 330M

PAGE: 255   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01026   WS-IN  
HELEN WICHERN, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/6/2012   DOCUMENT NO.: 263015

BOOK: 328M

PAGE: 633   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01049   WS-02;  
FRAN OLIN AND FRED OLIN, HER HUSBAND   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   3/22/2012   DOCUMENT NO.: 263727

BOOK: 331M

PAGE: 26   TOWNSHIP 161 NORTH - RANGE 103 WEST
SECTION 22: SE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 10: E2
SECTION 14: SE4                                   LSE-01050   WS-02;   PETRA
SCHMIDT, ATTORNEY-IN-FACT FOR DOROTHY WEAVER   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   3/22/2012   DOCUMENT NO.:
263728

BOOK: 331M

PAGE: 30   TOWNSHIP 161 NORTH - RANGE 103 WEST
SECTION 22: SE4
TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 2: SW4
SECTION 3: SE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 10: E2
SECTION 14: SE4                                   LSE-01053   WS-02;   RALPH
DEMKO, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/17/2012
  DOCUMENT NO.: 262849

BOOK: 328M

PAGE: 381   TOWNSHIP 161 NORTH - RANGE 103 WEST
SECTION 22: SE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 10: E2
SECTION 14: SE4                                   LSE-01054   WS-02;   DIANNE K.
WIGNESS CUMMINGS AND ROBERT CUMMINGS, INDIVIDUALLY AND AS HER HUSBAND   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/23/2012   DOCUMENT NO.: 263904
BOOK: 331M
PAGE: 291   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 6: SE4                                   LSE-01057   WS-02;   RICHARD O.
WIGNESS AND CAROL J. WIGNESS, INDIVIDUALLY AND AS HUSBAND AND WIFE   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   4/23/2012   DOCUMENT NO.: 263905
BOOK: 331M
PAGE: 293   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 6: SE4

 

 

 

 

LSE-01061   WS-IN   DALE FRANSON, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   3/6/2012   DOCUMENT NO.: 263229

BOOK: 329M

PAGE: 444   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01062   WS-IN  
JAMES FRANSON, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/6/2012   DOCUMENT NO.: 263231

BOOK: 329M

PAGE: 448   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01063   WS-IN  
STEVEN M. FRANSON, A WIDOWER   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/6/2012   DOCUMENT NO.: 263233

BOOK: 329M

PAGE: 452   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01064   WS-IN  
RODNEY PAUL JORGENSON, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   2/23/2012   DOCUMENT NO.: 263017

BOOK: 328M

PAGE: 637   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01065   WS-IN  
TOMMY EDWARD JORGENSON, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   2/2/2012   DOCUMENT NO.: 262672

BOOK: 327M

PAGE: 468   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01066   WS-IN  
KATHLEEN KIHLE, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  2/24/2012   DOCUMENT NO.: 263232

BOOK: 329M

PAGE: 450   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01067   WS-IN  
ARCHIE AND ELAINE KRESS, LLLP.   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
12/27/2011   DOCUMENT NO.: 262074

BOOK: 325M

PAGE: 569   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: NE4SE4                                   LSE-01068   WS-IN   TINA
MOE, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/23/2012
  DOCUMENT NO.: 263019

BOOK: 328M

PAGE: 641   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01069   WS-IN   SUE
PULLIAM, A/K/A SUE ANN PULLIAM, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   2/23/2012   DOCUMENT NO.: 263018

BOOK: 328M

PAGE: 639   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01070   WS-IN  
ARLENE SCHECKLER, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   3/6/2012   DOCUMENT NO.: 263230

BOOK: 329M

PAGE: 446   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01072   WS-03  
GEORGE STEELE, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
5/1/2012   DOCUMENT NO.: 264250
BOOK: 332M
PAGE: 359   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 20: SW4

 

 

 

 

LSE-01084   WS-IN   NORMAN TANGEDAL, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   7/7/2012   DOCUMENT NO.: 265633

BOOK: 336M

PAGE: 584   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 1 (39.54), 2 (39.58)
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 1 (39.20), 2 (39.11)
SECTION 32: S2, SE4NE4 , SW4NW4, N2NE4                                  
LSE-01085   WS-IN   GUY JENSEN, A/K/A GUY JENSON, A SINGLE MAN   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/13/2012   DOCUMENT NO.: 265021

BOOK: 334M

PAGE: 650   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4, N2SW4                                   LSE-01089   WS-03  
FORTIN ENTERPRISES, INC.   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
5/2/2012   DOCUMENT NO.: 264413
BOOK: 332M
PAGE: 640   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 31: LOTS 1, 2, 3, 4, E2W2                                   LSE-01091  
WS-IN   UNITED STATES DEPARTMENT OF INTERIOR
BUREAU OF LAND MANAGEMENT
NDM 96118   BOBBY L. JARRETT   DIVIDE   NORTH DAKOTA   11/1/2006   DOCUMENT NO.:
269511
BOOK: 348M
PAGE: 640   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 26: A 60 FOOT STRIP ALONG THE U.S. CANADA BORDER ADJACENT TO LOT 5, 6,
7, 8 CONTAINING 7.28 ACRES
SECTION 27: A 60 FOOT STRIP ALONG THE U.S. CANADA BORDER ADJACENT TO LOTS 4, 5,
6 CONTAINING 4.73 ACRES                                   LSE-01092   WS-03  
UNITED STATES DEPARTMENT OF INTERIOR
BUREAU OF LAND MANAGEMENT
NDM 96119   BOBBY L. JARRETT   DIVIDE   NORTH DAKOTA   11/1/2006   DOCUMENT NO.:
269507
BOOK: 348M
PAGE: 619   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: A 60 FOOT STRIP ALONG THE U.S. CANADA BORDER ADJACENT TO LOT 5
CONTAINING 1.82 ACRES                                   LSE-01094   WS-IN  
SCOTT SYME, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/10/2012   DOCUMENT NO.:
266335

BOOK: 339M

PAGE: 182   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-01095   WS-IN   VERNON
EKNESS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
7/23/2012   DOCUMENT NO.: 265875

BOOK: 337M

PAGE: 440   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 6: LOTS 1 (39.72), 2 (39.81), S2NE4, SE4                                
  LSE-01102   WS-IN   PATRICIA A. TANGEDAL, INDIVIDUALLY AND AS SOLE HEIR OF
DONALD K. TANGEDAL, A/K/A DONALD TANGEDAL   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   7/17/2012   DOCUMENT NO.: 265618

BOOK: 336M

PAGE: 554   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 1 (39.54), 2 (39.58)
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 1 (39.20), 2 (39.11)
SECTION 32: S2, SE4NE4 , SW4NW4, N2NE4                                  
LSE-01103   WS-IN   ELTON TANGEDAL, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   7/17/2012   DOCUMENT NO.: 265651

BOOK: 336M

PAGE: 620   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 5: LOTS 1 (39.54), 2 (39.58)
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 1 (39.20), 2 (39.11)
SECTION 32: S2, SE4NE4 , SW4NW4, N2NE4

 

 

 

 

LSE-01104   WS-IN   DWIGHT MANGEL AND JANE MANGEL, CO-TRUSTEES OF THE MANGEL
FAMILY TRUST DATED SEPTEMBER 11, 2009   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   7/16/2012   DOCUMENT NO.:
265645
BOOK: 336M

PAGE: 608   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 22: E2                                   LSE-01105   WS-IN   RANDY
EKNESS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   8/7/2012
  DOCUMENT NO.:
268656
BOOK:
346M
PAGE: 298   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 3 (37.21), 5 (37.12)
SECTION 32: E2NW4, SW4NE4                                   LSE-01106   WS-IN  
SHERMAN EKNESS, A WIDOWER   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 265980

BOOK: 338M

PAGE: 51   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 3 (37.21), 5 (37.12)
SECTION 32: E2NW4, SW4NE4                                   LSE-01107   WS-IN  
ALLAN EKNESS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 265983

BOOK: 338M

PAGE: 57   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 3 (37.21), 5 (37.12)
SECTION 32: E2NW4, SW4NE4                                   LSE-01108   WS-IN  
LYLE EKNESS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 265989

BOOK: 338M

PAGE: 69   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 3 (37.21), 5 (37.12)
SECTION 32: E2NW4, SW4NE4                                   LSE-01113   WS-03  
PEGGY ARNOLD, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
7/5/2012   DOCUMENT NO.: 265381
BOOK: 335M
PAGE: 695   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NE4                                   LSE-01114   WS-03   SHIRLEY E.
CARVER, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
7/5/2012   DOCUMENT NO.: 265379
BOOK: 335M
PAGE: 691   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NE4                                   LSE-01116   WS-02   GERARD
HANSON, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/30/2012   DOCUMENT NO.: 266514

BOOK: 339M

PAGE: 511   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 26: S2SW4
SECTION 35: W2NW4                                   LSE-01118   WS-02   NORMAN
HANSON, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/29/2012   DOCUMENT NO.: 266512

BOOK: 339M

PAGE: 503   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 26: S2SW4
SECTION 35: W2NW4                                   LSE-01119   WS-02   WARREN
HANSON, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/29/2012   DOCUMENT NO.: 266513

BOOK: 339M

PAGE: 507   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 26: S2SW4
SECTION 35: W2NW4                                   LSE-01121   WS-02;   DENNIS
MAROTZKE AND BEVERLY MAROTZKE, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   5/1/2012   DOCUMENT NO.: 264412
BOOK: 332M
PAGE: 638   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 6: SE4

 

 

 

 

LSE-01122   WS-IN   RICHARD C. TANGEDAL, TRUSTEE OF THE TANGEDAL FAMILY LIVING
TRUST, DATED MARCH 18, 1999   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/28/2012   DOCUMENT NO.: 266095

BOOK: 338M

PAGE: 337   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 15: LOTS 1 (22.30), 2 (22.19)
TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 5: LOTS 1 (39.54), 2 (39.58)
TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 1 (39.20), 2 (39.11)
SECTION 32: N2NE4, SE4NE4, SW4NW4, S2                                  
LSE-01125   WS-IN   SHANNON OSVOLD, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   7/5/2012   DOCUMENT NO.: 265870

BOOK: 337M

PAGE: 426   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 18: LOTS 1 (36.04), 2 (36.02), E2NW4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 26: N2S2, SW4NE4, SE4NW4, N2SW4                                  
LSE-01126   WS-IN   STEVEN OSVOLD, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   7/6/2012   DOCUMENT NO.: 265871

BOOK: 337M

PAGE: 430   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 18: LOTS 1 (36.04), 2 (36.02), E2NW4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 26: N2S2, SW4NE4, SE4NW4, N2SW4                                  
LSE-01127   WS-IN   LORRI ZENZ, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   7/6/2012   DOCUMENT NO.: 265869

BOOK: 337M

PAGE: 422   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 18: LOTS 1 (36.04), 2 (36.02), E2NW4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 26: N2S2, SW4NE4, SE4NW4, N2SW4                                  
LSE-01128   WS-IN   PEGGY FLEMING   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   7/6/2012   DOCUMENT NO.:
265868
BOOK: 337M

PAGE: 418   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 18: LOTS 1 (36.04), 2 (36.02), E2NW4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 26: N2S2, SW4NE4, SE4NW4, N2SW4                                  
LSE-01129   WS-IN   AURLIE SAMSEL, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   8/7/2012   DOCUMENT NO.: 266620

BOOK: 340M

PAGE: 3   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 3 (37.21), 5 (37.12)
SECTION 32: E2NW4, SW4NE4                                   LSE-01130   WS-IN  
STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL
LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-01107   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266322

BOOK: 339M

PAGE: 154   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 36: SW4

 

 

 

 

LSE-01131   WS-IN   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND
SCHOOL LANDS
OG-12-01104   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266319

BOOK: 339M

PAGE: 148   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 36: NE4                                   LSE-01132   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-01105   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266320

BOOK: 339M

PAGE: 150   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 36: NW4                                   LSE-01133   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-01106   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266321

BOOK: 339M

PAGE: 152   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 36: SE4                                   LSE-01134   WS-02   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDSOG-12-01053   AMERICAN
EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA   8/7/2012   DOCUMENT NO.:
266330

BOOK: 339M

PAGE: 170   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 15: SE4

 

 

 

 

LSE-01135   WS-02   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND
SCHOOL LANDS
OG-12-01079   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266328

BOOK: 339M

PAGE: 166   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 17: S2NW4                                   LSE-01136   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-01103   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266318

BOOK: 339M

PAGE: 146   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 35: N2SW4                                   LSE-01137   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-01102   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266317

BOOK: 339M

PAGE: 144   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 35: E2NW4                                   LSE-01138   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS
OG-12-01101   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266316

BOOK: 339M

PAGE: 142   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 35: N2NE4, SW4NE4

 

 

 

 

LSE-01139   WS-IN   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND
SCHOOL LANDS
OG-12-01100   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266315
BOOK: 339M

PAGE: 140   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 26: LOT 5                                   LSE-01146   WS-03   RICHARD
E. WESTGARD AND RENETTA WESTGARD, HUSBAND AND WIFE   BTC OIL PROPERTIES, LLC  
DIVIDE   NORTH DAKOTA   12/1/2010   DOCUMENT NO.: 254701

BOOK: 301M

PAGE: 683   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 3:  LOTS 1(40.19), 2(40.10), 3(22.85), 4(22.92), 5(23.00), 6(23.08),
S/2NE/4, SE/4
SECTION 10:  LOT 1(23.14), NE/4
SECTION 11:  NW/4                                   LSE-01152   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS OG-11-00588   SAMSON
RESOURCES COMPANY   DIVIDE   NORTH DAKOTA   5/4/2011   DOCUMENT NO.: 258201

BOOK: 314M

PAGE: 48   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 30: SE4                                   LSE-01153   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS OG-11-00587   SAMSON
RESOURCES COMPANY   DIVIDE   NORTH DAKOTA   5/4/2011   DOCUMENT NO.: 258200

BOOK: 314M

PAGE: 46   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 29: W2SW4

 

 

 

 

LSE-01154   WS-IN   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND
SCHOOL LANDS OG-11-00590   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA  
5/4/2011   DOCUMENT NO.: 258203

BOOK: 314M

PAGE: 52   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 32: NW4                                   LSE-01155   WS-IN   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS OG-11-00589   SAMSON
RESOURCES COMPANY   DIVIDE   NORTH DAKOTA   5/4/2011   DOCUMENT NO.: 258202

BOOK: 314M

PAGE: 50   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 31: SE4                                   LSE-01156   WS-IN   RED CROWN
ROYALTIES LLC L33T-925205-15   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA
  8/1/2011   DOCUMENT NO.: 260049

BOOK: 319M

PAGE: 586   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 15: SE4                                   LSE-01157   WS-IN   PAUL L.
MCCULLISS, A/K/A PAUL L. MCCULLIS, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   12/22/2010  
DOCUMENT NO.: 254550

BOOK: 301M

PAGE: 305   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 27: SW4
SECTION 28: NE4, SW4, E2SE4, LESS 213.5 ACRES DEEDED OUT TO THE USA MFD IN BOOK
77 AT PAGE 390
SECTION 34: SE4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2                                   LSE-01158   WS-IN  
GEORGE G. VAUGHT, JR., A SINGLE MAN   WASAABEE ENERGY INC.   DIVIDE   NORTH
DAKOTA   12/22/2010   DOCUMENT NO.: 254551

BOOK: 301M

PAGE: 308   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 27: SW4
SECTION 28: NE4, SW4, E2SE4, LESS 213.5 ACRES DEEDED OUT TO THE USA MFD IN BOOK
77 AT PAGE 390
SECTION 34: SE4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2

 

 

 

 

LSE-01159   WS-IN   GAIL J. MATTEM, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY, INDIVIDUALLY AND AS SOLE HEIR OF TIMOTHY K. NELSON, DECEASED
  WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   1/12/2011   DOCUMENT NO.:
255289

BOOK: 304M

PAGE: 117   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-01160   WS-03   DIANE L.
KRAFT, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   1/10/2011   DOCUMENT NO.: 254988
BOOK: 303M
PAGE: 37   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2                                   LSE-01161   WS-IN  
MICHAEL NELSON, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY  
WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   1/13/2011   DOCUMENT NO.: 255134

BOOK: 303M

PAGE: 460   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4                                   LSE-01162   WS-IN   SONJA VAN
ARSDALE, A SINGLE WOMAN   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA  
1/13/2011   DOCUMENT NO.: 255290

BOOK: 304M

PAGE: 120   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-01163   WS-03   LARRY K.
NELSON, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   1/13/2011   DOCUMENT NO.: 254987
BOOK: 303M
PAGE: 34   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2                                   LSE-01164   WS-03  
CAROLYN STOCKWELL, A SINGLE WOMAN   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA
  1/13/2011   DOCUMENT NO.: 254989
BOOK: 303M
PAGE: 39   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2                                   LSE-01165   WS-03  
MARLYS MARSH, FKA MARLYS NORDHAGEN, A SINGLE WOMAN   WASAABEE ENERGY INC.  
DIVIDE   NORTH DAKOTA   1/28/2011   DOCUMENT NO.: 255288
BOOK: 304M
PAGE: 115   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2                                   LSE-01166   WS-03  
KAREN E. CROCKER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY  
WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   2/7/2011   DOCUMENT NO.: 255501
BOOK: 304M
PAGE: 660   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2

 

 

 

 

LSE-01167   WS-03   PAMELA CRONE, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   1/18/2011  
DOCUMENT NO.: 255567
BOOK: 305M
PAGE: 102   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2                                   LSE-01168   WS-IN  
KENNETH W. FORSBERG, A/K/A KENNETH FORSBERG, A MARRIED MAN DEALING IN HIS SOLE
AND SEPARATE PROPERTY   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   1/20/2011
  DOCUMENT NO.: 255753

BOOK: 305M

PAGE: 543   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-01169   WS-IN   BRENDA L.
BENSON, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   1/20/2011   DOCUMENT NO.: 255569

BOOK: 305M

PAGE: 107   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-01170   WS-IN   DENNIS L.
FORSBERG, A SINGLE MAN   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA  
1/20/2011   DOCUMENT NO.: 255502

BOOK: 304M

PAGE: 663   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-01171   WS-IN   GARRY P.
FORSBERG, A SINGLE MAN   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA  
1/20/2011   DOCUMENT NO.: 255568

BOOK: 305M

PAGE: 104   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-01172   WS-IN   BARBARA J.
HUBER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   1/20/2011   DOCUMENT NO.: 255500

BOOK: 304M

PAGE: 657   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4 (40.18), SW4NW4, W2SW4
SECTION 2: LOT 1 (40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4

 

 

 

 

LSE-01173   WS-03   MYRNA L. PETSCHKE, A SINGLE WOMAN AND AS AN HEIR OF EUNICE
E. KREBSBACH, DECEASED   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA  
1/24/2011   DOCUMENT NO.: 255360
BOOK: 305M
PAGE: 317   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4(40.18), SW4NW4, W2SW4
SECTION 2: LOT 1(40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-01174   WS-03   ROBERT G.
MUNDS, A WIDOWER AND AS SOLE HEIR OF BONNIE MUNDS, DECEASED   WASAABEE ENERGY
INC.   DIVIDE   NORTH DAKOTA   12/30/2010   DOCUMENT NO.: 255962
BOOK: 306M
PAGE: 335   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 8: NE4, E2NW4, S2
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4(40.18), SW4NW4, W2SW4
SECTION 2: LOT 1(40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-01175   WS-IN   RED CROWN
ROYALTIES, LLC L33T-925205-26   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA
  8/1/2011   DOCUMENT NO.: 260050

BOOK: 319M

PAGE: 589   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 26: NW4                                   LSE-01176   WS-IN   RED CROWN
ROYALTIES, LLC L33T-925214-26   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA
  8/1/2011   DOCUMENT NO.: 260051

BOOK: 319M

PAGE: 592   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 26: SE4                                   LSE-01177   WS-03   RED CROWN
ROYALTIES, LLC L33T-925221-29   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA
  8/1/2011   DOCUMENT NO.: 260052
BOOK: 319M
PAGE: 595   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 3, 4                                   LSE-01178   WS-IN   RED
CROWN ROYALTIES, LLC L33T-925221-30   SAMSON RESOURCES COMPANY   DIVIDE   NORTH
DAKOTA   8/1/2011   DOCUMENT NO.: 260053

BOOK: 319M

PAGE: 598   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOT 5                                   LSE-01179   WS-IN   RED
CROWN ROYALTIES, LLC L33T-925221-31   SAMSON RESOURCES COMPANY   DIVIDE   NORTH
DAKOTA   8/1/2011   DOCUMENT NO.: 260054

BOOK: 319M

PAGE: 601   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 31: LOTS 1, 2, 3, 4, NE4NW4, E2SE4, NW4NE4, SE4NW4, S2NE4              
                    LSE-01180   WS-IN   RED CROWN ROYALTIES, LLC L33A-920571-35
  SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA   8/1/2011   DOCUMENT NO.:
260056

BOOK: 319M

PAGE: 607   TOWNSHIP 164 NORTH - RANGE 103 WEST
SECTION 35: S2SW4                                   LSE-01181   WS-IN   RED
CROWN ROYALTIES, LLC L33T-925221-32   SAMSON RESOURCES COMPANY   DIVIDE   NORTH
DAKOTA   8/1/2011   DOCUMENT NO.: 260055

BOOK: 319M

PAGE: 604   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 32: E2NW4

 

 

 

 

LSE-01182   WS-02;   KATHRYN L. GOURNEAU, A SINGLE WOMAN   SAMSON RESOURCES
COMPANY   DIVIDE   NORTH DAKOTA   8/11/2011   DOCUMENT NO.: 259901

BOOK: 319M

PAGE: 332   TOWNSHIP 161 NORTH - RANGE 102 WEST
SECTION 9: SW4
SECTION 17: E2
TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 30: SE4
SECTION 31: S2NE4, SE4                                   LSE-01183   WS-02;  
MARGARET EDMONSON, TRUSTEE OF THE DAVID BUBLITZ TRUST UTD DATED SEPTEMBER 25,
2003   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA   8/11/2011   DOCUMENT
NO.: 259897

BOOK: 319M

PAGE: 314   TOWNSHIP 161 NORTH - RANGE 102 WEST
SECTION 9: SW4
SECTION 17: E2
TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 30: SE4
SECTION 31: S2NE4, SE4                                   LSE-01184   WS-02;  
HAROLD W. BUBLITZ AND CATHY L. BUBLITZ INDIVIDUALLY AND AS HUSBAND AND WIFE  
SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA   8/11/2011   DOCUMENT NO.:
260178

BOOK: 320M

PAGE: 166   TOWNSHIP 161 NORTH - RANGE 102 WEST
SECTION 9: SW4
SECTION 17: E2
TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 30: SE4
SECTION 31: S2NE4, SE4                                   LSE-01185   WS-IN  
LUELLA HANSEN, A SINGLE WOMAN AND AS AN HEIR OF AGNES M. HANSON, AKA AGNES
MARGRET MARIE HANSON, DECEASED   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA  
2/2/2011   DOCUMENT NO.: 255750

BOOK: 305M

PAGE: 537   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01186   WS-IN   LOIS
NELSON, A WIDOWER AND AS AN HEIR OF ARTHUR F. NELSON, DECEASED, RUTH NELSON
DECEASED, AND DAVID NELSON, DECEASED   WASAABEE ENERGY INC.   DIVIDE   NORTH
DAKOTA   1/17/2011   DOCUMENT NO.: 255341

BOOK: 304M

PAGE: 243   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01187   WS-IN   KAREN
NELSON HOYLE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY AND AS
AN HEIR OF ARTHUR F. NELSON, DECEASED AND RUTH NELSON, DECEASED   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   1/17/2011   DOCUMENT NO.: 255136

BOOK: 303M

PAGE: 465   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2

 

 

 

 

LSE-01188   WS-IN   FREDRIC P NELSON, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY AND AS AN HEIR OF ARTHUR F. NELSON, DECEASED AND RUTH NELSON,
DECEASED   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   1/17/2011   DOCUMENT
NO.: 255342

BOOK: 304M

PAGE: 245   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01189   WS-IN   IVAN
ECKHOLM, A WIDOWER AND AS SOLE HEIR OF SHIRLEY NELSON, DECEASED   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   1/17/2011   DOCUMENT NO.: 255754

BOOK: 305M

PAGE: 546   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01191   WS-IN   EVELYN
HANSEN, A SINGLE WOMAN AND AS AN HEIR OF AGNES M. HANSON, AKA AGNES MARGRET
MARIE HANSON, DECEASED   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   2/2/2011
  DOCUMENT NO.: 255751

BOOK: 305M

PAGE: 539   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01192   WS-IN   EUGENE
HANSEN, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY AND AS AN HEIR
OF AGNES M. HANSON, AKA AGNES MARGRET MARIE HANSON, DECEASED   WASAABEE ENERGY
INC.   DIVIDE   NORTH DAKOTA   2/2/2011   DOCUMENT NO.: 255503

BOOK: 304M

PAGE: 666   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01193   WS-IN   DEBORAH R
BIORN, A WIDOW AND AS AN HEIR OF ARTHUR F. NELSON, DECEASED, RUTH NELSON
DECEASED, AND DAVID NELSON, DECEASED   WASAABEE ENERGY INC.   DIVIDE   NORTH
DAKOTA   1/17/2011   DOCUMENT NO.: 255135

BOOK: 303M

PAGE: 463   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01194   WS-IN   ARLENE
NELSON, A WIDOW AND AS SOLE HEIR OF ROBERT NELSON, DECEASED   WASAABEE ENERGY
INC.   DIVIDE   NORTH DAKOTA   1/17/2011   DOCUMENT NO.: 255752

BOOK: 305M

PAGE: 541   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2

 

 

 

 

LSE-01195   WS-IN   ARDELLE J HANSEN, A SINGLE WOMAN AND AS AN HEIR OF AGNES M.
HANSON, AKA AGNES MARGRET MARIE HANSON, DECEASED   WASAABEE ENERGY INC.   DIVIDE
  NORTH DAKOTA   2/2/2011   DOCUMENT NO.: 255504

BOOK: 304M

PAGE: 668   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01196   WS-IN   ANN M.
PAULSEN, AS TRUSTEE OF THE NELSON LOVING TRUST DATED 11/1/90   WASAABEE ENERGY
INC.   DIVIDE   NORTH DAKOTA   1/20/2011   DOCUMENT NO.: 255343

BOOK: 304M

PAGE: 247   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01197   WS-IN   ALICE
LUNDQUIST, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY AND AS AN
HEIR OF AGNES M. HANSON, AKA AGNES MARGRET MARIE HANSON, DECEASED   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   2/2/2011   DOCUMENT NO.: 255505

BOOK: 304M

PAGE: 670   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01198   WS-IN   ALAN HOLM
NELSON, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY AND AS AN HEIR
OF ARTHUR F. NELSON, DECEASED AND RUTH NELSON, DECEASED   WASAABEE ENERGY INC.  
DIVIDE   NORTH DAKOTA   1/17/2011   DOCUMENT NO.: 258904

BOOK: 316M

PAGE: 194   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 23: E2                                   LSE-01199   WS-02   JAMES W.
STROMVIG AND KATHRYN E. STROMVIG, HUSBAND AND WIFE   KENNETH A. SCHLENKER  
DIVIDE   NORTH DAKOTA   9/30/2010   DOCUMENT NO.: 255278

BOOK: 304M

PAGE: 86   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 31: LOTS 1, 2,  E2NW4                                   LSE-01200  
WS-02   ANGIE LEIGH STROMVIG, A SINGLE WOMAN   KENNETH A. SCHLENKER   DIVIDE  
NORTH DAKOTA   9/30/2010   DOCUMENT NO.: 255280

BOOK: 304M

PAGE: 94   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 31: LOTS 1, 2,  E2NW4

 

 

 

 

LSE-01201   WS-IN   RICHARD GRINDELAND, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   1/3/2011  
DOCUMENT NO.: 254728

BOOK: 302M

PAGE: 18   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 27: SW4, LESS TRACT OF LAND DEEDED TO THE USA, EXCEPT 2.13 ACRES USED
FOR HIGHWAY, AND 2.79 ACRES DEEDED TO THE MINNEAPOLIS, ST. PAUL STE. MARIE
RAILWAY COMPANY IN DOCUMENT RECORDED IN BOOK 5 PAGES 335 AND 336.
SECTION 28: NE4, SW4, E2SE4, LESS 2.4 ACRES IN THE E2 USED FOR HIGHWAY
SECTION 34: SE4, LESS 2.25 ACRES DEEDED TO THE CHURCH OF ST. BERNARD IN DOCUMENT
RECORDED IN BOOK 26 PAGE 156, AND LESS 3.37 ACRES DEEDED TO THE VILLAGE OF
FORTUNA IN DOCUMENT RECORDED IN BOOK 23, PAGE 32.                              
    LSE-01202   WS-IN   LAUREN GRINDELAND, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   1/3/2011  
DOCUMENT NO.: 254751

BOOK: 302M

PAGE: 49   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 27: SW4, LESS TRACT OF LAND DEEDED TO THE USA, EXCEPT 2.13 ACRES USED
FOR HIGHWAY, AND 2.79 ACRES DEEDED TO THE MINNEAPOLIS, ST. PAUL STE. MARIE
RAILWAY COMPANY IN DOCUMENT RECORDED IN BOOK 5 PAGES 335 AND 336.
SECTION 28: NE4, SW4, E2SE4, LESS 2.4 ACRES IN THE E2 USED FOR HIGHWAY
SECTION 34: SE4, LESS 2.25 ACRES DEEDED TO THE CHURCH OF ST. BERNARD IN DOCUMENT
RECORDED IN BOOK 26 PAGE 156, AND LESS 3.37 ACRES DEEDED TO THE VILLAGE OF
FORTUNA IN DOCUMENT RECORDED IN BOOK 23, PAGE 32.                              
    LSE-01203   WS-IN   BONNIE JO A FRIESS, A MARRIED WOMAN DEALING IN HER SOLE
AND SEPARATE PROPERTY   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   1/3/2011
  DOCUMENT NO.: 254729

BOOK: 302M

PAGE: 21   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 27: SW4, LESS TRACT OF LAND DEEDED TO THE USA, EXCEPT 2.13 ACRES USED
FOR HIGHWAY, AND 2.79 ACRES DEEDED TO THE MINNEAPOLIS, ST. PAUL STE. MARIE
RAILWAY COMPANY IN DOCUMENT RECORDED IN BOOK 5 PAGES 335 AND 336.
SECTION 28: NE4, SW4, E2SE4, LESS 2.4 ACRES IN THE E2 USED FOR HIGHWAY
SECTION 34: SE4, LESS 2.25 ACRES DEEDED TO THE CHURCH OF ST. BERNARD IN DOCUMENT
RECORDED IN BOOK 26 PAGE 156, AND LESS 3.37 ACRES DEEDED TO THE VILLAGE OF
FORTUNA IN DOCUMENT RECORDED IN BOOK 23, PAGE 32.

 

 

 

 

LSE-01204   WS-IN   BETTY LU RALPH, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   1/3/2011  
DOCUMENT NO.: 254719

BOOK: 302M

PAGE: 1   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 27: SW4, LESS TRACT OF LAND DEEDED TO THE USA, EXCEPT 2.13 ACRES USED
FOR HIGHWAY, AND 2.79 ACRES DEEDED TO THE MINNEAPOLIS, ST. PAUL STE. MARIE
RAILWAY COMPANY IN DOCUMENT RECORDED IN BOOK 5 PAGES 335 AND 336.
SECTION 28: NE4, SW4, E2SE4, LESS 2.4 ACRES IN THE E2 USED FOR HIGHWAY
SECTION 34: SE4, LESS 2.25 ACRES DEEDED TO THE CHURCH OF ST. BERNARD IN DOCUMENT
RECORDED IN BOOK 26 PAGE 156, AND LESS 3.37 ACRES DEEDED TO THE VILLAGE OF
FORTUNA IN DOCUMENT RECORDED IN BOOK 23, PAGE 32.                              
    LSE-01205   WS-IN   JANICE K. BECHTOLD, FKA JANICE K. NELSON, A MARRIED
WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   WASAABEE ENERGY INC.   DIVIDE
  NORTH DAKOTA   12/10/2010   DOCUMENT NO.: 254723

BOOK: 302M

PAGE: 13   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 14: W2NE4                                   LSE-01206   WS-IN   ELAINE
E. ULGENES, FKA ELAINE E. NELSON, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   12/10/2010  
DOCUMENT NO.: 254722

BOOK: 302M

PAGE: 10   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 14: W2NE4                                   LSE-01207   WS-IN   DENNIS
G. NELSON, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   12/10/2010   DOCUMENT NO.: 254720

BOOK: 302M

PAGE: 4   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 14: W2NE4                                   LSE-01208   WS-IN   CAROL J.
NELSON, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   12/10/2010   DOCUMENT NO.: 254721

BOOK: 302M

PAGE: 7   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 14: W2NE4                                   LSE-01209   WS-IN   DENNIS
G. NELSON, AKA DENNIS NELSON  AND CAROL J. NELSON, FKA CAROL NELSON HENRY, AS
SUCCESSOR TRUSTEES OF THE J. EVA NELSON TRUST CREATED 2/8/90   WASAABEE ENERGY
INC.   DIVIDE   NORTH DAKOTA   7/27/2010   DOCUMENT NO.: 258654

BOOK: 315M

PAGE: 289   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 14: W2NE4
SECTION 23: E2, SW4
SECTION 25: SW4

 

 

 

 

LSE-01212   WS-IN   BARBARA BOYE, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY   SAMSON RESOURCES COMPANY   DIVIDE   NORTH DAKOTA  
11/18/2010   DOCUMENT NO.: 254887

BOOK: 302M

PAGE: 492   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 15: SW4                                   LSE-01213   WS-IN   YVONNE J.
ROBLE, AS TRUSTEE OF THE ROBLE TRUST DATED MAY 22, 2001   WASAABEE ENERGY INC.  
DIVIDE   NORTH DAKOTA   11/4/2010   DOCUMENT NO.: 254442

BOOK: 301M

PAGE: 76   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 25: E2                                   LSE-01214   WS-IN   DIANE E.
SAVAGE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   11/12/2010   DOCUMENT NO.: 254440

BOOK: 301M

PAGE: 70   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 25: E2                                   LSE-01215   WS-IN   CLAUDIA L.
MADDEN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   11/12/2010   DOCUMENT NO.: 254446

BOOK: 301M

PAGE: 89   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 25: E2                                   LSE-01216   WS-IN   CAMMIE S.
CAMPBELL, FKA CAMMIE S. JENSEN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE
PROPERTY   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   11/12/2010   DOCUMENT
NO.: 254444

BOOK: 301M

PAGE: 83   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 25: E2                                   LSE-01217   WS-IN   NEAL G.
JENSEN AND PAM JENSEN, HUSBAND AND WIFE   WASAABEE ENERGY INC.   DIVIDE   NORTH
DAKOTA   11/12/2010   DOCUMENT NO.: 254445

BOOK: 301M

PAGE: 86   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 25: E2
SECTION 36: NE4                                   LSE-01218   WS-IN   CRAIG
JENSEN, AKA CRAIG C. JENSEN AND KAYMARIE JENSEN, HUSBAND AND WIFE   WASAABEE
ENERGY INC.   DIVIDE   NORTH DAKOTA   11/12/2010   DOCUMENT NO.: 254443

BOOK: 301M

PAGE: 80   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 25: E2
SECTION 36: NE4                                   LSE-01219   WS-IN   LINDA
CONN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY AND AS AN HEIR
OF MINNIE E. BRANDVOLD, FKA MINNIE E. HERMAN, DECEASED AND LESLIE F. HERMAN,
DECEASED   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   3/31/2011   DOCUMENT
NO.: 257070

BOOK: 310M

PAGE: 110   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 13: S2

 

 

 

 

LSE-01252   WS-03   JUANITA OLSEN, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   6/28/2012   DOCUMENT NO.: 265630
BOOK: 336
PAGE: 578   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-01254   WS-03   STEPHEN
MEYER, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/26/2012
  DOCUMENT NO.: 265637
BOOK: 336M
PAGE: 592   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-01255   WS-03   DONALD
MEYER, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   7/26/2012
  DOCUMENT NO.: 265636
BOOK: 336M
PAGE: 590   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: NW4                                   LSE-01257   WS-IN   DALE
LESLIE HERMAN, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY AND AS AN
HEIR OF MINNIE E. BRANDVOLD, FKA MINNIE E. HERMAN, DECEASED AND LESLIE F.
HERMAN, DECEASED   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   3/31/2011  
DOCUMENT NO.: 257126

BOOK: 310M

PAGE: 240   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 13: S2                                   LSE-01278   WS-IN   EARL D.
MING AND KAREN J. MING, AS TRUSTEES OF THE MING FAMILY REVOCABLE LIVING TRUST  
KENNETH A. SCHLENKER   DIVIDE   NORTH DAKOTA   1/6/2011   DOCUMENT NO.: 257296

BOOK: 311M

PAGE: 90   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 15: NE4                                   LSE-01279   WS-IN   KAREN E.
CROCKER AND WILLIAM B. CROCKER, WIFE AND HUSBAND   WASAABEE ENERGY INC.   DIVIDE
  NORTH DAKOTA   11/3/2010   DOCUMENT NO.: 253637

BOOK: 298M

PAGE: 367   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4(40.18), SW4NW4, W2SW4
SECTION 2: LOT 1(40.20), S2NE4
SECTION 12: W2, SE4
SECTION 13: NE4
SECTION 24: SW4                                   LSE-01280   WS-IN   MARVEL R.
FREUND, A SINGLE MAN   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   2/10/2011
  DOCUMENT NO.: 256591

BOOK: 308M

PAGE: 173   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 14: S2SW4
SECTION 23: NW4
SECTION 27: NE4                                   LSE-01281   WS-IN   RUTH M.
JENSEN, A WIDOW   WASAABEE ENERGY INC.   DIVIDE   NORTH DAKOTA   11/12/2010  
DOCUMENT NO.: 254441

BOOK: 301M

PAGE: 73   TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 36: NE4                                   LSE-01285   WS-02;   FORTIN
ENTERPRISES, INC.   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   5/4/2012  
DOCUMENT NO.: 264404
BOOK: 332M
PAGE: 622   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 23: NE4, S2
SECTION 25: NW4

 

 

 

 

LSE-01313   WS-IN   RAYMOND EKNESS, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   8/7/2012   DOCUMENT NO.:
266790
BOOK: 340M

PAGE: 270

LEASE ADMENDMENT
DOCUMENT NO.: 268364
BOOK: 345M
PAGE: 330   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 3 (37.21), 5 (37.12)
SECTION 32: E2NW4, SW4NE4                                   LSE-01314   WS-IN  
RUSTIN EKNESS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.:
266792
BOOK:
340M
PAGE: 274

LEASE ADMENEDMENT
DOCUMENT NO.: 268365
BOOK: 345M
PAGE: 332   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 3 (37.21), 5 (37.12)
SECTION 32: E2NW4, SW4NE4                                   LSE-01315   WS-IN  
RHONDA LINDER, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.:
266791
BOOK:
340M
PAGE: 272   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 29: LOTS 3 (37.21), 5 (37.12)
SECTION 32: E2NW4, SW4NE4                                   LSE-01317   WS-02;  
STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL
LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-12-00879   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
5/1/2012   DOCUMENT NO.: 264421

BOOK: 332M

PAGE: 656   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 8: NW4                                   LSE-01318   WS-02;   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-12-00884   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
5/1/2012   DOCUMENT NO.: 264420

BOOK: 332M

PAGE: 654   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 28: W2NE4

 

 

 

 

LSE-01319   WS-02;   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS
SCHOOL LANDS
OG-12-00885   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
5/1/2012   DOCUMENT NO.: 264419

BOOK: 332M

PAGE: 652   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 28: NW4                                   LSE-01320   WS-02;   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-12-00886   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
5/1/2012   DOCUMENT NO.: 264418

BOOK: 332M

PAGE: 650   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 29: SW4                                   LSE-01332   WS-02;   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-12-00887   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
5/1/2012   DOCUMENT NO.: 264417

BOOK: 332M

PAGE: 648   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 31: S2NE4                                   LSE-01334   WS-02;   STATE
OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS
AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-12-00888   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
5/1/2012   DOCUMENT NO.: 264416

BOOK: 332M

PAGE: 646   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 31: SE4

 

 

 

 

LSE-01336   WS-02;   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS
SCHOOL LANDS
OG-12-00889   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
5/1/2012   DOCUMENT NO.: 264415

BOOK: 332M

PAGE: 644   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 32: SW4                                   LSE-01337   WS-02;   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-12-00878   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
5/1/2012   DOCUMENT NO.: 264422

BOOK: 332M

PAGE: 658   TOWNSHIP 162 NORTH - RANGE 101 WEST
SECTION 6: S2NE4, LOTS 1, 2                                   LSE-01353   WS-02
  STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL
LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-12-01080   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266329

BOOK: 339M

PAGE: 168   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 17: N2SW4                                   LSE-01357   WS-03   KATHY R.
ANDERSEN AND DARYL C. ANDERSEN, HER HUSBAND   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   9/13/2012   DOCUMENT NO.: 267046
BOOK: 341
PAGE: 155   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19: LOTS 2, 3, 4, S2NE4, SE4NW4, E2SW4, SE4
SECTION 20: S2
SECTION 30: LOT 1, NE4, NE4NW4, N2SE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: E2SE4
SECTION 24: E2NE4
SECTION 25: NE4, N2NW4, SE4NW4

 

 

 

 

LSE-01359   WS-02   STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF
UNIVERSITY AND SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS
SCHOOL LANDS
OG-12-01081   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266323

BOOK: 339M

PAGE: 156   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19: S2NE4                                   LSE-01360   WS-02   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-12-01082   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266324

BOOK: 339M

PAGE: 158   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19: SE4                                   LSE-01361   WS-02   STATE OF
NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL LANDS AND
ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-12-01083   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266325

BOOK: 339M

PAGE: 160   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 19: SE4SW4, LOT 4                                   LSE-01410   WS-IN  
STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND SCHOOL
LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY ANS SCHOOL LANDS
OG-12-01096   AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA  
8/7/2012   DOCUMENT NO.: 266326

BOOK: 339M

PAGE: 162   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOT 4

 

 

 

 

LSE-01416   WS-03   DOROTHY SEIBOLD, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   1/9/2013   DOCUMENT NO: 269186
BOOK: 347
PAGE: 645   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 6: LOTS 3, 4, 5, 6, 7, E2SW4, SE4NW4
SECTION 7: NE4
TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 1: LOTS 1, 2, S2NE4                                   LSE-01418   WS-03
  LEASE NO. OG-12-01098
THE STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND
SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS  
AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA   8/7/2012   DOCUMENT
NO.: 266331
BOOK: 339M
PAGE: 172   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 24: SW4                                   LSE-01419   WS-03   LEASE NO.
OG-12-01097
THE STATE OF NORTH DAKOTA ACTING BY AND THROUGH THE BOARD OF UNIVERSITY AND
SCHOOL LANDS AND ITS AGENT, THE COMMISSIONER OF UNIVERSITY AND SCHOOL LANDS  
AMERICAN EAGLE ENERGY CORPORATION   DIVIDE   NORTH DAKOTA   8/7/2012   DOCUMENT
NO.: 266327
BOOK: 339M
PAGE: 164   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 2: S2NE4, LOT 1                                   LSE-01420   WS-02;
WS-03;   MINNIE E. BRANDVOLD, FKA MINNIE E. HERMAN, A WIDOW   WASAABEE ENERGY
INC.   DIVIDE   NORTH DAKOTA   4/20/2010   DOCUMENT NO.: 253548
BOOK: 298M
PAGE: 186   TOWNSHIP 162 NORTH - RANGE 102 WEST
SECTION 6: LOT 4 (36.26)
SECTION 7: NE4
TOWNSHIP 162 NORTH - RANGE 103 WEST
SECTION 1: LOTS 1 (39.94), 2 (39.82), SW4NE4, SE4
TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 33: S2NE4, SW4
SECTION 34: S2NW4                                   LSE-01421   WS-03   LAURIE
HAWKINSON, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   SAMSON
RESOURCES COMPANY   DIVIDE   NORTH DAKOTA   4/14/2011   DOCUMENT NO.: 260168
BOOK: 320M
PAGE: 123   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 33: SE4
SECTION 34: SW4                                   LSE-01422   WS-03   JOE
MCMAHON JR., A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/7/2013   DOCUMENT NO:
BOOK:
PAGE:   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOTS 1, 2
SECTION 31: NE4NE4
SECTION 32: NW4NW4

 

 

 

 

LSE-01423   WS-03   STEVE A. TOFTE, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   3/7/2013   DOCUMENT NO:
BOOK:
PAGE:   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOTS 1, 2
SECTION 31: NE4NE4
SECTION 32: NW4NW4                                   LSE-01424   WS-03   RICHARD
E. AND RENETTA WESTGARD, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   12/2/2012   DOCUMENT NO: 269735
BOOK: 349
PAGE: 681   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 2: SW4SW4                                   LSE-01425   WS-03   CLEMENT
C. WEBER, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/1/2013   DOCUMENT NO: 269454
BOOK: 348
PAGE: 483   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 21: SE4                                   LSE-01427   WS-03   JILL
RIVERS CARTER AND DARRYL O. CARTER, CO-TRUSTEES OF THE CARTER FAMILY TRUST  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/6/2013   DOCUMENT NO: 269576
BOOK: 349
PAGE: 354   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 30: NE4                                   LSE-01428   WS-03   LINDA J.
CONN, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/21/2013   DOCUMENT NO: 269730
BOOK: 349
PAGE: 670   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 22: SE4                                   LSE-01429   WS-03   DALE L.
HERMAN AND DELORES L. HERMAN, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   2/21/2013   DOCUMENT NO: 269731
BOOK: 349
PAGE: 672   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 22: SE4                                   LSE-01430   WS-03   PALMER D.
NORBY AND DORIS ANN NORBY, HUSBAND AND WIFE   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   2/8/2013   DOCUMENT: 269729
BOOK: 349
PAGE: 668   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 30: LOTS 1, 2, E2NW4                                   LSE-01431   WS-03
  KERRY J. STERN, TRUSTEE OF THE NORTH STAR ENERGY TRUST DATED JUNE 1, 2008  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/7/2013   DOCUMENT NO:
BOOK:
PAGE:   TOWNSHIP 164 NORTH - RANGE 102 WEST
SECTION 30: LOTS 1, 2
SECTION 31: NE4NE4
SECTION 32: NW4NW4                                   LSE-01432   WS-03   STEVEN
C. PONTIUS, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/15/2013   DOCUMENT NO: 269920
BOOK: 350
PAGE: 392   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 31: NE4                                   LSE-01433   WS-03  
BARTHOLOMEW J. PONTIUS, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   2/15/2013   DOCUMENT NO: 269919
BOOK: 350
PAGE: 390   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 31: NE4                                   LSE-01434   WS-03   MARY M.
BENDICKSON, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/15/2013   DOCUMENT NO: 350
BOOK: 667
PAGE: 270025   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 31: NE4                                   LSE-01435   WS-03   ADRIENNE
STORK MORRISON, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA
  2/15/2013   DOCUMENT NO: 270026
BOOK: 350
PAGE: 669   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 31: NE4                                   LSE-01436   WS-03   THOMAS
TRUXTUN MORRISON, JR., A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH
DAKOTA   2/15/2013   DOCUMENT NO: 270027
BOOK: 350
PAGE: 671   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 31: NE4

 

 

 

 

LSE-01437   WS-03   PALMER D. NORBY AND DORIS ANN NORBY, HUSBAND AND WIFE  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/26/2013   DOCUMENT NO: 269734
BOOK: 349
PAGE: 679   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 23: SE4                                   LSE-01438   WS-03   ALAN
TESSMER, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/26/2013   DOCUMENT NO: 269921
BOOK: 350
PAGE: 395   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 30: NE4                                   LSE-01439   WS-03   THOMAS J.
TESSMER, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/26/2013   DOCUMENT NO: 269922
BOOK: 350
PAGE: 397   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 30: NE4                                   LSE-01440   WS-03   DAVID
BLOMQUIST, A/K/A DAVID BLOMQUIST, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE
  NORTH DAKOTA   3/11/2013   DOCUMENT NO: 270021
BOOK: 350
PAGE: 659   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: W2SE4
SECTION 24: W2NE4                                   LSE-01441   WS-03   DANIEL
R. WACHTLER AND KATHLEEN H. WATCHLER, CO-TRUSTEES OF THE DANIEL R. WACHTLER
REVOCABLE TRUST UNDER TRUST AGREEMENT DATED NOVEMBER 21, 2005   DIAMOND
RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/11/2013   DOCUMENT NO: 270024
BOOK: 350
PAGE: 665   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: W2SE4
SECTION 24: W2NE4                                   LSE-01442   WS-03   IRMA H.
WACHTLER, TRUSTEE OF THE RAYMOND J. AND IRMA H. WACHTLER TRUST U/D 06/27/90  
DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/11/2013   DOCUMENT NO: 270020
BOOK: 350
PAGE: 657   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: W2SE4
SECTION 24: W2NE4                                   LSE-01443   WS-03   MARY
YOUSSEFI, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/11/2013   DOCUMENT NO: 270023
BOOK: 350
PAGE: 663   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: W2SE4
SECTION 24: W2NE4                                   LSE-01444   WS-03   DIANE
WACHTLER KOOB, A/K/A DIANE W. KOOB, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   3/11/2013   DOCUMENT NO: 270022
BOOK: 350
PAGE: 661   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 13: W2SE4
SECTION 24: W2NE4                                   LSE-01445   WS-03   SHARON
M. RUPPERT, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/13/2013   DOCUMENT NO: 270030
BOOK: 350
PAGE: 677   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14: NW4
SECTION 15: N2, SE4
SECTION 22: SW4                                   LSE-01446   WS-03   KIETH D.
SEM, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/13/2013  
DOCUMENT NO: 270029
BOOK: 350
PAGE: 675   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14: NW4
SECTION 15: N2, SE4
SECTION 22: SW4                                   LSE-01447   WS-03   LESLIE D.
SEM, A MARRIED MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   3/13/2013  
DOCUMENT NO: 270019
BOOK: 350
PAGE: 655   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14: NW4
SECTION 15: N2, SE4
SECTION 22: SW4

 

 

 

 

LSE-01448   WS-03   SHIRLEY A. HOLT, A MARRIED WOMAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   3/13/2013   DOCUMENT NO: 270028
BOOK: 350
PAGE: 673   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14: NW4
SECTION 15: N2, SE4
SECTION 22: SW4                                   LSE-01449   WS-03   HOWARD
TESSMER, A/K/A HOWARD ARTHUR TESSMER, A MARRIED MAN   DIAMOND RESOURCES CO.  
DIVIDE   NORTH DAKOTA   2/26/2013   DOCUMENT NO: 269918
BOOK: 350M
PAGE:388   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 30: NE4                                   LSE-01450   WS-03   DOUG
DRAWBOND, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/13/2013   DOCUMENT NO: 270511
BOOK: 352M
PAGE: 75   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14: NW4
SECTION 15: N2, SE4
SECTION 22: SW4                                   LSE-01451   WS-03   JEFF
DRAWBOND, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/13/2013   DOCUMENT NO: 270516
BOOK: 352M
PAGE: 85   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14: NW4
SECTION 15: N2, SE4
SECTION 22: SW4                                   LSE-01452   WS-03   DONNA
YUTZY, A MARRIED WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
3/13/2013   DOCUMENT NO: 270512
BOOK: 352M
PAGE: 77   TOWNSHIP 163 NORTH - RANGE 102 WEST
SECTION 14: NW4
SECTION 15: N2, SE4
SECTION 22: SW4                                   LSE-01453   WS-03   CAROLINE
JUNE FORSGREN, A SINGLE WOMAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/27/2013   DOCUMENT NO: 270514
BOOK: 352M
PAGE: 81   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 30: SE4                                   LSE-01454   WS-03   FRANK
FORSGREN, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA  
2/8/2013   DOCUMENT NO: 270658
BOOK: 352M
PAGE: 435   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 30: SE4                                   LSE-01455   WS-03   BONITA
WILKINSON, A WIDOW   DIAMOND RESOURCES CO.   DIVIDE   NORTH DAKOTA   2/13/2013  
DOCUMENT NO: 269732
BOOK: 349M
PAGE: 674   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 29: NW4SW4, N2SW4SW4, SE4SW4SW4
SECTION 30: SE4                                   LSE-01456   WS-03   JEFF
HARLAN, A/K/A JEFFERY D. HARLAN, A SINGLE MAN   DIAMOND RESOURCES CO.   DIVIDE  
NORTH DAKOTA   3/26/2013   DOCUMENT NO: 270530
BOOK: 352M
PAGE: 113   TOWNSHIP 163 NORTH - RANGE 103 WEST
SECTION 14: N2, N2S2                                   LSE-01459   WS-02  
DONALD REISTAD, TRUSTEE OF THE REISTAD FAMILY MINERAL TRUST DATED MAY 7, 2012  
DIAMOND RESOURCES CO   DIVIDE   NORTH DAKOTA   9/27/2012   DOCUMENT: 267049
B: 341M
P: 167   TOWNSHIP 162 NORTH - RANGE 102 WEST
SEC 3: LOTS 1 (40.25), 2 (40.27), S2NE4 , NE4SW4, N2SE4                        
          LSE-01460   WS-02   BEVERLY ANN JOHNSTON, A WIDOW AND AS AN HEIR OF
MARY PETERSEN, DECEASED AND CARL J. PETERSEN, DECEASED   KELLY ENERGY, LLC  
DIVIDE   NORTH DAKOTA   4/12/2011   DOCUMENT: 259672
B: 318M
P: 464   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 162 NORTH - RANGE 101 WEST
SEC 19: LOTS 3 (38.25), 4 (38.35), E2SW4

 

 

 

 

LSE-01461   WS-02   CAROLE A. JOHNSON, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY AND AS HEIR OF MARY PETERSEN, AKA MARY E. PETERSEN AND CARL J.
PETERSEN, DECEASED   KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA   4/12/2011  
DOCUMENT: 259673
B: 318M
P: 467   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 162 NORTH - RANGE 101 WEST
SEC 19: LOTS 3 (38.25), 4 (38.35), E2SW4                                  
LSE-01462   WS-02   JAY BOYD BEST, JR., A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA   4/12/2011  
DOCUMENT: 258848
B: 316M
P: 78   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 162 NORTH - RANGE 101 WEST
SEC 19: LOTS 3 (38.25), 4 (38.35), E2SW4                                  
LSE-01463   WS-02   PAUL S. HELGESON, A MARRIED MAN ACTING IN HIS OWN PROPERTY  
KELLY OIL & GAS, LLC   DIVIDE   NORTH DAKOTA   11/10/2010   DOCUMENT: 253982
B: 299M
P: 428   TOWNSHIP 162 NORTH - RANGE 102 WEST
SEC 18: SE4                                   LSE-01464   WS-02   LORI A. TOWNE,
AKA LORI A. THOMTE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY  
KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA   4/18/2011   DOCUMENT: 257824
B: 312M
P: 606   TOWNSHIP 162 NORTH - RANGE 102 WEST
SEC 18: NE4SE4 , E2E2NW4SE4 , S2SE4                                   LSE-01465
  WS-02   LORI A. TOWNE, AKA LORI A. THOMTE, A MARRIED WOMAN DEALING IN HER SOLE
AND SEPARATE PROPERTY   KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA   5/24/2011  
DOCUMENT: 258374
B: 314M
P: 470   TOWNSHIP 162 NORTH - RANGE 102 WEST
SEC 18: W3/4NW4SE4                                   LSE-01466   WS-02   ARTHUR
L. CHENEY AND SHEILA J. CHENEY, HUSBAND AND WIFE   KELLY ENERGY, LLC   DIVIDE  
NORTH DAKOTA   4/5/2011   DOCUMENT: 257128
B: 310M
P: 242   TOWNSHIP 162 NORTH - RANGE 102 WEST
SEC 24: N2SW4 , SW4SW4                                   LSE-01467   WS-03  
ELIZABETH JEAN BRAATELIEN, SOLE MANAGING PARTNER OF THE BRAATLIEN FAMILY TRUST,
L.L.C., AN IOWA LIMITED LIABILITY COMPANY   KELLY ENERGY, LLC   DIVIDE   NORTH
DAKOTA   4/6/2011   DOCUMENT: 257131
B: 310M
P: 247
ADMENDMENT:
DOCUMENT: 258238
B: 314M
P: 126   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SEC 19: LOTS 1 (36.03), 2 (36.09), E2NW4                                  
LSE-01468   WS-03   LINDA HODGE, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY   KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA   6/8/2011  
DOCUMENT: 258779
B: 315M
P: 652   TOWNSHIP 163 NORTH - RANGE 101 WEST
SEC 19: LOTS 1 (36.03), 2 (36.09), E2NW4

 

 

 

 

LSE-01469   WS-03   UXBRIDGE OILS, INC.   KELLY ENERGY, LLC   DIVIDE   NORTH
DAKOTA   8/17/2011   DOCUMENT: 259958
B: 319M
P: 463   TOWNSHIP 163 NORTH - RANGE 101 WEST
SEC 19: LOTS 1 (36.03), 2 (36.09), NE4 , E2NW4                                  
LSE-01470   WS-03   VERNON C. MOYERS JR., A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY   KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA   10/12/2011  
DOCUMENT: 260639
B: 321M
P: 422   TOWNSHIP 163 NORTH - RANGE 101 WEST
SEC 19: LOTS 1 (36.03), 2 (36.09), E2NW4, NE4                                  
LSE-01471   WS-03   VERNON CLAUDE MOYERS, AS SUCCESSOR TRUSTEE OF THE MOYERS
FAMILY TRUST, U/A/D JANUARY 25, 1999   KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA
  10/12/2011   DOCUMENT: 260640
B: 321M
P: 424   TOWNSHIP 163 NORTH - RANGE 101 WEST
SEC 19: LOTS 1 (36.03), 2 (36.09), E2NW4, NE4                                  
LSE-01472   WS-03   DALE L. FORSBERG, A MARRIED MAN DEALING IN SOLE AND SEPARATE
PROPERTY   KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA   8/17/2011   DOCUMENT:
260216
B: 320M
P: 225   TOWNSHIP 163 NORTH - RANGE 103 WEST
SEC 1: LOT 4 (40.18), SW4NW4 , W2SW4
SEC 2: LOT 1 (40.20), S2NE4
SEC 13: NE4
SEC 24: SW4                                   LSE-01473   WS-03   JOANN F. PINZ,
A WIDOW   KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA   9/2/2011   DOCUMENT:
260738
B: 321M
P: 644   TOWNSHIP 163 NORTH - RANGE 103 WEST
SEC 1: LOT 4 (40.18), SW4NW4 , W2SW4
SEC 2: LOT 1 (40.20), S2NE4
SEC 12: W2, SE4
SEC 13: NE4
SEC 24: SW4                                   LSE-01474   WS-02   DALE L.
FORSBERG, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   KELLY
ENERGY, LLC   DIVIDE   NORTH DAKOTA   7/29/2011   DOCUMENT: 260217
B: 320M
P: 228   TOWNSHIP 163 NORTH - RANGE 103 WEST
SEC 12: W2 , SE4                                   LSE-01475   WS-03   BERNT
WARD AND ARLINE WARD, CO-TRUSTEES OF THE BERNT & ARLINE WARD MINERAL TRUST  
KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA   10/21/2011   DOCUMENT: 261172
B: 323M
P: 148   TOWNSHIP 163 NORTH - RANGE 103 WEST
SEC 22: E2                                   LSE-01476   WS-03   BERNARD
BJORGEN, AKA BERNARD O. BJORGEN AND PEARL BJORGEN, AKA PEARL E. BJORGEN, HUSBAND
AND WIFE   KELLY ENERGY, LLC   DIVIDE   NORTH DAKOTA   6/16/2011   DOCUMENT:
258782
B: 315M
P: 658   TOWNSHIP 164 NORTH - RANGE 102 WEST
SEC 30: LOT 6 (30.28), FORMERLY KNOWN AS LOT 4                                  
Pending   WS-IN   DACOTAH BANK AS ATTORNEY IN FACT FOR JANE M. SMITH, PAMELA J.
ALBRYCHT, AND JOHN B. VINCENT, TRUSTEES OF THE DALE M. VINCENT TRUST UAD
12/12/1993   SM ENERGY COMPANY   DIVIDE   NORTH DAKOTA   5/24/2011   DOCUMENT:
258315
B: 314M
P: 377   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SEC 21: S/2

 

End of Part II

 

 

 

 

Part III

American Eagle Energy Corporation - 77.5% and USG Properties Bakken I, LLC -
22.5%

 

LEASE   PROSPECT
CODE   LESSOR   LESSEE   County   State   LEASE
DATE   RECORDING
INFORMATION   DESCRIPTION                                   LSE-01367   SP-01  
RED CROWN ROYALTIES LLC L33T-924457-03   SM ENERGY COMPANY   DIVIDE   NORTH
DAKOTA   8/1/2011   DOCUMENT NO.: 259735

BOOK: 318M

PAGE: 647   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: LOTS 1 (39.49), 2 (39.43), 3 (39.80), 4 (39.72), S2N2                
                  LSE-01368   SP-01   KASMER & AAFEDT OIL INC   ST. MARY LAND &
EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   7/28/2011   DOCUMENT NO.: 259720

BOOK: 318M

PAGE: 632   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 3: S2                                   LSE-01369   SP-01   VERONA
POWERS, AKA VERONA G. POWERS, FKA VERONA G. BAKER, A SINGLE WOMAN   ST. MARY
LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   3/1/2010   DOCUMENT NO.:
248800

BOOK: 282M

PAGE: 300   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 35: SE4                                   LSE-01370   SP-01   ROBERT C.
HAAGENSON AND SANDRA K. HAAGENSON, TRUSTEES OF THE HAAGENSON FAMILY MINERAL
TRUST, CREATED BY AGREEMENT DATED DECEMBER 24, 2002   ST. MARY LAND &
EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   2/25/2010   DOCUMENT NO.: 248493

BOOK: 281M

PAGE: 264   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 35: SE4                                   LSE-01371   SP-01   MARJORIE
A. LETSCH, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ST. MARY
LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   3/5/2010   DOCUMENT NO.:
248936

BOOK: 282M

PAGE: 636   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 1: LOTS 3 (39.80), 4 (39.72), S2NW4
TOWNSHIP 164 NORTH - RANGE 101 WEST
SECTION 35: SE4                                   LSE-01372   SP-01   WILLIAM J.
WITHERSPOON III, A SINGLE MAN   SM ENERGY COMPANY   DIVIDE   NORTH DAKOTA  
3/31/2011   DOCUMENT NO.: 257040

BOOK: 310M

PAGE: 70   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 10: N2                                   LSE-01373   SP-01   KASMER &
AAFEDT OIL INC.   SM ENERGY COMPANY   DIVIDE   NORTH DAKOTA   7/28/2011  
DOCUMENT NO.: 259719

BOOK: 318M

PAGE: 629   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 10: N2                                   LSE-01374   SP-01   JOHN M.
CASHMAN, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ST. MARY LAND
& EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   3/31/2010   DOCUMENT NO.: 249358

BOOK: 284M

PAGE: 194   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 10: S2                                   LSE-01375   SP-01   MARY C.
AUSTIN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPRTY   ST. MARY LAND
& EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   3/31/2010   DOCUMENT NO.: 249352

BOOK: 284M

PAGE: 174   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 10: S2

 

 

 

 

LSE-01376   SP-01   KATHLEEN A. CYPHER, A MARRIED WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA
  3/31/2010   DOCUMENT NO.: 249351

BOOK: 284M

PAGE: 170   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 10: S2                                   LSE-01377   SP-01   FRED
SEYFERT AND CHERYL SEYFERT, HUSBAND AND WIFE   ST. MARY LAND & EXPLORATION
COMPANY   DIVIDE   NORTH DAKOTA   4/9/2010   DOCUMENT NO.: 249867
BOOK: 286M
PAGE: 162   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SE4                                   LSE-01378   SP-01   DENNIS
SEYFERT AND BEVERLY SEYFERT, HUSBAND AND WIFE   ST. MARY LAND & EXPLORATION
COMPANY   DIVIDE   NORTH DAKOTA   4/12/2010   DOCUMENT NO.: 250137
BOOK: 287M
PAGE: 95   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SE4                                   LSE-01379   SP-01   PAMELA
HULME, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ST. MARY LAND
& EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   4/12/2010   DOCUMENT NO.: 250240
BOOK: 287M
PAGE: 339   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SE4                                   LSE-01380   SP-01   ELAINE
LACASSE, EXECUTOR OF THE ESTATE OF GLADYS IRENE SEYFERT, AKA GLADYS SEYFERT,
DECEASED   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA  
4/12/2010   DOCUMENT NO.: 252310
BOOK: 294M
PAGE: 340   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SE4                                   LSE-01381   SP-01   SANDRA
JEAN MEYER, TRUSTEE OF THE ARVIE TERNQUIST FAMILY MINERAL TRUST DATED THE 11th
DAY OF JULY, 2007   SM ENERGY COMPANY   DIVIDE   NORTH DAKOTA   9/2/2010  
DOCUMENT NO.: 253093

BOOK: 296M

PAGE: 692   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SE4                                   LSE-01382   SP-01   EVELYN
TERNQUIST, TRUSTEE OF THE CLAYTON TERNQUIST FAMILY MINERAL TRUST DATED THE 6TH
OF DECEMEBER, 2007   SM ENERGY COMPANY   DIVIDE   NORTH DAKOTA   9/2/2010  
DOCUMENT NO.: 253093

BOOK: 296M

PAGE: 692   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SE4                                   LSE-01383   SP-01   JOHN
FREDERICK SEYFERT, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ST.
MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   4/26/2010   DOCUMENT
NO.: 250139

BOOK: 287M

PAGE: 102   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: NE4                                   LSE-01384   SP-01   LETA
MARLENE FISHER, A SINGLE WOMAN   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE  
NORTH DAKOTA   4/26/2010   DOCUMENT NO.: 251273

BOOK: 290M

PAGE: 659   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: NE4                                   LSE-01385   SP-01   BARBARA
PETERSON AND JAMES K. PETERSON   SM ENERGY COMPANY   DIVIDE   NORTH DAKOTA  
6/2/2010   DOCUMENT NO.: 251055

BOOK: 290M

PAGE: 210   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: NE4                                   LSE-01386   SP-01   DEWEY
WRIGHT, A SINGLE MAN   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH
DAKOTA   4/26/2010   DOCUMENT NO.: 252311

BOOK: 264M

PAGE: 344   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: NE4

 

 

 

 

LSE-01387   SP-01   DELORES C. TUBBS, AKA DELORES CLARA SEYFERT TUBBS, A WIDOW  
ST. MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   5/10/2010  
DOCUMENT NO.: 250439

BOOK: 288M

PAGE: 182   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: NW4                                   LSE-01388   SP-01   FRED
SEYFERT AND CHERYL SEYFERT, HUSBAND AND WIFE   ST. MARY LAND & EXPLORATION
COMPANY   DIVIDE   NORTH DAKOTA   4/9/2010   DOCUMENT NO.: 249866
BOOK: 286M
PAGE: 158   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: N2NW4, SW4NW4                                   LSE-01389   SP-01  
MIDGE SEYFERT, AKA EMANUEL F. SEYFERT, AKA EMANUEL FREDERICK SEYFERT AND SANDRA
SEYFERT, HUSBAND AND WIFE   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH
DAKOTA   5/10/2010   DOCUMENT NO.: 250670

BOOK: 288M

PAGE: 678   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: NW4                                   LSE-01390   SP-01   DONALD A.
SEYFERT, AKA DONALD ALFRED SEYFERT AND THELMA SEYFERT, HUSBAND AND WIFE   ST.
MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   5/10/2010   DOCUMENT
NO.: 250436

BOOK: 288M

PAGE: 173   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: NW4                                   LSE-01391   SP-01   DENNIS
SEYFERT AND BEVERLY SEYFERT, HUSBAND AND WIFE   ST. MARY LAND & EXPLORATION
COMPANY   DIVIDE   NORTH DAKOTA   4/12/2010   DOCUMENT NO.: 250136

BOOK: 287M

PAGE: 91   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: N2NW4, SW4NW4                                   LSE-01392   SP-01  
PAMELA HULME, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ST.
MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   4/12/2010   DOCUMENT
NO.: 250241

BOOK: 287M

PAGE: 343   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: N2NW4, SW4NW4                                   LSE-01393   SP-01  
ELAINE LACASSE, EXECUTOR OF THE ESTATE OF GLADYS IRENE SEYFERT, AKA GLADYS
SEYFERT, DECEASED   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA
  4/12/2010   DOCUMENT NO.: 252309

BOOK: 294M

PAGE: 336   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: N2NW4, SW4NW4                                   LSE-01394   SP-01  
ARCHIE R. KRESS, AKA ARCHIE KRESS AND ELAINE M. KRESS, HUSBAND AND WIFE   ST.
MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   2/7/2012   DOCUMENT
NO.: 249348

BOOK: 284M

PAGE: 159   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SW4
SECTION 12: SW4                                   LSE-01395   SP-01   RUSSELL E.
KRESS AND DONNA M. KRES, HUSBAND AND WIFE   ST. MARY LAND & EXPLORATION COMPANY
  DIVIDE   NORTH DAKOTA   3/26/2012   DOCUMENT NO.: 249350

BOOK: 284M

PAGE: 166   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 11: SW4
SECTION 12: SW4                                   LSE-01396   SP-01   DONALD E.
BUSCH, A SINGLE MAN   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH
DAKOTA   4/8/2010   DOCUMENT NO.: 250135
BOOK: 287M
PAGE: 88   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: SW4                                   LSE-01397   SP-01   DEULAH E.
MAHANY, A WIDOW   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA  
4/8/2010   DOCUMENT NO.: 249509
BOOK: 284M
PAGE: 609   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: SW4

 

 

 

 

LSE-01398   SP-01   PATSY BROWN, A WIDOW   ST. MARY LAND & EXPLORATION COMPANY  
DIVIDE   NORTH DAKOTA   3/31/2010   DOCUMENT NO.: 249719

BOOK: 285M

PAGE: 534   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: NW4NE4, S2NE4, SE4NW4                                   LSE-01399  
SP-01   LINDA ST. AORO, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE
PROPERTY   SM ENERGY COMPANY   DIVIDE   NORTH DAKOTA   8/4/2011   DOCUMENT NO.:
260093

BOOK: 319M

PAGE: 684   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: SE4                                   LSE-01400   SP-01   MARTIN L.
BROWN, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   ST. MARY LAND &
EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   4/1/2010   DOCUMENT NO.: 249532

BOOK: 284M

PAGE: 642   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: NW4NE4, S2NE4, SE4NW4                                   LSE-01401  
SP-01   KATHLEEN C. HOLT, AKA KATHLEEN C. LIETZKE, A MARRIED WOMAN DEALING IN
HER SOLE AND SEPARATE PROPERTY   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE  
NORTH DAKOTA   4/1/2010   DOCUMENT NO.: 249869

BOOK: 286M

PAGE: 171   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: NW4NE4, S2NE4, SE4NW4                                   LSE-01402  
SP-01   BLANCHE B. LESTER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE
PROPERTY   SM ENERGY COMPANY   DIVIDE   NORTH DAKOTA   8/4/2011   DOCUMENT NO.:
260646

BOOK: 321M

PAGE: 441   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: SE4                                   LSE-01403   SP-01   RONALD
BROCKAMP, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY   SM ENERGY
COMPANY   DIVIDE   NORTH DAKOTA   8/4/2011   DOCUMENT NO.: 260856

BOOK: 322M

PAGE: 172   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: SE4                                   LSE-01404   SP-01   HELEN B.
RYDER AND CHARLES RYDER, WIFE AND HUSBAND   ST. MARY LAND & EXPLORATION COMPANY
  DIVIDE   NORTH DAKOTA   3/31/2010   DOCUMENT NO.: 249680

BOOK: 285M

PAGE: 431   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: NW4NE4, S2NE4, SE4NW4                                   LSE-01405  
SP-01   STEPHEN P. BROWN, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE
PROPERTY   ST. MARY LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA  
4/1/2010   DOCUMENT NO.: 249675

BOOK: 285M

PAGE: 412   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: NW4NE4, S2NE4, SE4NW4                                   LSE-01406  
SP-01   BRIAN BROCKAMP, A SINGLE MAN   SM ENERGY COMPANY   DIVIDE   NORTH DAKOTA
  8/4/2011   DOCUMENT NO.: 259710

BOOK: 318M

PAGE: 610   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: SE4                                   LSE-01407   SP-01   ERIN A.
SARDINAS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY   ST. MARY
LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   4/1/2010   DOCUMENT NO.:
249752

BOOK: 285M

PAGE: 612   INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS
TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 12: NW4NE4, S2NE4, SE4NW4                                   LSE-01409  
SP-01   THOMAS D. CARPENTER AND LINDA E. CARPENTER, HUSBAND AND WIFE   ST. MARY
LAND & EXPLORATION COMPANY   DIVIDE   NORTH DAKOTA   5/3/2010   DOCUMENT NO.:
250435
BOOK: 288M
PAGE: 169   TOWNSHIP 163 NORTH - RANGE 101 WEST
SECTION 23: S2NE4

 

End of Part III

 

End of Exhibit “A” to Stipulation of Interest and Cross-Conveyance

 

 

 

 

EXHIBIT “C”

 

REPLACEMENT OPERATING AGREEMENT

 

-   Operating Agreement on following pages, remainder of this page left blank
intentionally   -

 

 

 

 

EXHIBIT D

 

ASSIGNMENT, BILL OF SALE AND CONVEYANCE

 

THIS ASSIGNMENT, BILL OF SALE AND CONVEYANCE (this “Assignment”), dated
effective as of June 1, 2013 at 12:01 a.m., local time in Divide County, North
Dakota (the “Effective Time”), is from USG Properties Bakken I, LLC a Delaware
limited liability company (“ASSIGNOR”), with an address at 601 Travis Street,
Suite 1900, Houston, Texas 77002 to American Eagle Energy Corporation, a Nevada
corporation (“ASSIGNEE”), with an address at 2549 W. Main Street, Suite 202,
Littleton, Colorado 80120.

 

Pursuant to the terms of the Purchase, Sale and Option Agreement dated as of
August __, 2013 (the “PSA”), between ASSIGNOR and ASSIGNEE, for and in
consideration of the sum of ten dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
ASSIGNOR does hereby sell, convey, assign and transfer to ASSIGNEE, the
undivided interests specified on Exhibit A Parts I and II (the “Transferred
Interests”) in and to the following (the “Property”):

 

(a)          The oil, gas and mineral leases described in Exhibit A, insofar as
they cover any or all of the lands described in Exhibit A, (the “Lands”),
together with all rights, privileges and obligations appurtenant thereto,
including rights in any unit in which said leases or Lands are included
(collectively the “Leases”);

 

(b)          All oil, gas and condensate wells (whether producing, not producing
or abandoned), and all water source, water injection and other injection and
disposal wells and systems located on the Leases or the Lands, or used in
connection therewith, including without limitation those described in Exhibit A
(collectively the “Wells”), together with all equipment, facilities, and
fixtures located on or used in developing or operating the Leases, the Lands, or
the Wells, or producing, storing, treating or transporting oil, gas, water, or
other products or byproducts, including pipelines, flow lines, gathering
systems, tank batteries, improvements, fixtures, inventory, movables and
immovables (collectively the “Lease Property and Equipment”);

 

(c)          To the extent assignable or transferable, all permits, licenses,
easements, rights-of-way, servitudes, surface leases, surface use agreements,
and similar rights and interests applicable to or used in operating the Leases,
the Lands, the Wells, or the Lease Property and Equipment (collectively the
“Permits and Easements”);

 

(d)          To the extent assignable or transferable, all contracts and
contractual rights, obligations and interests (collectively the “Related
Contracts”), INSOFAR ONLY as the Related Contracts cover or are attributable to
the Leases, the Lands, the Wells, the Lease Property and Equipment or the
Permits and Easements; and

 

(e)          To the extent assignable or transferable, all other tangibles,
miscellaneous interests and other assets on or used in connection with the
Leases, the Lands, the Wells, the Lease Property and Equipment, or the Permits
and Easements (collectively the “Miscellaneous Personal Property”), including
records, files, and other data that relate to the Leases, the Lands, the Wells,
the Lease Property and Equipment, the Permits and Easements, or the Related
Contracts, and lease, land and well files, production records, title opinions,
contract, regulatory and environmental files, and geological and geophysical
information (collectively the “Property Records”).

 

 

 

 

ASSIGNOR warrants title to the Transferred Interests in the Property and the
Working Interests and Net Revenue Interests described in Exhibit A against
burdens, claims, title defects and other matters arising by, through or under
ASSIGNOR. ASSIGNOR quitclaims to ASSIGNEE the benefit of all previous warranties
in ASSIGNOR’s chain of title, insofar as they may cover the Transferred
Interests in the Property.

 

Except for the special warranty of title set forth above and for those
representations and warranties made by ASSIGNOR in the PSA, ASSIGNOR CONVEYS THE
TRANSFERRED INTERESTS IN THE PROPERTY TO ASSIGNEE WITHOUT ANY EXPRESS, STATUTORY
OR IMPLIED WARRANTY OR REPRESENTATION OF ANY KIND, INCLUDING WARRANTIES RELATING
TO (i) THE CONDITION OR MERCHANTABILITY OF THE TRANSFERRED INTERESTS IN THE
PROPERTY, (ii) THE FITNESS OF THE TRANSFERRED INTERESTS IN THE PROPERTY FOR ANY
PARTICULAR PURPOSE, OR (iii) CONFORMITY TO MODELS OR SAMPLES OF MATERIALS.
ASSIGNEE HAS INSPECTED (OR HAS BEEN GIVEN THE OPPORTUNITY TO INSPECT), THE
TRANSFERRED INTERESTS IN THE PROPERTY AND IS SATISFIED AS TO THE PHYSICAL,
OPERATING, REGULATORY COMPLIANCE, SAFETY AND ENVIRONMENTAL CONDITION (BOTH
SURFACE AND SUBSURFACE) OF THE TRANSFERRED INTERESTS IN THE PROPERTY AND
EXPRESSLY AND KNOWINGLY ACCEPTS THE TRANSFERRED INTERESTS IN THE PROPERTY AS IS,
WHERE IS, AND WITH ALL FAULTS AND DEFECTS AND IN ITS PRESENT CONDITION AND STATE
OF REPAIR. Without limiting the generality of the foregoing, ASSIGNOR makes no
representation or warranty as to (i) the amount, value, quality, quantity,
volume or deliverability of any oil, gas or other minerals or reserves (if any)
in, under or attributable to the Transferred Interests in the Property, (ii) the
physical, operating, regulatory compliance, safety or environmental condition of
the Transferred Interests in the Property, (iii) the geological or engineering
condition of the Transferred Interests in the Property or any value thereof;
(iv) the ability of the Transferred Interests in the Property to generate income
or profits; or (v) the cost of owning or operating the Transferred Interests in
the Property.

 

To the extent that the Transferred Interests in the Property cover state or
federal leases, separate assignments on the appropriate state or federal forms
required for filing in the applicable state or federal records are being
delivered contemporaneously herewith. Such separate assignments are intended to
cover the same interests that are being conveyed hereby.

 

The terms, conditions and indemnities contained in the PSA shall be deemed to be
included in this Assignment, including, without limitation the agreements that
Assignor agrees to defend and hold harmless Assignee from all Liabilities
relating to the ownership and operation of the Transferred Interests in the
Property before the Effective Time and Assignee agrees to defend and hold
harmless Assignor from all Liabilities relating to the ownership and operation
of the Transferred Interests in the Property after the Effective Time.

 

**********************************************************

 

 

 

 

This Assignment shall extend to and shall be binding upon the successors and
assigns of ASSIGNOR and ASSIGNEE.

 

THIS ASSIGNMENT is executed by the parties as of the Effective Time.

 

  ASSIGNOR:   USG Properties Bakken I, LLC         By:       __________________,
    __________________         ASSIGNEE:       American Eagle Energy Corporation
        By:        __________________,     __________________

 

STATE OF ________________ §   § ss. COUNTY OF ______________ §

 

This instrument was acknowledged before me on _____________, 2013, by
_____________, as ____________ of ____________________, a ____________________,
on behalf of said _____________ __________________. Witness my hand and official
seal.

 

      NOTARY PUBLIC

 

(SEAL) My commission expires: _________________, 20___

 

 

 

 

STATE OF ________________ §   § ss. COUNTY OF ______________ §

 

This instrument was acknowledged before me on _____________, 2013, by
_____________, as ____________ of ____________________, a ____________________,
on behalf of said _____________ __________________. Witness my hand and official
seal.

 

      NOTARY PUBLIC

 

(SEAL) My commission expires: _________________, 20___

 

 

 

 

Exhibit "E"

 

NEXTERA CARRY WELLS (AEE 50%/ USG 50%)

 

   WELL NAME  WELL #  1ST PROD
DATE  YEAR 2
BEGINNING
DATE  YEAR 3
BEGINNING
DATE  JIB CAPEX   JIB LOE  Revenue WI
YR 1   Revenue WI
YR 2   Revenue WI
YR 3   APO  1  ANTON 3-4  NDSP-01.05  10/10/2012  11/1/2013  11/1/2014 
 91.476413%  = Current Rev WI   68.607310%   80.041861%   91.476412% 
 45.738206% 2  CHRISTIANSON 15-12  NDSP-01.01  5/20/2012  6/1/2013  6/1/2014 
 80.121445%  = Current Rev WI   60.091084%   70.106265%   80.121445% 
 44.470477% 3  CHRISTIANSON BROS  NDSP-01.10  2/22/2013  3/1/2014  3/1/2015 
 85.516804%  = Current Rev WI   64.137603%   74.827204%   85.516804% 
 41.838030% 4  CODY 15-11  NDSP-01.02  6/20/2012  7/1/2013  7/1/2014 
 79.964015%  = Current Rev WI   59.973011%   69.968513%   79.964015% 
 43.751956% 5  COPLAN 1-3  NDSP-01.03  7/21/2012  8/1/2013  8/1/2014 
 42.501958%  = Current Rev WI   31.876468%   37.189213%   42.501958% 
 28.930635% 6  ELIZABETH 3-4  NDSP-01.06  10/13/2012  11/1/2013  11/1/2014 
 85.437673%  = Current Rev WI   64.078254%   74.757963%   85.437673% 
 41.838030% 7  MEGAN 14-12  NDSP-01.13  11/7/2012  12/1/2013  12/1/2014 
 80.186582%  = Current Rev WI   60.139937%   70.163259%   80.186582% 
 44.470477% 8  MUZZY 15-33  NDSP-01.09  2/22/2013  3/1/2014  3/1/2015 
 91.476413%  = Current Rev WI   68.607310%   80.041861%   91.476413% 
 45.738206% 9  SILAS 3-2  NDSP-01.08  11/24/2012  12/1/2013  12/1/2014 
 77.444479%  = Current Rev WI   58.083359%   67.763919%   77.444479% 
 38.571901% 10  STANLEY 8-1  NDSP-01.11  3/15/2013  4/1/2014  4/1/2015 
 81.200026%  = Current Rev WI   60.900020%   71.050023%   81.200026% 
 36.253571%

  

NEXTERA CARRY WELLS - Effective Date (AEE 62.5%/ USG 37.5%)

 

   WELL NAME  WELL #  1ST PROD
DATE  YEAR 2
BEGINNING
DATE  YEAR 3
BEGINNING
DATE  JIB CAPEX   JIB LOE  Revenue WI
YR 1   Revenue WI
YR 2   Revenue WI
YR 3   APO  1  ANTON 3-4  NDSP-01.05  10/10/2012  11/1/2013  11/1/2014 
 57.172758%  = Current Rev WI   42.87956813%   50.02616281%   57.17275750% 
 34.303655% 2  CHRISTIANSON 15-12  NDSP-01.01  5/20/2012  6/1/2013  6/1/2014 
 50.075903%  = Current Rev WI   37.55692741%   43.81641532%   50.07590322% 
 33.352858% 3  CHRISTIANSON BROS  NDSP-01.10  2/22/2013  3/1/2014  3/1/2015 
 53.448003%  = Current Rev WI   40.08600188%   46.76700219%   53.44800250% 
 31.378523% 4  CODY 15-11  NDSP-01.02  6/20/2012  7/1/2013  7/1/2014 
 49.977509%  = Current Rev WI   37.48313198%   43.73032065%   49.97750931% 
 32.813967% 5  COPLAN 1-3  NDSP-01.03  7/21/2012  8/1/2013  8/1/2014 
 26.563724%  = Current Rev WI   19.92279279%   23.24325825%   26.56372372% 
 21.697976% 6  ELIZABETH 3-4  NDSP-01.06  10/13/2012  11/1/2013  11/1/2014 
 53.398545%  = Current Rev WI   40.04890899%   46.72372716%   53.39854533% 
 31.378523% 7  MEGAN 14-12  NDSP-01.13  11/7/2012  12/1/2013  12/1/2014 
 50.116614%  = Current Rev WI   37.58746031%   43.85203703%   50.11661375% 
 33.352858% 8  MUZZY 15-33  NDSP-01.09  2/22/2013  3/1/2014  3/1/2015 
 57.172758%  = Current Rev WI   42.87956859%   50.02616336%   57.17275813% 
 34.303655% 9  SILAS 3-2  NDSP-01.08  11/24/2012  12/1/2013  12/1/2014 
 48.402799%  = Current Rev WI   36.30209934%   42.35244923%   48.40279913% 
 28.928926% 10  STANLEY 8-1  NDSP-01.11  3/15/2013  4/1/2014  4/1/2015 
 50.750016%  = Current Rev WI   38.06251219%   44.40626422%   50.75001625% 
 27.190178%

 

 

 

 

NEXTERA CARRY WELLS - Option, to Effective Date (AEE 75%/ USG 25%)

 

   WELL NAME  WELL #  1ST PROD
DATE  YEAR 2
BEGINNING
DATE  YEAR 3
BEGINNING
DATE  JIB CAPEX   JIB LOE  Revenue WI
YR 1   Revenue WI
YR 2   Revenue WI
YR 3   APO  1  ANTON 3-4  NDSP-01.05  10/10/2012  11/1/2013  11/1/2014 
 22.869103%  = Current Rev WI   34.30365490%   40.02093072%   45.73820653% 
 22.869103% 2  CHRISTIANSON 15-12  NDSP-01.01  5/20/2012  6/1/2013  6/1/2014 
 22.235239%  = Current Rev WI   33.35285775%   38.91166738%   44.47047700% 
 22.235239% 3  CHRISTIANSON BROS  NDSP-01.10  2/22/2013  3/1/2014  3/1/2015 
 20.919015%  = Current Rev WI   32.29889425%   37.68204329%   43.06519233% 
 20.919015% 4  CODY 15-11  NDSP-01.02  6/20/2012  7/1/2013  7/1/2014 
 21.875978%  = Current Rev WI   32.81396700%   38.28296150%   43.75195600% 
 21.875978% 5  COPLAN 1-3  NDSP-01.03  7/21/2012  8/1/2013  8/1/2014 
 14.465318%  = Current Rev WI   21.69797625%   25.31430563%   28.93063500% 
 14.465318% 6  ELIZABETH 3-4  NDSP-01.06  10/13/2012  11/1/2013  11/1/2014 
 20.919015%  = Current Rev WI   32.29720000%   37.68006667%   43.06293333% 
 20.919015% 7  MEGAN 14-12  NDSP-01.13  11/7/2012  12/1/2013  12/1/2014 
 22.235239%  = Current Rev WI   31.18054850%   36.37730658%   41.57406467% 
 22.235239% 8  MUZZY 15-33  NDSP-01.09  2/22/2013  3/1/2014  3/1/2015 
 22.869103%  = Current Rev WI   34.30365490%   40.02093072%   45.73820653% 
 22.869103% 9  SILAS 3-2  NDSP-01.08  11/24/2012  12/1/2013  12/1/2014 
 19.285951%  = Current Rev WI   29.94997600%   34.94163867%   39.93330133% 
 19.285951% 10  STANLEY 8-1  NDSP-01.11  3/15/2013  4/1/2014  4/1/2015 
 18.126786%  = Current Rev WI   40.60001300%   47.36668183%   54.13335067% 
 18.126786%

 

*Calculations above are estimates and subject to revision at a later date

 

 

 

 

SCHEDULE 2A

 

PURCHASE PRICE ALLOCATIONS

 

-Allocated values shown below represent both the First and Second Property
Purchase. First Property Purchase allocation value is equal to one half of the
values stated below. Second Property Purchase allocation value is equal to one
half of the values stated below.

 

I.Carry Agreement dated April 16, 2012, but effective as of January 1, 2012, by
and between American Eagle Energy Corporation and NextEra Energy Gas Producing,
LLC and First Amendment to Carry Agreement dated July 15, 2012 by and between
American Eagle Energy Corporation and NextEra Energy Gas Producing, LLC

 

a.Prepayment Amount - $20,000,000.00

 

II.Undeveloped acreage - $2,500,000.00

 

III.Well Value Allocation - $71,500,000.00

 

Well  Location  Value  Axel 2-2N-163-101  26 & 35 - 164N-101W  $6,000,000  Silas
3-2N-163-101  26 & 35 - 164N-101W  $5,300,000  Frances 2-2-163-101  2 & 11 -
163N-101W  $5,250,000  Christianson 15-12-163-101  1 & 12 - 163N-101W 
$4,470,000  Violet 3-3-163-101  3 & 10 - 163N-101W  $4,370,000  Terri Lynn
3-3N-163-101  27 & 34 - 164N-101W  $3,800,000  Mona Johnson 1-3N-163-101  27 &
34 - 164N-101W  $3,700,000  Haagenson 3-2S-163-101  2 & 11 - 163N-101W 
$3,650,000  Muzzy 15-33S-164-101  4 & 9 - 163N-101W  $2,975,000  Anton
3-4-163-101  4 & 9 - 163N-101W  $2,825,000  Megan 14-12-163-101  1 & 12 -
163N-101W  $2,800,000  Albert 16-33S  4 & 9 - 163N-101W  $2,600,000  Roberta
1-3-163-101  3 & 10 - 163N-101W  $2,250,000  Elizabeth 3-4N-163-101  28 & 33 -
164N-101W  $2,100,000  Cody 15-11-163-101  2 & 11 - 163N-101W  $2,050,000 
Hagberg 2-1N-163-101  25 & 36 - 164N-101W  $1,900,000  Coplan 1-3-163-101  3 &
10 - 163N-101W  $1,800,000  Christianson Bros. 15-33N  28 & 33 - 164N-101W 
$1,750,000  Myrtle 2-1-163-101  1 & 12 - 163N-101W  $1,625,000  Karen
3-2N-163-101  26 & 35 - 164N-101W  $1,600,000  Stanley 8-1E-163-102  5 & 6 -
163N-101W  $1,550,000  Dewitt State 3-16-163-101  16 & 21 - 163N-101W 
$1,500,000  Adams 2-18H  6 & 7 - 163N-100W  $1,200,000  Lester 16-33N  28 & 33 -
164N-101W  $1,000,000  Gulbranson 2-1H  1 & 12 - 163N-100W  $750,000  Gulbranson
1-1H  1 & 12 - 163N-100W  $675,000  Wolter 13-9H  4 & 9 - 163N-100W  $600,000 
August 4-26H  14 & 23 - 163N-101W  $425,000  Legaard 4-25H  13 & 24 - 163N
-101W  $375,000  Rose 16-24HN  13 & 24 -163N-101W  $250,000  Bagley 4-30H  18 &
19 - 163N-100W  $150,000  Wolter 15-8H  5 & 8 - 163N-100W  $100,000  Wigness
#5-8-1H  5 & 8 - 162N-101W  $60,000  Leininger #3-10-1H  3 & 10 - 162N-101W 
$50,000  Lori Ann 4-9H  4 & 9 - 161N-101W  $5,000 

 

 

